         Aaron S. Jacobs (Cal. Bar No. 214953)
 1       ajacobs@princelobel.com
         PRINCE LOBEL TYE LLP
 2       One International Place, Suite 3700
         Boston, MA 02110
 3       Tel: (617) 456-8000
 4       Matthew D. Vella (Cal. State Bar No. 314548)
         mvella@princelobel.com
 5       PRINCE LOBEL TYE LLP
         357 S. Coast Highway, Suite 200
 6       Laguna Beach, CA 92651
         Tel: (949) 232-6375
 7
         Attorneys for Plaintiff
 8
 9

10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                             OAKLAND DIVISION
13
     UNILOC 2017 LLC,                                      Case Nos.: 4:20-cv-04355-YGR
14                                                         4:20-cv-05330-YGR; 4:20-cv-05333-YGR;
               Plaintiff,                                  4:20-cv-05334-YGR; 4:20-cv-05339-YGR;
15                                                         4:20-cv-05340-YGR; 4:20-cv-05341-YGR
     v.                                                    4:20-cv-05342-YGR; 4:20-cv-05343-YGR
16                                                         4:20-cv-05344-YGR; 4:20-cv-05345-YGR
     GOOGLE LLC,                                           4:20-cv-05346-YGR
17
               Defendant.                                  RESPONSE OPPOSING GOOGLE LLC’S
18                                                         MOTION TO DISMISS FOR LACK OF
                                                           STANDING1
19

20

21

22

23

24

25

26

27   1
       Because this response contains voluminous exhibits, all of which are identical in each of the 18
     filings, Uniloc is uploading the exhibits only to Case No. 2:18-cv-00548 to reduce the burden on Court
28   and party resources. Cites to Uniloc’s exhibits herein refer to the exhibits attached to Uniloc’s response
     in the 548 case. Uniloc is serving the exhibits on counsel in all 18 cases.
     3550116.v4
 1                                                       TABLE OF CONTENTS
 2   INTRODUCTION .................................................................................................................................1

 3   I. FACTUAL BACKGROUND ..........................................................................................................2

 4   II. UNILOC 2017 ALONE HAS STANDING ....................................................................................2

 5        A. Google’s challenge to Article III standing fails. ........................................................................3

 6             1. The agreements were terminated before Uniloc Lux assigned the patents. .........................3

 7                  a. The parties were free to mutually terminate the “irrevocable” license. .........................3

 8                  b. The Fortress License did not continue under the “survival” clause. ..............................5

 9                  c. There was no Event of Default. .....................................................................................6

10                  d. Any Event of Default ceased to exist under Section 7.3 of the RSA.............................6

11                  e. A right to sublicense would not deprive Uniloc of constitutional standing. ..................9

12        B. Google’s challenge to statutory standing fails. ........................................................................11

13   III. CONCLUSION ..............................................................................................................................12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S                         i                        Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
      MOTION TO DISMISS                                                                          -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
 1                                                   TABLE OF AUTHORITIES
 2
     Cases
 3   Alfred E. Mann Found. For Sci. Research v. Cochlear Corp.,
       604 F.3d 1354 (Fed. Cir. 2010) .................................................................................................... 9, 10
 4
     Aspex Eyewear, Inc. v. Miracle Optics, Inc.,
 5     434 F.3d 1336 (Fed. Cir. 2006) ........................................................................................................ 10
 6
     Bendetson v. Killarney, Inc.,
 7     154 N.H. 637, 913 A.2d 756 (2006) ..................................................................................................... 5

 8   Cafferty v. Scotti Bros. Records, Inc.,
       969 F. Supp. 193 (S.D.N.Y. 1997) ..................................................................................................... 5
 9
     Carbonneau v. Lague, Inc.,
10     134 Vt. 175, 352 A.2d 694 (1976) ....................................................................................................... 5
11   Dolansky v. Frisillo,
12     92 A.D.3d 1286, 939 N.Y.S.2d 210 (2012) ........................................................................................ 4

13   In re Huntington,
        ADV 11-4015-BDL, 2013 WL 6098405 (B.A.P. 9th Cir. Oct. 29, 2013)............................................. 5
14
     In re Provider Meds, L.L.C.,
15      907 F.3d 845, 856 (5th Cir. 2018) ...................................................................................................... 5
16   Lone Star Silicon Innovations LLC v. Nanya Tech. Corp.,
       925 F.3d 1225 (Fed. Cir. 2019) ................................................................................................ 1, 9, 12
17

18   Luminara Worldwide, LLC v. Liown Elecs. Co.,
       814 F.3d 1343 (Fed. Cir. 2016) ........................................................................................................ 11
19
     Morrow v. Microsoft Corp.,
20    499 F.3d 1332 (Fed. Cir. 2007) ........................................................................................................ 10
21   SiRF Technology, Inc. v. International Trade Com'n,
       601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010) ............................................................................ 3
22

23   Thales Alenia Space France v. Thermo Funding Co., LLC,
       959 F. Supp. 2d 459 (S.D.N.Y. 2013) ................................................................................................ 4
24
     Uniloc USA, Inc. v. Apple, Inc.,
25     No. C 3:18-cv-00360-WHA (N.D. Cal.) (Jan. 17, 2019) ................................................................... 1

26   WiAV Solutions LLC v. Motorola, Inc.,
       631 F.3d 1257 (Fed. Cir. 2010) ........................................................................................................ 10
27

28
      UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S                       ii                      Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
      MOTION TO DISMISS                                                                       -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
     Zimmerman v. Cohen,
 1
       236 N.Y. 15, 139 N.E. 764 (1923) ....................................................................................................... 4
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S                      iii                     Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
      MOTION TO DISMISS                                                                      -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
 1                                                 INTRODUCTION
 2             Google has filed motions to dismiss in multiple cases filed by Uniloc 2017 LLC (“Uniloc
 3   2017”) on November 17, 2018 (the “November Cases”)1 and December 30, 2018 (the “December
 4   Cases”)2. To reduce the burden on the Court and the parties, this response addresses each of
 5   Google’s motions in one paper.3
 6             Google’s arguments concerning standing are identical in all cases. Its motions to dismiss for
 7   lack of Article III rehash arguments already rejected by the Northern District of California in Uniloc
 8   USA, Inc. v. Apple, Inc., No. C 3:18-cv-00360-WHA (N.D. Cal.) (Jan. 17, 2019). Here, Google’s
 9   motions are even weaker because the alleged rights of Fortress Credit Co LLC (“Fortress”) were
10   terminated before Uniloc 2017 filed this case. For this reason alone, Google’s motions must be
11   denied. Google’s motions should also be denied for the reason Judge Alsup denied Apple’s motion;
12   namely, any alleged defaults by Uniloc (which Apple and Google claim automatically triggered
13   Fortress’s alleged right to sublicense) were cured. Further, Fortress’s alleged right to sub-license
14   (even if it existed) would not deprive Uniloc Lux of constitutional standing because Uniloc Lux
15   never transferred “all substantial rights” to Fortress.
16             Google’s motions to dismiss for lack of statutory standing fail because Google’s allegations
17   about the contracts are incorrect. The May 3, 2018 License Agreement that Google claims deprived
18   Uniloc 2017 of statutory standing was terminated on November 16, 2018. Google appears to have
19   simply overlooked this fact. Similarly, the provisions of the Amended Security Agreement that Google
20   claims gave CF Uniloc control over Uniloc 2017’s patents are expressly made subject to Section 4.9(e)
21   of the same agreement, which retains for Uniloc 2017 “all rights in all Patents” owned by Uniloc 2017.
22   Even if Google’s challenge to statutory standing relied on a correct understanding of the relevant
23   agreements (and it does not), the proper remedy under Lone Star would be joinder.
24

25

26   1
       The November Cases or “first wave” cases are 2:18-cv-00491 – 504.
     2
       The December Cases or “second wave” cases are 2:18-cv-00548 – 554.
27   3
       Uniloc cites to Google’s motions collectively as “MTD” herein. Unless otherwise stated, cites to
     exhibit numbers or page numbers in Google’s motion refer to the motion filed as Dkt. 106 in case
28   2:18-cv-00491.
         UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S     1                  Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
         MOTION TO DISMISS                                                -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
     I.     FACTUAL BACKGROUND
 1
            On December 30, 2014, Uniloc Lux and Fortress entered a Revenue Sharing Agreement
 2
     (“RSA”) and Patent License Agreement (“Fortress License”). Tuner Decl., Ex. A.; MTD, Ex. DE.
 3
            On January 31, 2018, each of the patents-in-suit was assigned to Uniloc Luxembourg S.A.
 4
     (“Uniloc Lux”). The Assignment of Patent Rights to Uniloc Lux assigns “all right, title, and interest
 5
     that exist today and may exist in the future in and to” the patents. Loveless Decl., Ex. A; Second
 6
     Turner Decl., Ex. A.; Richins Decl., Ex. A.
 7
            On May 3, 2018, Uniloc Lux, Fortress and other entities, including all “Purchasers” under
 8
     the RSA, entered a Payoff and Termination Agreement (“Termination Agreement”), terminating the
 9
     RSA and the Fortress License. Tuner Decl., Ex. C.
10
            Also on May 3, 2018: (1) Uniloc Lux assigned the patents-in-suit to Uniloc 2017 LLC; and
11
     (2) Uniloc 2017 entered into a Note Purchase and Security Agreement (“Security Agreement”) with
12
     CF Uniloc. Loveless Decl., Ex. A; Turner Decl., Ex. B.
13
            On November 16, 2018, CF Uniloc and Uniloc 2017 entered an Amended and Restated Note
14
     Purchase and Security Agreement (“Amended Security Agreement”). Turner Decl., Ex. D. The
15
     Amended Security Agreement eliminates the language Google claims deprived Uniloc 2017 of
16
     standing.
17
            Also on November 16, 2018, Uniloc 2017 and Uniloc Licensing USA entered a Termination
18
     of Licensing Agreement, terminating the License Agreement dated May 3, 2018 (as amended by
19
     Amendment No. 1 to License Agreement on August 28, 2018) (the “USA License Agreement”).
20
     Second Turner Decl., Ex. B.
21
            This case was filed after November 16, 2018.
22
     II.    UNILOC 2017 ALONE HAS STANDING
23
            As shown in the public USPTO assignment records, Uniloc 2017 alone is the undisputed
24
     owner of the patents-in-suit. Loveless Decl., Ex. A. The patents were assigned to Uniloc 2017 by the
25
     prior owner of the patents, Uniloc Lux. Second Turner Decl., Ex. A (showing Uniloc Lux was the
26
     prior owner with all rights); Richins Decl., Ex. A. The assignments to Uniloc Lux and Uniloc 2017
27
     create “a presumption of validity . . . and places the burden to rebut such a showing” on Google. See
28
      UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S     2                  Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
      MOTION TO DISMISS                                                -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
 1   SiRF Technology, Inc. v. International Trade Com'n, 601 F.3d 1319, 1327–28, 94 USPQ2d 1607
 2   (Fed. Cir. 2010). Google fails to meet this burden.
 3             A.      Google’s challenge to Article III standing fails.
 4             Google first challenges Uniloc 2017’s constitution standing, claiming Fortress obtained a
 5   right to sublicense under the RSA and Fortress License so that Unified Lux did not have an
 6   “unfettered exclusionary right to assign to Uniloc 2017” when it assigned the patents to Uniloc 2017.
 7   MTD at 7. This argument fails because: (1) the agreements Google claims gave Fortress a right to
 8   sublicense were terminated before Uniloc Lux assigned the patents to Uniloc 2017; (2) Fortress
 9   never obtained a right to sublicense because there was never an Event of Default necessary to trigger
10   Fortress’s alleged license; (3) any alleged right to sublicense was extinguished under the terms of the
11   RSA before Uniloc Lux assigned the patents to Uniloc 2017; and (4) Fortress’s alleged right to
12   sublicense would not deprive Uniloc Lux (or consequently Uniloc 2017) of constitutional standing.
13                     1.      The agreements were terminated before Uniloc Lux assigned the patents.
14                  The agreements allegedly giving Fortress a right to sublicense were terminated by the
15   parties before Uniloc Lux assigned the patents to Uniloc 2017. The May 3, 2018 Termination
16   Agreement, signed by the parties to the RSA and Fortress License, states in relevant part:
17                     (d) Upon receipt of the Payoff Amount by [Fortress], the Parties hereto agree
               that:
18
                               (i) Each of the Revenue Sharing Agreement, the Security
19                     Agreement, the Guaranty Agreement, the Account Pledge Agreement, the
                       Patent License Agreement, the Patent Security Agreement and (subject to
20                     Section 1(d)(ii))4 the Blocked Account Control Agreement shall terminate and
                       shall be of no further force or effect without any further documentation or
21                     action and without liability to any party hereto, and the rights of each of the
22                     applicable parties under the applicable agreement shall terminate . . .
     Turner Decl., Ex. C at 2 (¶1(d)(i)) (emphasis added).
23

24                             a.      The parties were free to mutually terminate the “irrevocable”
                                       license.
25             Google’s argument that the parties could not mutually agree to terminate Fortress’s license
26   because the license was “irrevocable” contradicts the plain language of the Fortress License, basic
27
     4
      Section 1(d)(ii) required the Collateral Agent to notify the Depositary Bank the Blocked Account
28   Control Agreement was to terminate.
         UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S    3                    Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
         MOTION TO DISMISS                                                 -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
 1   contract law, and common sense. The Fortress License expressly allows the parties to terminate the
 2   Fortress License by mutual written agreement, stating in relevant part:
 3             5.1 The Parties may terminate this Agreement at any time by mutual written
               agreement executed by both parties provided that any sublicenses granted hereunder
 4             prior to the termination of this Agreement shall survive according to the respective
               terms and conditions of such sublicences.
 5
     MTD, Ex. E at §5.1 (emphasis added). Likewise, under New York law, which Google admits
 6
     governs, “[p]arties to a contract may mutually agree to cancel and rescind the contract.”5
 7
               Contrary to Google’s argument, the use of the word “irrevocable” means that one party to the
 8
     contract cannot unilaterally terminate the agreement based, for instance, on a breach by the other
 9
     party – not that the parties may not mutually agree to terminate the contract. Thus, the Fortress
10
     License allows the parties to “terminate this Agreement at any time by mutual written agreement”
11
     but states immediately thereafter that “[b]reach(es), material or otherwise, of this Agreement by
12
     either Party or any other Person will not constitute grounds by which this Agreement may be
13
     terminated.” MTD, Ex. E at §§5.1 – 5.2 (emphasis added).
14
               Discussing a New York Arbitration Law making “a provision in a written contract to settle
15
     arbitration . . . enforceable and irrevocable,” the Court of Appeals of New York stated:
16
               The word ‘irrevocable,’ here used, means that the contract to arbitrate cannot be
17             revoked at the will of one party to it . . . It does not mean that the agreement to arbitrate
               is irrevocable by the mutual agreement or consent of the parties.
18
     Zimmerman v. Cohen, 236 N.Y. 15, 20, 139 N.E. 764, 766 (1923) (“prevent[ing] parties from
19
     modifying their agreements to arbitrate . . . would be such an abridgement of the right of citizens to
20
     contract that the constitutionality of the law might well be doubted.”). Courts in other jurisdictions
21

22

23

24

25

26
     5
        Thales Alenia Space France v. Thermo Funding Co., LLC, 959 F. Supp. 2d 459, 465 (S.D.N.Y.
27   2013); see also Dolansky v. Frisillo, 92 A.D.3d 1286, 1287, 939 N.Y.S.2d 210, 212 (2012) (“It is well
     settled that “parties to a written contract may mutually agree to cancel and rescind it”).
28
         UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S      4                   Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
         MOTION TO DISMISS                                                  -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
 1   have acknowledged the same principle.6 The cases Google cites7 further demonstrate that
 2   “irrevocable” prevents a unilateral revocation of an agreement by one party, not a mutual termination
 3   by the parties.8 Google cites no authority supporting its extreme position.
 4                             b.      The Fortress License did not continue under the “survival” clause.
 5             Google’s argument that the Fortress License continued under the survival clause also fails.
 6   Because the Fortress License allowed Fortress, under certain conditions that never occurred, to grant a
 7   license to a third-party, it also provided that rights under any agreements with third parties would
 8   survive a termination of the Fortress License. The Fortress License states, in relevant part:
 9             5. Termination

10                     5.1 The Parties may terminate this Agreement at any time by mutual written
               agreement executed by both Parties provided that any sublicenses granted hereunder
11             prior to the termination of this Agreement shall survive according to the respective
               terms and conditions of such sublicenses.
12
                      5.2 . . . Breach(es), material or otherwise, of this Agreement by either Party or
13             any other Person will not constitute grounds by which this Agreement may be
               terminated.
14
               6. Survival
15                     Any rights and obligations which by their nature survive and continue after any
               expiration or termination of this Agreement will survive and continue and will bind the
16
               Parties and their successors and assigns, until such rights are extinguished and
17             obligations are fulfilled.

18
     6
       In re Huntington, ADV 11-4015-BDL, 2013 WL 6098405, at *8 (B.A.P. 9th Cir. Oct. 29, 2013) (finding
19   party “stretch[ed] credulity” by attempting to “get around [the] general principle of contract law” allowing
     parties to mutually reform a contract by arguing the assignment was “irrevocable” and noting cases relied
20   on by that party related to “attempts by one party to revoke an irrevocable assignment,” not mutual
     reformation of a contract by parties); Carbonneau v. Lague, Inc., 134 Vt. 175, 177, 352 A.2d 694, 696
21   (1976) (“Even given the conclusion that the license was irrevocable, the voluntary lease agreement
     entered into between the parties in 1969 terminated the irrevocable license,”); Bendetson v. Killarney,
22   Inc., 154 N.H. 637, 643, 913 A.2d 756, 761 (2006) (“Thus, generally speaking, if an action is irrevocable,
     the actor who initiated the action may not withdraw it, alter it, or otherwise call it back.”).
23   7
       See MTD at 8 (citing Cafferty v. Scotti Bros. Records, Inc., 969 F. Supp. 193 (S.D.N.Y. 1997) and
     In re Provider Meds, L.L.C., 907 F.3d 845, 856 (5th Cir. 2018)).
24   8
       In Cafferty v. Scotti Bros. Records, Inc., Cafferty attempted to unilaterally terminate a license he
     granted under an August 31, 1982 agreement (the “Cafferty-Aurora Contract”), arguing the licensee
25   breached paragraph 2(b) of a later agreement (the “Mechanical License”). The court rejected this
     argument because the Mechanical License specifically provided that they did not “supersede in any
26   way [sic] affect any prior agreements now in effect respecting the phonorecords of said copyrighted
     work.” Cafferty, 969 F. Supp. at 198. In In re Provider Meds, L.L.C., the court rejected the argument
27   that the use of “perpetual” made a license irrevocable, explaining that “the use of ‘perpetual’
     indicates that the license may not be revoked at will; the use of ‘irrevocable’ goes one step further
28   and indicates that the license may not be revoked for any reason, even a breach by the other side. Id.
         UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S     5                  Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
         MOTION TO DISMISS                                                -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
 1   Id. (emphasis added).
 2             The purpose of the survival clause is plain. If Fortress had granted sublicenses to third
 3   parties, the rights of those third parties are “rights and obligation which by their nature [would]
 4   survive and continue after any expiration or termination of this Agreement,” as they would have
 5   been granted under other agreements. In contrast, Fortress’s license is a right that, by its nature, did
 6   not survive the termination of the license agreement under which it was granted.
 7             Google’s insistence that Fortress’s license is a right that “by its nature” would survive the
 8   termination of the license agreement is nonsensical. It also renders the parties’ right to “terminate
 9   this Agreement at any time by mutual written agreement” meaningless. The license is the material
10   term of the license agreement. The remaining provisions of the four-page document are merely
11   ancillary to the license. Further, Google offers no explanation for interpreting Fortress’s license as a
12   right that “by its nature” would survive the termination of the Fortress License other than its
13   erroneous interpretation of the meaning of “irrevocable.”
14             Even if “rights and obligations which by their nature survive and continue after expiration or
15   termination of this Agreement” is construed as including Fortress’s license, such rights survive only
16   until “extinguished” and their “obligations are fulfilled.” That is precisely what happened the license
17   under the Payoff and Termination Agreement. Turner Ex. C at §§1(a) - (d).
18                             c.      There was no Event of Default.
19             Google’s motion also fails because there was never an Event of Default triggering Fortress’s
20   alleged right to sublicense. The Fortress License allowed Fortress to use its license only “following
21   an Event of Default.” Palmer Decl., ¶4; MTD, Ex. E §2.1. Google’s motion fails because, well after
22   these alleged Events of Default,9 Fortress attested that Uniloc was never in default. See Palmer
23   Decl., ¶¶7-13 (attached); Second Palmer Decl. ¶¶ 1-3 (attached).
24                             d.      Any Event of Default ceased to exist under Section 7.3 of the RSA.
25             Further, as a result of the Termination Agreement, any Event of Default under the RSA
26   ceased to exist by the time Uniloc Lux assigned the patents to Uniloc 2017. Section 7.3 of the RSA
27
     9
      Google alleges that Events of Default occurred December 30, 2014, March 31, 2017, May 15,
28   2017, and June 30, 2017. MTD at 6-7.
         UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S     6                  Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
         MOTION TO DISMISS                                                -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
 1   states that an Event of Default ceases to exist after the occurrence of the events described in Sections
 2   7.3(x), 7.3(y), or 7.3(z), stating:
 3           7.3 Annulment of Defaults. Once an Event of Default has occurred, such Event of
             Default shall be deemed to exist and be continuing for all purposes of this Agreement
 4           until the earlier of
 5                   (x) Majority Purchasers shall have waived such Event of Default in writing,

 6                   (y) the Company shall have cured such Event of Default to the Majority
                     Purchasers’ reasonable satisfaction or the Company or such Event of Default
 7                   otherwise ceases to exist, or
                     (z) the Collateral Agent and the Purchasers or Majority Purchasers (as required
 8
                     by Section 9.4.1) have entered into an amendment to this Agreement which by
 9                   its express terms cures such Event of Default, at which time such Event of
                     Default shall no longer be deemed to exist or to have continued.
10
     MTD, Ex. D ¶7.3 (emphasis added, hard returns added). An event satisfying any one of these three
11
     subsections is enough to make an Event of Default cease to exist. Id. Here, all three occurred under
12
     the May 3, 2018 Payoff and Termination Agreement.
13
             Section 7.3(x): Under subsection (x), any alleged Event of Default ceased to exist because the
14
     Payoff and Termination Agreement is a written waiver by the Majority Purchasers.10 Turner Decl.,
15
     Ex. C. In it, the “Fortress Entities” (including the Majority Purchasers11) expressly “release[d],
16
     waive[d] and forever discharge[d] Uniloc Entities [and their assigns] . . . of and from any and all
17
     Claims which any of such Fortress Releasors [including the Majority Purchasers12] ever had, now
18
     have, or hereafter can, shall or may have against any of such Uniloc Releasees arising out of or in
19
     connection with any of the Released Agreements.” Turner Decl., Ex. C §2.
20
             Contrary to Google’s claim that Uniloc 2017 produced no evidence of a written waiver,
21
     Uniloc 2017 produced the Payoff and Termination Agreement before discovery began and explained
22

23

24   10
        The “Majority Purchasers” are CF DB EZ LLC and CF DB EZ 2017 LLC. See Second Turner
25   Decl., Ex. C at Bates Nos. 3185 (identifying “Purchasers”); 3203 (“Person listed on Schedule 2.1
     hereto the ‘Purchasers’”); 3245 (defining “Majority Purchasers”); 3251 (identifying “Purchasers”).
26   11
        “Fortress Entities” is defined by the Termination Agreement as Fortress and the “Purchasers” (CF
     DB EZ LLC and CF DB EZ 2017 LLC). See Turner Ex. C at 1.
27   12
        “Fortress Releasors” is defined by the termination agreement to include the “Fortress Entities,”
     which means it includes Fortress and all of the Purchasers (and therefore the Majority Purchasers).
28
      UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S      7                  Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
      MOTION TO DISMISS                                                 -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
 1   it was a written waiver by Fortress and the Majority Purchasers).13 Further, Google’s argument that
 2   Uniloc’s corporate witness did not know if there was a waiver is irrelevant. The relevant question is
 3   whether there was, in fact, a waiver. There was.
 4          Subsection (y): Under subsection (y), any Event of Default ceased to exist because the
 5   Payoff and Termination Agreement shows any Event of Default was cured to the Majority
 6   Purchasers’ “reasonable satisfaction.”14 The fact that any alleged Event of Default was cured to
 7   Fortress’s “reasonable satisfaction” is further evidenced by Fortress’s own declaration testimony,
 8   which specifically references Section 7.3 of the RSA and testifies that any Event of Default was
 9   cured to Fortress’s satisfaction. Palmer Decl. ¶¶4, 12-20; Second Palmer Decl. ¶¶ 1-3.
10          Notably, Google attempts to re-write Section 7.3(y) of the RSA by omitting “to the Majority
11   Purchasers’ reasonable satisfaction” and replacing it with ellipses. MTD at 10. Ignoring this language,
12   Google erroneously insists the RSA provides no guidance on what constitutes a “cure” and that the
13   term must be interpreted to mean “taking care of the triggering event and going back to pre-default
14   conditions,” regardless of whether Fortress considers an Event of Default cured to its reasonable
15   satisfaction. MTD at 10-11. Google’s construction contradicts the RSA.
16          Google further alleges that Uniloc did not comply with Section 6.5.1.2 of the RSA by
17   notifying Fortress of “what action [Uniloc] has taken, is taking or proposes to take” with respect to an
18   Event of Default. The existence of Fortress’s declarations (regardless of the truth of the matters
19   asserted in them) refutes Google’s allegation because the declarations: (a) outline the alleged Events of
20   Default; and (b) state that Fortress is satisfied with Uniloc’s actions in connection with them. Palmer
21

22   13
        Uniloc 2017 included the Payoff and Termination Agreement as an exhibit to its May 20, 2019
     response opposing Google’s motion to dismiss. See Dkt. 28 (of -492 case), Turner Decl., Exhibit C.
23   14
        As explained above, the Payoff and Termination states in relevant part that the parties “acknowledge
     and agree” that the Payoff Amount is the “entirety of the amount” to “pay in full all obligations owing
24   to [Fortress] by [Uniloc Lux] pursuant to the Revenue Sharing Agreement and the Notes” and that
     the Payoff Amount: (a) “shall constitute payment and satisfaction in full of all amounts owing by
25   Uniloc Lux”; (b) upon receipt of the Payoff Amount “automatically (and without requirement of
     further action by any person) (i) neither Uniloc Lux [nor other parties] shall have any further
26   obligation or liability to [Fortress] in respect of the Notes and (ii) the Notes shall be irrevocably
     terminated and released and have no further force or effect, except with respect to provisions that
27   expressly survive the terms thereof”; and (d) “the Note Obligations (as such term is defined in the
     Revenue Sharing Agreement) . . . shall be deemed to have been repaid in full.” Turner Ex. C at §§1(a)
28   - (d) (emphasis added).
      UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S       8                  Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
      MOTION TO DISMISS                                                  -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
 1   Decl. ¶¶13, 20; Second Palmer Decl. ¶¶1-3. By doing so, they prove Uniloc notified Fortress of the
 2   alleged Events of Default and that Fortress was aware of Uniloc’s actions in connection with them.
 3   Regardless, the RSA does not require compliance with Section 6.5.1.2 as a condition to a cure under
 4   Section 7.3(y), much less a waiver under Section 7.3(x).
 5           In addition to allowing an Event of Default to be cured to Fortress’s “reasonable
 6   satisfaction,” Section 7.3(y) states that an Event of Default is cured when it “otherwise ceases to
 7   exist.” Because an Event of Default ceases to exist upon a written waiver by the Majority
 8   Purchasers, the written waiver also satisfies the “otherwise ceases to exist” provision of 7.3(y).
 9           Subsection (z): Finally, under Section 7.3(z), any Event of Default ceased to exist because
10   the Payoff and Termination Agreement constituted an “Agreement which by its express terms cures
11   [any] Event of Default.”
12           Thus, any alleged Event of Default ceased to exist before Uniloc Lux assigned the patents to
13   Uniloc 2017, and Uniloc Lux assigned the patents unfettered by any right to sublicense.
14                           e.       A right to sublicense would not deprive Uniloc of constitutional
                                      standing.
15
             Even if Fortress had a right to sublicense, Google’s motion fails because Uniloc Lux never
16
     transferred “all substantial rights” to Fortress.
17
             The Federal Circuit has recognized “three categories of plaintiffs in patent infringement
18
     cases.” Lone Star Silicon Innovations LLC v. Nanya Tech. Corp., 925 F.3d 1225, 1229 (Fed. Cir.
19
     2019). “First, a patentee, i.e., one with ‘all rights or all substantial rights’ in a patent, can sue in its
20
     own name. Second, a licensee with ‘exclusionary rights can sue along with the patentee. And finally,
21
     a licensee who lacks exclusionary rights has no authority to assert a patent (even along with the
22
     patentee.” Id. (citations omitted).
23
             In Mann, the Federal Circuit explained: (a) there is always a “category one” plaintiff15 (an
24
     owner of the patent); and (b) the category one plaintiff has constitutional standing to sue in its own
25
     name unless it transfers away all substantial rights:
26

27   15
       Google’s erroneous claim that Morrow suggests otherwise ignores Morrow’s clear recognition that
     constitutional standing to sue remained with AHLT. See Morrow v. Microsoft Corp., 499 F.3d 1332,
28
      UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S         9                   Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
      MOTION TO DISMISS                                                     -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
             This case presents a . . . scenario in which the patent owner seeks to bring suit,
 1
             requiring us to determine whether the patent owner transferred away sufficient rights to
 2           divest it of any right to sue.

 3                                                       ***
             [A] patent may not have multiple separate owners for purposes of determining standing
 4
             to sue. Either the licensor did not transfer “all substantial rights” to the exclusive
 5           licensee, in which case the licensor remains the owner of the patent and retains the
             right to sue for infringement, or the licensor did transfer “all substantial rights” to the
 6           exclusive licensee, in which case the licensee becomes the owner of the patent for
             standing purposes and gains the right to sue on its own. In either case, the question is
 7           whether the license agreement transferred sufficient rights to the exclusive licensee to
             make the licensee the owner of the patents in question. If so, the licensee may sue but
 8
             the licensor may not. If not, the licensor may sue, but the licensee alone may not.
 9   Alfred E. Mann Found. For Sci. Research v. Cochlear Corp., 604 F.3d 1354, 1358 8- 60 (Fed. Cir.
10   2010) (citations omitted) (emphasis added). Thus, one with sufficient rights to qualify as the sole
11   category one plaintiff maintains that status unless it transfers away all substantial rights.
12           Mann is further supported by Aspex Eyewear, Inc. v. Miracle Optics, Inc., 434 F.3d 1336
13   (Fed. Cir. 2006), where the original owner of the patent retained standing to sue even though it
14   transferred “the exclusive right to make, use, and sell” products covered by the patent and a
15   “virtually unfettered right to sublicense all of its rights to a third-party” and “retained ‘no
16   supervisory power or veto power’” over that person’s grant of sublicenses.
17           Here, Uniloc Lux obtained category one status when it obtained “all right, title, and interest that
18   exist today and may exist in the future in and to” the patents. Second Turner Decl., Ex. A Uniloc Lux
19   did not transfer all substantial rights to Fortress. Even if Fortress had obtained a right to sublicense, by
20   the express terms of the Fortress License, that right was nonexclusive. Turner Decl., Ex. A. Such a
21   limited, nonexclusive right is far short of a grant of “all substantial rights” in the patents (and less than
22   was transferred in Aspex). Thus, Fortress’s purported right to sublicense in the event of a default could
23   not have deprived Uniloc Lux of its category one status.
24           Google’s reliance on dicta from WiAV Solutions LLC v. Motorola, Inc., 631 F.3d 1257 (Fed.
25   Cir. 2010) is misplaced because, unlike Aspex and Mann, WiAV did not involve a scenario in which
26
     1338, 1342 (Fed. Cir. 2007) (stating it was “undisputed that AHLT holds legal title to the ‘647 patent
27   and all the ‘sticks’ in the ‘bundle of rights’ associated with the patent that were not specifically
     transferred to GUCLT” and that there was “no indication that AHLT is restricted as to the parties to
28   whom it could transfer any of the exclusionary rights that it holds.”) (emphasis added).
      UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S        10                  Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
      MOTION TO DISMISS                                                    -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
 1   the patent owner sought to bring suit. Google’s reliance on Luminara Worldwide, LLC v. Liown
 2   Elecs. Co., 814 F.3d 1343 (Fed. Cir. 2016) is also misplaced. Luminara actually supports Uniloc’s
 3   position by suggesting that where two persons simultaneously have the right to license, category one
 4   status is retained by the person who had it before that situation arose. Neither WiAV nor Luminara
 5   conflicts with Mann.16
 6          B.      Google’s challenge to statutory standing fails.
 7          Google’s challenge to statutory standing is based on incorrect allegations about the relevant
 8   contracts. First, Google’s claim that the May 3, 2018 USA License Agreement deprives Uniloc 2017 of
 9   statutory standing ignores the fact that the agreement was terminated on November 16, 2018, before
10   Uniloc 2017 filed this suit. Second Turner Decl., Ex. B (produced as Bates No. 0004684). It appears
11   Google simply overlooked the termination agreement.
12          Second, Google’s allegation that Sections 4.9(a) and 7.1(d) of the Amended Security
13   Agreement deprive Uniloc 2017 of statutory standing ignores the plain language of the agreement. The
14   agreement gave CF Uniloc a security interest in certain Uniloc 2017 assets (“Collateral”), which was
15   not limited to patents. See MTD, Ex. K ¶4.1. After Apple alleged that certain rights given to CF Uniloc
16   in the original security agreement deprived Uniloc 2017 of standing, the parties amended the
17   agreement to address the allegedly offending provisions. Specifically, the parties amended the
18   agreement by adding Section 4.9(e), which states:
19                  4.9 Intellectual Property. As to Collateral in the form of intellectual property
            (“Intellectual Property Collateral”):
20
                                                       ***
21                  (e) Subject to Sections 4.7-4.8 and 8[17], but notwithstanding anything else to
22                  the contrary herein, [Uniloc 2017] has and retains all rights in all Patents owned,

23   16
        In Luminara, a nonparty, Disney, owned the patent and, before granting an exclusive license to
     Candella, Luminara’s predecessor, thus had category one status. The question for the court was
24   whether the exclusive license transferred “all substantial rights” from Disney to Candella, giving
     Candella, instead of Disney, category one status. Defendant argued Disney’s retention of the right to
25   license certain of its affiliates rendered the transfer insufficient to bestow category one status on
     Candella. In that context, the court said that if Disney were free to license “any” entity, “all
26   substantial rights” would not have been transferred. Id. But the court found Disney had not retained
     that right.
27   17
        Sections 4.7-4.8 and 8 allow CF Uniloc to take certain actions only after an Event of Default under
     the Amended Security Agreement and only after CF Uniloc “provides written notice to [Uniloc
28
      UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S     11                  Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
      MOTION TO DISMISS                                                 -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
                    controlled, or exclusively licensed by [Uniloc 2017], and has sole authority and
 1
                    discretion regarding the exercise of all rights under such Patents, including the
 2                  prosecution, maintenance, use, right to exclude, disposition, licensing, and
                    enforcement (including the settlement of any litigation) of such Patents, and
 3                  nothing in this Agreement is intended to or shall be construed as limiting or
                    providing [CF Uniloc] or any other Person with the right to control or limit
 4                  [Uniloc 2017’s] exercise of its rights under such patents and patent applications.
 5   Turner Decl., Ex. D §4.9(e). Section 4.9(e) expressly exempts “Intellectual Property Collateral” from
 6   Section 7.1(d) and trumps any rights granted under Section 4.1(a). Indeed, to remove any doubt
 7   about the intent of Section 4.9(e), the Amended Security Agreement revised Sections 4.1(a) and
 8   7.1(d) to expressly make them “[s]ubject to Section 4.9(e).” Id. §§ 41.(a), 71.(d).
 9          The Amended Security Agreement, therefore, removes the alleged limitations Google claims
10   deprive Uniloc 2017 of standing. Judge Alsup acknowledged this in his order denying Apple’s
11   motion to dismiss for lack of standing. See Original MTD, Ex. E at 9. Uniloc explained this in
12   response to Google’s original motion to dismiss (Dkt. 28 (491 case)) but Google’s renewed motion
13   doubles down on the same argument without any mention of Section 4.9(e).
14          Google also misreads Section 7.1(d) as applying to “patents,” claiming it requires Uniloc
15   2017 to obtain prior written consent of CF Uniloc before it can “‘sell, lease, transfer or otherwise
16   dispose of . . .any’ of its patents.” MTD at 14 (emphasis added). Section 7.1(d) does not apply to
17   Uniloc 2017’s “patents.” Rather, it applies to “assets constituting Collateral” and is expressly subject
18   to Section 4.9(e), which excludes from 7.1(d) “Patents owned, controlled, or exclusively licensed by
19   [Uniloc 2017].” Turner Decl., Ex. D §§ 7.1(d), 4.9(e) (emphasis added).
20          Even if Google’s statutory standing arguments were correct (and they are not), the proper
21   remedy under Lone Star would be joinder, not dismissal.
22

23          [The sections addressing Google’s motion to dismiss as to venue grounds are omitted]
24

25   III.   CONCLUSION
26          For the foregoing reasons, Google’s motions to dismiss should be denied.
27
     2017]” of the default. CF Uniloc has not provided written notice to Uniloc 2017 of any Event of
28   Default. Turner Decl. ¶6.
      UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S     12                 Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
      MOTION TO DISMISS                                                -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
 1

 2

 3   Dated: October 2, 2020                         Respectfully submitted,
 4
                                                    /s/ Aaron S. Jacobs
 5                                                  Aaron S. Jacobs (Cal. Bar No. 214953)
                                                    ajacobs@princelobel.com
 6                                                  PRINCE LOBEL TYE LLP
                                                    One International Place, Suite 3700
 7                                                  Boston, MA 02110
                                                    Tel: (617) 456-8000
 8
                                                    Matthew D. Vella (Cal. State Bar No. 314548)
 9                                                  mvella@princelobel.com
                                                    PRINCE LOBEL TYE LLP
10                                                  357 S. Coast Highway, Suite 200
                                                    Laguna Beach, CA 92651
11                                                  Tel: (949) 232-6375
12                                                  Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S      13                 Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
      MOTION TO DISMISS                                                 -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
    Exhibit A
        to
Turner Declaration
                                                                                          EXECUTION


                                   PATENT LICENSE AGREEMENT


      THIS PATENT LICENSE AGREEMENT (the "Agreement") is made and entered into
      effective as of December 30, 2014 by and among:

      U niloc Luxembourg, S.A., a public limited liability company (societe anonyme), incorporated
      under the laws of the Grand Duchy of Luxembourg, with registered office at 15, rue Edward
      Steichen, L-2540 Luxembourg, Grand Duchy of Luxembourg and registered with the
      Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under number B
      159.161 ("Uniloc Lu x")~

      Uniloc USA, Inc., a Texas corporation having its principal place of business located at 7160
      Dallas Parkway, Suite 380, Plano, TX 75024 ("Uniloc USA" and, coll.ectively with the Uniloc
      Lux, "Licensor"); and

      Fortress Credit Co LLC, an entity incorporated under the laws of Delaware having its principal
      place of business located at 1345 Avenue of the Americas, 46111 Floor, New York, NY 1005
      ("Licensee").

      Licensor and Licensee are sometimes referred to herein individually as a "Party" and
      collectively as the "Parties".

      WHEREAS, pursuant to the License and Services Agreement (the "Existing L icense
      Agreement"), effective as of January 1, 2013, between Uniloc Lux and Uniloc USA, Uniloc Lux
      has licensed certain patents to Uniloc USA and Uniloc USA has agreed to provide certain
      services to Uniloc Lux; and

      WHEREAS, the Parties have entered into (i) the Revenue Sharing and Note and Warrant
      Purchase Agreement, dated as of the date hereof (as it may be amended, restated, supplemented
      or othe1wise modified from time to time, the "Purchase Agreement"), by and among the
      Licensor, UniJoc Corporation PTY Limited, the Purchasers (including the Licensee) and the
      Licensee, acting as the Collateral Agent and (ii) the Security Agreement, dated as of the date
      hereof (as it may be amended, restated, supplemented or otherwise modified from time to time,
      the "Security Agreement"), by and among the Granters (as defined therein, including Licensor)
      and the Licensee, acting as the Collateral Agent;

      WHEREAS, in consideration of the investments set fo1th in the Purchase Agreement, Licensor
      agreed to grant certain tights, including rights to license patents and patent applications, to the
      Licensee for the benefit of the Secured Parties; and

      WHEREAS, Licensor is the owner of certain patents and patent applications identified in
      Schedule l(a) of the Purchase Agreement (as updated from time to time), which Schedule l(a)
      shall be an integral part of this Agreement; and

      NOW , THEREFORE, in consideration of the premises and the mutual covenants and
      agreements contained herein, the Parties hereto agree as follows:


                                                 Page 1of6
      47666641 _3




HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY                                       UNILOC_APPLE_201 7_18366
      1.       Definitions

               In this Agreement, the following terms shall have the assigned meaning. Capitalized
               tenns used in this Agreement but not defined herein shall have the meaning given to them
               in the Purchase Agreement and/or the Security Agreement, as applicable.

               "Licensed Patents" shall mean the Patents listed on Schedule I(a) of the Purchase
               Agreement, as updated from time to time.

      2.       License

      2.1      Subject to the terms and conditions herein and in the Purchase Agreement, Licensor
               hereby grants to Licensee a non-exclusive, transferrable, sub-licensable, divisible,
               irrevocable, fully paid-up, royalty-free, and worldwide license to the Licensed Patents,
               including, but not limited to, the rights to make, have made, market, use, sell, offer for
               sale, import, export and distribute the inventions disclosed in the Licensed Patents and
               otherwise exploit the Licensed Patents in any lawful manner jn Licensee' s sole and
               absolute discretion solely for the benefit of the Secured Parties ("Patent License"),
               provided that Licensee shall only use the Patent License following an Event of Default.

      2.2      If Licensee elects to grant any sublicense(s) pursuant to the Patent License in Section 2.1,
               Licensee shall (x) obtain the prior written approval of Licensor before entering into any
               sublicense agreement imposing financial obligations or restrictions on Licensor and (y)
               provide written notice with.in fifteen days of entering into any sublicense agreement.

      2.3      Notwithstanding any term contained in the Existing License Agreement, Uniloc USA
               hereby consents to the present grant by both Uniloc Lux and Uniloc USA of a license of
               the Licensed Patents to the Licensee as set forth herein.

      3.       Representations, Warranties and Acknowledgements

      3. l     Each Party represents, warrants and covenant to the other that the execution, delivery and
               performance of this Agreement is within each Party's powers and has been duly
               authorized.

      3 .2     Licensor hereby represents, warrants and covenant that it is the sole and exclusive owner
               of all rights, title and interest in and to the Licensed Patents.

      3.3      EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES ANY
               WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR
               OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ALL IMPLIED
               WARRANTIES, INCLUDING ANY WARRANTIES OF MERCHANTABUJTY,
               NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE OR THAT
               ARISE BY COURSE OF DEALING OR BY REASON OF CUSTOM OR USAGE 1N
               THE TRADE, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.

      3.4      Notwithstanding anything to the contrary in this Agreement, no Party shall be liable to
               the other or any third party for any indirect, incidental, exemplary, special, punitive or

                                                   Page 2of6
      47666641 _3




HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY                                         UNILOC_APPLE_201 7_18367
               consequential damages (including with respect to lost revenue, lost profits or savings or
               business interruption) of any kind or nature whatsoever suffered by the other Party or any
               third party howsoever caused and regardless of the form or cause of action, even if such
               damages are foreseeable or such party has been advised of the possibility of such
               damages .

      4.       Infringement

               Upon request, Licensee shall notify Licensor of any infringement of the Licensed Patents
               by third parties of which Licensee become aware. Licensor shall have the sole right, at
               its expense, to bring any action on account of any such infringement of the Licensed
               Patents, and Licensee shall reasonably cooperate with Licensor, as Licensor may request
               and at Licensor' s expense, in connection with any such action brought by Licensor.

      5.       Termination

      5.1      The Parties may terminate this Agreement at any time by mutual written agreement
               executed by both Parties provided that any sublicenses granted hereunder prior to the
               termination of this Agreement shall survive accordjng to the respective terms and
               condjtions of such sublicenses.

      5.2      The Agreement shall end after the later of (x) the expiration of the last Licensed Patent to
               expire, (y) tl1e date on which all statutes of limitations have fully rw1 for bringing
               infringement clrums under the Licensed Patents and (z) the termination of any
               sublicensing agreement by Licensee with regards to the Licensed Patents. Breach(es),
               material or otherwise, of this Agreement by either Party or any other Person will not
               constitute grounds by which this Agreement may be terminated.

      6.       Survival

               Any rights and obligations which by their nature survive and continue after any
               expiration or termination of this Agreement will survive and continue and will bind the
               Parties and their successors and assigns, until such rights are extinguished and obligations
               are fulfilled.

      7.       Statement of Intent With Respect to Bankruptcy.

               The Parties intend that the licenses granted under this Agreement are, and shall otherwise
               be deemed to be, for purposes of Section 365(n) of the United States Bankruptcy Code,
               111 U.S.C. § 101, et seq. ("Bankruptcy Code"), licenses of rights to "intellectual
               property" as defined in the Bankruptcy Code.

      8.       Assignment

               Licensee and each of its sublicensees may, without the consent of Licensor, assign any or
               all of their rights and interests, and delegate any or all of their obligations without
               restriction . The rights and obllgations of the Parties hereto shall inure to the benefit of,


                                                   Page 3of6
      4766664 1_3




HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY                                         UNILOC_APPLE_2017_18368
               and be binding and enforceable upon and by, the respective successors and assigns of the
               Parties.

      9.       Entire Agreement and Construction

               This Agreement along with the pertinent provisions of the Purchase Agreement and the
               other Documents constitute the sole, final and entire understanding of the parties hereto
               concerning the subject matter hereof, and all prior understandings having been merged
               herein. This Agreement cannot be modified or amended except by a writing signed by
               the Parties hereto. The language used in this Agreement wi ll be deemed to be the
               language chosen by the Parties hereto to express their mutual intent, and no rule of strict
               construction will be applied against any Party.

      10.      Severability

               The provisions of this Agreement shall be deemed severable and the invalidity or
               unenforceability of any provision shall not affect the validity or enforceability of the
               other provisions hereof. If any provision of this Agreement, or the application thereof to
               any Person or any circumstance, is invalid or unenforceable, (a) a suitable and equitable
               provision shall be substituted therefor in order to carry out, so far as may be valid and
               enforceable, the intent and purpose of such invalid or unenforceable provision and (b) the
               remainder of this Agreement and the application of such provision to other Persons or
               circumstances shal l not be affected by such invalidity or unenforceability, nor shall such
               invalidity or unenforceabi lity affect the validity or enforceability of such provision, or the
               application thereof, in any other jurisdiction.

      11.      Notices

               All notices, requests, claims, demands, and other communications hereunder shall be in
               writing and shall be given (and shall be deemed to have been duly given upon receipt) by
               delivery in person, or by overnight delivery service from a recognized canier, to the
               respective Party as follows:

               if to Licensor:

                      7160 Dallas Parkway, Suite 380
                      Plano, TX 75024
                      Attn: Craig Etchegoyen and Sean Burdick

                      With a copy to:

                      Jeffrey C. Anderson
                      Gray Plant Mooty
                      500 IDS Center
                      80 South Eighth Street
                      Minneapolis, MN 55402
                      Tel: 612-632-3000


                                                    Page 4of6
      47666641 _3




HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY                                           UNILOC_APPLE_2017_18369
              IN WITNESS WHEREOF, the Patties have executed this Agreement as of the date first
      written above.


                                                  UNILOC USA, INC.
                                                  as Uniloc USA
                                                              :-·::
                                                  By: _ _'\ ?~·       ·' ··   ····;~J '.;_~:sw· .,, . «'~;:;. \ ...,...........
                                                  Name:        Sean D. Burdick
                                                  Title:       President




                                                  UNJLOC       LUXE~BOURG                                     S.A.
                                                  as U~~~9sJ,.ux         ,,Jt~
                                                        { Jctf\
                                                  By:   l D lJ~. . . .--
                                                           ...--
                                                  Name:     Craig Etchegoyen
                                                  Title:     CEO




                                 [Signature Page to Patent License Agreement)




HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY                                                                UNILOC_APPLE_2017_18372
                                         FORTRESS CREDI~ CO LLC,
                                         as Licensee  / l



                                         ~~e·;· · · · - ·c·,Jsl
                                          Title:
                                                            · o, , f.T~A~N)_
                                                           ..
                                                                      .. ·
                                                                         1N;:··::1···"0·- ,-K-c)-L1
                                                                       !:D;)'.         A •.
                                                                                                      A~
                                                                                                  /~;,..
                                                                     PRESiDBNT




                          lSignature Page to Patent License Agreement}




HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY                                        UNILOC_APPLE_2017_18373
    Exhibit B
        to
Turner Declaration
                                                                           EXECUTION VERSION



                    NOTE PURCHASE AND SECURITY AGREEMENT

        This Note Purchase and Security Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is entered into as of
May 3, 2018 (the “Effective Date”) by and between Uniloc 2017 LLC, a Delaware limited liability
company (“Company”), and CF Uniloc Holdings LLC, a Delaware limited liability company, as
the purchaser (“Purchaser”) and as the collateral agent (in such capacity, “Collateral Agent”). The
parties hereto are sometimes referred to herein as a “Party” or, collectively, as the “Parties”.

                                            RECITALS

       WHEREAS, Purchaser is willing, pursuant to the terms and conditions of this Agreement,
to purchase (the “Note Purchase”) from Company promissory notes in the form attached as Exhibit
A (each as amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Notes”) in an aggregate principal amount of up to $54,241,109 (the “Note
Purchase Amount”), upon the terms and subject to the conditions of this Agreement.

       NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

                                          AGREEMENT

       1.      DEFINITIONS.

                1.1    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following respective meanings:

                “Affiliate” means with respect to any Person, a Person that owns or controls directly
or indirectly the Person, any Person that controls or is controlled by or is under common control
with the Person, and each of that Person’s senior executive officers, directors, partners and, for
any Person that is a limited liability company, that Person’s managers and members; provided,
however, that (i) none of Parties or their parent companies or Affiliates shall be deemed to be an
Affiliate of any Party or its parent company or Affiliates and (ii) none of Parties or their parent
companies or Affiliates shall be deemed to be an Affiliate of Company or any of its Affiliates.

              “Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New York.

                “Change of Control” means at any time, any Person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of more than 50% on a fully diluted basis of the voting and/or economic
interest in the equity interests of Company or shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of managers (or similar governing body)
of Company.

               “Contingent Obligation” means for any Person, any direct or indirect liability,
 contingent or not, of that Person for (a) any Indebtedness, lease, dividend, letter of credit or other
obligation of another such as an obligation directly or indirectly guaranteed, endorsed, co-made,
discounted or sold with recourse by that Person, or for which that Person is directly or indirectly
liable, (b) any obligations for undrawn letters of credit for the account of that Person and (c) all
obligations from any interest rate, currency or commodity swap agreement, interest rate cap or
collar agreement, or other agreement or arrangement designated to protect a Person against
fluctuation in interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. The amount of a
Contingent Obligation is the stated or determined amount of the primary obligation for which the
Contingent Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith but the amount may not exceed the maximum
of the obligations under any guarantee or other support arrangement.

                “Equity Interests” means all shares, interests, participation or other equivalents,
however designated, of or in a corporation or limited liability company, whether or not voting,
including but not limited to common stock, member interests, warrants, preferred stock,
convertible debentures, and all agreements, instruments and documents convertible, in whole or in
part, into any one or more or all of the foregoing.

               “Etchegoyen” means Craig S. Etchegoyen, an individual.

             “GAAP” means generally accepted accounting principles in the United States, as
amended from time to time.

               “Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local or similar government, governmental, regulatory or
administrative authority, branch, agency or commission or any court, tribunal, or arbitral or judicial
body (including any grand jury).

              “Heads of Agreement” means that certain Heads of Agreement, by and between
Purchaser and Etchegoyen, dated as of the date hereof.

                “Indebtedness” means, without duplication, (a) indebtedness for borrowed money
or the deferred price of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds, debentures or similar
instruments, (c) capital lease obligations, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all Indebtedness referred to above
secured by (or for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets (including accounts and
contract rights) owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness, (f) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (excluding trade accounts and accrued expenses
payable in the ordinary course of business) and (g) Contingent Obligations with respect to
Indebtedness described in clauses (a) through (f) of this definition.




                                                  2
              “License Agreements” means, collectively, (a) that certain License Agreement, by
and between Company and Uniloc Luxembourg, S.A., dated as of the date hereof; (b) that certain
License Agreement, by and between Company and Uniloc Licensing EU S.à. r.l., dated as of the
date hereof; and (c) that certain License Agreement, by and between Company and Uniloc
Licensing USA LLC, dated as of the date hereof.

                “Lien” means any mortgage, deed of trust, or pledge, security interest,
hypothecation, assignment, assigned deposit, arrangement, encumbrance, encroachment, lien
(statutory or otherwise), claim, option, reservation or defect of any kind, or preference, or priority,
or other security agreement or preferential arrangement of any kind of or nature whatsoever
(including, without limitation, any conditional sale or other title retention agreement, any financing
statement under the UCC, or under the comparable law of any other jurisdiction).

                “Net Insurance/Condemnation Proceeds” means an amount equal to (a) the cash
proceeds (including cash equivalents) received (as and when received) (i) under any casualty
insurance policy in respect of a covered loss thereunder of any asset or property or (ii) as a result
of the taking of any asset or property by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such asset or property to a purchaser with
such power under threat of such a taking, net of (b) (i) selling costs and out-of-pocket expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and similar taxes and
income taxes paid or payable (as determined by Company)) in connection with such event, (ii)
amounts provided as a reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such event; provided,
that to the extent and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Insurance/Condemnation Proceeds, (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness (other than the Notes) which is
secured by the asset or property subject to such event and which is required to be repaid or
otherwise comes due or would be in default under the terms thereof as a result of such event (other
than any such Indebtedness assumed by the purchaser of such asset or property) and (iv) the
reasonable out-of-pocket costs of putting any affected asset or property in a safe and secure
position.

                “Net Proceeds” means an amount equal to (a) with respect to any disposition or sale
of any asset or property, the cash proceeds (including cash equivalents) received (as and when
received) net of (i) selling costs and out-of-pocket expenses (including reasonable broker’s fees or
commissions, legal fees, transfer and similar taxes and income taxes paid or payable (as
determined by Company)) in connection with such disposition or sale, (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any indemnification obligations
or purchase price adjustment associated with such disposition or sale; provided, that to the extent
and at the time any such amounts are released from such reserve, such amounts shall constitute
Net Proceeds, (iii) the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness (other than the Notes) which is secured by the asset or property sold in such
disposition or sale and which is required to be repaid or otherwise comes due or would be in default
under the terms thereof as a result of such disposition or sale (other than any such Indebtedness
assumed by the purchaser of such asset or property) and (iv) cash escrows (until released from
escrow to Company or any of its subsidiaries) from the sale price for such disposition or sale and
(b) with respect to any issuance or incurrence of Indebtedness or Equity Interests, the cash proceeds


                                                  3
(including cash equivalents) received (as and when received), net of all taxes and customary fees,
commissions, costs, underwriting discounts and other fees and expenses incurred in connection
therewith.

               “Note Documents” means this Agreement, any Notes, any Intellectual Property
Security Agreements and any other agreements or documents executed and delivered in connection
with the foregoing.

            “Operating Agreement” means that certain Operating Agreement of Company, by
and among Company, Purchaser, Etchegoyen and Uniloc Management LLC, dated as of the date
hereof.

               “Permitted Indebtedness” means (a) Company’s Indebtedness to Purchaser under
this Agreement, (b) any Liens securing such Indebtedness and (c) any extensions, refinancings,
modifications, amendments and restatements of such Indebtedness.

                “Person” means any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, firm, joint stock company, estate, entity or government
agency.

            “Purchase Agreement” means that certain Asset Purchase Agreement, by and
between Company and Uniloc Luxembourg S.A., dated as of March 28, 2018.

               “Purchaser” has the meaning set forth in the preamble hereto.

                “Secured Obligations” means all money, debts, obligations and liabilities which
now are or have been or at any time hereafter may be or become due, owing or incurred by
Company to Purchaser, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, and which, in all instances, arise under, out of, or in
connection with this Agreement, any Note, any other Note Document, whether on account of
principal, interest (including, without limitation, interest accruing on the Note and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to Company, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement obligations, fees, indemnities,
costs, expenses, or otherwise.

              “Services Agreements” means, collectively, (a) that certain Services Agreement,
by and among Company, Uniloc Licensing EU S.à. r.l., and Uniloc Licensing USA LLC, dated as
of the date hereof; (b) that certain Services Agreement, by and among Company, Uniloc
Luxembourg S.A. and Uniloc Licensing USA LLC, dated as of the date hereof; and (c) that certain
Services Agreement, by and between Company and Uniloc Licensing USA LLC, dated as of the
date hereof.

                “Solvent” means, with respect to Company, that (a) the fair salable value of
Company’s assets on a consolidated basis (including goodwill minus disposition costs) exceeds
the fair value of their liabilities on a consolidated basis, (b) Company does not have unreasonably
small capital and (c) Company is able to pay its debts (including trade debts) as they mature.


                                                  4
              “Transaction Documents” means the Operating Agreement, the Purchase
Agreement, the Note Documents, the License Agreements, the Services Agreements and the Heads
of Agreement.

               “UCC” means the Uniform Commercial Code of the State of New York as in effect
on the date hereof and as amended from time to time hereafter.

               “Uniloc Management LLC” means Uniloc Management LLC, a Delaware limited
liability company.

               1.2    Table of Definitions. The following terms have the meanings set forth in
the Sections referenced below:

Definitions                                                                                                                         Sections

After-Acquired Intellectual Property .......................................................................... Section 4.9(d)
Agreement .......................................................................................................................... Preamble
Collateral ..........................................................................................................................Section 4.1
Collateral Agent ................................................................................................................. Preamble
Company ............................................................................................................................ Preamble
Default Rate .....................................................................................................................Section 3.2
Effective Date .................................................................................................................... Preamble
Event of Default ..................................................................................................................Section 8
Intellectual Property Collateral ........................................................................................Section 4.9
Intellectual Property Security Agreement ................................................................... Section 4.9(c)
Investor Parties............................................................................................................ Section 7.4(b)
Maturity Date ...................................................................................................................Section 3.1
Note Purchase ...................................................................................................................... Recitals
Note Purchase Amount ........................................................................................................ Recitals
Notes .................................................................................................................................... Recitals
Outstanding Balance ........................................................................................................Section 3.2
Parties................................................................................................................................. Preamble
Party ................................................................................................................................... Preamble
Permitted Liens ........................................................................................................... Section 7.1(a)
Purchaser ............................................................................................................................ Preamble
Securities Act ...................................................................................................................Section 6.3




                                                                        5
        2.       NOTE PURCHASE. (a) On the Effective Date, Company shall issue, and
Purchaser shall purchase, Notes in an aggregate amount equal to the Note Purchase Amount, and
(b) on any date after the Effective Date, upon the mutual written consent of the Parties, Purchaser
shall purchase from Company, and Company shall issue to Purchaser, additional Notes in an
amount to be agreed upon by the Parties, in each case, upon the terms and subject to the conditions
set forth in this Agreement.

       3.      TERM; INTEREST; REPAYMENT; PREPAYMENT.

               3.1     Term. The Notes and all accrued and unpaid interest thereon and any and
all other sums payable to Purchaser hereunder shall be repaid in the ordinary course in accordance
with the terms hereof and shall, notwithstanding the foregoing, be due and payable in full on the
date of any acceleration of the Notes in accordance with Section 8 (the “Maturity Date”).

                3.2     Interest; Repayment. Interest on the unpaid principal balance of the Notes
(such balance as increased as provided below, the “Outstanding Balance”) will accrue from the
date of issuance at the rate of twenty percent (20.0%) per annum, calculated on the basis of a 360
day year and actual days elapsed; provided, that upon the occurrence and during the continuance
of any Event of Default hereunder, including any failure to repay the Outstanding Balance in full,
plus all accrued and unpaid interest thereon, on the Maturity Date, the Outstanding Balance will
accrue at a rate of twenty-two percent (22.0%) per annum (the “Default Rate”). Accrued interest
shall be added to the Outstanding Balance on a monthly basis on the last day of each month,
commencing on the date of issuance, and no such accrued interest shall be due and payable prior
to the Maturity Date. Company will repay the Outstanding Balance plus all accrued and unpaid
interest thereon on the Maturity Date.

                3.3   Prepayment. The Outstanding Balance and all accrued and unpaid interest
thereon and any and all other sums payable to Purchaser hereunder may be prepaid, in whole or in
part, without premium or penalty, by Company at any time upon providing Purchaser with at least
five (5) Business Days’ written notice of its intention to prepay, together with the proposed date
and amount of such prepayment and evidence satisfactory to Purchaser, in its reasonable
discretion, of Company’s source of committed funding for such prepayment. The prepayment price
will be equal to the Outstanding Balance plus any accrued and unpaid interest (or the applicable
portion of the Outstanding Balance plus any accrued and unpaid interest).

                3.4     Mandatory Prepayment upon First-Tier Distribution. In the event and on
each occasion that, after the Effective Date, Company shall be in a position to make any cash
distributions to the holder of the Class B Units (as such term is defined in the Operating
Agreement) pursuant to the First-Tier Distribution (as such term is defined in the Operating
Agreement), Company shall apply, on behalf of the holder of the Class B Units, all of such cash
distribution(s) to prepay the Outstanding Balance in accordance with Section 7.2 of the Operating
Agreement.

              3.5     Mandatory Prepayment upon Issuance of Equity Interests. In the event and
on each occasion that, after the Effective Date, Company shall receive Net Proceeds in respect of
any issuance by Company of any Equity Interests (other than to Etchegoyen, Uniloc Management
LLC or Purchaser (or any Affiliate thereof)), Company shall, no later than five (5) Business Days


                                                6
following the receipt of such Net Proceeds, apply an amount equal to 100% of such Net Proceeds
to prepay the Outstanding Balance, unless Purchaser shall, in its sole discretion, elect to decline
such Net Proceeds in which case they may be retained by Company.

               3.6      Mandatory Prepayment upon Issuance of Indebtedness. In the event and on
each occasion that, after the Effective Date, Company shall receive Net Proceeds in respect of any
issuance or incurrence of any Indebtedness for borrowed money of Company (other than any
Permitted Indebtedness), Company shall, immediately upon the receipt of such Net Proceeds,
apply an amount equal to 100% of such Net Proceeds to prepay the Outstanding Balance, unless
Purchaser shall, in its sole discretion, elect to decline such Net Proceeds, in which case such Net
Proceeds may be retained by Company.

                3.7     Mandatory Prepayment upon Casualty Events. In the event and on each
occasion that, after the Effective Date, Company shall receive Net Proceeds in respect of any Net
Insurance/Condemnation Proceeds, Company shall, no later than ten (10) Business Days following
the receipt of such Net Proceeds, apply an amount equal to 100% of such Net Proceeds, in excess
of such threshold, to prepay the Outstanding Balance, unless Purchaser shall, in its sole discretion,
elect to decline such Net Proceeds, in which case such Net Proceeds may be retained by Company.

              3.8    Mandatory Prepayment upon Change of Control. In the event that a Change
of Control occurs, Company shall immediately repay the Outstanding Balance in full.

                3.9    Mandatory Prepayment for Indemnity Claims. In the event and on each
occasion that, after the Effective Date, Company shall receive Net Proceeds in respect of any
claims for indemnification pursuant to the Purchase Agreement, Company shall, no later than ten
(10) Business Days following receipt of such Net Proceeds, apply an amount equal to 100% of
such Net Proceeds to prepay the Outstanding Balance, unless Purchaser shall, in its sole discretion,
elect to decline such Net Proceeds, in which case such Net Proceeds may be retained by Company.

       4.      COLLATERAL.

               4.1     Security Interest. This Agreement constitutes a “security agreement” within
the meaning of the UCC. In order to secure payment and performance of the Secured Obligations,
Company hereby grants, collaterally assigns, and pledges to Collateral Agent, for the benefit of
Purchaser, a security interest in and Lien on all of Company’s right, title, estate, claim and interest
in and to any or all of the items listed on Exhibit B to this Agreement (collectively, the
“Collateral”).

                4.2    Care of Collateral. Collateral Agent shall have the right, but not the
obligation, to pay any taxes or levies on or with respect to the Collateral, which payment shall be
made for the account of Company and shall constitute part of the Secured Obligations.

               4.3   Financing Statements. At the request of Collateral Agent, Company will
promptly cooperate with Collateral Agent in filing such financing statements, continuation
statements, assignments, certificates and other documents with respect to the Collateral, pursuant
to the UCC and otherwise, as Collateral Agent may request in order to enable Collateral Agent to
perfect and from time to time to renew the security interest granted, all in form satisfactory to



                                                  7
Collateral Agent, and Company will pay the costs of filing the same in all public offices within the
United States where Collateral Agent deems necessary or desirable.

                4.4    Impairment of Collateral. No impairment of, injury to, or loss or destruction
of any of the Collateral shall relieve Company of any of the Secured Obligations, except as may
be specifically provided otherwise herein.

              4.5    Return of Collateral. Upon payment in full of the Notes and any other
amounts due hereunder, Collateral Agent shall release its security interest in, and return to
Company, all Collateral hereunder.

                4.6    Further Assurances. Company agrees that at any time and from time to time,
at its expense, Company will promptly execute and deliver all further instruments and documents,
and take all further action that Collateral Agent may request, in order to perfect and protect the
security interests granted or purported to be granted hereby and to enable Collateral Agent or
Purchaser to exercise and enforce its rights and remedies hereunder with respect to any Collateral
within the United States, which instruments and documents shall include, without limitation, any
and all necessary or appropriate filings with the U.S. Patent and Trademark Office.

               4.7     Collateral Agent Appointed Attorney-in-Fact. Subject to Section 4.8,
Company hereby irrevocably appoints Collateral Agent as Company’s attorney-in-fact, with full
authority in the place and stead of Company and in its name or otherwise, from time to time in
Collateral Agent’s discretion and without notice to Company, to take any action and to execute
any instrument which Collateral Agent may deem reasonably necessary or advisable to accomplish
the purposes of this Agreement, including without limitation, to receive, endorse and collect all
instruments made payable to Company representing any interest payment, principal payment or
other payment in respect of the Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Agreement.

                 4.8     Collateral Agent May Perform. Upon the occurrence and during the
continuance of an Event of Default, Collateral Agent may exercise the power of attorney granted
to it in Section 4.7 to (but shall not be obligated and shall have no liability to any Person for failure
to) itself perform, or cause performance of, this Agreement, and the expenses of Collateral Agent
incurred in connection therewith shall be payable by Company.

                4.9    Intellectual Property. As to Collateral in the form of intellectual property
(“Intellectual Property Collateral”):

                       (a)     With respect to each item of the Intellectual Property Collateral,
        Company agrees to take, at its expense, all necessary steps, including, without limitation,
        in the U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
        Governmental Authority within the United States, to (i) maintain the validity and
        enforceability of such Intellectual Property Collateral and maintain such Intellectual
        Property Collateral in full force and effect and (ii) pursue the registration and maintenance
        of each patent, trademark, or copyright registration or application, now or hereafter
        included in such Intellectual Property Collateral. Company shall not, without the written




                                                   8
       consent of Collateral Agent, discontinue use of or otherwise abandon or fail to pursue the
       registration or maintenance of any Intellectual Property Collateral.

                       (b)    In the event that Company becomes aware that any item of the
       Intellectual Property Collateral is being infringed or misappropriated by a third party,
       Company shall promptly notify Collateral Agent and shall take such actions, at its expense,
       as Company or Collateral Agent deems reasonable and appropriate under the circumstances
       to protect or enforce such Intellectual Property Collateral, including, without limitation,
       suing for infringement or misappropriation and for an injunction against such infringement
       or misappropriation.

                       (c)    Company agrees to execute and deliver an agreement, in
       substantially the form set forth in Exhibit C hereto (an “Intellectual Property Security
       Agreement”), for recording the security interest granted hereunder to Collateral Agent, for
       the benefit of Purchaser, in such Intellectual Property Collateral with the U.S. Patent and
       Trademark Office, the U.S. Copyright Office and any other Governmental Authorities
       within the United States necessary to perfect the security interest hereunder in such
       Intellectual Property Collateral.

                       (d)      Company agrees that should it obtain an ownership interest in any
       items that would constitute Intellectual Property Collateral that is not on the date hereof a
       part of the Intellectual Property Collateral (“After-Acquired Intellectual Property”), (i) the
       provisions of this Agreement shall automatically apply thereto and (ii) any such After-
       Acquired Intellectual Property and, in the case of trademarks, the goodwill symbolized
       thereby, shall automatically become part of the Intellectual Property Collateral subject to
       the terms and conditions of this Agreement with respect thereto. Company shall give
       prompt written notice to Collateral Agent identifying the After-Acquired Intellectual
       Property, and Company shall execute and deliver to Collateral Agent an Intellectual
       Property Security Agreement covering such After-Acquired Intellectual Property, which
       Intellectual Property Security Agreement shall be recorded with the U.S. Patent and
       Trademark Office, the U.S. Copyright Office and any other Governmental Authorities
       within the United States necessary to perfect the security interest hereunder in such After-
       Acquired Intellectual Property.

       5.     REPRESENTATIONS AND WARRANTIES OF COMPANY. Company
hereby represents and warrants to Purchaser as follows:

                5.1     Organization, Good Standing and Qualification. Company is a limited
liability company duly organized, validly existing and in good standing under, and by virtue of,
the laws of the State of Delaware and has all requisite power and authority to own its properties
and assets and to carry on its business as now conducted and as presently proposed to be conducted.
Company is qualified to do business in each jurisdiction where failure to be so qualified would
have a material adverse effect on its financial condition, business or operations.

                5.2     Subsidiaries. Company does not presently own or control, directly or
indirectly, any interest in any other corporation, limited liability company, partnership, trust, joint
venture, association or other entity.


                                                  9
                5.3     Due Authorization; Consents. All action on the part of Company and its
officers, directors and equity-holders necessary for (a) the authorization, execution and delivery
of, and the performance of all obligations of Company under this Agreement and (b) the
authorization, issuance, execution and delivery of the Notes by Company has been taken. This
Agreement and each of the Notes constitute a valid and binding obligation of Company
enforceable in accordance with their terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting creditors’ rights
generally and to general equitable principles. All consents, approvals and authorizations of, and
registrations, qualifications and filings with, any Governmental Authority or any third party
required in connection with the execution, delivery and performance of this Agreement and the
Notes and the consummation of the transactions contemplated hereby and thereby have been
obtained. Company is not in default under any agreement to which it is a party or under which it
is bound.

              5.4     Solvency. Company is Solvent after giving effect to the transactions
contemplated by this Agreement.

                5.5     Compliance with Laws. Company has not violated any laws, ordinances or
rules, the violation of which could reasonably be expected to cause a material adverse effect on its
financial condition, business or operations. Company has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue its business as currently conducted.

                5.6    Collateral. Company has good title to, has rights in and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder, free and clear of any
and all liens except Permitted Liens.

                5.7     Other Security Interests. Company has not heretofore assigned or granted a
security interest in any of the Collateral, has not otherwise suffered or permitted to exist any Lien
on the Collateral, and will not hereafter assign or grant a security interest in or suffer or permit any
Lien on all or any portion of the Collateral other than in favor of Collateral Agent, for the benefit
of Purchaser.

       6.      REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser
represents and warrants to Company as follows:

                 6.1     Investigation; Economic Risk. Purchaser acknowledges that (a) it has had
an opportunity to discuss the business, affairs and current prospects of Company with its officers,
(b) it has had access to information about Company that it has requested and (c) that it is able to
fend for itself in the transactions contemplated by this Agreement and has the ability to bear the
economic risks of its investment pursuant to this Agreement.

                6.2     Purchase for Own Account. Each Note issued to Purchaser will be acquired
by Purchaser for its own account, not as a nominee or agent, and not with a view to or in connection
with the sale or distribution of any part thereof.

               6.3    Exempt from Registration; Restricted Securities. Purchaser understands that
the sale of the Notes will not be registered under the Securities Act of 1933, as amended (the


                                                  10
“Securities Act”), on the grounds that the sale provided for in this Agreement is exempt from
registration under the Securities Act, and that the reliance of Company on such exemption is
predicated in part on Purchaser’s representations set forth in this Agreement. Purchaser
understands that the Notes are restricted securities within the meaning of Rule 144 under the
Securities Act, and must be held indefinitely unless they are subsequently registered or an
exemption from such registration is available.

             6.4     Accredited Investor. Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities and Exchange Commission.

       7.      COVENANTS. The following covenants shall apply so long as any Notes remain
outstanding:

               7.1    Negative Covenants. Company shall not, without the prior written consent
of Purchaser, take any of the following actions:

                        (a)     create, incur, assume or suffer to exist any Lien on or with respect
       to any of its assets constituting Collateral, whether now owned or hereafter acquired, except
       Liens created hereunder in favor of Collateral Agent, for the benefit of Purchaser
       (collectively, “Permitted Liens”);

                     (b)     create, incur, assume or suffer to exist any debt for borrowed money,
       except the Notes issued hereunder;

                      (c)      merge into or consolidate with any Person or permit any Person to
       merge into it, or enter into transaction which would constitute a liquidation, Change of
       Control or sale of all or substantially all of the assets of Company;

                       (d)     sell, lease, transfer or otherwise dispose of all or substantially all of
       its assets or, without the written consent of Collateral Agent, any of its assets constituting
       Collateral;

                       (e)  enter into any transactions with Affiliates, except for (x) transactions
       entered into on arm’s-length terms and (y) the transactions contemplated by the
       Transaction Documents and any amendments to the Transaction Documents agreed to by
       the parties thereto;

                       (f)     amend its certificate of formation or its Operating Agreement; or

                       (g)     change its name, type of organization, jurisdiction of organization,
       organizational identification number or location from those as of the Effective Date without
       first giving at least ten (10) days’ prior written notice to Collateral Agent and taking all
       action required by Collateral Agent for the purpose of perfecting or protecting the security
       interest granted by this Agreement.

               7.2    Affirmative Covenant. Subject to the provisions set forth in the Operating
Agreement, Company shall use its best efforts to pursue any bona fide claim (including any claim
for indemnification) under the Purchase Agreement in accordance with its terms. Company shall,


                                                  11
in accordance with Section 3.9, apply any Net Proceeds obtained in connection with such claims
towards the repayment of the Outstanding Balance.

               7.3    Use of Proceeds. Company shall use the proceeds of the Note Purchase to
fund working capital requirements of Company and for other general corporate purposes. No
proceeds will be used to repay any existing indebtedness for borrowed money without the prior
written consent of Purchaser.

              7.4     Certain Acknowledgements.

                       (a)     The relationship between Purchaser, on the one hand, and Company,
       on the other hand, is solely that of creditor and debtor. No party hereto has any fiduciary
       relationship or duty to any other party hereto arising out of or in connection with, and there
       is no agency, tenancy or joint venture relationship between the parties hereto by virtue of,
       any Note Document or any transaction contemplated therein.

                       (b)    The Parties hereby expressly acknowledge that certain affiliates of
       Collateral Agent and Purchaser (collectively, “Investor Parties”) are indirect equity owners
       of Company. Notwithstanding any common ownership and/or control between Investor
       Parties, on the one hand, and Company, on the other hand, (i) the parties hereto
       acknowledge and agree that: (x) Collateral Agent and Purchaser, on the one hand, and
       Company, on the other hand, are separate and distinct legal entities and (y) Collateral Agent
       and Purchaser may exercise all the rights, privileges and benefits of the holder of the Notes
       and enforce all remedies and other provisions under the Note Documents without regard to
       the fact that any of Investor Parties is an indirect equity owner of Company; (ii) to the
       maximum extent permitted by applicable law, (x) Company hereby waives and releases
       any and all defenses, affirmative defenses, set-offs, claims, counterclaims or causes of
       action of any kind of nature that Company or any member or beneficial interest owner of
       Company may have against Collateral Agent and/or Purchaser relating to the Notes or to
       the Note Documents, or the enforcement by Collateral Agent and/or Purchaser of its rights
       and remedies thereunder, arising by reason of the fact that any of Investor Parties is an
       indirect equity owner of Company and (y) Company waives any and all defenses,
       affirmative defenses, set-offs, claims, counterclaims or causes of action of any kind of
       nature that Company may have against Investor Parties arising by reason of the fact that
       Collateral Agent and/or Purchaser is acting in its capacity as the administrative agent and
       as lender under the Notes; and (iii) Company covenants and agrees never to institute or
       cause to be instituted or continue prosecution of any suit or cause of action or proceeding
       of any kind or nature whatsoever against Collateral Agent and/or Purchaser in
       contravention of the foregoing.

                     (c)      The parties hereto acknowledge and agree that the
       acknowledgments, covenants, waivers and agreements contained in this Section 7.4
       constitute a material inducement for Collateral Agent and/or Purchaser in consenting to
       provide the Notes to Company and that but for the covenants set forth in this Section 7.4,
       Collateral Agent and Purchaser would not enter into the Note Documents.




                                                12
      8.      DEFAULT. For purposes of this Agreement, the term “Event of Default” shall
mean any of the following:

                     (a)    Company shall fail to pay any principal of any Note, any interest or
       any other amounts payable hereunder when the same shall become due and payable;

                     (b)     any representation or warranty made by Company under or in
       connection with this Agreement shall prove to have been incorrect in any material respect
       when made;

                     (c)    Company shall fail to perform or observe any term, covenant or
       agreement contained in this Agreement, any Note, any Intellectual Property Security
       Agreement or any other Note Document; or

                     (d)      the filing of a petition in bankruptcy or under any similar insolvency
       law by Company, the making of an assignment for the benefit of creditors, or if any
       involuntary petition in bankruptcy or under any similar insolvency law is filed against
       Company and such petition is not dismissed within sixty (60) days after the filing thereof.

       After the occurrence and during the continuance of an Event of Default, interest shall
accrue on the Outstanding Balance at the Default Rate and Collateral Agent may, at its option,
accelerate repayment of the Outstanding Balance, in which case the Outstanding Balance and all
accrued and unpaid interest thereon and all other amounts due hereunder and under the other Note
Documents shall be due and payable immediately. Upon the occurrence and during the
continuance of any Event of Default, Collateral Agent, on behalf of Purchaser, will have full
recourse against the Collateral to the extent provided hereunder or under any other Note Document
and may pursue any legal or equitable remedy available to it, including any remedies available
under the UCC.

       9.       CONDITIONS PRECEDENT. This Agreement shall become effective and
binding upon the Parties only on the Effective Date if the following conditions precedent have
been satisfied:

                        (a)     Purchaser shall have received (i) a counterpart of this Agreement
       signed on behalf of Company, (ii) a Note payable to Purchaser signed by Company and
       (iii) an Intellectual Property Security Agreement signed by Company, in each case, in form
       and substance satisfactory to Purchaser;

                       (b)    Purchaser shall have received proper financing statements in form
       appropriate for filing under the UCC of all jurisdictions that Collateral Agent may deem
       reasonably necessary in order to perfect and protect the first priority liens and security
       interests created hereunder covering the Collateral described herein;

                     (c)    Purchaser shall have received certified copies of the resolutions of
       the board of managers of Company approving this Agreement, the transactions
       contemplated hereby and each Note Document to which it is or is to be a party;




                                                13
                      (d)    Company shall have paid all fees and expenses of Purchaser,
       including the reasonable and documented fees and expenses of counsel to Purchaser; and

                      (e)     Purchaser shall have received such other documents as any
       Purchaser shall have reasonably requested in connection with this Agreement and the other
       Note Documents.

       10.     MISCELLANEOUS.

               10.1 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be governed in all respects by and construed in accordance with the laws of the State of Delaware
without regard to provisions regarding choice of laws. Each of the Parties hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive jurisdiction of the Court of
Chancery of the State of Delaware in any action or proceeding arising out of or relating to this
Agreement or any of the other Note Documents to which it is a party, or for recognition or
enforcement of any judgment; provided, that, if jurisdiction is not then available in the Court of
Chancery of the State of Delaware, then any such legal action or proceeding may be brought in
any federal court located in the State of Delaware or any other Delaware state court. Each of the
Parties hereby irrevocably and unconditionally agrees that all claims in respect of any such action
or proceeding may be heard and determined in any of the aforesaid courts for itself and with respect
to its property. Each of the Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise) arising out of or relating
to any of the Note Documents or the actions of Collateral Agent or Purchaser in the negotiation,
administration, performance or enforcement thereof.

               10.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the successors and assigns of
the Parties. Without the prior written consent of Purchaser, Company may not assign any of its
rights or obligations under this Agreement, any Note, any Intellectual Property Security
Agreement or any other Note Document, and any such purported assignment shall be void.
Purchaser, so long as no Event of Default has occurred and is continuing, with the consent of
Company (not to be unreasonably withheld), may assign or grant a participation in its Note or its
rights and obligations hereunder or under any Note; provided, that no such consent shall be
required in connection with any assignment to an Affiliate of Purchaser.

              10.3 Entire Agreement. This Agreement, the Notes, the Intellectual Property
Security Agreements, the other Note Documents and the Exhibits and Schedules hereto and thereto
(all of which are hereby expressly incorporated herein by this reference) constitute the entire
understanding and agreement between the Parties with regard to the subjects hereof and thereof.




                                                 14
                10.4 Notices. All notices, requests, waivers and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by e-mail, upon written confirmation of receipt by e mail or otherwise, (b) on the
first Business Day following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the Party to receive such
notice:

               (i)     if to Company, to:

                       c/o Uniloc Luxembourg S.A.
                       Legacy Town Center I
                       7160 Dallas Parkway, Suite 380
                       Plano, Texas 75024
                       Attention: Craig Etchegoyen
                       E-mail: cetchegoyen@unilocusa.com

                       with a copy (which shall not constitute notice) to:

                       Gray Plant Mooty
                       500 IDS Center
                       80 South Eighth Street
                       Minneapolis, Minnesota 55402
                       Attention: Jeffrey C. Anderson, Esq.
                       E-mail: jc.anderson@gpmlaw.com

               (ii)    if to Purchaser or Collateral Agent, to:

                       c/o Fortress Investment Group LLC
                       1345 Avenue of the Americas, 46th Floor
                       New York, New York 10105
                       Attention: General Counsel—Credit Funds
                       E-mail: gc.credit@fortress.com

                       with a copy (which shall not constitute notice) to:

                       Fortress Investment Group LLC
                       One Market Plaza
                       Spear Tower, 42nd Floor
                       San Francisco, California 94105
                       Attention: Eran Zur
                       E-mail: ezur@fortress.com

                       with a copy (which shall not constitute notice) to:




                                                 15
                       Gibson, Dunn & Crutcher LLP
                       200 Park Avenue
                       New York, New York 10166-0193
                       Attention: John T. Gaffney, Esq.
                       E-mail: jgaffney@gibsondunn.com

               10.5 Amendments. Any term of this Agreement may be amended only with the
written consent of the Parties.

               10.6 Titles and Subtitles. The titles of the sections and clauses of this Agreement
are for convenience of reference only and are not to be considered in construing this Agreement.

                10.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together shall constitute one
instrument. Delivery by telecopier or e-mail of an executed counterpart of a signature page shall
be effective as delivery of an original executed counterpart.

               10.8 Severability. Should any provision of this Agreement be determined to be
illegal or unenforceable, such determination shall not affect the remaining provisions of this
Agreement.

               10.9 Expenses. Company agrees to pay on demand (a) all costs and expenses of
Collateral Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under, the Note Documents; and (b) all
costs and expenses of Collateral Agent in connection with the enforcement of the Note Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including the reasonable fees and expenses of counsel for
Collateral Agent with respect thereto).

                10.10 Agent. Purchaser hereby irrevocably appoints Collateral Agent as its agent,
and Collateral Agent hereby accepts such appointment, and Purchaser authorizes Collateral Agent
to take such actions on its behalf and to exercise such powers as are delegated to Collateral Agent
by the terms of the Note Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, Collateral Agent is hereby
expressly authorized to execute any and all documents (including releases) with respect to the
Collateral and the rights of Purchaser with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the other Note Documents. Without limiting the
generality of the foregoing, Collateral Agent shall have the sole and exclusive right and authority,
and is hereby authorized by Purchaser as provided in this Agreement and the other Note
Documents or as directed in writing by Purchaser, to take and exercise all actions in connection
with the Collateral and any other exercise of remedies hereunder or thereunder.

                10.11 Allocation of Payments. Purchaser acknowledges that the Notes are pari
passu obligations against each of the other Notes. Each payment of interest or principal on the
Notes shall be allocated among all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid balances of principal outstanding thereunder.




                                                16
                10.12 Tax Treatment. The Parties agree that the Notes shall be treated as equity
for all tax purposes. No Party shall take, or permit any of its Affiliates to take, a position contrary
to such treatment on any tax return, in any tax proceeding or before any Governmental Authority
unless otherwise required by applicable law.

                Remainder of page left intentionally blank; signature pages follow.




                                                  17
      IN WITNESS WHEREOF, the Parties have executed this Note Purchase and Security
Agreement to be effective as of the date first above written.

                                        UNILOC 2017 LLC


                                        I:
                                               Name:
                                               Title: ~     ~TANTI~1~ M. DAKgLiA~
                                                               PF2ESIUENT




               [Signature Page to Note Purchase and Security Agr~eementJ
                        CF UNILOC HOLDINGS LLC,
                        as Purchaser and as C llateral Agent


                        By:
                               Name:
                               Title:    C NSTANTIN~ M.[7AKOLIAS
                                               PRESIDENT




[Signature Page to Note Purchase and Security Ag~eementJ
 EXHIBIT A

FORM OF NOTE

 (See attached.)




  Exhibit A-1
                                                                         EXECUTION VERSION



                              SECURED PROMISSORY NOTE

      THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED (A) IN A MANNER THAT IS NOT PERMITTED
PURSUANT TO THE NOTE PURCHASE AGREEMENT REFERENCED BELOW OR (B)
UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS COMPANY HAS RECEIVED AN
OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO
COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.

                               SECURED PROMISSORY NOTE

$54,241,109                                                                          May 3, 2018

        FOR VALUE RECEIVED, Uniloc 2017 LLC, a Delaware limited liability company
(“Company”), hereby unconditionally promises to pay to CF Uniloc Holdings LLC, a Delaware
limited liability company or its registered assigns (“Purchaser”), in dollars in lawful currency of
the United States and in immediately available funds, the principal amount of
(a) $54,241,109, or, if less, (b) the unpaid principal amount of this Note, in either case, together
with all accrued and unpaid interest thereon. The principal amount of this Secured
Promissory Note (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Note”) and all interest on such principal shall be paid in the
amounts and on the dates specified in the Note Purchase Agreement (as defined below).

        Unless otherwise defined herein, terms defined in the Note Purchase Agreement and used
herein shall have the meanings given to them in the Note Purchase Agreement.

        Purchaser is authorized to endorse on the schedules annexed hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a part hereof the
date, and amount of the Note and the date and amount of each prepayment, in whole or in part, of
the Note. Each such endorsement shall constitute prima facie evidence, absent manifest error, of
the accuracy of the information endorsed. The failure to make any such endorsement or any error
in any such endorsement shall not affect the obligations of Company in respect of the Note.

       This Note (a) is one of the notes referred to in the Note Purchase and Security
Agreement, dated as of the date hereof (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Note Purchase Agreement”), among
Company and Purchaser, as a purchaser and as collateral agent, and (b) is subject to the
provisions of the Note Purchase Agreement.

       Upon the occurrence and continuance of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Note Purchase Agreement.

        All parties now and hereafter liable with respect to this Note, whether maker, principal,
surety, guarantor, endorser or otherwise, hereby waive presentment, demand, protest and all
other notices of any kind.
    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN OR IN THE NOTE PURCHASE AGREEMENT, THIS NOTE MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE WITH THE
PROVISIONS OF THE NOTE PURCHASE AGREEMENT.

     THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE.

         Remainder of page left intentionally blank; signature page follows.




                                         2
Agreed and Accepted.:

CF UNILOCCI HOLDINGS LLC


By:
Name:
Title:     CONSTANT~NE M. DAKOL.IA~
                 PRESIDENT




                         [Signature Page to Secured Note)
        IN WITNESS WHEREOF,each ofthe undersigned has caused this Note to be executed
by its duly authorized officer as of the day and year first above written.

                                        UNILOC 2017 LLC



                                              Name:    ~NS7ANTlNE M. DAKOLIAS
                                              Title:         p~~~iDENl'




                           [Signature Page to Secured Note)
              PAYMENTS OF PRINCIPAL


                    Amount of        Unpaid
       Amount of   Principal Paid   Principal   Notation
Date     Note       or Prepaid      Balance     Made By
 EXHIBIT B

COLLATERAL

(See attached.)




 Exhibit B-1
                                         COLLATERAL

        (a)     all United States and foreign patents, utility models and any similar or equivalent
statutory rights with respect to the protection of inventions, and all applications for any of the
foregoing (collectively, the “Patents”), including any of the foregoing identified in Schedule 1;

        (b)    all Patent licenses to the extent Company is not the granting party, including any of
the foregoing identified in Schedule 1;

        (c)    (i) the right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations of any of the property described in (a) and (b) above and (ii)
all income, royalties, damages and other payments now and hereafter due and/or payable with
respect to any of the property described in (a) and (b) above; and

       (d)     all proceeds of any and all of the foregoing.
                                SCHEDULE 1

                                 PATENTS
Application   Patent Number   Country                    Title
 Number

12/634,324       8855083        US         INTER-ACCESS NETWORK HANDOVER

12/634,394       8750243        US                NETWORK MOBILITY
                                          SYSTEMS AND METHODS FOR IMPROVED
12/196,419       8982855        US       MOBILITY AND QUALITY OF SERVICE IN A
                                                  WIRELESS NETWORK
14/479,034                      US         INTER-ACCESS NETWORK HANDOVER
14/271,195       9271210        US                NETWORK MOBILITY
                                         SYSTEM AND METHOD FOR PAUSING AND
09/589,794       6564229        US
                                            RESUMING MOVE/COPY OPERATIONS
                                               SYSTEMS AND METHODS FOR
09/507,526       7216351        US            SYNCHRONIZING MULTI-MODAL
                                                    INTERACTIONS
                                         METHOD AND APPARATUS FOR SOFTWARE
08/365,269       6110228        US
                                             MAINTENANCE AT REMOTE NODES
                                         METHOD AND SYSTEM FOR PREVENTION OF
09/594,004       7024696        US      PIRACY OF A GIVEN SOFTWARE APPLICATION
                                              VIA A COMMUNICATIONS NETWORK
                                         SOFTWARE PIRACY PREVENTION THROUGH
13/451,477       8613110        US       REMOTE ENFORCEMENT OF AN ACTIVATION
                                                        THRESHOLD
                                          ACTIVATION CODE SYSTEM AND METHOD
14/070,207       9298893        US
                                             FOR PREVENTING SOFTWARE PIRACY
                                             METHODS, SYSTEMS AND COMPUTER
                                        PROGRAM PRODUCTS FOR MANAGEMENT OF
09/211,529       6324578        US
                                        CONFIGURABLE APPLICATION PROGRAMS ON
                                                        A NETWORK
                                             METHODS, SYSTEMS AND COMPUTER
                                           PROGRAM PRODUCTS FOR CENTRALIZED
09/211,528       6510466        US
                                         MANAGEMENT OF APPLICATION PROGRAMS
                                                       ON A NETWORK
                                             METHODS, SYSTEMS AND COMPUTER
09/829,854       6728766        US          PROGRAM PRODUCTS FOR LICENSE USE
                                                MANAGEMENT ON A NETWORK
                                             METHODS, SYSTEMS AND COMPUTER
                                         PROGRAM PRODUCTS FOR DISTRIBUTION OF
09/870,608       7069293        US
                                            APPLICATION PROGRAMS TO A TARGET
                                                   STATION ON A NETWORK
                                             BUOY ICON NOTIFICATION OF OBJECT
08/586,149       6489974        US               INTERFACE ACCESSIBILITY IN
                                          MULTITASKING COMPUTER ENVIRONMENT
Application   Patent Number   Country                        Title
 Number
                                               SYSTEM AND METHOD FOR PREVENTING
09/792,045       6857067        US             UNAUTHORIZED ACCESS TO ELECTRONIC
                                                              DATA
                                                    METHOD AND APPARATUS TO
                                                AUTHENTICATE A USER’S SYSTEM TO
09/590,859       7197144        US
                                            PREVENT UNAUTHORIZED USE OF SOFTWARE
                                                 PRODUCTS DISTRIBUTED TO USERS
11/644455        7653508        US             HUMAN ACTIVITY MONITORING DEVICE
11/698633        7690556        US            STEP COUNTER ACCOUNTING FOR INCLINE
12/694135        7881902        US             HUMAN ACTIVITY MONITORING DEVICE
13/018321        8712723        US             HUMAN ACTIVITY MONITORING DEVICE
                                               METHOD AND SYSTEM FOR WAKING UP A
12/247950        8872646        US
                                                      DEVICE DUE TO MOTION
                                               METHOD AND SYSTEM FOR WIRELESSLY
                                            AUTODIALING A TELEPHONE NUMBER FROM
09/727727        7092671        US
                                                 A RECORD STORED ON A PERSONAL
                                                       INFORMATION DEVICE
                                              APPARATUS AND METHOD FOR CHARGING
10/712451        7330013        US
                                                   AND DISCHARGING A BATTERY
                                                 REMOTE COMPUTER DISPLAY USING
08/430943        6580422        US               GRAPHICS PRIMITIVES SENT OVER A
                                                          WIRELESS LINK
                                               BATTERY CHARGING AND DISCHARGING
10/011140        6661203        US                  SYSTEM OPTIMIZED FOR HIGH
                                                   TEMPERATURE ENVIRONMENTS
                                                     METHOD, APPARATUS AND
09/181431        6161134        US          COMMUNICATIONS SYSTEM FOR COMPANION
                                             INFORMATION AND NETWORK APPLIANCES
                                            SYSTEM AND METHOD FOR PROVIDING USER
09/451388        6446127        US              MOBILITY SERVICES ON A TELEPHONY
                                                            NETWORK
                                             SYSTEM AND METHOD USING A PALM SIZED
09/237609        6216158        US
                                            COMPUTER TO CONTROL NETWORK DEVICES
                                            PORTABLE DEVICE CONTROL CONSOLE WITH
09/558413        6622018        US
                                                     WIRELESS CONNECTION
                                                  METHOD AND APPARATUS FOR
                                               MEASUREMENT-BASED CONFORMANCE
09/246606        6363053        US
                                            TESTING OF SERVICE LEVEL AGREEMENTS IN
                                                           NETWORKS
                                            SYSTEM AND METHOD FOR NETWORK BASED
10/671375        8539552        US            POLICY ENFORCEMENT OF INTELLIGENT-
                                                        CLIENT FEATURES
09/303832        6731642        US                              `
                                              INTERNET TELEPHONY USING NETWORK
10/834418        7573873        US
                                                     ADDRESS TRANSLATION




                                        3
Application   Patent Number   Country                        Title
 Number
                                                SYSTEM AND METHOD FOR PROVIDING
                                              SERVICE PROVIDER CONFIGURATIONS FOR
09/728833        6856616        US
                                            TELEPHONES USING A CENTRAL SERVER IN A
                                                DATA NETWORK TELEPHONY SYSTEM
                                             SYSTEM AND METHOD FOR GUARANTEEING
                                                SOFTWARE INTEGRITY VIA COMBINED
 10/259542       7240200        US
                                                    HARDWARE AND SOFTWARE
                                                        AUTHENTICATION
                                             SYSTEM AND METHOD FOR GUARANTEEING
                                                SOFTWARE INTEGRITY VIA COMBINED
 11/764748       7734921        US
                                                    HARDWARE AND SOFTWARE
                                                        AUTHENTICATION
                                             SYSTEM AND METHOD FOR GUARANTEEING
                                                SOFTWARE INTEGRITY VIA COMBINED
 12/134134       7721098        US
                                                    HARDWARE AND SOFTWARE
                                                        AUTHENTICATION
                                                HTTP CACHING PROXY TO FILTER AND
 08/927660       6886013        US              CONTROL DISPLAY OF DATA IN A WEB
                                                            BROWSER
                                                   METHOD AND APPARATUS FOR
 09/098373       6496693        US              TRANSMITTING DATA TO A PAGER IN A
                                                    COMMUNICATIONS SYSTEM
                                             SEARCHING AND CONDITIONALLY SERVING
 09/080022       6212522        US
                                               BOOKMARK SETS BASED ON KEYWORDS
                                               SEARCHABLE BOOKMARK SETS AS AN
 09/116862       6247021        US
                                                 INTERNET ADVERTISING MEDIUM
                                            SEARCHING AND SERVING BOOKMARK SETS
 09/116861       6314423        US
                                             BASED ON CLIENT SPECIFIC INFORMATION
                                            INTERNET ADVERTISING VIA BOOKMARK SET
 09/116860       6324566        US
                                              BASED ON CLIENT SPECIFIC INFORMATION
                                             SUBSCRIPTION AND INTERNET ADVERTISING
 09/116859       6223178        US            VIA SEARCHED AND UPDATED BOOKMARK
                                                               SETS
                                            PROVIDING INTERNET TRAVEL SERVICES VIA
 09/116858       6256639        US
                                                          BOOKMARK SET
                                             DISTRIBUTING MECHANISM FOR FILTERING,
 09/113678       6128655        US             FORMATTING AND REUSE OF WEB BASED
                                                             CONTENT
                                              RESOURCE GROUP QUORUM SCHEME FOR
 09/113674       6314526        US          HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                                   CLUSTER SYSTEM MANAGEMENT
                                                METHOD AND SYSTEM FOR CALLER
 09/627030       6542591        US
                                                IDENTIFICATION CALLBACK LISTS
                                              ENHANCING/LIMITING USE OF MOBILE
 10/047005       6961561        US
                                                    ELECTRONIC DEVICES



                                        4
 Application     Patent Number      Country                       Title
  Number
  11/684047          7570015          US          CONDITIONAL BATTERY CHARGING SYSTEM
                                                       MESSAGE SENDER CONTROLLABLE
  11/664078          8160566          US
                                                             MESSAGING SYSTEM
                                                     PROCESSING GEOGRAPHICAL DATA IN A
  13/277405          8589780          US
                                                                 DOCUMENT
  14/241702          9265024          US          DETERMINING LOCATION OF MOBILE DEVICE
                                                  SYSTEM AND METHOD FOR DETECTING AND
  12/130471          7944353          US
                                                       BROADCASTING A CRITICAL EVENT
                                                          SYSTEM AND METHOD FOR
  09/510182          6813630          US          COMMUNICATING INFORMATION BETWEEN A
                                                             CLIENT AND A HOST
                                                   METHOD, SYSTEM AND PROGRAM PRODUCT
  10/322954          8719284          US
                                                   FOR FILTERING AN ENTRY OF DATA ITEMS
                                                     METHOD FOR IMPROVING ACCURACY IN
  11/780715          7849344          US           PROVIDING INFORMATION PERTAINING TO
                                                          BATTERY POWER CAPACITY
                                                    INTEGRATED METHOD AND SYSTEM FOR
  08/979713          6141754          US           CONTROLLING INFORMATION ACCESS AND
                                                               DISTRIBUTION
                                                    PATENT ACCESS CONTROL SYSTEM FOR A
  09/398374          6446069          US
                                                           MULTIMEDIA DATASTORE
                                                  PACKET NETWORK TELEPHONE INTERFACE
  09/052722          6711160          US
                                                            SYSTEM FOR POTS
                                                   A METHOD FOR CONTROLLING A MOBILE
   2579916           2579916          CA
                                                                 PHONE
                                                  SYSTEM AND METHOD FOR GUARANTEEING
  03821273.0       ZL03821273.0       CN
                                                           SOFTWARE INTEGRITY
                                                      CACHING PROXY THAT FILTERS AND
  98118480.4       ZL98118480.4       CN           CONTROLS THE DATA DISPLAYED IN THE
                                                                 BROWSER
                                                     ENHANCING/LIMITING USE OF MOBILE
  02819369.5       ZL02819369.5       CN
                                                            ELECTRONIC DEVICES
200410012092.1   ZL200410012092.1     CN          MOBILE PHONE AND ITS CONTROL METHOD
                                                   METHOD AND SYSTEM FOR PROCESSING
201010526403.1   ZL201010526403.1     CN
                                                    GEOGRAPHICAL POSITION DATA IN FILE
                                                    METHOD AND DEVICE FOR DETERMINING
201110270296.5   ZL201110270296.5     CN
                                                       POSITION OF MOBILE EQUIPMENT
                                                  INFORMATION CONTENT FOR TRANSMISSION
  00122515.4       ZL00122515.4       CN             BETWEEN CUSTOMER END AND HOST
                                                                 MACHINE
                                                  METHOD AND SYSTEM FOR FILTERING DATA
200310114332.4   ZL200310114332.4     CN
                                                                    ITEM




                                              5
  Application     Patent Number    Country                       Title
   Number
                                                 SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9        60330976.3       DE
                                                         SOFTWARE INTEGRITY
                                                  A METHOD FOR CONTROLLING A MOBILE
  05797162.4      602005037637.2     DE
                                                                PHONE
                                                 SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9         1547305         FR
                                                         SOFTWARE INTEGRITY
                                                 SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9         1547305         GB
                                                            SOFTWARE INTEGRITY
                                                    HTTP CACHING PROXY TO FILTER AND
   9816410.6         2329310         GB             CONTROL DISPLAY OF DATA IN A WEB
                                                                 BROWSER
   9909081.3         2338577         GB             TRANSMITTING DATA TO E.G. A PAGER
                                                   A METHOD FOR CONTROLLING A MOBILE
  05797162.4         1800500         GB
                                                                  PHONE
                                                 METHOD FOR LIMITING THE USE OF MOBILE
    162437           162437          IL
                                                           ELECTRONIC EQUIPMENT
                                                         A SYSTEM AND METHOD FOR
552/DELNP/2005       259481          IN
                                                     GUARANTEEING MESSAGE INTEGRITY
                                                   A METHOD FOR CONTROLLING A MOBILE
1788/CHENP/2007      253286          IN
                                                                  PHONE
                                                 SYSTEM AND METHOD FOR GUARANTEEING
                                                    SOFTWARE INTEGRITY VIA COMBINED
  2004-539185        4793843         JP
                                                         HARDWARE AND SOFTWARE
                                                              AUTHENTICATION
                                                    HTTP CACHING PROXY TO FILTER AND
   10-238680         2994351         JP             CONTROL DISPLAY OF DATA IN A WEB
                                                                 BROWSER
                                                    ENHANCING/ LIMITING USE OF MOBILE
  2003-563257        4225914         JP
                                                            ELECTRONIC DEVICES
                                                      MESSAGE SENDER CONTROLLABLE
  2007-532881        5220413         JP
                                                             MESSAGING SYSTEM
  2014-523175        5706585         JP          DETERMINING LOCATION OF MOBILE DEVICE
                                                          SYSTEM AND METHOD FOR
  2000-225340        4267186         JP           COMMUNICATING INFORMATION CONTENT
                                                       BETWEEN A CLIENT AND A HOST
                                                  PACKET NETWORK TELEPHONE INTERFACE
   11-064012         3202003         JP
                                                              SYSTEM FOR POTS
                                                 SYSTEM AND METHOD FOR GUARANTEEING
                                                    SOFTWARE INTEGRITY VIA COMBINED
 2005-7003128        0702499         KR
                                                         HARDWARE AND SOFTWARE
                                                              AUTHENTICATION
                                                  A RESOURCE GROUP QUORUM SCHEME FOR
 1999-0022327        0326982         KR          HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                                       CLUSTER SYSTEM MANAGEMENT
                                                    ENHANCING/ LIMITING USE OF MOBILE
 2004-7010406        0570140         KR
                                                            ELECTRONIC DEVICES



                                             6
  Application     Patent Number   Country                       Title
   Number
                                                SYSTEM AND METHOD FOR GUARANTEEING
                                                   SOFTWARE INTEGRITY VIA COMBINED
  200500935-2        109890         SG
                                                        HARDWARE AND SOFTWARE
                                                             AUTHENTICATION
                                                         SYSTEM AND METHOD FOR
  200004103-8        101939         SG          COMMUNICATING INFORMATION CONTENT
                                                      BETWEEN A CLIENT AND A HOST
                                                SYSTEM AND METHOD FOR GUARANTEEING
                                                   SOFTWARE INTEGRITY VIA COMBINED
    92121018         I225195        TW
                                                        HARDWARE AND SOFTWARE
                                                             AUTHENTICATION
                                                   ENHANCING/ LIMITING USE OF MOBILE
    92100604         I222307        TW
                                                           ELECTRONIC DEVICES
                                                     MESSAGE SENDER CONTROLLABLE
    94132845         I392395        TW
                                                            MESSAGING SYSTEM
                                                         SYSTEM AND METHOD FOR
    89107051        NI-154225       TW          COMMUNICATING INFORMATION CONTENT
                                                      BETWEEN A CLIENT AND A HOST
    822814         GB 2466225       GB             INTER-ACCESS NETWORK HANDOVER
  08 228 15.7       2466226         GB                     NETWORK MOBILITY
  05 192 57.0       2430581         GB                  ACCESS ROUTER SELECTION
                                                  A METHOD OF CONFIRMING DATAGRAM
    518106           2430111        GB
                                                RECEPTION IN UNIDIRECTIONAL NETWORKS
                                                METHOD OF PROVIDING ACCESS TO PACKET-
   518107.8          2429876        GB           SWITCHED SERVICES IN HETEROGENEOUS
                                                         NETWORK ENVIRONMENT
   716529.3          2452699        GB              MOBILITY AND QUALITY OF SERVICE
                                                    A METHOD OF ESTIMATING THE CELL
   421397.1          2418568        GB             LOCATION OF A MOBILE TERMINAL IN
                                                HETEROGENEOUS NETWORK ENVIRONMENT
                                                  SYSTEM AND METHOD FOR INITIATING A
  2004308435       2004308435       AU
                                                            CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
    2550994                         CA
                                                            CONFERENCE CALL
                                                   CONTENT, TRAFFIC AND ADVERTISING
    2734781          2734781        CA
                                                       ENGINE, SYSTEM AND METHOD
                                                  SYSTEM AND METHOD FOR INITIATING A
200480041712.20     101088273       CN
                                                            CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
4181/DELNP/2006                     IN
                                                            CONFERENCE CALL
                                                   CONTENT, TRAFFIC AND ADVERTISING
1189/KOLNP/2011                     IN
                                                       ENGINE, SYSTEM AND METHOD
                                                  SYSTEM AND METHOD FOR INITIATING A
  2006-547341        5101108        JP
                                                            CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
  2012-56519         5531044        JP
                                                            CONFERENCE CALL




                                            7
Application   Patent Number   Country                       Title
 Number
                                               SYSTEM AND METHOD FOR INITIATING A
11/019,655       7804948        US
                                                          CONFERENCE CALL
                                               SYSTEM AND METHOD FOR INITIATING A
12/723,750       7853000        US
                                                          CONFERENCE CALL
                                               SYSTEM AND METHOD FOR INITIATING A
12/907,550       8571194        US
                                                          CONFERENCE CALL
                                               SYSTEM AND METHOD FOR INITIATING A
13/357,132       8594294        US
                                                          CONFERENCE CALL
                                               SYSTEM AND METHOD FOR INITIATING A
14/052,166       9172815        US
                                                          CONFERENCE CALL
                                                CONTENT, TRAFFIC AND ADVERTISING
12/545,129       8782540        US
                                                     ENGINE, SYSTEM AND METHOD
                                              SYSTEM AND METHOD FOR AGGREGATING
12/545,125       8700731        US                AND PROVIDING AUDIO AND VISUAL
                                            PRESENTATIONS VIA A COMPUTER NETWORK
                                             SYSTEM AND METHOD FOR PROVIDING AND
                                              TRACKING THE PROVISION OF AUDIO AND
12/545,131       8407609        US
                                              VISUAL PRESENTATIONS VIA A COMPUTER
                                                              NETWORK
                                                CONTENT, TRAFFIC AND ADVERTISING
14/299,221       9412119        US
                                                     ENGINE, SYSTEM AND METHOD
                                              SYSTEM AND METHOD FOR AGGREGATING
15/454,251                      US                AND PROVIDING AUDIO AND VISUAL
                                            PRESENTATIONS VIA A COMPUTER NETWORK
                                               SYSTEM AND METHOD FOR INITIATING A
 93140135        I419543       TW
                                                          CONFERENCE CALL
10/346,989       7337151        US                   AUTOMATED PRICING SYSTEM
                                                AUTOMATED PRICING AND/OR “GREEN”
12/011,270       7769595        US
                                                  INDICATING METHOD AND SYSTEM
12/004,187       7783523        US                   AUTOMATED PRICING SYSTEM
                                                AUTOMATED PRICING AND/OR “GREEN”
12/802,848       8260628        US
                                                  INDICATING METHOD AND SYSTEM
12/803,404       8266005        US                   AUTOMATED PRICING SYSTEM
13/587,124       8515820        US                   AUTOMATED PRICING SYSTEM
13/942,523                      US                   AUTOMATED PRICING SYSTEM
                                                 EXERCISE MONITORING SYSTEM AND
09/436515        6736759        US
                                                               METHODS
                                                 EXERCISE MONITORING SYSTEM AND
10/847208        7220220        US
                                                               METHODS
                                                    APPARATUS AND METHODS FOR
10/036,298       7092953        US               INTELLECTUAL PROPERTY DATABASE
                                                             NAVIGATION
                                               INTEGRATED MEDIA MANAGEMENT AND
10/035,347       7099849        US
                                                   RIGHTS DISTRIBUTION APPARATUS
                                              SYSTEM AND METHOD FOR INSTANT VOIP
10/740,030       7535890        US
                                                              MESSAGING



                                        8
Application   Patent Number   Country                        Title
 Number
                                              SYSTEM AND METHOD FOR INSTANT VOIP
12/398,076       8199747        US
                                                           MESSAGING
                                              SYSTEM AND METHOD FOR INSTANT VOIP
12/398,063       8243723        US
                                                           MESSAGING
                                              SYSTEM AND METHOD FOR INSTANT VOIP
13/546,673       8724622        US
                                                           MESSAGING
                                              SYSTEM AND METHOD FOR INSTANT VOIP
14/224,125       8995433        US
                                                           MESSAGING
                                              SYSTEM AND METHOD FOR INSTANT VOIP
14/633,057       9621490        US
                                                           MESSAGING
                                            FIELD EMISSION DEVICE WITH LOW DRIVING
08/951,177       5939833        US
                                                             VOLTAGE
                                              APPARATUS FOR PERFORMING MODULAR
08/984,505       5954788        US
                                                         MULTIPLICATION
                                                LINE DRIVER WITH ADAPTIVE OUTPUT
09/027,598       5973490        US
                                                           IMPEDANCE
                                                VOICE CODING APPARATUS AT A CODE
08/969,729       5991288        US
                                             DIVISION MULTIPLE ACCESS BASE STATION
                                                SCALABLE TRANSMISSION METHOD OF
08/959,084       6025877        US          VISUAL OBJECTS SEGMENTED BY CONTENT-
                                                               BASE
                                               STRUCTURE OF PORTABLE MULTIMEDIA
08/987,832       6035349        US              DATA INPUT/OUTPUT PROCESSOR AND
                                                  METHOD FOR DRIVING THE SAME
                                            METHOD FOR PREPARING SAFE ELECTRONIC
09/006,904       6039248        US            NOTARIZED DOCUMENTS IN ELECTRONIC
                                                            COMMERCE
                                               DUAL RECEIVE, DUAL TRANSMIT FAULT
08/990,047       6041036        US           TOLERANT NETWORK ARRANGEMENT AND
                                                    PACKET HANDLING METHOD
09/135,576       6057736        US                GAIN CONTROLLED AMPLIFIER
                                              GAIN CONTROL CIRCUIT FOR LOW-NOISE
09/146,529       6064265        US
                                                           AMPLIFIER
09/227,107       6068588        US                  COUNTERBALANCED PUMP
                                             METHOD FOR CONTROLLING HAND OFF OF
                                               MOBILE TERMINAL IN CODE DIVISION
09/063,666       6085091        US
                                                    MULTIPLE ACCESS MOBILE
                                                    COMMUNICATION SYSTEM
                                            FABRICATION METHOD OF LATERAL DOUBLE
09/135,645       6087232        US
                                                   DIFFUSED MOS TRANSISTORS
09/275,363       6104354        US                     RADIO APPARATUS
                                                 VOICE-CONTROLLED MOTORIZED
09/074,617       6108592        US
                                            WHEELCHAIR WITH SENSORS AND DISPLAYS
                                                 CURRENT MEMORY AND CIRCUIT
09/062,947       6111438        US            ARRANGEMENT COMPRISING CURRENT
                                                           MEMORIES


                                        9
Application   Patent Number   Country                        Title
 Number
                                                SYSTEM AND METHOD FOR BROAD
08/968,403       6118890        US
                                             CLASSIFICATION OF BIOMETRIC PATTERNS
                                         VOICE CODING METHOD AT A CODE DIVISION
08/987,551       6128289        US
                                                MULTIPLE ACCESS BASE STATION
                                             METHOD FOR TRACING CENTRALIZED
09/141,244       6128492        US          PROCESS POSITION OF MOBILE STATION
                                                        USING RADIO LAN
                                              IMAGE SEGMENTATION AND OBJECT
09/018,984       6130964        US        TRACKING METHOD AND CORRESPONDING
                                                            SYSTEM
09/162,791       6133765        US               SWITCHED-CURRENT MEMORY
                                           NONVOLATILE FERROELECTRIC MEMORY
09/429,752       6147896        US
                                               USING SELECTIVE REFERENCE CELL
                                            ADMINISTRATION AND UTILIZATION OF
08/989,875       6151676        US          SECRET FRESH RANDOM NUMBERS IN A
                                                  NETWORKED ENVIRONMENT
                                            DEVICE INCLUDING A PRINTED CIRCUIT
                                                BOARD WHICH IS CONTACTED BY
09/444,898       6166337        US       DEPRESSING A KEY LOCATED AT A HOUSING
                                          WALL WHICH MAKES AN ANGLE WITH THE
                                                    PRINTED CIRCUIT BOARD
                                            UNIVERSAL WIRELESS COMMUNICATION
                                            SYSTEM, A TRANSMISSION PROTOCOL, A
09/031,374       6167237        US
                                          WIRELESS COMMUNICATION STATION, AND
                                                     A RADIO BASE STATION
                                           SYSTEM AND METHOD FOR BUILDING AND
09/050,679       6182220        US          EXCHANGING ENCRYPTED PASSWORDS
                                                BETWEEN A CLIENT AND SERVER
                                             SYSTEM AND METHOD FOR MATCHING
09/030,435       6185318        US        (FINGERPRINT) IMAGES USING AN ALIGNED
                                                STRING-BASED REPRESENTATION
                                              SELF CALIBRATING LINEAR POSITION
09/334,504       6190319        US
                                                            SENSOR
                                               METHOD AND ARRANGEMENT FOR
09/107,528       6195392        US       GENERATING PROGRAM CLOCK REFERENCE
                                              VALUES (PCRS) IN MPEG BITSTREAMS
09/300,804       6201844        US             TRANSCODING OF A DATA STREAM
09/238,537       6215403        US              WIRELESS MONITORING SYSTEM
09/145,331       6219724        US          DIRECT MEMORY ACCESS CONTROLLER
                                          FITTING DEVICE FOR SEPARATE ELEMENTS
09/244,209       6229994        US       OF A MOBILE TELEPHONE HANDSET AND THE
                                                   HANDSET THUS OBTAINED
09/024,632       6239772        US                 VIDEO MOIRE REDUCTION

                                             IMAGE DISPLAY DEVICE HAVING A DRIVE
09/050,595       6239773        US
                                                 CIRCUIT FOR DIFFERENTIALLY



                                        10
Application   Patent Number   Country                     Title
 Number
                                             CONTROLLING THE LUMINOSITY OF
                                                WINDOWS IN THE DISPLAY

                                          TELEPHONY DEVICE COMPRISING A BASE
                                         STATION AND AT LEAST A SUBSCRIBER UNIT
09/047,684       6240300        US
                                         AND METHOD FOR CONNECTING TO SUCH A
                                                   TELEPHONY DEVICE
                                          VIDEO FORMAT ADAPTIVE BEAM SIZE FOR
08/976,710       6246447        US
                                                 VIDEO MOIRE REDUCTION
                                          HARDWARE-EFFICIENT DEMODULATOR FOR
09/435,039       6249251        US
                                         CDMA ADAPTIVE ANTENNA ARRAY SYSTEMS
09/102,949       6253201        US       SCALABLE SOLUTION FOR IMAGE RETRIEVAL
                                           CODE COMPACTION BY EVOLUTIONARY
09/217,408       6260031        US
                                                        ALGORITHM
                                          MIXING A GRAPHICS SIGNAL AND A VIDEO
08/977,951       6271826        US
                                                          SIGNAL
                                          INTEGRATED DYNAMIC-VISUAL PARALLEL
09/131,334       6275956        US          DEBUGGING APPARATUS AND METHOD
                                                         THEREOF
                                         METHODS AND APPARATUS FOR EMBEDDING
09/206,031       6281903        US
                                             2D IMAGE CONTENT INTO 3D MODELS
                                          PROGRESS NOTES MODEL IN A CLINICAL
09/031,198       6289316        US
                                                  INFORMATION SYSTEM
09/432,896       6290640        US          UNCOUPLED ROTARY LINEAR PUMP
                                            DUAL ALDC DECOMPRESSORS INSIDE
09/549,803       6300885        US
                                                      PRINTER ASIC
                                         METHOD FOR REDUCING THE FREQUENCY OF
09/031,696       6301641        US
                                              CACHE MISSES IN A COMPUTER
                                         PROGRAMMABLE PROCESSOR CIRCUIT WITH
09/264,912       6308191        US          A RECONFIGURABLE MEMORY FOR
                                               REALIZING A DIGITAL FILTER
                                         DETERMINING AN ALIGNMENT ESTIMATION
09/030,363       6314197        US
                                           BETWEEN TWO ( FINGERPRINT) IMAGES
                                            METHOD FOR FABRICATING A HYBRID
09/393,279       6316281        US       OPTICAL INTEGRATED CIRCUIT EMPLOYING
                                                 SOI OPTICAL WAVEGUIDE
09/369,540       6323824        US           DIELECTRIC RESONATOR ANTENNA
                                            INTERACTIVE REPRESENTATION AND
09/079,662       6326965        US        RETRIEVAL OF MULTI-DIMENSIONAL DATA
                                                  USING VIEW ELEMENTS
                                          MELODIC ALERTS FOR COMMUNICATIONS
09/216,261       6337972        US
                                                         DEVICE
                                         CAMERA MOTION PARAMETERS ESTIMATION
09/478,474       6349114        US
                                                         METHOD



                                        11
Application   Patent Number   Country                       Title
 Number
                                                METHOD AND ARRANGEMENT FOR
09/216,266       6349154        US             CREATING A HIGH-RESOLUTION STILL
                                                           PICTURE
                                             METHOD OF SWITCHING OF CODED VIDEO
09/244,841       6351564        US
                                             SEQUENCES AND CORRESPONDING DEVICE
                                         DIVERSION AGENT USES CINEMATOGRAPHIC
08/994,827       6356288        US
                                               TECHNIQUES TO MASK LATENCY
                                          SUBJECTIVE NOISE MEASUREMENT ACTIVE
09/519,548       6359658        US
                                                        VIDEO SIGNAL
                                            MULTIMEDIA COMPUTER SYSTEM WITH
                                           STORY SEGMENTATION CAPABILITY AND
09/006,657       6363380        US             OPERATING PROGRAM THEREFOR
                                            INCLUDING FINITE AUTOMATION VIDEO
                                                           PARSER
                                             SPEECH DRIVEN LIP SYNTHESIS USING
09/384,763       6366885        US
                                          VISEME BASED HIDDEN MARKOV MODELS
                                         KEYFACT-BASED TEXT RETRIEVAL SYSTEM,
09/475,743       6366908        US       KEYFACT-BASED TEXT INDEX METHOD, AND
                                                     RETRIEVAL METHOD
                                             JOINING DEVICE FOR FIRMLY JOINING
09/198,928       6382867        US
                                              PLASTIC JOINING PARTS TOGETHER
                                              GENERATING REGRESSION TREES WITH
09/276,870       6385607        US
                                                   OBLIQUE HYPERPLANES
                                             METHOD OF SWITCHING OF CODED VIDEO
09/241,016       6396875        US
                                             SEQUENCES AND CORRESPONDING DEVICE
                                               LOW OFFSET AUTOMATIC FREQUENCY
09/454,389       6400932        US           TUNING CIRCUITS FOR CONTINUOUS-TIME
                                                            FILTER
                                               SEMICONDUCTOR POWER INTEGRATED
09/865,004       6404011        US
                                                            CIRCUIT
09/333,633       6405301        US                 PARALLEL DATA PROCESSING
                                               QUANTIZATION METHOD FOR BIT RATE
09/773,160       6407681        US
                                                  TRANSCODING APPLICATIONS
                                             FERROELECTRIC MEMORY DEVICE HAVING
09/966,112       6411542        US            FERROELECTRIC MEMORY TRANSISTORS
                                               CONNECTED TO SEPARATE WELL LINES
                                              SYSTEM AND METHOD FOR READING A
09/499,920       6431447        US
                                              BARCODE USING LASER DIODE ARRAY
09/579,313       6432135        US                    TORSION HEART VALVE
09/569,916       6436027        US               HYDRODYNAMIC BLOOD BEARING
                                             DC / DC CONVERTER INCLUDING CONTROL
                                               MEANS FOR CONTROLLING MULTIPLE
09/899,441       6437545        US
                                              OUTPUTS USING SEPARATE SWITCHING
                                                     CYCLES FOR EACH OUTPUT



                                        12
Application   Patent Number   Country                     Title
 Number
                                          METHOD AND SYSTEM FOR PERSONALIZED
09/549,689       6439457        US
                                             MESSAGE STORAGE AND RETRIEVAL
                                           ELECTRONIC DEVICE WITH A VARIABLE
10/012,015       6469910        US
                                                       KEYBOARD
                                         HISTOGRAM METHOD FOR CHARACTERIZING
09/116,769       6473095        US
                                                     VIDEO CONTENT
                                           METHOD AND SYSTEM FOR INDICATING
09/550,607       6473114        US               CHANGE OF SPEAKER IN A
                                              VIDEOCONFERENCE APPLICATION
09/757,786       6477211        US           TRANSCODING OF A DATA STREAM
                                               WIRELESS LOCAL AREA NETWORK
09/198,045       6480480        US       COMPRISING A CONTROLLER AND AT LEAST
                                          ONE CANDIDATE-CONTROLLER TERMINAL
                                              EFFICIENT CONCURRENCY CONTROL
09/409,814       6480849        US         METHOD FOR HIGH DIMENSIONAL INDEX
                                                         STRUCTURES
09/855,581       6483456        US                      GPS RECEIVER
                                            CONCURRENCY CONTROL METHOD FOR
09/497,345       6484172        US          HIGH-DIMENSIONAL INDEX STRUCTURE
                                                   USING LATCH AND LOCK
                                              COMMUNICATION BUS SYSTEM AND
09/884,222       6498541        US       APPARATUS AND DEVICE FOR USE IN SUCH A
                                                            SYSTEM
                                           DRIFT-FREE TRANSCODER AND RELATED
09/615,880       6498814        US
                                                           METHOD
                                              SLOTTED MODE IN WIRELESS CDMA
09/459,255       6501744        US
                                                           SYSTEMS
                                            REGION-BASED IMAGE ARCHIVING AND
09/232,896       6502105        US
                                                     RETRIEVING SYSTEM
                                          STATIC IMAGE GENERATION METHOD AND
09/366,695       6526183        US
                                                            DEVICE
09/920,040       6528741        US            TEXT ENTRY ON PORTABLE DEVICE
                                            METHOD AND DEVICE FOR PREVENTING
09/104,900       6529600        US       PIRACY OF VIDEO MATERIAL FROM THEATER
                                                           SCREENS
                                                METHOD FOR MANAGING GROUP
09/499,915       6529882        US          MEMBERSHIP IN INTERNET MULTICAST
                                                        APPLICATIONS
                                         FREQUENCY CORRECTION AT THE RECEIVER
09/678,966       6539071        US
                                           END IN A PACKET TRANSMISSION SYSTEM
                                            METHOD OF MANUFACTURING A SELF-
                                           ALIGNED GATE TRANSISTOR WITH P-TYPE
10/032,754       6541319        US           IMPURITIES SELECTIVELY IMPLANTED
                                            BELOW THE GATE, SOURCE AND DRAIN
                                                         ELECTRODES




                                        13
Application   Patent Number   Country                        Title
 Number
                                           TRANSMISSION SYSTEM WITH ADAPTIVE
10/086,047       6543025        US
                                              CHANNEL ENCODER AND DECODER
                                                SELECTIVE TELEPHONE CALLER
09/411,460       6553110        US
                                                   IDENTIFICATION SERVICE
                                            SWITCHING NETWORK WITH COMPLETE
09/374,692       6577629        US        TRANSFER OF THE CONTENTS OF A HEADER
                                                       FIELD OF A CELL
                                         APPARATUS FOR MOTION ESTIMATION WITH
09/475,224       6584212        US         CONTROL PART IMPLEMENTED BY STATE
                                                     TRANSITION DIAGRAM
                                         PSEUDOMORPHIC HIGH ELECTRON MOBILITY
10/112,359       6593603        US        TRANSISTOR POWER DEVICE AND METHOD
                                               FOR MANUFACTURING THE SAME
                                          SYSTEM AND METHOD FOR GENERATING A
09/382,732       6597802        US       ROLLED SURFACE REPRESENTATION FROM A
                                                    SET OF PARTIAL IMAGES
                                              DATA-PROCESSING ARRANGEMENT
09/580,169       6598146        US        COMPRISING A PLURALITY OF PROCESSING
                                                    AND MEMORY CIRCUITS
                                         SYSTEM FOR VARYING THE DYNAMIC RANGE
09/062,941       6606641        US
                                             OF COEFFICIENTS IN A DIGITAL FILTER
                                                CURRENT CELL DRIVING CIRCUIT IN
10/032,720       6608578        US
                                                 DIGITAL-TO-ANALOG CONVERTER
                                             ONU FUNCTION PROCESSING APPARATUS IN
09/498,921       6614759        US
                                                        ATM-PON SYSTEM
                                             ADSL SUBSCRIBER PROCESSING EQUIPMENT
09/448,531       6614761        US
                                                         IN ATM SWITCH
                                               AUTOMATIC PARCEL VOLUME CAPTURE
09/495,741       6614928        US            SYSTEM AND VOLUME CAPTURE METHOD
                                                USING PARCEL IMAGE RECOGNITION
10/114,507       6621440        US          DIGITAL TO ANALOGUE CONVERTER
                                           SEAMLESS SWITCHING OF MPEG VIDEO
09/708,165       6628712        US
                                                        STREAMS
                                         FERROELECTRIC MEMORY CELL ARRAY AND
10/032,987       6636435        US
                                         METHOD OF STORING DATA USING THE SAME
                                         SYSTEM AND METHOD FOR PROVIDING HIGH
09/757,613       6731285        US       PERFORMANCE IMAGE MAGNIFICATION IN A
                                                     WEB BROWSER
                                            VIRTUAL NAVIGATION SYSTEM AND
10/092,902       6741929        US
                                              METHOD USING MOVING IMAGE
10/325,929       6774697        US           INPUT AND OUTPUT PORT CIRCUIT
09/425,657       6781951        US           RADIO COMMUNICATION SYSTEM
                                         ENCODER REDUNDANCY SELECTION SYSTEM
09/952,193       6910175        US
                                                      AND METHOD



                                        14
Application   Patent Number   Country                       Title
 Number
                                             COMMUNICATION SYSTEM AND A RECEIVER
09/773,413       6937645        US
                                                    FOR USE IN THE SYSTEM
                                         FASTER TRANSFORMS USING EARLY ABORTS
09/694,455       6961473        US
                                               AND PRECISION REFINEMENTS
                                         MICROELECTROMECHANICAL DEVICE USING
10/230,563       6963117        US
                                         RESISTIVE ELECTROMECHANICAL CONTACT
                                         ENCODING METHOD AND DEVICE INCLUDING
09/795,020       6963377        US              THRESHOLDING PIXEL-TO-PIXEL
                                                        DIFFERENCES
                                          METHOD AND APPARATUS FOR STREAMING
09/411,756       6966027        US
                                                        XML CONTENT
                                         METHOD AND DEVICE FOR SCALABLE VIDEO
10/221,069       6968007        US
                                                        TRANSCODING
                                              NETWORK WITH SEVERAL NETWORK
09/557,600       6973055        US       CLUSTERS FOR WIRELESS TRANSMISSION OF
                                                          PACKETS
                                               WEARABLE DISPLAY SYSTEM WITH
09/774,925       6975991        US
                                                   INDICATORS OF SPEAKERS
                                            CIRCUIT ARRANGEMENT FOR GAINING A
10/083,334       6978026        US
                                          STEREO SUBCARRIER AND AN RDS CARRIER
                                            VIDEO DECODING SYSTEM AND METHOD
10/161,795       6980599        US           HAVING POST-PROCESSING TO REDUCE
                                                 SHARPNESS PREDICTION DRIFT
                                          SYSTEM FOR THE EFFICIENT TRANSMISSION
09/908,197       6981046        US       OF PARTIAL OBJECTS IN DISTRIBUTED DATA
                                                           BASES
                                             AUTOMATICALLY SWITCHED CAMERA
10/084,724       6982748        US         SYSTEM WITH INDICATOR FOR NOTIFYING
                                         THE NEXT SUBJECT OF THE CAMERA SYSTEM
                                          METHOD AND APPARATUS FOR EXTENDING
09/928,795       6985603        US         VIDEO CONTENT ANALYSIS TO MULTIPLE
                                                         CHANNELS
10/015,965       6986466        US                DATA-PROCESSING SYSTEM
10/732,720       6989716        US                VARIABLE GAIN AMPLIFIER
                                            SYSTEM AND METHOD FOR AUTOMATED
09/616,631       6990496        US
                                          CLASSIFICATION OF TEXT BY TIME SLICING
                                            METHOD AND APPARATUS TO MEASURE
                                           VIDEO QUALITY ON ANY DISPLAY DEVICE
10/175,607       6992697        US
                                           WITH ANY IMAGE SIZE STARTING FROM A
                                                KNOW DISPLAY TYPE AND SIZE
                                             METHOD AND DEVICE FOR FOCUSING A
09/741,654       6992719        US        CAMERA UTILIZING FILTERS CONTAINED IN
                                                        A PROCESSOR
                                         NETWORK FOR A RECONFIGURATION AFTER
09/857,964       6992976        US
                                              A STEP-BY-STEP REPAIR OF DEFECTS



                                        15
Application   Patent Number   Country                     Title
 Number
                                                STRAPDOWN SYSTEM FOR THREE-
09/633,760       6993179        US
                                                DIMENSIONAL RECONSTRUCTION
                                               MOSFET DEVICE WITH NANOSCALE
10/749,749       6995452        US                 CHANNEL AND METHOD OF
                                                  MANUFACTURING THE SAME
                                                MOTION ESTIMATION METHOD BY
10/098,456       6996181        US           EMPLOYING A STOCHASTIC SAMPLING
                                                          TECHNIQUE
10/491,373       6996279        US          COMPRESSED STORAGE OF DATA ITEMS
                                             APPARATUS AND METHOD FOR IMAGE
                                            CONVERSION AND AUTOMATIC ERROR
10/327,881       6999127        US
                                            CORRECTION FOR DIGITAL TELEVISION
                                                           RECEIVER
                                            HOMOGRAPHY TRANSFER FROM POINT
09/992,922       7003150        US
                                                           MATCHES
                                              PREDICTIVE FAILURE ANALYSIS AND
10/643,253       7003409        US            FAILURE ISOLATION USING CURRENT
                                                           SENSING
                                          MICROSTRIP PATCH ANTENNA USING MEMS
10/865,382       7006044        US
                                                        TECHNOLOGY
                                         METHOD FOR EMBEDDING AND EXTRACTING
10/173,160       7006659        US         A SPATIAL DOMAIN BLIND WATERMARK
                                                   USING SAMPLE EXPANSION
                                          APPARATUS AND METHOD FOR COMBINING
                                         RANDOM SET OF VIDEO FEATURES IN A NON-
09/938,377       7010159        US             LINEAR SCHEME TO BEST DESCRIBE
                                         PERCEPTUAL QUALITY OF VIDEO SEQUENCES
                                          USING HEURISTIC SEARCH METHODOLOGY
                                            ELECTRONIC DEVICE WITH A VARIABLE
10/262,796       7019985        US
                                                          KEYBOARD
09/961,996       7020252        US               GROUP AUDIO MESSAGE BOARD
                                         MULTICASTING APPARATUS AND METHOD IN
09/938,630       7023850        US
                                                   SHARED MEMORY SWITCH
                                          METHOD AND APPARATUS FOR SEARCHER
09/975,152       7027421        US         BEAMFORMING IN CDMA BASE STATION
                                                SYSTEM USING ARRAY ANTENNA
                                          INTERFERENCE CANCELLATION RECEIVER
10/022,731       7027491        US
                                                  FOR USE IN A CDMA SYSTEM
                                             TELEPHONE APPARATUS COMPRISING
10/196,096       7027588        US
                                                      MONITORING MEANS
                                           METHOD FOR COMPUTING OPTICAL FLOW
09/993,061       7031497        US
                                               UNDER THE EPIPOLAR CONSTRAINT
                                         WIRELESS INTERCONNECTION METHOD AND
                                                ASSEMBLY FOR ESTABLISHING A
10/122,746       7035586        US
                                         BIDIRECTIONAL COMMUNICATION BETWEEN
                                                 AUDIO AND/OR VIDEO DEVICES



                                        16
Application   Patent Number   Country                        Title
 Number
10/076,352       7038721        US                  GAMMA CORRECTION CIRCUIT
                                               ADAPTIVE RAKE RECEIVING APPARATUS
                                                  CONSTRAINED WITH AT LEAST ONE
10/025,797       7039094        US                 CONSTRAINT FOR USE IN MOBILE
                                               COMMUNICATION SYSTEM AND METHOD
                                                              THEREFOR
10/201,368       7039837        US                         SIGNAL CODING
                                             4-STATE BAR CODE PRINTING AND READING
10/015,807       7048191        US            SYSTEM AND METHOD FOR CONTROLLING
                                                              THE SAME
                                                IN-BAND ADJACENT-CHANNEL DIGITAL
09/967,548       7050511        US
                                                    AUDIO BROADCASTING SYSTEM
                                           METHOD FOR PROVIDING VARIABLE BIT
09/752,667       7054365        US
                                                RATE IN STREAMING SERVICE
                                         SYSTEM FOR DRAWING PATENT MAP USING
09/995,718       7054856        US         TECHNICAL FIELD WORD AND METHOD
                                                         THEREFOR
                                            METHOD FOR ITERATIVELY DECODING
                                           BLOCK TURBO CODES AND RECORDING
10/273,256       7065701        US
                                         MEDIUM FOR STORING ITERATIVE DECODING
                                             PROGRAM OF BLOCK TURBO CODES
                                               OBJECT-RELATIONAL DATABASE
10/269,567       7076490        US        MANAGEMENT SYSTEM AND METHOD FOR
                                          DELETING CLASS INSTANCE FOR THE SAME
                                            OBJECTIVE METHOD AND SYSTEM FOR
10/180,406       7079704        US       ESTIMATING PERCEIVED IMAGE AND VIDEO
                                                         SHARPNESS
                                            GREEN RECONSTRUCTION FOR IMAGE
10/067,414       7081919        US
                                                          SENSORS
                                          METHOD OF DETECTING, AND A RECEIVER
10/134,212       7082156        US
                                              FOR, A SPREAD SPECTRUM SIGNAL
                                         METHOD AND APPARATUS FOR REVOCATION
09/686,830       7085929        US       LIST MANAGEMENT USING A CONTACT LIST
                                              HAVING A CONTACT COUNT FIELD
                                         SECURITY SYSTEM FOR NETWORKS AND THE
09/987,933       7093290        US
                                                    METHOD THEREOF
                                                   METHOD FOR PARALLEL TYPE
09/995,740       7099376        US            INTERFERENCE CANCELLATION IN CODE
                                               DIVISION MULTIPLE ACCESS RECEIVER
                                                SYNCHRONIZATION CODEWORD FOR
09/763,843       7103061        US             INTERFERENCE REDUCTION IN A CDMA
                                                            SYSTEM
                                             ROTATABLE MICROSTRIP PATCH ANTENNA
11/026,455       7123194        US
                                              AND ARRAY ANTENNA USING THE SAME




                                        17
Application   Patent Number   Country                     Title
 Number
                                         METHOD FOR CHANGING A TARGET ARRAY,
                                         A METHOD FOR ANALYZING A STRUCTURE,
09/737,190       7124034        US
                                          AND AN APPARATUS, A STORAGE MEDIUM
                                          AND A TRANSMISSION MEDIUM THEREFOR
                                         METHOD FOR PROVIDING A TRUSTED PATH
10/187,340       7134017        US
                                              BETWEEN A CLIENT AND A SYSTEM
                                              TIME SLOT SORTING METHOD FOR A
09/817,457       7136371        US
                                                     WIRELESS NETWORK
                                           SINGLE BEAMFORMING STRUCTURE FOR
10/150,827       7142578        US
                                               MULTIPLE MODULATION SCHEMES
                                          METHOD AND APPARATUS FOR EXTERNAL
09/634,731       7151562        US             CALIBRATION OF A CAMERA VIA A
                                                 GRAPHICAL USER INTERFACE
                                         METHOD AND APPARATUS FOR MANAGING
10/136,959       7154892        US          LPM-BASED CAM LOOK-UP TABLE, AND
                                                RECORDING MEDIUM THEREFOR
                                         WIRELESS NETWORK WITH A PLURALITY OF
09/663,315       7161952        US             PERSISTENCY PROBABILITIES FOR
                                                 ACCESSING A RACH CHANNEL
                                          METHOD FOR DYNAMICALLY LOCATING A
10/098,436       7184420        US       WIRELESS TCP PROXY IN A WIRED/WIRELESS
                                                   INTEGRATED NETWORK
                                             METHOD OF, AND A HETEROGENEOUS
09/580,167       7188165        US           NETWORK FOR, TRANSMITTING DATA
                                                          PACKETS
                                                 BATTERY ECONOMIZING IN A
09/653,782       7190979        US
                                                  COMMUNICATIONS SYSTEM
                                          METHOD OF EXECUTING AN INTERPRETER
10/365,780       7194734        US
                                                         PROGRAM
                                         ANTENNA DIVERSITY SYSTEM AND METHOD
10/523,389       7206555        US
                                                 FOR OPERATING SAID SYSTEM
                                                 METHOD AND APPARATUS FOR
10/551,311       7212158        US         BEAMFORMING BASED ON BROADBAND
                                                         ANTENNA
                                           POSITIONING SYSTEM, APPARATUS AND
10/540,101       7212159        US
                                                          METHOD
10/734,574       7212585        US       QUADRATURE MODULATION TRANSMITTER
                                            BIT LEVEL DIVERSITY COMBINING FOR
10/185,385       7236548        US
                                                       COFDM SYSTEM
                                                 METHOD OF AND SYSTEM FOR
10/266,302       7251251        US
                                         TRANSMITTING A PLURALITY OF MESSAGES
10/557,346       7265609        US               TRANSCONDUCTOR CIRCUITS
09/372,459       7639283        US           COLOR SIGNAL MATRIX ADJUSTMENT
                                              METHOD OF, AND APPARATUS FOR,
10/550,337       7650115        US          PROTECTING FROM RADIO FREQUENCY
                                                       INTERFERENCE



                                        18
Application   Patent Number   Country                        Title
 Number
                                           GREEN RECONSTRUCTION FOR IMAGE
11/447,527       7728882        US
                                                       SENSORS
                                         METHOD AND SYSTEM FOR TRANSFERRING A
11/567,772       7739392        US
                                                COMMUNICATION SESSION
                                         PEER-TO-PEER MOBILE INSTANT MESSAGING
10/935,342       7764637        US
                                                   METHOD AND DEVICE
                                          PREVENTING GREEN NON-UNIFORMITY IN
11/120,587       7847842        US
                                                     IMAGE SENSORS
                                         METHOD AND APPARATUS FOR AUCTIONING
09/560,203       8332302        US
                                                          ITEMS
                                           METHOD FOR ESTABLISHING NETWORK
                                           CONNECTIONS BETWEEN STATIONARY
13/463,540       8369298        US
                                             TERMINALS AND REMOTE DEVICES
                                                THROUGH MOBILE DEVICES
                                            METHOD AND SYSTEM FOR A HOSTED
12/353,662       8484089        US
                                         DIGITAL MUSIC LIBRARY SHARING SERVICE
                                               DIGITAL MEDIA ASSET IDENTIFICATION
12/103,591       8606856        US
                                                      SYSTEM AND METHOD
                                               DIGITAL MEDIA ASSET IDENTIFICATION
13/603,372       8626838        US
                                                        SYSTEM & METHOD
                                               PEER-TO-PEER MOBILE DATA TRANSFER
13/110,819       8649314        US
                                                       METHOD AND DEVICE
                                              SYSTEM & METHOD FOR UNIQUE DIGITAL
13/210,089       8706636        US           ASSET IDENTIFICATION AND TRANSACTION
                                                          MANAGEMENT
                                               METHOD FOR ESTABLISHING NETWORK
                                                CONNECTIONS BETWEEN STATIONARY
13/759,950       8774149        US
                                                 TERMINALS AND REMOTE DEVICES
                                                    THROUGH MOBILE DEVICES
                                              APPLICATION PROGRAMMING INTERFACE
12/398,102       8972880        US            FOR TRANSFERRING CONTENT FROM THE
                                                         WEB TO DEVICES
                                                DATA DELIVERY THROUGH PORTABLE
09/878,684       6664891        US
                                                            DEVICES
09/876,514       6993049        US                   COMMUNICATION SYSTEM
                                               METHOD FOR ESTABLISHING NETWORK
                                                CONNECTIONS BETWEEN STATIONARY
12/896,686       8194632        US
                                                 TERMINALS AND REMOTE DEVICES
                                                    THROUGH MOBILE DEVICES
                                                MOBILE CONFERENCING METHOD AND
13/193,579       8406116        US
                                                             SYSTEM
                                               NETWORK WITH LOGIC CHANNELS AND
10/151,087       7167487        US
                                                      TRANSPORT CHANNELS
                                               RADIO COMMUNICATION SYSTEM WITH
09/455,124       6868079        US               REQUEST RE-TRANSMISSION UNTIL
                                                         ACKNOWLEDGED


                                        19
Application   Patent Number   Country                        Title
 Number
                                                    ANTI-THEFT PROTECTION FOR A
09/739,507       6836654        US
                                                      RADIOTELEPHONY DEVICE
08/742,688       5960366        US               WRIST-WATCH WIRELESS TELEPHONE
09/876,515       7587207        US               DATA DELIVERY THROUGH BEACONS
                                               METHOD AND SYSTEM FOR ELECTRONIC
09/597,198       7136999        US
                                                      DEVICE AUTHENTICATION
10/323,228       6985758        US                  MOBILE DEVICE POWER SAVING
                                                ERGONOMIC SYSTEM FOR CONTROL OF
09/739,474       6901272        US            DEVICES THROUGH PORTABLE WIRELESS
                                                             TERMINALS
                                                MOBILE CONFERENCING METHOD AND
13/079,767       8018877        US
                                                              SYSTEM
09/920,041       7020106        US                 RADIO COMMUNICATION SYSTEM
                                              SYSTEM AND METHOD FOR CONCURRENT
07/965,956       5483468        US            RECORDING AND DISPLAYING OF SYSTEM
                                                        PERFORMANCE DATA
                                                CDMA BASE STATION MODULATOR FOR
08/348,071       5619526        US                   DIGITAL CELLULAR MOBILE
                                                     COMMUNICATION SYSTEMS
                                                 METHOD OF MAKING A GAAS POWER
08/665,868       5639677        US           SEMICONDUCTOR DEVICE OPERATING AT A
                                                           LOW VOLTAGE
                                               SPEECH SIGNAL TRANSMITTER WHEREIN
                                              CODING IS MAINTAINED DURING SPEECH
08/353,044       5657421        US
                                             PAUSES DESPITE SUBSTANTIAL SHUTDOWN
                                                        OF THE TRANSMITTER
                                             DEVICE FOR CONTROLLING MEMORY DATA
08/634,635       5659687        US           PATH IN PARALLEL PROCESSING COMPUTER
                                                              SYSTEM
                                               SYSTEM AND METHOD FOR SCHEDULING
08/438,153       5692125        US           LINKED EVENTS WITH FIXED AND DYNAMIC
                                                            CONDITIONS
                                             SYSTEM FOR COMMUNICATING BETWEEN A
08/673,882       5774673        US
                                                  DYNAMIC GROUP OF APPARATUSES
                                                  CELLULAR MOBILE RADIO SYSTEM
08/544,571       5835849        US
                                                       COMPRISING SUB-CELLS
                                                LINE DRIVER WITH ADAPTIVE OUTPUT
09/027,599       5936393        US
                                                            IMPEDANCE
                                             DISTRIBUTED EXECUTION PROCESS FOR AN
08/888,355       5940295        US           INTERACTIVE MULTIMEDIA PROGRAM, AND
                                                A LOCAL STATION USING THIS METHOD
                                              REMOTE CONTROL METHOD AND SYSTEM
08/742,674       5949351        US
                                                             THEREFOR
                                               FABRICATION METHOD OF AN ORGANIC
09/079,478       5970318        US
                                                   ELECTROLUMINESCENT DEVICES




                                        20
Application   Patent Number   Country                       Title
 Number
                                             METHOD AND APPARATUS FOR SWITCHING
08/974,199       6008743        US
                                              BETWEEN DATA COMPRESSION MODES
                                            METHOD OF DISPLAYING TEXT HAVING
08/280,271       6052108        US
                                                     IMPROVED USABILITY
                                             D.M.A. DEVICE THAT HANDLES CACHE
                                          MISSES BY MANAGING AN ADDRESS OF AN
09/007,818       6058437        US
                                              AREA OF ALLOTTED VIA A DAEMON
                                                         PROCESSOR
                                           ADAPTIVE SERIAL AND PARALLEL MIXED
08/977,826       6067333        US
                                           INTERFERENCE CANCELLATION METHOD
                                                 METHOD AND SYSTEM FOR THE
                                          DETERMINATION OF A PARTICULAR DATA
09/022,910       6070169        US
                                         OBJECT UTILIZING ATTRIBUTES ASSOCIATED
                                                       WITH THE OBJECT
                                             METHOD OF CHROMA-KEYING FOR A
08/992,291       6084982        US
                                            DIGITAL VIDEO COMPRESSION SYSTEM
09/136,733       6127952        US           VIDEO DATA RECORDING APPARATUS
                                            NODE BOOTING METHOD IN HIGH-SPEED
09/139,726       6138234        US
                                                     PARALLEL COMPUTER
                                          METHOD OF VARIABLE-LENGTH ENCODING
09/603,495       6148029        US        OF IMAGES AND DEVICE FOR PERFORMING
                                                             SAID
                                         ENCAPSULATION METHOD OF A POLYMER OR
09/122,755       6150187        US
                                               ORGANIC LIGHT EMITTING DEVICE
                                            FAST SYNC-BYTE SEARCH SCHEME FOR
08/738,988       6154468        US
                                                       PACKET FRAMING
                                          VIDEO BUFFER FOR SEAMLESS SPLICING OF
08/977,989       6154496        US
                                                        MPEG STREAMS
                                         METHOD OF RESTRICTING THE DURATION OF
08/959,215       6169790        US            TELEPHONE CALLS AND TELEPHONE
                                                IMPLEMENTING SUCH A METHOD
09/135,860       6178512        US                    WIRELESS NETWORK
                                         COMPUTER INPUT DEVICE WITH BIOSENSORS
09/116,063       6190314        US
                                                 FOR SENSING USER EMOTIONS
                                             APPARATUS AND METHOD FOR ENCODING
09/116,903       6195388        US
                                                  MULTIPLE VIDEO PROGRAMS
                                         MEDIUM ACCESS CONTROL (MAC) PROTOCOL
08/770,024       6198728        US
                                                   FOR WIRELESS ATM
                                               COMMUNICATION ENVIRONMENT WITH
09/134,108       6198909        US
                                                  PLURALITY OF RADIO SYSTEMS
                                              TELECOMMUNICATIONS SYSTEM, MOBILE
                                             TERMINAL AND METHOD OF REGISTRATION
09/047,682       6201958        US
                                                     OF A TERMINAL WITH A
                                                 TELECOMMUNICATIONS NETWORK



                                        21
Application   Patent Number   Country                       Title
 Number
                                          METHOD FOR FABRICATING HIGH DENSITY
09/475,281       6211018        US
                                             TRENCH GATE TYPE POWER DEVICE
                                           METHOD AND SYSTEM FOR DESIGNING A
09/096,698       6215488        US          GRAPHICAL USER INTERFACE FOR AN
                                             ELECTRONIC CONSUMER PRODUCT
                                          SYSTEM FOR RETRIEVING IMAGES USING A
09/197,315       6226636        US
                                                       DATABASE
                                         MEMORY MANAGEMENT WITH COMPACTION
09/139,203       6237072        US
                                                    OF DATA BLOCKS
                                          MULTIPLE ACCESS CONTROL METHOD FOR
09/123,019       6249515        US
                                             GUARANTEEING QOS REQUIREMENT
                                           SYSTEM AND METHOD FOR IDENTIFYING
09/030,344       6263091        US       FOREGROUND AND BACKGROUND PORTIONS
                                                   OF DIGITIZED IMAGES
                                          A METHOD AND SYSTEM FOR COMBINING
09/070,322       6282318        US
                                          PATTERN MATCHING AND OPTIMIZATION
                                          SYSTEM AND METHOD FOR COMPRESSING
09/207,835       6282322        US
                                               AND DECOMPRESSING IMAGES
                                                 METHOD FOR FABRICATING
09/428,403       6284605        US          SEMICONDUCTOR POWER INTEGRATED
                                                          CIRCUIT
                                           SYSTEM AND METHOD FOR FINDING THE
                                         DISTANCE FROM A MOVING QUERY POINT TO
09/236,688       6285805        US
                                            THE CLOSEST POINT ON ONE OR MORE
                                              CONVEX OR NON-CONVEX SHAPES
                                              DATA TRANSMISSION SYSTEM FOR
09/198,708       6285892        US       REDUCING TERMINAL POWER CONSUMPTION
                                                  IN A WIRELESS NETWORK
                                          SYSTEM AND METHOD FOR DETERMINING
09/030,438       6289112        US
                                         BLOCK DIRECTION IN FINGERPRINT IMAGES
                                              METHOD AND DEVICE FOR CODING A
09/253,084       6295375        US
                                                   SEQUENCE OF PICTURES
                                             METHOD AND SYSTEM FOR DESIGNING A
09/710,821       6297820        US            GRAPHICAL USER INTERFACE FOR AN
                                               ELECTRONIC CONSUMER PRODUCT
                                               TRANSMISSION SYSTEM HAVING A
09/316,985       6304612        US
                                                SIMPLIFIED CHANNEL DECODER
                                             SPACE-LIMITED MARKING STRUCTURE FOR
09/170,469       6314436        US
                                                 TRACING GARBAGE COLLECTORS
                                         BIOMETRIC AUTHENTICATION SYSTEM WITH
09/240,214       6317834        US
                                                   ENCRYPTED MODELS
                                           DATA TRANSFER SYSTEM, TRANSMITTER
09/039,347       6327272        US
                                                     AND RECEIVER
09/424,607       6329934        US       MODIFYING DATA WHICH HAS BEEN CODED




                                        22
Application   Patent Number   Country                       Title
 Number
                                             FINALIZATION IN INCREMENTAL GARBAGE
09/337,844       6338073        US
                                                          COLLECTORS
                                              REFERENCE COUNTING MECHANISM FOR
09/338,150       6339779        US
                                                     GARBAGE COLLECTORS
                                              SYSTEM FOR SELECTING A COMPUTER
08/397,292       6341276        US
                                               SOLUTION FROM A PRE-DEFINED SET
                                         METHOD OF TIMESTAMP SYNCHRONIZATION
09/086,270       6347084        US
                                         OF A RESERVATION-BASED TDMA PROTOCOL
                                            ELECTRONIC DEVICE WITH A VARIABLE
09/259,956       6349040        US
                                                         KEYBOARD
                                          GENERATING DECISION-TREE CLASSIFIERS
09/276,876       6351561        US
                                                WITH OBLIQUE HYPERPLANES
09/335,019       6360233        US         DYNAMIC MEMORY SPACE ALLOCATION
                                           TRANSMISSION SYSTEM WITH ADAPTIVE
09/318,331       6363513        US
                                              CHANNEL ENCODER AND DECODER
                                            CHANNEL ALLOCATION METHODS IN A
09/160,003       6370117        US             COMMUNICATION NETWORK AND
                                                  CORRESPONDING SYSTEM
                                          METHOD OF ADDRESSING A PLURALITY OF
09/280,107       6370595        US       ADDRESSABLE UNITS BY A SINGLE ADDRESS
                                                           WORD
                                           CALL ADMISSION CONTROL SYSTEM FOR
09/107,526       6377549        US
                                                  WIRELESS ATM NETWORKS
                                             DUAL BAND RADIO TELEPHONE WITH
09/343,910       6381471        US           DEDICATED RECEIVE AND TRANSMIT
                                                         ANTENNAS
09/287,428       6388715        US                  TELEVISION RECEIVER
                                              MOTION ANALYSIS BASED BUFFER
09/220,292       6389072        US
                                                    REGULATION SCHEME
                                             ERROR REDUCTION IN TRANSFORMED
09/186,249       6393155        US
                                                       DIGITAL DATA
                                             STORED DATA OBJECT MARKING FOR
09/337,845       6393439        US
                                                   GARBAGE COLLECTORS
                                             GROUP CALL FOR A WIRELESS MOBILE
09/456,899       6405027        US             COMMUNICATION DEVICE USING
                                                        BLUETOOTH
                                         FLEXIBLE TWO-WAY TELECOMMUNICATION
09/070,216       6407993        US
                                                          SYSTEM
                                              AN INTERACTIVE FRAMEWORK FOR
09/328,968       6408293        US         UNDERSTANDING USER’S PERCEPTION OF
                                                     MULTIMEDIA DATA
                                          SYSTEM FOR CONTROLLING DATA OUTPUT
09/177,962       6412013        US
                                                       TO A NETWORK
09/819,285       6424323        US         ELECTRONIC DEVICE HAVING A DISPLAY




                                        23
Application   Patent Number   Country                       Title
 Number
                                               APPARATUS FOR PROVIDING A VISUAL
09/475,050       6424344        US
                                                     NAVIGATION INTERFACE
                                             APPARATUS AND METHOD FOR AUTOMATIC
                                              SELECTION OF BROADBAND FREQUENCY
09/474,090       6438361        US
                                               CHANNEL USING DOUBLE FREQUENCY
                                                          CONVERSION
09/559,896       6442204        US            VIDEO ENCODING METHOD AND SYSTEM
                                                INTERFACE METHOD FOR SEARCHING
09/417,660       6445387        US
                                               VIRTUAL SPACE BASED ON BODY ICON
                                               CALL RE-ESTABLISHMENT FOR A DUAL
09/467,591       6445921        US
                                                        MODE TELEPHONE
09/548,112       6452515        US                VIDEO ENCODER AND DECODER
                                                SECURE PROXY SIGNING DEVICE AND
08/994,873       6453416        US
                                                         METHOD OF USE
                                              MANAGING PARAMETERS EFFECTING THE
09/583,942       6458080        US
                                                COMPREHENSIVE HEALTH OF A USER
                                             MACROBLOCK-BASED SEGMENTATION AND
09/404,716       6463174        US
                                               BACKGROUND MOSAICKING METHOD
                                         SYSTEM AND METHOD FOR TRANSFORMING
09/003,988       6466686        US
                                          FINGERPRINTS TO IMPROVE RECOGNITION
                                             RECONFIGURATION MANAGER FOR
09/343,607       6467088        US        CONTROLLING UPGRADES OF ELECTRONIC
                                                          DEVICES
                                         TIME OF ARRIVAL ESTIMATION POSITIONING
09/833,848       6469665        US
                                                          SYSTEMS
                                          TIMING CONTROL OF TRANSMISSION TIME
09/264,060       6470006        US
                                                            SLOT
                                              REPLACEMENT OF SUBSTRINGS IN
09/477,771       6470345        US           FILE/DIRECTORY PATHNAMES WITH
                                                      NUMERIC TOKENS
                                         METHOD OF REDUCING COMPLEXITY USING
09/203,786       6483881        US       STATISTICS OF PATH METRICS IN A TRELLIS
                                                          DECODER
                                           SYSTEM AND METHOD FOR DERIVING A
09/030,595       6487306        US         STRING-BASED REPRESENTATION OF AN
                                                    (FINGERPRINT) IMAGE
09/533,485       6487563        US            MEMORY RECLAMATION METHOD
                                            MEMORY RECLAMATION METHOD AND
09/537,821       6502110        US
                                                         APPARATUS
09/318,324       6512929        US            TELECOMMUNICATION ASSEMBLY
                                         VIEWER INTERACTIVE THREE-DIMENSIONAL
                                           WORKSPACE WITH A TWO-DIMENSIONAL
08/826,616       6515688        US
                                           WORKPLANE CONTAINING INTERACTIVE
                                                 TWO-DIMENSIONAL IMAGES
                                         METHOD OF CONCURRENT MULTIPLE-MODE
09/303,316       6519005        US
                                          MOTION ESTIMATION FOR DIGITAL VIDEO


                                        24
Application   Patent Number   Country                    Title
 Number
                                              METHOD OF SCHEDULING GARBAGE
09/537,822       6526421        US
                                                         COLLECTION
                                         MOTION ESTIMATION ALGORITHM SUITABLE
09/533,487       6567469        US             FOR H.261 VIDEOCONFERENCING
                                                        APPLICATIONS
09/527,198       6571260        US             MEMORY RECLAMATION METHOD
                                          MACROBLOCK-BASED OBJECT-ORIENTED
09/497,138       6584229        US          CODING METHOD OF IMAGE SEQUENCE
                                            HAVING A STATIONARY BACKGROUND
                                           METHOD OF COMMUNICATION BETWEEN
09/182,698       6584423        US          REMOTE TERMINALS AND A CENTRAL
                                                          STATION
                                         BLUE LIGHT-EMITTING POLYMER PREPARED
                                            USING A FLUORINATED TETRAPHENYL
09/826,027       6590125        US
                                                 MONOMER AND AN EL DEVICE
                                            MANUFACTURED USING THE POLYMER
                                           METHOD FOR THE TRANSMISSION OF AN
                                            ASYNCHRONOUS DATA STREAM VIA A
09/209,064       6590903        US         SYNCHRONOUS DATA BUS, AND CIRCUIT
                                           ARRANGEMENT FOR CARRYING OUT THE
                                                          METHOD
                                             ADAPTIVE EMOTION AND INITIATIVE
09/394,556       6598020        US           GENERATOR FOR CONVERSATIONAL
                                                          SYSTEMS
                                          MULTIPLE LINK DATA OBJECT CONVEYING
09/425,658       6600902        US       METHOD FOR CONVEYING DATA OBJECTS TO
                                                     WIRELESS STATIONS
                                           LOCAL AREA NETWORK WITH A BRIDGE
                                             TERMINAL FOR TRANSMITTING DATA
09/422,371       6603740        US
                                         BETWEEN A PLURALITY OF SUB-NETWORKS
                                                  AND FOR LOOP DETECTION
09/786,292       6615335        US        COMPRESSED STORAGE OF INFORMATION
09/709,260       6618445        US            SCALABLE MPEG-2 VIDEO DECODER
                                         DYNAMIC ADAPTATION OF COMPLEXITY IN
09/712,678       6631163        US
                                               AN MPEG-2 SCALABLE DECODER
                                         AUTOMATIC CONFIGURATION OF A BRIDGE
                                             TERMINAL FOR TRANSMITTING DATA
09/422,736       6650648        US
                                         BETWEEN A PLURALITY OF SUB-NETWORKS
                                                 IN A LOCAL AREA NETWORK
                                                PERSONALITY GENERATOR FOR
09/394,803       6658388        US
                                                 CONVERSATIONAL SYSTEMS
                                             PERVASIVE DOCK AND ROUTER WITH
09/607,597       6678535        US
                                          COMMUNICATION PROTOCOL CONVERTER
                                         METHOD AND APPARATUS FOR NOTIFYING A
09/960,188       6678613        US
                                               USER OF AN APPOINTMENT
09/377,361       6707858        US                 LOW IF RECEIVER



                                        25
Application   Patent Number   Country                    Title
 Number
                                           METHOD AND APPARATUS FOR REDUCING
                                           IMAGE DATA STORAGE AND PROCESSING
09/282,638       6711294        US
                                                BASED ON DEVICE SUPPORTED
                                                 COMPRESSION TECHNIQUES
                                           SYSTEM AND METHOD FOR MICROPHONE
09/616,229       6754373        US
                                           ACTIVATION USING VISUAL SPEECH CUES
09/694,448       6766341        US       FASTER TRANSFORMS USING SCALED TERMS
                                           SYSTEM AND METHODS FOR EMBEDDING
10/226,963       6771193        US         ADDITIONAL DATA IN COMPRESSED DATA
                                                         STREAMS
10/184,513       6774928        US            MOBILE FOR VIDEO-CONFERENCING
                                         POLYNOMIAL-TIME, SEQUENTIAL, ADAPTIVE
10/285,131       6798362        US          SYSTEM AND METHOD FOR LOSSY DATA
                                                       COMPRESSION
                                             METHOD OF REFRESHING A DYNAMIC
10/077,061       6807604        US
                                                         MEMORY
                                         MODULATION CODE SYSTEM AND METHODS
10/234,888       6809662        US        OF ENCODING AND DECODING A SIGNAL BY
                                                  MULTIPLE INTEGRATION
                                           TV RECEIVER APPARATUS AND RELATED
09/732,196       6809775        US
                                                         METHOD
                                            METHOD AND SYSTEM FOR ESTIMATING
09/996,003       6810083        US       OBJECTIVE QUALITY OF COMPRESSED VIDEO
                                                           DATA
                                         BLOCK DETECTION METHOD FOR A CHANNEL
09/730,675       6810089        US
                                                   SUBJECTED TO FADING
10/186,646       6813692        US           RECEIVER APPARATUS AND METHOD
                                           SYSTEM AND METHOD FOR DISTORTING A
09/595,935       6836554        US           BIOMETRIC FOR TRANSACTIONS WITH
                                              ENHANCED SECURITY AND PRIVACY
                                          MEDIA PROCESSING REDUCTION IN HIDDEN
10/011,880       6844878        US
                                                          AREAS
                                                METHOD AND APPARATUS FOR
09/699,609       6850948        US
                                             COMPRESSING TEXTUAL DOCUMENTS
                                              SOFTWARE RECONFIGURATION OF
09/773,422       6865387        US
                                               COMMUNICATIONS APPARATUS
                                         METHOD OF AND RECEIVER FOR FREQUENCY
09/585,827       6876691        US         ACQUISITION IN A FREQUENCY HOPPING
                                                         SYSTEM
                                          METHOD AND DEVICE FOR PREFETCHING A
10/082,872       6877068        US
                                                  REFERENCED RESOURCE
                                            SEARCH METHOD IN A HIERARCHICAL
09/995,489       6882991        US
                                                    OBJECT STRUCTURE
                                           MPEG-2 DECODER WITH AN EMBEDDED
09/822,435       6891892        US        CONTRAST ENHANCEMENT FUNCTION AND
                                                   METHODS THEREFOR


                                        26
Application   Patent Number   Country                       Title
 Number
                                         METHOD OF CODING DIGITAL IMAGES BASED
10/086,741       6895118        US
                                                   ON ERROR CONCEALMENT
                                         APPARATUS AND METHOD FOR PERFORMING
10/057,670       6907074        US          MIXED MOTION ESTIMATION BASED ON
                                                    HIERARCHICAL SEARCH
                                         FAST ROBUST DATA COMPRESSION METHOD
09/823,486       6909746        US
                                                         AND SYSTEM
                                             METHOD OF EXECUTING A COMPUTER
                                               PROGRAM WITH AN INTERPRETER,
09/811,637       6910207        US
                                              COMPUTER SYSTEM AND COMPUTER
                                                     PROGRAM PRODUCT
                                           SYSTEM AND METHOD FOR CONTROLLING
09/734,782       6912579        US       AN APPARATUS HAVING A DEDICATED USER
                                                 INTERFACE FROM A BROWSER
                                         CALLS IDENTIFY SCENARIO FOR CONTROL OF
09/165,683       6918123        US
                                         SOFTWARE OBJECTS VIA PROPERTY ROUTES
                                           DYNAMIC COMPLEXITY PREDICTION AND
09/837,036       6925126        US          REGULATION OF MPEG2 DECODING IN A
                                                      MEDIA PROCESSOR
                                               METHOD AND SYSTEM FOR NAME-
10/029,811       6925197        US
                                                FACE/VOICE-ROLE ASSOCIATION
                                          FLAT PANEL DISPLAY DEVICE AND METHOD
10/331,915       6926572        US       OF FORMING PASSIVATION FILM IN THE FLAT
                                                    PANEL DISPLAY DEVICE
                                           BUFFER MANAGEMENT IN VARIABLE BIT-
08/901,338       6944221        US
                                                 RATE COMPRESSION SYSTEMS
                                              APPARATUS AND METHOD FOR MPEG
10/119,852       6944229        US          DECODING USING DYNAMIC FREQUENCY
                                                    AND VOLTAGE SCALING
                                             SIGNAL SEPARATION METHOD, SIGNAL
                                                PROCESSING APPARATUS, IMAGE
                                          PROCESSING APPARATUS, MEDICAL IMAGE
                                            PROCESSING APPARATUS AND STORAGE
10/024,611       6944579        US
                                                   MEDIUM FOR RESTORING
                                              MULTIDIMENSIONAL SIGNALS FROM
                                             OBSERVED DATA IN WHICH MULTIPLE
                                                     SIGNALS ARE MIXED
                                         APPARATUS AND METHOD FOR VIDEO BASED
10/456,501       6945869        US
                                                       SHOOTING GAME
                                             MICROSTRIP PATCH ANTENNA AND ARRAY
10/637,843       6946995        US
                                                  ANTENNA USING SUPERTRATE
                                              UNEQUAL ERROR PROTECTION OF VIDEO
10/077,059       6952450        US                 BASED ON MOTION VECTOR
                                                       CHARACTERISTICS
                                               RECONFIGURABLE COMMUNICATION
09/552,650       6954634        US
                                                           NETWORK



                                        27
Application   Patent Number   Country                      Title
 Number
10/323,227       6961594        US              MOBILE DEVICE POWER SAVING
                                             ELECTRONIC EQUIPMENT COMPRISING A
09/891,430       6963756        US
                                                    RETRACTABLE SCREEN
                                          METHOD FOR DYNAMIC LOANING IN RATE
09/481,771       6964048        US
                                             MONOTONIC REAL-TIME SYSTEMS
09/571,456       6965582        US       CELLULAR RADIO COMMUNICATION SYSTEM
                                         CAMERA INFORMATION CODING/DECODING
                                         METHOD FOR SYNTHESIZING STEREOSCOPIC
10/121,583       6965699        US
                                           REAL VIDEO AND A COMPUTER GRAPHIC
                                                         IMAGE
                                              INCREASING LINK CAPACITY VIA
09/822,457       6967944        US            CONCURRENT TRANSMISSIONS IN
                                               CENTRALIZED WIRELESS LANS
                                            COMMUNICATION NETWORK HAVING
09/730,655       6967968        US
                                         MINIMIZED ROUNDTRIP CONTENTION DELAY
                                         ACTIVE MATRIX ORGANIC LIGHT EMITTING
10/334,837       6970149        US
                                                DIODE DISPLAY PANEL CIRCUIT
                                            EMERGENCY CALL PATIENT LOCATING
10/041,937       6980112        US           SYSTEM FOR IMPLANTED AUTOMATIC
                                                      DEFIBRILLATORS
10/334,409       6980351        US               ELECTROPHORETIC DISPLAY
09/797,085       6980522        US        AD-HOC RADIO COMMUNICATION SYSTEM
                                         METHOD AND DEVICE FOR ENCODING VIDEO
09/806,091       6983013        US
                                                          SIGNAL
                                          SNR SCALABLE VIDEO ENCODING METHOD
09/914,240       6985526        US
                                         AND CORRESPONDING DECODING METHOD
                                           SYSTEM AND METHOD FOR PROVIDING A
                                               SINGLE-LAYER VIDEO ENCODED
10/127,528       6985635        US
                                            BITSTREAMS SUITABLE FOR REDUCED-
                                                   COMPLEXITY DECODING
                                           LSF QUANTIZER FOR WIDEBAND SPEECH
10/033,649       6988067        US
                                                           CODER
09/460,944       6988276        US          IN-HOUSE TV TO TV CHANNEL PEEKING
                                         SLOT ANTENNA HAVING SLOTS FORMED ON
10/743,459       6992637        US
                                           BOTH SIDES OF DIELECTRIC SUBSTRATE
                                         METHOD AND APPARATUS FOR DETECTING
10/109,772       6993182        US            SCENE CHANGES IN VIDEO USING A
                                             HISTOGRAM OF FRAME DIFFERENCES
10/146,399       6999515        US           ENCODING BLOCK-ORGANIZED DATA
                                           SYSTEM AND METHOD FOR CONFIRMING
10/038,987       7003497        US
                                                 ELECTRONIC TRANSACTIONS
10/267,705       7006701        US       SEQUENTIAL DIGITAL IMAGE COMPRESSION
09/840,812       7010034        US                  VIDEO COMPRESSION




                                        28
Application   Patent Number   Country                       Title
 Number
                                                 METHOD OF TRANSCODING AND
10/082,860       7012960        US          TRANSCODING DEVICE WITH EMBEDDED
                                                             FILTERS
                                                 METHOD AND APPARATUS FOR A
10/255,327       7016668        US
                                           RECONFIGURABLE MULTI-MEDIA SYSTEM
                                         METHOD, NETWORK AND CONTROL STATION
                                           FOR THE TWO-WAY ALTERNATE CONTROL
10/089,959       7016676        US
                                                OF RADIO SYSTEMS OF DIFFERENT
                                         STANDARDS IN THE SAME FREQUENCY BAND
                                              IDENTIFICATION AND EVALUATION OF
10/014,190       7020336        US             AUDIENCE EXPOSURE TO LOGOS IN A
                                                        BROADCAST EVENT
                                         COMBINED DISPLAY-CAMERA FOR AN IMAGE
09/718,246       7034866        US
                                                       PROCESSING SYSTEM
                                             METHOD AND SYSTEM FOR SEARCHING
09/962,659       7039585        US             RECORDED SPEECH AND RETRIEVING
                                                      RELEVANT SEGMENTS
                                              TRAPEZOID ULTRA WIDE BAND PATCH
11/024,568       7042401        US
                                                            ANTENNA
                                         LOAD BALANCING AND DYNAMIC CONTROL
10/043,053       7047309        US
                                         OF MULTIPLE DATA STREAMS IN A NETWORK
09/944,306       7049954        US                DATA TRANSMISSION SYSTEM
                                                  HEALTHCARE PERSONAL AREA
10/033,806       7051120        US         IDENTIFICATION NETWORK METHOD AND
                                                             SYSTEM
                                             SYSTEM AND METHOD FOR DISTORTION
                                           CHARACTERIZATION IN FINGERPRINT AND
10/653,804       7054470        US        PALM-PRINT IMAGE SEQUENCES AND USING
                                               THIS DISTORTION AS A BEHAVIORAL
                                                           BIOMETRICS
                                             METHOD AND SYSTEM FOR OPTIMIZING
10/172,416       7054497        US          IMAGE SHARPNESS DURING CODING AND
                                                      IMAGE ENHANCEMENT
09/961,995       7058083        US       NETWORK INTERFACE DRIVER AND METHOD
                                          DATA TRANSMISSION SYSTEM, EQUIPMENT
09/933,552       7058879        US         SUITABLE FOR SUCH A SYSTEM AND DATA
                                                     TRANSMISSION METHOD
                                          METHOD AND A SYSTEM FOR ALLOCATION
10/169,346       7058951        US
                                                     OF A BUDGET TO A TASK
                                          METHOD OF SEGMENTING HANDWRITTEN
10/359,710       7072513        US       TOUCHING NUMERAL STRINGS HAVING NON-
                                              VERTICAL SEGMENTATION LINE
                                             RADIO SYSTEM, APPARATUS, AND METHOD
10/513,012       7072671        US
                                                OF OPERATING THE RADIO SYSTEM




                                        29
Application   Patent Number   Country                       Title
 Number
                                              WIRELESS NETWORK WITH A DATA
09/973,312       7075917        US           EXCHANGE ACCORDING TO THE ARQ
                                                         METHOD
                                               APPARATUS AND METHOD FOR
                                           AUTHENTICATING A USER BY EMPLOYING
10/184,875       7079670        US
                                          FEATURE POINTS OF A FINGERPRINT IMAGE
                                                       OF THE USER
                                         METHOD AND SYSTEM FOR ESTIMATING NO-
10/155,211       7092448        US        REFERENCE OBJECTIVE QUALITY OF VIDEO
                                                          DATA
                                          METHOD AND APPARATUS FOR REMOVING
09/838,010       7092549        US
                                              DEFECTS IN AN IMAGE SEQUENCE
                                             WIRELESS COMMUNICATION SYSTEM
10/175,413       7092694        US       HAVING A GUEST TRANSMITTER AND A HOST
                                                        RECEIVER
                                           APPARATUS AND METHOD FOR SECURITY
09/942,634       7093298        US
                                         OBJECT ENHANCEMENT AND MANAGEMENT
                                             SYSTEM AND METHOD FOR NON INTRUSIVE
09/810,015       7095328        US
                                               MONITORING OF AT RISK INDIVIDUALS
                                         MICROSTRIP PATCH ANTENNA HAVING HIGH
10/749,606       7099686        US
                                                     GAIN AND WIDEBAND
                                            TRANSMISSION SYSTEM COMPRISING A
                                         STATION OF A FIRST TYPE AND A STATION OF
09/730,679       7103070        US
                                           A SECOND TYPE AND SYNCHRONIZATION
                                                           METHOD
10/153,256       7103340        US           ANTENNA DIVERSITY ARRANGEMENT
                                           BROADBAND SLOT ANTENNA AND SLOT
10/650,406       7106264        US
                                              ARRAY ANTENNA USING THE SAME
10/124,009       7107111        US                   TRICK PLAY FOR MP3
                                            METHOD AND APPARATUS FOR SECURE
10/065,802       7107445        US
                                               PROCESSING OF SENSITIVE DATA
                                         SIGNIFICANT SCENE DETECTION AND FRAME
10/298,968       7110047        US       FILTERING FOR A VISUAL INDEXING SYSTEM
                                                 USING DYNAMIC THRESHOLDS
                                           APPARATUS AND METHOD FOR PEER-TO-
10/080,184       7110366        US         PEER LINK MONITORING OF A WIRELESS
                                           NETWORK WITH CENTRALIZED CONTROL
                                         METHOD AND SYSTEM FOR AUTOMATICALLY
09/822,452       7113074        US             CONTROLLING A PERSONALIZED
                                                  NETWORKED ENVIRONMENT
                                         METHOD AND APPARATUS FOR ASSIGNING IP
10/202,660       7117258        US             ADDRESS USING AGENT IN ZERO
                                                  CONFIGURATION NETWORK
                                            REDUCED COMPLEXITY INTERCARRIER
10/078,936       7120209        US
                                                INTERFERENCE CANCELLATION



                                        30
Application   Patent Number   Country                        Title
 Number
                                               SYSTEM AND METHOD FOR CREATING
09/877,344       7123658        US
                                                   MULTI-PRIORITY STREAMS
                                             METHOD AND APPARATUS FOR DETECTING
09/449,250       7123745        US           MOVING OBJECTS IN VIDEO CONFERENCING
                                                   AND OTHER APPLICATIONS
                                              CONVERSATIONAL COMPUTING VIA
09/806,565       7137126        US
                                             CONVERSATIONAL VIRTUAL MACHINE
                                          METHOD AND SYSTEM FOR OBTAINING THE
10/059,441       7139017        US       BEST PICTURE QUALITY IN A SCARCE-POWER
                                                            DEVICE
                                            METHOD AND APPARATUS FOR EDITING
10/124,061       7149159        US
                                                       DATA STREAMS
                                                METHOD AND APPARATUS FOR
10/024,779       7151767        US          SYNCHRONIZING FREQUENCY HOPPING
                                                       TRANSCEIVERS
                                           METHOD OF RECEIVING A SIGNAL AND A
10/082,858       7151916        US
                                                          RECEIVER
                                            OVERLAPPING NETWORK ALLOCATION
                                          VECTOR (ONAV) FOR AVOIDING COLLISION
10/029,825       7164671        US
                                         IN THE IEEE 802.11 WLAN OPERATING UNDER
                                                             HCF
09/773,418       7167454        US             RADIO COMMUNICATION SYSTEM
                                         VOLTAGE-CONTROLLED OSCILLATOR USING
10/957,749       7170355        US
                                                CURRENT FEEDBACK NETWORK
                                           FAMILY HISTOGRAM BASED TECHNIQUES
10/028,378       7170566        US          FOR DETECTION OF COMMERCIALS AND
                                                   OTHER VIDEO CONTENT
                                             NETWORK WITH ADAPTATION OF THE
10/257,204       7171169        US
                                                   MODULATION METHOD
                                         METHOD AND SYSTEM FOR TRANSFERRING A
09/929,118       7171206        US
                                                 COMMUNICATION SESSION
10/480,660       7174135        US       WIDEBAND SIGNAL TRANSMISSION SYSTEM
                                         DEMODULATING DEVICE AND METHOD FOR
10/147,974       7177345        US
                                                  W-CDMA BASE STATION
                                         METHOD OF MANUFACTURING FIELD EFFECT
11/180,726       7183149        US
                                                       TRANSISTOR
                                         TV-RECEIVER, IMAGE DISPLAY APPARATUS,
10/477,871       7190408        US       TV-SYSTEM AND METHOD FOR DISPLAYING
                                                        AN IMAGE
10/135,337       7193989        US        RADIO COMMUNICATION ARRANGEMENTS
10/135,353       7193991        US        RADIO COMMUNICATION ARRANGEMENTS
                                             APPARATUS FOR SEARCHING MULTIPATH IN
10/211,416       7194018        US             SPREAD SPECTRUM COMMUNICATIONS
                                                  SYSTEM AND METHOD THEREOF




                                        31
Application   Patent Number   Country                       Title
 Number
                                         APPARATUS AND METHOD FOR FILE-LEVEL
10/621,461       7197598        US
                                                         STRIPING
                                           METHOD FOR SUPPORTING NON-LINEAR,
09/923,868       7206285        US        HIGHLY SCALABLE INCREASE-DECREASE
                                              CONGESTION CONTROL SCHEME
                                            APPARATUS FOR TRANSMITTING AND
                                          RECEIVING SIGNAL USING ORTHOGONAL
10/330,800       7215635        US          CODES AND NON-BINARY VALUES IN
                                             CDMA/OFDM SYSTEM AND METHOD
                                                         THEREOF
                                           VIDEO SIGNAL ENCODING AND BUFFER
09/855,115       7215706        US
                                                      MANAGEMENT
09/819,279       7227579        US             LIGHT MODULATION REMOVER
                                         DIRECTIONAL DUAL FREQUENCY ANTENNA
10/523,619       7230579        US
                                                      ARRANGEMENT
                                          A METHOD AND APPARATUS FOR SPACE-
10/182,158       7242719        US       SAVING-VARIABLE LENGTH ENCODING AND
                                                        DECODING
                                           ALIGNING 802.11E HCF AND 802.11H TPC
10/119,577       7245592        US
                                                       OPERATIONS
                                          METHOD AND SYSTEM FOR ESTABLISHING
10/547,585       7283832        US
                                         WIRELESS PEER-TO-PEER COMMUNICATIONS
                                          METHOD AND SYSTEM FOR MAINTAINING
                                         UPLINK SYNCHRONIZATION WITH PEER-TO-
10/547,586       7286841        US
                                            PEER COMMUNICATION IN WIRELESS
                                                 COMMUNICATION SYSTEM
                                          METHOD AND SYSTEM FOR PEER-TO-PEER
10/551,312       7308266        US          COMMUNICATION MANAGEMENT IN
                                          WIRELESS COMMUNICATION NETWORKS
10/264,904       7308466        US               MEMORY RECLAMATION METHOD
                                             METHOD FOR ALLOCATING IP ADDRESSES
                                               FOR PEER-TO-PEER WIRELESS INSTANT
11/182,927       7502335        US
                                                  MESSAGING AND OTHER DATA
                                                       COMMUNICATIONS
                                                   MOBILE INSTANT MESSAGING
11/091,242       7672255        US
                                               CONFERENCING METHOD AND SYSTEM
                                                GENERATION OF ENCRYPTED VIDEO
10/544,773       7681227        US
                                                         INFORMATION
                                             SYSTEM AND METHOD FOR GENERATING A
10/562,538       7738778        US            MULTIMEDIA SUMMARY OF MULTIMEDIA
                                                            STREAMS
                                              PEER-TO-PEER MOBILE DATA TRANSFER
11/042,620       7773550        US
                                                      METHOD AND DEVICE

                                              METHOD FOR ESTABLISHING NETWORK
11/288,505       7817606        US
                                              CONNECTIONS BETWEEN STATIONARY



                                        32
Application   Patent Number   Country                        Title
 Number
                                                TERMINALS AND REMOTE DEVICES
                                                   THROUGH MOBILE DEVICES

                                             SYSTEM AND METHOD FOR DETERMINING
11/776,420       7853500        US
                                                      RIGHT OF ACCESS
                                                  MOBILE INSTANT MESSAGING
12/691,594       7940704        US
                                              CONFERENCING METHOD AND SYSTEM
                                         PEER-TO-PEER MOBILE INSTANT MESSAGING
10/817,994       7961663        US
                                                   METHOD AND DEVICE
                                            PEER-TO-PEER MOBILE DATA TRANSFER
12/832,576       7969925        US
                                                    METHOD AND DEVICE
                                           SYSTEM & METHOD FOR UNIQUE DIGITAL
10/016,325       8001052        US        ASSET IDENTIFICATION AND TRANSACTION
                                                       MANAGEMENT
                                            SYSTEM & METHOD FOR DETERMINING
12/966,673       8117113        US
                                                      RIGHT OF ACCESS
                                         DIGITAL MEDIA ASSET CONVERSION SYSTEM
12/103,604       8200581        US
                                                        AND METHOD
                                                LOCAL AREA ADVERTISEMENT
2012100461     2012100461       AU
                                                       MANAGEMENT
                                            RENEWABLE RESOURCE DISTRIBUTION
2012100463     2012100463       AU
                                                   MANAGEMENT SYSTEM
                                             REMOTE RECOGNITION OF AN ASSOCIATION
2011101297     2011101297       AU
                                                    BETWEEN REMOTE DEVICES
                                              REGISTRATION AND AUTHENTICATION OF
2013101034     2013101034       AU              COMPUTING DEVICES USING A DIGITAL
                                                          SKELETON KEY
                                               HARDWARE IDENTIFICATION THROUGH
2011101296     2011101296       AU
                                                             COOKIES
                                              UNIQUE DEVICE IDENTIFICATION AMONG
2013100369     2013100369       AU            LARGE POPULATIONS OF HOMOGENEOUS
                                                             DEVICES
                                               DEVICE AUTHENTICATION USING INTER-
2013100802     2013100802       AU
                                                   PERSON MESSAGE METADATA
                                             MIGRATION OF USAGE SESSIONS BETWEEN
2013100259     2013100259       AU
                                                             DEVICES
                                                 PERSONAL CONTROL OF PERSONAL
2012100459     2012100459       AU
                                                          INFORMATION
                                              ANONYMOUS WHISTLE BLOWER SYSTEM
2012100470     2012100470       AU                WITH REPUTATION REPORTING OF
                                                  ANONYMOUS WHISTLE BLOWERS
                                             COMPUTER BASED COMPARISON OF HUMAN
2012100464     2012100464       AU
                                                           INDIVIDUALS
                                               PEDESTRIAN TRAFFIC MONITORING AND
2013100243     2013100243       AU
                                                             ANALYSIS



                                        33
  Application       Patent Number   Country                    Title
   Number
                                                  PREDICTIVE DELIVERY OF INFORMATION
  2013100804         2013100804       AU
                                                        BASED ON DEVICE HISTORY
                                               HEALTH ASSESSMENT BY REMOTE PHYSICAL
  2012100465         2012100465       AU
                                                             EXAMINATION
  2012100458         2012100458       AU             LOCAL AREA SOCIAL NETWORKING
                                                METHOD AND SYSTEM FOR IMPLEMENTING
  2012100460         2012100460       AU             ZONE-RESTRICTED BEHAVIOR OF A
                                                           COMPUTING DEVICE
                                                 NEAR-FIELD AUTHENTICATION THROUGH
  2012100462         2012100462       AU         COMMUNICATION OF ENCLOSED CONTENT
                                                             SOUND WAVES
  2013100883         2013100883       AU             DETECTION OF DEVICE TAMPERING
  2013100355         2013100355       AU           DEVICE-SPECIFIC CONTENT DELIVERY
  10165951.4           2273371        DE       FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                    INSTALLING PROTECTED SOFTWARE
60 2008 039 553.7      2203815        DE              PRODUCT USING UNPROTECTED
                                                             INSTALLATION
                                                SYSTEMS AND METHODS FOR DETERMINING
                                                  AUTHORIZATION TO OPERATE LICENSED
60 2010 023 538.6      2273411        DE
                                                  SOFTWARE BASED ON A CLIENT DEVICE
                                                              FINGERPRINT
                                               SYSTEM AND METHOD FOR SECURED MOBILE
   10168528.7          2282474        DE
                                                            COMMUNICATION
                                                 SYSTEM AND METHOD FOR SECURING AN
60 2010 031 589.4      2267966        DE
                                                     ELECTRONIC COMMUNICATION
                                                 SYSTEMS AND METHODS FOR PROVIDING
 EP 10166779.8         2270703        EP       CONDITIONAL AUTHORIZATION TO OPERATE
                                                          LICENSED SOFTWARE
                                               SYSTEM AND METHOD FOR REDUNDANCY IN
 EP 10165956.3         2264975        EP
                                                      A COMMUNICATION NETWORK
 EP 10165951.4       EP 2273371       EP       FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                 SECURING EXECUTABLE CODE INTEGRITY
 EP 10165196.6                        EP
                                                      USING AUTO-DERIVATIVE KEY
                                                FEATURE-SPECIFIC KEYS FOR EXECUTABLE
 EP 10165197.4         2264640        EP
                                                                 CODE
                                                   INSTALLING PROTECTED SOFTWARE
   8831302.8           2203815        EP             PRODUCT USING UNPROTECTED
                                                             INSTALLATION
                                                SYSTEMS AND METHODS FOR DETERMINING
                                                  AUTHORIZATION TO OPERATE LICENSED
   10165175            2273411        EP
                                                  SOFTWARE BASED ON A CLIENT DEVICE
                                                              FINGERPRINT
                                               SYSTEM AND METHOD FOR SECURED MOBILE
 EP 10168528.7         2282474        EP
                                                            COMMUNICATION




                                              34
 Application    Patent Number   Country                       Title
  Number
                                                 SYSTEM AND METHOD FOR DEVICE
EP 10188068.0      2282474        EP              AUTHENTICATION WITH BUILT-IN
                                                          TOLERANCE
                                               SYSTEM AND METHOD FOR SECURING AN
EP 10165171.9      2267966        EP
                                                   ELECTRONIC COMMUNICATION
                                               SYSTEMS AND METHODS FOR AUDITING
 10166788.9      EP2270704        EP
                                               SOFTWARE USAGE USING A COVERT KEY
                                           USE OF A FINGERPRINT WITH AN ON-LINE OR
EP 10165179.2      2273438        EP
                                                     NETWORKED AUCTION
 10165951.4        2273371        GB       FAILOVER PROCEDURE FOR SERVER SYSTEM
                                               INSTALLING PROTECTED SOFTWARE
EP08831302.8     EP2203815        GB             PRODUCT USING UNPROTECTED
                                                        INSTALLATION
                                            SYSTEMS AND METHODS FOR DETERMINING
                                             AUTHORIZATION TO OPERATE LICENSED
  10165175         2273411        GB
                                              SOFTWARE BASED ON A CLIENT DEVICE
                                                         FINGERPRINT
                                           SYSTEM AND METHOD FOR SECURED MOBILE
 10168528.7        2282474        GB
                                                       COMMUNICATION
                                            SYSTEM AND METHOD FOR SECURING AN
 10165171.9        2267966        GB
                                                ELECTRONIC COMMUNICATION
                                            SYSTEMS AND METHODS FOR PROVIDING
 12/819,046                       US       CONDITIONAL AUTHORIZATION TO OPERATE
                                                    LICENSED SOFTWARE
                                           REMOTE UPDATE OF COMPUTERS BASED ON
 12/818,906        8239852        US
                                               PHYSICAL DEVICE RECOGNITION
                                               AUTOMATIC TELLER MACHINE INVENTORY
 14/867,976        9558636        US
                                                    AND DISTRIBUTION SYSTEM
                                            AUTOMATIC TELLER MACHINE INVENTORY
 15/417,748                       US
                                                   AND DISTRIBUTION SYSTEM
                                             VERIFICATION THAT AN AUTHENTICATED
 14/825,120                       US          USER IS IN PHYSICAL POSSESSION OF A
                                                          CLIENT DEVICE
                                               DEVICE AND METHOD FOR SECURED
 12/468,288        8812701        US
                                                        COMMUNICATION
                                               SYSTEM AND METHOD FOR CONTENT
 12/813,362        8452960        US
                                                            DELIVERY
                                                SYSTEM AND METHOD FOR TRAFFIC
 12/813,378        8736462        US
                                                    INFORMATION DELIVERY
                                              SYSTEM AND METHOD FOR LOCATING
 12/813,391        8903653        US
                                                        NETWORK NODES
 12/813,420        9141489        US       FAILOVER PROCEDURE FOR SERVER SYSTEM
                                              RENEWABLE RESOURCE DISTRIBUTION
 13/707,454                       US
                                                     MANAGEMENT SYSTEM



                                          35
Application   Patent Number   Country                        Title
 Number
                                           SECURING EXECUTABLE CODE INTEGRITY
12/792,184                      US
                                                 USING AUTO-DERIVATIVE KEY
                                          FEATURE-SPECIFIC KEYS FOR EXECUTABLE
12/792,206                      US
                                                            CODE
12/903,980       8769296        US             SOFTWARE SIGNATURE TRACKING
                                              INSTALLING PROTECTED SOFTWARE
12/235,243       8160962        US              PRODUCT USING UNPROTECTED
                                                     INSTALLATION IMAGE
                                            POST-PRODUCTION PREPARATION OF AN
                                          UNPROTECTED INSTALLATION IMAGE FOR
13/269,415       8671060        US
                                         DOWNLOADING AS A PROTECTED SOFTWARE
                                                          PRODUCT
14/524,939                      US         ELECTRONIC MAIL SENDER VERIFICATION
                                         SYSTEM AND METHOD FOR SECURED MOBILE
12/828,473       8213907        US
                                                       COMMUNICATION
                                             REMOTE RECOGNITION OF AN ASSOCIATION
13/586,111       8693473        US
                                                    BETWEEN REMOTE DEVICES
13/692,843                      US              DATA REPOSITORY AUTHENTICATION
                                              REGISTRATION AND AUTHENTICATION OF
13/832,982       9286466        US             COMPUTING DEVICES USING A DIGITAL
                                                         SKELETON KEY
                                              DEVICE AUTHENTICATION USING DEVICE
13/914,584       9143496        US
                                                   ENVIRONMENT INFORMATION
                                          REMOTE RECOGNITION OF AN ASSOCIATION
14/176,906                      US
                                                  BETWEEN REMOTE DEVICES
14/794,121                      US            SECURE TWO-STAGE TRANSACTIONS
                                           REGISTRATION AND AUTHENTICATION OF
15/048,466                      US           COMPUTING DEVICES USING A DIGITAL
                                                       SKELETON KEY
                                               SYSTEM AND METHOD FOR DEVICE
12/903,948       8316421        US              AUTHENTICATION WITH BUILT-IN
                                                         TOLERANCE
                                              METHOD AND APPARATUS FOR USING
                                            PERFORMANCE AND STRESS TESTING ON
11/531,235       7934250        US
                                               COMPUTING DEVICES FOR DEVICE
                                                      AUTHENTICATION
                                              METHOD AND APPARATUS FOR USING
11/531,257       7987362        US       IMPERFECTIONS IN COMPUTING DEVICES FOR
                                                   DEVICE AUTHENTICATION
13/235,281                      US        PSYCHOGRAPHIC DEVICE FINGERPRINTING
                                             HARDWARE IDENTIFICATION THROUGH
13/621,809       9571492        US
                                                          COOKIES
                                           DEVICE AUTHENTICATION USING DISPLAY
13/911,574       8695068        US
                                                    DEVICE IRREGULARITY




                                        36
Application   Patent Number   Country                       Title
 Number
                                             DEVICE AUTHENTICATION USING INTER-
14/196,083       9578502        US
                                                 PERSON MESSAGE METADATA
                                          DEVICE AUTHENTICATION USING DISPLAY
14/179,292       9444802        US
                                                   DEVICE IRREGULARITY
                                            HARDWARE IDENTIFICATION THROUGH
15/416,920                      US
                                                          COOKIES
                                          MIGRATION OF USAGE SESSIONS BETWEEN
14/050,213                      US
                                                           DEVICES
                                           DEVICE-SPECIFIC RESTRICTIVE CONTENT
14/176,928                      US
                                                          DELIVERY
14/196,065                      US       SHARED STATE AMONG MULTIPLE DEVICES
                                            SYSTEM OF DEPENDENT KEYS ACROSS
11/532,080       8284929        US       MULTIPLE PIECES OF RELATED SCRAMBLED
                                                       INFORMATION
                                            WEB CONTENT ACCESS USING A CLIENT
12/703,470       8838976        US
                                                     DEVICE IDENTIFIER
                                          SYSTEM AND METHOD FOR TRACKING AND
12/903,959       9082128        US
                                                  SCORING USER ACTIVITIES
                                              PERSONAL CONTROL OF PERSONAL
13/586,057       9338152        US
                                                       INFORMATION
13/692,857       8881273        US           DEVICE REPUTATION MANAGEMENT
                                           ANONYMOUS WHISTLE BLOWER SYSTEM
13/742,972                      US             WITH REPUTATION REPORTING OF
                                               ANONYMOUS WHISTLE BLOWER
                                         COMPUTER-BASED COMPARISON OF HUMAN
13/743,162       8521874        US
                                                        INDIVIDUALS
13/944,622                      US         EMPLOYEE PERFORMANCE EVALUATION
                                            INCLUDING USAGE DATA TO IMPROVE
13/944,618                      US
                                           COMPUTER-BASED TESTING OF APTITUDE
                                         COMPUTER-BASED COMPARISON OF HUMAN
13/916,945       8892642        US
                                                        INDIVIDUALS
14/510,965       9311485        US           DEVICE REPUTATION MANAGEMENT
                                           PEDESTRIAN TRAFFIC MONITORING AND
                                               ANALYSIS USING LOCATION AND
14/049,841       9571981        US
                                          AUTHENTICATION OF MOBILE COMPUTING
                                                           DEVICES
                                           PREDICTIVE DELIVERY OF INFORMATION
14/188,063       9414199        US
                                                 BASED ON DEVICE HISTORY
                                           PEDESTRIAN TRAFFIC MONITORING AND
15/415,726                      US
                                                          ANALYSIS
                                         HEALTH ASSESSMENT BY REMOTE PHYSICAL
13/743,198       9449151        US
                                                       EXAMINATION
                                         HEALTH ASSESSMENT BY REMOTE PHYSICAL
15/268,845                      US
                                                       EXAMINATION




                                        37
Application   Patent Number   Country                       Title
 Number
                                               METHOD AND APPARATUS FOR USING
                                             IMPERFECTIONS AND IRREGULARITIES IN
11/470,246       7804079        US
                                               OPTICAL MEDIA FOR IDENTIFICATION
                                                           PURPOSES
13/657,859                      US              LOCAL AREA SOCIAL NETWORKING
                                                MOBILE DEVICE MONITORING AND
14/983,281                      US
                                                           ANALYSIS
                                             SYSTEM AND METHOD FOR MONITORING
12/818,981                      US
                                                EFFICACY OF ONLINE ADVERTISING
                                           SYSTEM AND METHOD FOR ADJUSTABLE
12/272,570       8566960        US
                                              LICENSING OF DIGITAL PRODUCTS
12/784,380       9633183        US            MODULAR SOFTWARE PROTECTION
                                             SYSTEMS AND METHODS FOR GAME
12/784,262       8423473        US
                                                        ACTIVATION
                                              SYSTEM AND METHOD FOR MEDIA
12/784,447                      US
                                                       DISTRIBUTION
                                            SYSTEM AND METHOD FOR AUDITING
12/140,917       7908662        US
                                                     SOFTWARE USAGE
15/483,392                      US            MODULAR SOFTWARE PROTECTION
                                           SYSTEM AND METHOD FOR SECURING AN
12/792,249       8495359        US
                                               ELECTRONIC COMMUNICATION
                                             CUSTOMER NOTIFICATION PROGRAM
                                          ALERTING CUSTOMER-SPECIFIED NETWORK
13/707,886       8949954        US
                                            ADDRESS OF UNAUTHORIZED ACCESS
                                             ATTEMPTS TO CUSTOMER ACCOUNT
                                          METHOD AND SYSTEM FOR IMPLEMENTING
13/734,175                      US            ZONE-RESTRICTED BEHAVIOR OF A
                                                    COMPUTING DEVICE
                                           NEAR FIELD AUTHENTICATION THROUGH
13/734,178       9564952        US        COMMUNICATION OF ENCLOSED CONTENT
                                                      SOUND WAVES
14/074,153       8881280        US          DEVICE-SPECIFIC CONTENT DELIVERY
14/530,529       9294491        US          DEVICE-SPECIFIC CONTENT DELIVERY
                                           NEAR FIELD AUTHENTICATION THROUGH
15/424,298                      US        COMMUNICATION OF ENCLOSED CONTENT
                                                      SOUND WAVES
12/390,273       8374968        US       LICENSE AUDITING FOR DISTRIBUTED
                                         APPLICATIONS
12/819,012                      US       SYSTEM AND METHOD FOR PIRACY
                                         REDUCTION IN SOFTWARE ACTIVATION
12/818,934       9129097        US       SYSTEMS AND METHODS FOR AUDITING
                                         SOFTWARE USAGE USING A COVERT KEY
13/239,260                      US       LICENSE AUDITING OF SOFTWARE USAGE BY
                                         ASSOCIATING SOFTWARE ACTIVATIONS
                                         WITH DEVICE IDENTIFIERS



                                        38
Application   Patent Number   Country                     Title
 Number
12/792,442                      US       SYSTEM AND METHOD FOR PREVENTING
                                         MULTIPLE ONLINE PURCHASES
12/792,375       9075958        US       USE OF FINGERPRINT WITH AN ON-LINE OR
                                         NETWORKED AUCTION
13/961,774                      US       SYSTEM AND METHOD FOR PREVENTING
                                         MULTIPLE ONLINE PURCHASES




                                        39
                   EXHIBIT C

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

                   (See attached.)




                    Exhibit C-1
                                                                         EXECUTION VERSION



                INTELLECTUAL PROPERTY SECURITY AGREEMENT

       This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of May 3,
2018 (as amended, restated, amended and restated, supplemented or otherwise modified or
replaced from time to time, this “IP Security Agreement”), is made by Uniloc 2017 LLC, a
Delaware limited liability company (“Grantor”), in favor of CF Uniloc Holdings LLC, a
Delaware limited liability company (“Collateral Agent”)

        WHEREAS, Grantor and Collateral Agent are party to that certain Note Purchase and
Security Agreement, dated as of the date hereof (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”), pursuant to which Grantor granted a security interest to Collateral Agent in the IP
Collateral (as hereinafter defined) and is required to execute and deliver this IP Security
Agreement.

       NOW, THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, Grantor hereby
agrees with Collateral Agent as follows:

       SECTION 1. Defined Terms

       Unless otherwise defined herein, terms defined in the Note Purchase Agreement and used
herein have the meaning given to them in the Note Purchase Agreement.

       SECTION 2. Grant of Security Interest in IP Collateral

        Grantor hereby grants to Collateral Agent, for the benefit of Purchaser, a security interest
in all of Grantor’s right, title and interest in and to the following (the “IP Collateral”), as
collateral security for the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of Grantor’s obligations under the Note
Purchase Agreement:

        (a)     all United States and foreign patents, utility models and any similar or equivalent
statutory rights with respect to the protection of inventions, and all applications for any of the
foregoing (collectively, the “Patents”), including any of the foregoing identified in Schedule A;

        (b)    all Patent licenses to the extent Grantor is not the granting party, including any of
the foregoing identified in Schedule A;

         (c)   (i) the right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations of any of the property described in (a) and (b) above, and
(ii) all income, royalties, damages and other payments now and hereafter due and/or payable
with respect to any of the property described in (a) and (b) above; and

       (d)     all proceeds of any and all of the foregoing.
       SECTION 3. Recordation

      Grantor authorizes and requests that the Commissioner of Patents and Trademarks and
any other applicable United States or foreign government officer record this IP Security
Agreement.

       SECTION 4. Execution in Counterparts

        This IP Security Agreement may be executed in any number of counterparts (including
by telecopy or other electronic transmission), each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the same agreement.

       SECTION 5. Governing Law

     THIS IP SECURITY AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS IP SECURITY AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE.

       SECTION 6. Conflict Provision

        This IP Security Agreement has been entered into in conjunction with the provisions of
the Note Purchase Agreement. The rights and remedies of each party hereto with respect to the
security interest granted herein are without prejudice to, and are in addition to those set forth in
the Note Purchase Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this IP Security Agreement are in conflict with the
Note Purchase Agreement, the provisions of the Note Purchase Agreement, as applicable, shall
govern.

               Remainder of page left intentionally blank; signature pages follow.
        IN WITNESS WHEREOF,each ofthe undersigned has caused this IP Security Agreement
to be duly executed and delivered as of the date first above written.

                                         GRANTOR:

                                         UNILOC 2017 LLC



                                                Name:
                                                           ~pN5TAN71NC M. DAKOLIA5
                                                Title:           PRESIDENT




              [Signature Page to Intellectual Property Security Agreement)
                            )LLATERAL AGENT:

                          CF UNILOC HO~LIbINGS LLC


                          By:
                          Name:
                          Title:
                                                 PRE51~~t~1~1




[Signature Page to Intellectual Property Security Agreement)
                               SCHEDULE A

                     PATENTS AND PATENT LICENSES


Application   Patent Number   Country                    Title
 Number

12/634,324       8855083        US         INTER-ACCESS NETWORK HANDOVER

12/634,394       8750243        US                NETWORK MOBILITY
                                          SYSTEMS AND METHODS FOR IMPROVED
12/196,419       8982855        US       MOBILITY AND QUALITY OF SERVICE IN A
                                                  WIRELESS NETWORK
14/479,034                      US         INTER-ACCESS NETWORK HANDOVER
14/271,195       9271210        US                NETWORK MOBILITY
                                         SYSTEM AND METHOD FOR PAUSING AND
09/589,794       6564229        US
                                            RESUMING MOVE/COPY OPERATIONS
                                               SYSTEMS AND METHODS FOR
09/507,526       7216351        US            SYNCHRONIZING MULTI-MODAL
                                                    INTERACTIONS
                                         METHOD AND APPARATUS FOR SOFTWARE
08/365,269       6110228        US
                                             MAINTENANCE AT REMOTE NODES
                                         METHOD AND SYSTEM FOR PREVENTION OF
09/594,004       7024696        US      PIRACY OF A GIVEN SOFTWARE APPLICATION
                                             VIA A COMMUNICATIONS NETWORK
                                         SOFTWARE PIRACY PREVENTION THROUGH
13/451,477       8613110        US       REMOTE ENFORCEMENT OF AN ACTIVATION
                                                       THRESHOLD
                                          ACTIVATION CODE SYSTEM AND METHOD
14/070,207       9298893        US
                                            FOR PREVENTING SOFTWARE PIRACY
                                            METHODS, SYSTEMS AND COMPUTER
                                        PROGRAM PRODUCTS FOR MANAGEMENT OF
09/211,529       6324578        US
                                        CONFIGURABLE APPLICATION PROGRAMS ON
                                                       A NETWORK
                                            METHODS, SYSTEMS AND COMPUTER
                                          PROGRAM PRODUCTS FOR CENTRALIZED
09/211,528       6510466        US
                                         MANAGEMENT OF APPLICATION PROGRAMS
                                                      ON A NETWORK
                                            METHODS, SYSTEMS AND COMPUTER
09/829,854       6728766        US         PROGRAM PRODUCTS FOR LICENSE USE
                                               MANAGEMENT ON A NETWORK
                                            METHODS, SYSTEMS AND COMPUTER
                                         PROGRAM PRODUCTS FOR DISTRIBUTION OF
09/870,608       7069293        US
                                           APPLICATION PROGRAMS TO A TARGET
                                                  STATION ON A NETWORK
                                            BUOY ICON NOTIFICATION OF OBJECT
08/586,149       6489974        US
                                                INTERFACE ACCESSIBILITY IN
Application   Patent Number   Country                    Title
 Number
                                         MULTITASKING COMPUTER ENVIRONMENT
                                           SYSTEM AND METHOD FOR PREVENTING
09/792,045       6857067        US         UNAUTHORIZED ACCESS TO ELECTRONIC
                                                          DATA
                                                METHOD AND APPARATUS TO
                                            AUTHENTICATE A USER’S SYSTEM TO
09/590,859       7197144        US
                                        PREVENT UNAUTHORIZED USE OF SOFTWARE
                                             PRODUCTS DISTRIBUTED TO USERS
11/644455        7653508        US         HUMAN ACTIVITY MONITORING DEVICE
11/698633        7690556        US        STEP COUNTER ACCOUNTING FOR INCLINE
12/694135        7881902        US         HUMAN ACTIVITY MONITORING DEVICE
13/018321        8712723        US         HUMAN ACTIVITY MONITORING DEVICE
                                           METHOD AND SYSTEM FOR WAKING UP A
12/247950        8872646        US
                                                  DEVICE DUE TO MOTION
                                           METHOD AND SYSTEM FOR WIRELESSLY
                                        AUTODIALING A TELEPHONE NUMBER FROM
09/727727        7092671        US
                                             A RECORD STORED ON A PERSONAL
                                                   INFORMATION DEVICE
                                          APPARATUS AND METHOD FOR CHARGING
10/712451        7330013        US
                                               AND DISCHARGING A BATTERY
                                             REMOTE COMPUTER DISPLAY USING
08/430943        6580422        US           GRAPHICS PRIMITIVES SENT OVER A
                                                      WIRELESS LINK
                                           BATTERY CHARGING AND DISCHARGING
10/011140        6661203        US              SYSTEM OPTIMIZED FOR HIGH
                                               TEMPERATURE ENVIRONMENTS
                                                 METHOD, APPARATUS AND
09/181431        6161134        US      COMMUNICATIONS SYSTEM FOR COMPANION
                                         INFORMATION AND NETWORK APPLIANCES
                                        SYSTEM AND METHOD FOR PROVIDING USER
09/451388        6446127        US          MOBILITY SERVICES ON A TELEPHONY
                                                        NETWORK
                                         SYSTEM AND METHOD USING A PALM SIZED
09/237609        6216158        US
                                        COMPUTER TO CONTROL NETWORK DEVICES
                                        PORTABLE DEVICE CONTROL CONSOLE WITH
09/558413        6622018        US
                                                 WIRELESS CONNECTION
                                              METHOD AND APPARATUS FOR
                                           MEASUREMENT-BASED CONFORMANCE
09/246606        6363053        US
                                        TESTING OF SERVICE LEVEL AGREEMENTS IN
                                                       NETWORKS
                                        SYSTEM AND METHOD FOR NETWORK BASED
10/671375        8539552        US        POLICY ENFORCEMENT OF INTELLIGENT-
                                                    CLIENT FEATURES
09/303832        6731642        US                          `
                                          INTERNET TELEPHONY USING NETWORK
10/834418        7573873        US
                                                 ADDRESS TRANSLATION
Application   Patent Number   Country                    Title
 Number
                                            SYSTEM AND METHOD FOR PROVIDING
                                          SERVICE PROVIDER CONFIGURATIONS FOR
09/728833        6856616        US
                                        TELEPHONES USING A CENTRAL SERVER IN A
                                            DATA NETWORK TELEPHONY SYSTEM
                                         SYSTEM AND METHOD FOR GUARANTEEING
                                            SOFTWARE INTEGRITY VIA COMBINED
 10/259542       7240200        US
                                                HARDWARE AND SOFTWARE
                                                    AUTHENTICATION
                                         SYSTEM AND METHOD FOR GUARANTEEING
                                            SOFTWARE INTEGRITY VIA COMBINED
 11/764748       7734921        US
                                                HARDWARE AND SOFTWARE
                                                    AUTHENTICATION
                                         SYSTEM AND METHOD FOR GUARANTEEING
                                            SOFTWARE INTEGRITY VIA COMBINED
 12/134134       7721098        US
                                                HARDWARE AND SOFTWARE
                                                    AUTHENTICATION
                                            HTTP CACHING PROXY TO FILTER AND
 08/927660       6886013        US          CONTROL DISPLAY OF DATA IN A WEB
                                                        BROWSER
                                               METHOD AND APPARATUS FOR
 09/098373       6496693        US          TRANSMITTING DATA TO A PAGER IN A
                                                COMMUNICATIONS SYSTEM
                                         SEARCHING AND CONDITIONALLY SERVING
 09/080022       6212522        US
                                           BOOKMARK SETS BASED ON KEYWORDS
                                           SEARCHABLE BOOKMARK SETS AS AN
 09/116862       6247021        US
                                             INTERNET ADVERTISING MEDIUM
                                        SEARCHING AND SERVING BOOKMARK SETS
 09/116861       6314423        US
                                         BASED ON CLIENT SPECIFIC INFORMATION
                                        INTERNET ADVERTISING VIA BOOKMARK SET
 09/116860       6324566        US
                                          BASED ON CLIENT SPECIFIC INFORMATION
                                         SUBSCRIPTION AND INTERNET ADVERTISING
 09/116859       6223178        US        VIA SEARCHED AND UPDATED BOOKMARK
                                                           SETS
                                        PROVIDING INTERNET TRAVEL SERVICES VIA
 09/116858       6256639        US
                                                      BOOKMARK SET
                                         DISTRIBUTING MECHANISM FOR FILTERING,
 09/113678       6128655        US         FORMATTING AND REUSE OF WEB BASED
                                                         CONTENT
                                          RESOURCE GROUP QUORUM SCHEME FOR
 09/113674       6314526        US      HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                               CLUSTER SYSTEM MANAGEMENT
                                            METHOD AND SYSTEM FOR CALLER
 09/627030       6542591        US
                                            IDENTIFICATION CALLBACK LISTS
                                          ENHANCING/LIMITING USE OF MOBILE
 10/047005       6961561        US
                                                ELECTRONIC DEVICES
 Application     Patent Number      Country                   Title
  Number
  11/684047          7570015          US      CONDITIONAL BATTERY CHARGING SYSTEM
                                                   MESSAGE SENDER CONTROLLABLE
  11/664078          8160566          US
                                                         MESSAGING SYSTEM
                                                 PROCESSING GEOGRAPHICAL DATA IN A
  13/277405          8589780          US
                                                             DOCUMENT
  14/241702          9265024          US      DETERMINING LOCATION OF MOBILE DEVICE
                                              SYSTEM AND METHOD FOR DETECTING AND
  12/130471          7944353          US
                                                   BROADCASTING A CRITICAL EVENT
                                                      SYSTEM AND METHOD FOR
  09/510182          6813630          US      COMMUNICATING INFORMATION BETWEEN A
                                                         CLIENT AND A HOST
                                               METHOD, SYSTEM AND PROGRAM PRODUCT
  10/322954          8719284          US
                                               FOR FILTERING AN ENTRY OF DATA ITEMS
                                                 METHOD FOR IMPROVING ACCURACY IN
  11/780715          7849344          US       PROVIDING INFORMATION PERTAINING TO
                                                      BATTERY POWER CAPACITY
                                                INTEGRATED METHOD AND SYSTEM FOR
  08/979713          6141754          US       CONTROLLING INFORMATION ACCESS AND
                                                           DISTRIBUTION
                                                PATENT ACCESS CONTROL SYSTEM FOR A
  09/398374          6446069          US
                                                       MULTIMEDIA DATASTORE
                                              PACKET NETWORK TELEPHONE INTERFACE
  09/052722          6711160          US
                                                        SYSTEM FOR POTS
                                               A METHOD FOR CONTROLLING A MOBILE
   2579916           2579916          CA
                                                             PHONE
                                              SYSTEM AND METHOD FOR GUARANTEEING
  03821273.0       ZL03821273.0       CN
                                                       SOFTWARE INTEGRITY
                                                  CACHING PROXY THAT FILTERS AND
  98118480.4       ZL98118480.4       CN       CONTROLS THE DATA DISPLAYED IN THE
                                                             BROWSER
                                                 ENHANCING/LIMITING USE OF MOBILE
  02819369.5       ZL02819369.5       CN
                                                        ELECTRONIC DEVICES
200410012092.1   ZL200410012092.1     CN      MOBILE PHONE AND ITS CONTROL METHOD
                                               METHOD AND SYSTEM FOR PROCESSING
201010526403.1   ZL201010526403.1     CN
                                                GEOGRAPHICAL POSITION DATA IN FILE
                                                METHOD AND DEVICE FOR DETERMINING
201110270296.5   ZL201110270296.5     CN
                                                   POSITION OF MOBILE EQUIPMENT
                                              INFORMATION CONTENT FOR TRANSMISSION
  00122515.4       ZL00122515.4       CN         BETWEEN CUSTOMER END AND HOST
                                                             MACHINE
                                              METHOD AND SYSTEM FOR FILTERING DATA
200310114332.4   ZL200310114332.4     CN
                                                                ITEM
  Application     Patent Number    Country                   Title
   Number
                                             SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9        60330976.3       DE
                                                     SOFTWARE INTEGRITY
                                              A METHOD FOR CONTROLLING A MOBILE
  05797162.4      602005037637.2     DE
                                                            PHONE
                                             SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9         1547305         FR
                                                     SOFTWARE INTEGRITY
                                             SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9         1547305         GB
                                                        SOFTWARE INTEGRITY
                                                HTTP CACHING PROXY TO FILTER AND
   9816410.6         2329310         GB         CONTROL DISPLAY OF DATA IN A WEB
                                                             BROWSER
   9909081.3         2338577         GB         TRANSMITTING DATA TO E.G. A PAGER
                                               A METHOD FOR CONTROLLING A MOBILE
  05797162.4         1800500         GB
                                                              PHONE
                                             METHOD FOR LIMITING THE USE OF MOBILE
    162437           162437          IL
                                                       ELECTRONIC EQUIPMENT
                                                     A SYSTEM AND METHOD FOR
552/DELNP/2005       259481          IN
                                                 GUARANTEEING MESSAGE INTEGRITY
                                               A METHOD FOR CONTROLLING A MOBILE
1788/CHENP/2007      253286          IN
                                                              PHONE
                                             SYSTEM AND METHOD FOR GUARANTEEING
                                                SOFTWARE INTEGRITY VIA COMBINED
  2004-539185        4793843         JP
                                                     HARDWARE AND SOFTWARE
                                                          AUTHENTICATION
                                                HTTP CACHING PROXY TO FILTER AND
   10-238680         2994351         JP         CONTROL DISPLAY OF DATA IN A WEB
                                                             BROWSER
                                                ENHANCING/ LIMITING USE OF MOBILE
  2003-563257        4225914         JP
                                                        ELECTRONIC DEVICES
                                                  MESSAGE SENDER CONTROLLABLE
  2007-532881        5220413         JP
                                                         MESSAGING SYSTEM
  2014-523175        5706585         JP      DETERMINING LOCATION OF MOBILE DEVICE
                                                      SYSTEM AND METHOD FOR
  2000-225340        4267186         JP       COMMUNICATING INFORMATION CONTENT
                                                   BETWEEN A CLIENT AND A HOST
                                              PACKET NETWORK TELEPHONE INTERFACE
   11-064012         3202003         JP
                                                          SYSTEM FOR POTS
                                             SYSTEM AND METHOD FOR GUARANTEEING
                                                SOFTWARE INTEGRITY VIA COMBINED
 2005-7003128        0702499         KR
                                                     HARDWARE AND SOFTWARE
                                                          AUTHENTICATION
                                              A RESOURCE GROUP QUORUM SCHEME FOR
 1999-0022327        0326982         KR      HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                                   CLUSTER SYSTEM MANAGEMENT
                                                ENHANCING/ LIMITING USE OF MOBILE
 2004-7010406        0570140         KR
                                                        ELECTRONIC DEVICES
  Application     Patent Number   Country                   Title
   Number
                                            SYSTEM AND METHOD FOR GUARANTEEING
                                               SOFTWARE INTEGRITY VIA COMBINED
  200500935-2        109890         SG
                                                    HARDWARE AND SOFTWARE
                                                         AUTHENTICATION
                                                     SYSTEM AND METHOD FOR
  200004103-8        101939         SG      COMMUNICATING INFORMATION CONTENT
                                                  BETWEEN A CLIENT AND A HOST
                                            SYSTEM AND METHOD FOR GUARANTEEING
                                               SOFTWARE INTEGRITY VIA COMBINED
    92121018         I225195        TW
                                                    HARDWARE AND SOFTWARE
                                                         AUTHENTICATION
                                               ENHANCING/ LIMITING USE OF MOBILE
    92100604         I222307        TW
                                                       ELECTRONIC DEVICES
                                                 MESSAGE SENDER CONTROLLABLE
    94132845         I392395        TW
                                                        MESSAGING SYSTEM
                                                     SYSTEM AND METHOD FOR
    89107051        NI-154225       TW      COMMUNICATING INFORMATION CONTENT
                                                  BETWEEN A CLIENT AND A HOST
    822814         GB 2466225       GB         INTER-ACCESS NETWORK HANDOVER
  08 228 15.7       2466226         GB                 NETWORK MOBILITY
  05 192 57.0       2430581         GB              ACCESS ROUTER SELECTION
                                              A METHOD OF CONFIRMING DATAGRAM
    518106           2430111        GB
                                            RECEPTION IN UNIDIRECTIONAL NETWORKS
                                            METHOD OF PROVIDING ACCESS TO PACKET-
   518107.8          2429876        GB       SWITCHED SERVICES IN HETEROGENEOUS
                                                     NETWORK ENVIRONMENT
   716529.3          2452699        GB          MOBILITY AND QUALITY OF SERVICE
                                                A METHOD OF ESTIMATING THE CELL
   421397.1          2418568        GB         LOCATION OF A MOBILE TERMINAL IN
                                            HETEROGENEOUS NETWORK ENVIRONMENT
                                              SYSTEM AND METHOD FOR INITIATING A
  2004308435       2004308435       AU
                                                        CONFERENCE CALL
                                              SYSTEM AND METHOD FOR INITIATING A
    2550994                         CA
                                                        CONFERENCE CALL
                                               CONTENT, TRAFFIC AND ADVERTISING
    2734781          2734781        CA
                                                   ENGINE, SYSTEM AND METHOD
                                              SYSTEM AND METHOD FOR INITIATING A
200480041712.20     101088273       CN
                                                        CONFERENCE CALL
                                              SYSTEM AND METHOD FOR INITIATING A
4181/DELNP/2006                     IN
                                                        CONFERENCE CALL
                                               CONTENT, TRAFFIC AND ADVERTISING
1189/KOLNP/2011                     IN
                                                   ENGINE, SYSTEM AND METHOD
                                              SYSTEM AND METHOD FOR INITIATING A
  2006-547341        5101108        JP
                                                        CONFERENCE CALL
                                              SYSTEM AND METHOD FOR INITIATING A
  2012-56519         5531044        JP
                                                        CONFERENCE CALL
   11/019,655        7804948        US        SYSTEM AND METHOD FOR INITIATING A
Application   Patent Number   Country                   Title
 Number
                                                      CONFERENCE CALL
                                           SYSTEM AND METHOD FOR INITIATING A
12/723,750       7853000        US
                                                      CONFERENCE CALL
                                           SYSTEM AND METHOD FOR INITIATING A
12/907,550       8571194        US
                                                      CONFERENCE CALL
                                           SYSTEM AND METHOD FOR INITIATING A
13/357,132       8594294        US
                                                      CONFERENCE CALL
                                           SYSTEM AND METHOD FOR INITIATING A
14/052,166       9172815        US
                                                      CONFERENCE CALL
                                            CONTENT, TRAFFIC AND ADVERTISING
12/545,129       8782540        US
                                                 ENGINE, SYSTEM AND METHOD
                                          SYSTEM AND METHOD FOR AGGREGATING
12/545,125       8700731        US            AND PROVIDING AUDIO AND VISUAL
                                        PRESENTATIONS VIA A COMPUTER NETWORK
                                         SYSTEM AND METHOD FOR PROVIDING AND
                                          TRACKING THE PROVISION OF AUDIO AND
12/545,131       8407609        US
                                          VISUAL PRESENTATIONS VIA A COMPUTER
                                                          NETWORK
                                            CONTENT, TRAFFIC AND ADVERTISING
14/299,221       9412119        US
                                                 ENGINE, SYSTEM AND METHOD
                                          SYSTEM AND METHOD FOR AGGREGATING
15/454,251                      US            AND PROVIDING AUDIO AND VISUAL
                                        PRESENTATIONS VIA A COMPUTER NETWORK
                                           SYSTEM AND METHOD FOR INITIATING A
 93140135        I419543       TW
                                                      CONFERENCE CALL
10/346,989       7337151        US               AUTOMATED PRICING SYSTEM
                                            AUTOMATED PRICING AND/OR “GREEN”
12/011,270       7769595        US
                                              INDICATING METHOD AND SYSTEM
12/004,187       7783523        US               AUTOMATED PRICING SYSTEM
                                            AUTOMATED PRICING AND/OR “GREEN”
12/802,848       8260628        US
                                              INDICATING METHOD AND SYSTEM
12/803,404       8266005        US               AUTOMATED PRICING SYSTEM
13/587,124       8515820        US               AUTOMATED PRICING SYSTEM
13/942,523                      US               AUTOMATED PRICING SYSTEM
                                             EXERCISE MONITORING SYSTEM AND
09/436515        6736759        US
                                                           METHODS
                                             EXERCISE MONITORING SYSTEM AND
10/847208        7220220        US
                                                           METHODS
                                                APPARATUS AND METHODS FOR
10/036,298       7092953        US           INTELLECTUAL PROPERTY DATABASE
                                                         NAVIGATION
                                           INTEGRATED MEDIA MANAGEMENT AND
10/035,347       7099849        US
                                               RIGHTS DISTRIBUTION APPARATUS
                                          SYSTEM AND METHOD FOR INSTANT VOIP
10/740,030       7535890        US
                                                          MESSAGING
                                          SYSTEM AND METHOD FOR INSTANT VOIP
12/398,076       8199747        US
                                                          MESSAGING
Application   Patent Number   Country                    Title
 Number
                                          SYSTEM AND METHOD FOR INSTANT VOIP
12/398,063       8243723        US
                                                       MESSAGING
                                          SYSTEM AND METHOD FOR INSTANT VOIP
13/546,673       8724622        US
                                                       MESSAGING
                                          SYSTEM AND METHOD FOR INSTANT VOIP
14/224,125       8995433        US
                                                       MESSAGING
                                          SYSTEM AND METHOD FOR INSTANT VOIP
14/633,057       9621490        US
                                                       MESSAGING
                                        FIELD EMISSION DEVICE WITH LOW DRIVING
08/951,177       5939833        US
                                                         VOLTAGE
                                          APPARATUS FOR PERFORMING MODULAR
08/984,505       5954788        US
                                                     MULTIPLICATION
                                            LINE DRIVER WITH ADAPTIVE OUTPUT
09/027,598       5973490        US
                                                       IMPEDANCE
                                            VOICE CODING APPARATUS AT A CODE
08/969,729       5991288        US
                                         DIVISION MULTIPLE ACCESS BASE STATION
                                            SCALABLE TRANSMISSION METHOD OF
08/959,084       6025877        US      VISUAL OBJECTS SEGMENTED BY CONTENT-
                                                           BASE
                                           STRUCTURE OF PORTABLE MULTIMEDIA
08/987,832       6035349        US          DATA INPUT/OUTPUT PROCESSOR AND
                                              METHOD FOR DRIVING THE SAME
                                        METHOD FOR PREPARING SAFE ELECTRONIC
09/006,904       6039248        US        NOTARIZED DOCUMENTS IN ELECTRONIC
                                                        COMMERCE
                                           DUAL RECEIVE, DUAL TRANSMIT FAULT
08/990,047       6041036        US       TOLERANT NETWORK ARRANGEMENT AND
                                                PACKET HANDLING METHOD
09/135,576       6057736        US            GAIN CONTROLLED AMPLIFIER
                                          GAIN CONTROL CIRCUIT FOR LOW-NOISE
09/146,529       6064265        US
                                                       AMPLIFIER
09/227,107       6068588        US              COUNTERBALANCED PUMP
                                         METHOD FOR CONTROLLING HAND OFF OF
                                           MOBILE TERMINAL IN CODE DIVISION
09/063,666       6085091        US
                                                MULTIPLE ACCESS MOBILE
                                                COMMUNICATION SYSTEM
                                        FABRICATION METHOD OF LATERAL DOUBLE
09/135,645       6087232        US
                                               DIFFUSED MOS TRANSISTORS
09/275,363       6104354        US                 RADIO APPARATUS
                                             VOICE-CONTROLLED MOTORIZED
09/074,617       6108592        US
                                        WHEELCHAIR WITH SENSORS AND DISPLAYS
                                             CURRENT MEMORY AND CIRCUIT
09/062,947       6111438        US        ARRANGEMENT COMPRISING CURRENT
                                                       MEMORIES
Application   Patent Number   Country                    Title
 Number
                                            SYSTEM AND METHOD FOR BROAD
08/968,403       6118890        US
                                         CLASSIFICATION OF BIOMETRIC PATTERNS
                                        VOICE CODING METHOD AT A CODE DIVISION
08/987,551       6128289        US
                                               MULTIPLE ACCESS BASE STATION
                                            METHOD FOR TRACING CENTRALIZED
09/141,244       6128492        US         PROCESS POSITION OF MOBILE STATION
                                                       USING RADIO LAN
                                             IMAGE SEGMENTATION AND OBJECT
09/018,984       6130964        US       TRACKING METHOD AND CORRESPONDING
                                                           SYSTEM
09/162,791       6133765        US              SWITCHED-CURRENT MEMORY
                                          NONVOLATILE FERROELECTRIC MEMORY
09/429,752       6147896        US
                                              USING SELECTIVE REFERENCE CELL
                                           ADMINISTRATION AND UTILIZATION OF
08/989,875       6151676        US         SECRET FRESH RANDOM NUMBERS IN A
                                                 NETWORKED ENVIRONMENT
                                           DEVICE INCLUDING A PRINTED CIRCUIT
                                               BOARD WHICH IS CONTACTED BY
09/444,898       6166337        US      DEPRESSING A KEY LOCATED AT A HOUSING
                                         WALL WHICH MAKES AN ANGLE WITH THE
                                                   PRINTED CIRCUIT BOARD
                                           UNIVERSAL WIRELESS COMMUNICATION
                                           SYSTEM, A TRANSMISSION PROTOCOL, A
09/031,374       6167237        US
                                         WIRELESS COMMUNICATION STATION, AND
                                                    A RADIO BASE STATION
                                          SYSTEM AND METHOD FOR BUILDING AND
09/050,679       6182220        US         EXCHANGING ENCRYPTED PASSWORDS
                                               BETWEEN A CLIENT AND SERVER
                                            SYSTEM AND METHOD FOR MATCHING
09/030,435       6185318        US       (FINGERPRINT) IMAGES USING AN ALIGNED
                                               STRING-BASED REPRESENTATION
                                             SELF CALIBRATING LINEAR POSITION
09/334,504       6190319        US
                                                           SENSOR
                                              METHOD AND ARRANGEMENT FOR
09/107,528       6195392        US      GENERATING PROGRAM CLOCK REFERENCE
                                             VALUES (PCRS) IN MPEG BITSTREAMS
09/300,804       6201844        US            TRANSCODING OF A DATA STREAM
09/238,537       6215403        US             WIRELESS MONITORING SYSTEM
09/145,331       6219724        US         DIRECT MEMORY ACCESS CONTROLLER
                                         FITTING DEVICE FOR SEPARATE ELEMENTS
09/244,209       6229994        US      OF A MOBILE TELEPHONE HANDSET AND THE
                                                  HANDSET THUS OBTAINED
09/024,632       6239772        US                VIDEO MOIRE REDUCTION
                                         IMAGE DISPLAY DEVICE HAVING A DRIVE
09/050,595       6239773        US           CIRCUIT FOR DIFFERENTIALLY
                                           CONTROLLING THE LUMINOSITY OF
Application   Patent Number   Country                    Title
 Number
                                               WINDOWS IN THE DISPLAY


                                         TELEPHONY DEVICE COMPRISING A BASE
                                        STATION AND AT LEAST A SUBSCRIBER UNIT
09/047,684       6240300        US
                                        AND METHOD FOR CONNECTING TO SUCH A
                                                  TELEPHONY DEVICE
                                         VIDEO FORMAT ADAPTIVE BEAM SIZE FOR
08/976,710       6246447        US
                                                VIDEO MOIRE REDUCTION
                                         HARDWARE-EFFICIENT DEMODULATOR FOR
09/435,039       6249251        US
                                        CDMA ADAPTIVE ANTENNA ARRAY SYSTEMS
09/102,949       6253201        US      SCALABLE SOLUTION FOR IMAGE RETRIEVAL
                                          CODE COMPACTION BY EVOLUTIONARY
09/217,408       6260031        US
                                                       ALGORITHM
                                         MIXING A GRAPHICS SIGNAL AND A VIDEO
08/977,951       6271826        US
                                                         SIGNAL
                                         INTEGRATED DYNAMIC-VISUAL PARALLEL
09/131,334       6275956        US         DEBUGGING APPARATUS AND METHOD
                                                        THEREOF
                                        METHODS AND APPARATUS FOR EMBEDDING
09/206,031       6281903        US
                                            2D IMAGE CONTENT INTO 3D MODELS
                                         PROGRESS NOTES MODEL IN A CLINICAL
09/031,198       6289316        US
                                                 INFORMATION SYSTEM
09/432,896       6290640        US         UNCOUPLED ROTARY LINEAR PUMP
                                           DUAL ALDC DECOMPRESSORS INSIDE
09/549,803       6300885        US
                                                     PRINTER ASIC
                                        METHOD FOR REDUCING THE FREQUENCY OF
09/031,696       6301641        US
                                             CACHE MISSES IN A COMPUTER
                                        PROGRAMMABLE PROCESSOR CIRCUIT WITH
09/264,912       6308191        US         A RECONFIGURABLE MEMORY FOR
                                              REALIZING A DIGITAL FILTER
                                        DETERMINING AN ALIGNMENT ESTIMATION
09/030,363       6314197        US
                                          BETWEEN TWO ( FINGERPRINT) IMAGES
                                           METHOD FOR FABRICATING A HYBRID
09/393,279       6316281        US      OPTICAL INTEGRATED CIRCUIT EMPLOYING
                                                SOI OPTICAL WAVEGUIDE
09/369,540       6323824        US          DIELECTRIC RESONATOR ANTENNA
                                           INTERACTIVE REPRESENTATION AND
09/079,662       6326965        US       RETRIEVAL OF MULTI-DIMENSIONAL DATA
                                                 USING VIEW ELEMENTS
                                         MELODIC ALERTS FOR COMMUNICATIONS
09/216,261       6337972        US
                                                        DEVICE
                                        CAMERA MOTION PARAMETERS ESTIMATION
09/478,474       6349114        US
                                                        METHOD
Application   Patent Number   Country                   Title
 Number
                                           METHOD AND ARRANGEMENT FOR
09/216,266       6349154        US        CREATING A HIGH-RESOLUTION STILL
                                                      PICTURE
                                        METHOD OF SWITCHING OF CODED VIDEO
09/244,841       6351564        US
                                        SEQUENCES AND CORRESPONDING DEVICE
                                        DIVERSION AGENT USES CINEMATOGRAPHIC
08/994,827       6356288        US
                                              TECHNIQUES TO MASK LATENCY
                                         SUBJECTIVE NOISE MEASUREMENT ACTIVE
09/519,548       6359658        US
                                                       VIDEO SIGNAL
                                           MULTIMEDIA COMPUTER SYSTEM WITH
                                          STORY SEGMENTATION CAPABILITY AND
09/006,657       6363380        US            OPERATING PROGRAM THEREFOR
                                           INCLUDING FINITE AUTOMATION VIDEO
                                                          PARSER
                                            SPEECH DRIVEN LIP SYNTHESIS USING
09/384,763       6366885        US
                                         VISEME BASED HIDDEN MARKOV MODELS
                                        KEYFACT-BASED TEXT RETRIEVAL SYSTEM,
09/475,743       6366908        US      KEYFACT-BASED TEXT INDEX METHOD, AND
                                                    RETRIEVAL METHOD
                                            JOINING DEVICE FOR FIRMLY JOINING
09/198,928       6382867        US
                                             PLASTIC JOINING PARTS TOGETHER
                                          GENERATING REGRESSION TREES WITH
09/276,870       6385607        US
                                               OBLIQUE HYPERPLANES
                                        METHOD OF SWITCHING OF CODED VIDEO
09/241,016       6396875        US
                                        SEQUENCES AND CORRESPONDING DEVICE
                                          LOW OFFSET AUTOMATIC FREQUENCY
09/454,389       6400932        US      TUNING CIRCUITS FOR CONTINUOUS-TIME
                                                       FILTER
                                          SEMICONDUCTOR POWER INTEGRATED
09/865,004       6404011        US
                                                       CIRCUIT
09/333,633       6405301        US            PARALLEL DATA PROCESSING
                                          QUANTIZATION METHOD FOR BIT RATE
09/773,160       6407681        US
                                             TRANSCODING APPLICATIONS
                                        FERROELECTRIC MEMORY DEVICE HAVING
09/966,112       6411542        US       FERROELECTRIC MEMORY TRANSISTORS
                                          CONNECTED TO SEPARATE WELL LINES
                                         SYSTEM AND METHOD FOR READING A
09/499,920       6431447        US
                                         BARCODE USING LASER DIODE ARRAY
09/579,313       6432135        US               TORSION HEART VALVE
09/569,916       6436027        US          HYDRODYNAMIC BLOOD BEARING
                                        DC / DC CONVERTER INCLUDING CONTROL
                                          MEANS FOR CONTROLLING MULTIPLE
09/899,441       6437545        US
                                         OUTPUTS USING SEPARATE SWITCHING
                                                CYCLES FOR EACH OUTPUT
Application   Patent Number   Country                    Title
 Number
                                         METHOD AND SYSTEM FOR PERSONALIZED
09/549,689       6439457        US
                                            MESSAGE STORAGE AND RETRIEVAL
                                          ELECTRONIC DEVICE WITH A VARIABLE
10/012,015       6469910        US
                                                      KEYBOARD
                                        HISTOGRAM METHOD FOR CHARACTERIZING
09/116,769       6473095        US
                                                    VIDEO CONTENT
                                          METHOD AND SYSTEM FOR INDICATING
09/550,607       6473114        US              CHANGE OF SPEAKER IN A
                                             VIDEOCONFERENCE APPLICATION
09/757,786       6477211        US          TRANSCODING OF A DATA STREAM
                                              WIRELESS LOCAL AREA NETWORK
09/198,045       6480480        US      COMPRISING A CONTROLLER AND AT LEAST
                                         ONE CANDIDATE-CONTROLLER TERMINAL
                                             EFFICIENT CONCURRENCY CONTROL
09/409,814       6480849        US        METHOD FOR HIGH DIMENSIONAL INDEX
                                                        STRUCTURES
09/855,581       6483456        US                     GPS RECEIVER
                                           CONCURRENCY CONTROL METHOD FOR
09/497,345       6484172        US         HIGH-DIMENSIONAL INDEX STRUCTURE
                                                  USING LATCH AND LOCK
                                             COMMUNICATION BUS SYSTEM AND
09/884,222       6498541        US      APPARATUS AND DEVICE FOR USE IN SUCH A
                                                           SYSTEM
                                          DRIFT-FREE TRANSCODER AND RELATED
09/615,880       6498814        US
                                                          METHOD
                                             SLOTTED MODE IN WIRELESS CDMA
09/459,255       6501744        US
                                                          SYSTEMS
                                           REGION-BASED IMAGE ARCHIVING AND
09/232,896       6502105        US
                                                    RETRIEVING SYSTEM
                                         STATIC IMAGE GENERATION METHOD AND
09/366,695       6526183        US
                                                           DEVICE
09/920,040       6528741        US           TEXT ENTRY ON PORTABLE DEVICE
                                           METHOD AND DEVICE FOR PREVENTING
09/104,900       6529600        US      PIRACY OF VIDEO MATERIAL FROM THEATER
                                                          SCREENS
                                               METHOD FOR MANAGING GROUP
09/499,915       6529882        US         MEMBERSHIP IN INTERNET MULTICAST
                                                       APPLICATIONS
                                        FREQUENCY CORRECTION AT THE RECEIVER
09/678,966       6539071        US
                                          END IN A PACKET TRANSMISSION SYSTEM
                                           METHOD OF MANUFACTURING A SELF-
                                          ALIGNED GATE TRANSISTOR WITH P-TYPE
10/032,754       6541319        US          IMPURITIES SELECTIVELY IMPLANTED
                                           BELOW THE GATE, SOURCE AND DRAIN
                                                        ELECTRODES
Application   Patent Number   Country                    Title
 Number
                                          TRANSMISSION SYSTEM WITH ADAPTIVE
10/086,047       6543025        US
                                             CHANNEL ENCODER AND DECODER
                                               SELECTIVE TELEPHONE CALLER
09/411,460       6553110        US
                                                  IDENTIFICATION SERVICE
                                           SWITCHING NETWORK WITH COMPLETE
09/374,692       6577629        US       TRANSFER OF THE CONTENTS OF A HEADER
                                                      FIELD OF A CELL
                                        APPARATUS FOR MOTION ESTIMATION WITH
09/475,224       6584212        US        CONTROL PART IMPLEMENTED BY STATE
                                                    TRANSITION DIAGRAM
                                        PSEUDOMORPHIC HIGH ELECTRON MOBILITY
10/112,359       6593603        US       TRANSISTOR POWER DEVICE AND METHOD
                                              FOR MANUFACTURING THE SAME
                                         SYSTEM AND METHOD FOR GENERATING A
09/382,732       6597802        US      ROLLED SURFACE REPRESENTATION FROM A
                                                   SET OF PARTIAL IMAGES
                                             DATA-PROCESSING ARRANGEMENT
09/580,169       6598146        US       COMPRISING A PLURALITY OF PROCESSING
                                                   AND MEMORY CIRCUITS
                                        SYSTEM FOR VARYING THE DYNAMIC RANGE
09/062,941       6606641        US
                                            OF COEFFICIENTS IN A DIGITAL FILTER
                                           CURRENT CELL DRIVING CIRCUIT IN
10/032,720       6608578        US
                                            DIGITAL-TO-ANALOG CONVERTER
                                        ONU FUNCTION PROCESSING APPARATUS IN
09/498,921       6614759        US
                                                   ATM-PON SYSTEM
                                        ADSL SUBSCRIBER PROCESSING EQUIPMENT
09/448,531       6614761        US
                                                    IN ATM SWITCH
                                          AUTOMATIC PARCEL VOLUME CAPTURE
09/495,741       6614928        US       SYSTEM AND VOLUME CAPTURE METHOD
                                           USING PARCEL IMAGE RECOGNITION
10/114,507       6621440        US         DIGITAL TO ANALOGUE CONVERTER
                                          SEAMLESS SWITCHING OF MPEG VIDEO
09/708,165       6628712        US
                                                       STREAMS
                                        FERROELECTRIC MEMORY CELL ARRAY AND
10/032,987       6636435        US
                                        METHOD OF STORING DATA USING THE SAME
                                        SYSTEM AND METHOD FOR PROVIDING HIGH
09/757,613       6731285        US      PERFORMANCE IMAGE MAGNIFICATION IN A
                                                    WEB BROWSER
                                           VIRTUAL NAVIGATION SYSTEM AND
10/092,902       6741929        US
                                             METHOD USING MOVING IMAGE
10/325,929       6774697        US          INPUT AND OUTPUT PORT CIRCUIT
09/425,657       6781951        US          RADIO COMMUNICATION SYSTEM
                                        ENCODER REDUNDANCY SELECTION SYSTEM
09/952,193       6910175        US
                                                     AND METHOD
Application   Patent Number   Country                    Title
 Number
                                        COMMUNICATION SYSTEM AND A RECEIVER
09/773,413       6937645        US
                                               FOR USE IN THE SYSTEM
                                        FASTER TRANSFORMS USING EARLY ABORTS
09/694,455       6961473        US
                                              AND PRECISION REFINEMENTS
                                        MICROELECTROMECHANICAL DEVICE USING
10/230,563       6963117        US
                                        RESISTIVE ELECTROMECHANICAL CONTACT
                                        ENCODING METHOD AND DEVICE INCLUDING
09/795,020       6963377        US             THRESHOLDING PIXEL-TO-PIXEL
                                                       DIFFERENCES
                                         METHOD AND APPARATUS FOR STREAMING
09/411,756       6966027        US
                                                       XML CONTENT
                                        METHOD AND DEVICE FOR SCALABLE VIDEO
10/221,069       6968007        US
                                                       TRANSCODING
                                             NETWORK WITH SEVERAL NETWORK
09/557,600       6973055        US      CLUSTERS FOR WIRELESS TRANSMISSION OF
                                                         PACKETS
                                              WEARABLE DISPLAY SYSTEM WITH
09/774,925       6975991        US
                                                  INDICATORS OF SPEAKERS
                                           CIRCUIT ARRANGEMENT FOR GAINING A
10/083,334       6978026        US
                                         STEREO SUBCARRIER AND AN RDS CARRIER
                                           VIDEO DECODING SYSTEM AND METHOD
10/161,795       6980599        US          HAVING POST-PROCESSING TO REDUCE
                                                SHARPNESS PREDICTION DRIFT
                                         SYSTEM FOR THE EFFICIENT TRANSMISSION
09/908,197       6981046        US      OF PARTIAL OBJECTS IN DISTRIBUTED DATA
                                                          BASES
                                            AUTOMATICALLY SWITCHED CAMERA
10/084,724       6982748        US        SYSTEM WITH INDICATOR FOR NOTIFYING
                                        THE NEXT SUBJECT OF THE CAMERA SYSTEM
                                         METHOD AND APPARATUS FOR EXTENDING
09/928,795       6985603        US        VIDEO CONTENT ANALYSIS TO MULTIPLE
                                                        CHANNELS
10/015,965       6986466        US               DATA-PROCESSING SYSTEM
10/732,720       6989716        US               VARIABLE GAIN AMPLIFIER
                                           SYSTEM AND METHOD FOR AUTOMATED
09/616,631       6990496        US
                                         CLASSIFICATION OF TEXT BY TIME SLICING
                                           METHOD AND APPARATUS TO MEASURE
                                          VIDEO QUALITY ON ANY DISPLAY DEVICE
10/175,607       6992697        US
                                          WITH ANY IMAGE SIZE STARTING FROM A
                                               KNOW DISPLAY TYPE AND SIZE
                                            METHOD AND DEVICE FOR FOCUSING A
09/741,654       6992719        US       CAMERA UTILIZING FILTERS CONTAINED IN
                                                       A PROCESSOR
                                        NETWORK FOR A RECONFIGURATION AFTER
09/857,964       6992976        US
                                             A STEP-BY-STEP REPAIR OF DEFECTS
Application   Patent Number   Country                    Title
 Number
                                               STRAPDOWN SYSTEM FOR THREE-
09/633,760       6993179        US
                                               DIMENSIONAL RECONSTRUCTION
                                              MOSFET DEVICE WITH NANOSCALE
10/749,749       6995452        US                CHANNEL AND METHOD OF
                                                 MANUFACTURING THE SAME
                                               MOTION ESTIMATION METHOD BY
10/098,456       6996181        US          EMPLOYING A STOCHASTIC SAMPLING
                                                         TECHNIQUE
10/491,373       6996279        US         COMPRESSED STORAGE OF DATA ITEMS
                                            APPARATUS AND METHOD FOR IMAGE
                                           CONVERSION AND AUTOMATIC ERROR
10/327,881       6999127        US
                                           CORRECTION FOR DIGITAL TELEVISION
                                                          RECEIVER
                                           HOMOGRAPHY TRANSFER FROM POINT
09/992,922       7003150        US
                                                          MATCHES
                                             PREDICTIVE FAILURE ANALYSIS AND
10/643,253       7003409        US           FAILURE ISOLATION USING CURRENT
                                                          SENSING
                                         MICROSTRIP PATCH ANTENNA USING MEMS
10/865,382       7006044        US
                                                       TECHNOLOGY
                                        METHOD FOR EMBEDDING AND EXTRACTING
10/173,160       7006659        US        A SPATIAL DOMAIN BLIND WATERMARK
                                                  USING SAMPLE EXPANSION
                                         APPARATUS AND METHOD FOR COMBINING
                                        RANDOM SET OF VIDEO FEATURES IN A NON-
09/938,377       7010159        US            LINEAR SCHEME TO BEST DESCRIBE
                                        PERCEPTUAL QUALITY OF VIDEO SEQUENCES
                                         USING HEURISTIC SEARCH METHODOLOGY
                                           ELECTRONIC DEVICE WITH A VARIABLE
10/262,796       7019985        US
                                                         KEYBOARD
09/961,996       7020252        US              GROUP AUDIO MESSAGE BOARD
                                        MULTICASTING APPARATUS AND METHOD IN
09/938,630       7023850        US
                                                  SHARED MEMORY SWITCH
                                         METHOD AND APPARATUS FOR SEARCHER
09/975,152       7027421        US        BEAMFORMING IN CDMA BASE STATION
                                               SYSTEM USING ARRAY ANTENNA
                                         INTERFERENCE CANCELLATION RECEIVER
10/022,731       7027491        US
                                                 FOR USE IN A CDMA SYSTEM
                                            TELEPHONE APPARATUS COMPRISING
10/196,096       7027588        US
                                                     MONITORING MEANS
                                          METHOD FOR COMPUTING OPTICAL FLOW
09/993,061       7031497        US
                                              UNDER THE EPIPOLAR CONSTRAINT
                                        WIRELESS INTERCONNECTION METHOD AND
                                               ASSEMBLY FOR ESTABLISHING A
10/122,746       7035586        US
                                        BIDIRECTIONAL COMMUNICATION BETWEEN
                                                AUDIO AND/OR VIDEO DEVICES
Application   Patent Number   Country                   Title
 Number
10/076,352       7038721        US             GAMMA CORRECTION CIRCUIT
                                          ADAPTIVE RAKE RECEIVING APPARATUS
                                             CONSTRAINED WITH AT LEAST ONE
10/025,797       7039094        US            CONSTRAINT FOR USE IN MOBILE
                                          COMMUNICATION SYSTEM AND METHOD
                                                         THEREFOR
10/201,368       7039837        US                    SIGNAL CODING
                                        4-STATE BAR CODE PRINTING AND READING
10/015,807       7048191        US       SYSTEM AND METHOD FOR CONTROLLING
                                                         THE SAME
                                           IN-BAND ADJACENT-CHANNEL DIGITAL
09/967,548       7050511        US
                                               AUDIO BROADCASTING SYSTEM
                                          METHOD FOR PROVIDING VARIABLE BIT
09/752,667       7054365        US
                                               RATE IN STREAMING SERVICE
                                        SYSTEM FOR DRAWING PATENT MAP USING
09/995,718       7054856        US        TECHNICAL FIELD WORD AND METHOD
                                                        THEREFOR
                                           METHOD FOR ITERATIVELY DECODING
                                          BLOCK TURBO CODES AND RECORDING
10/273,256       7065701        US
                                        MEDIUM FOR STORING ITERATIVE DECODING
                                            PROGRAM OF BLOCK TURBO CODES
                                              OBJECT-RELATIONAL DATABASE
10/269,567       7076490        US       MANAGEMENT SYSTEM AND METHOD FOR
                                         DELETING CLASS INSTANCE FOR THE SAME
                                           OBJECTIVE METHOD AND SYSTEM FOR
10/180,406       7079704        US      ESTIMATING PERCEIVED IMAGE AND VIDEO
                                                        SHARPNESS
                                           GREEN RECONSTRUCTION FOR IMAGE
10/067,414       7081919        US
                                                         SENSORS
                                         METHOD OF DETECTING, AND A RECEIVER
10/134,212       7082156        US
                                             FOR, A SPREAD SPECTRUM SIGNAL
                                        METHOD AND APPARATUS FOR REVOCATION
09/686,830       7085929        US      LIST MANAGEMENT USING A CONTACT LIST
                                             HAVING A CONTACT COUNT FIELD
                                        SECURITY SYSTEM FOR NETWORKS AND THE
09/987,933       7093290        US
                                                   METHOD THEREOF
                                              METHOD FOR PARALLEL TYPE
09/995,740       7099376        US       INTERFERENCE CANCELLATION IN CODE
                                          DIVISION MULTIPLE ACCESS RECEIVER
                                           SYNCHRONIZATION CODEWORD FOR
09/763,843       7103061        US        INTERFERENCE REDUCTION IN A CDMA
                                                       SYSTEM
                                        ROTATABLE MICROSTRIP PATCH ANTENNA
11/026,455       7123194        US
                                         AND ARRAY ANTENNA USING THE SAME
Application   Patent Number   Country                    Title
 Number
                                        METHOD FOR CHANGING A TARGET ARRAY,
                                        A METHOD FOR ANALYZING A STRUCTURE,
09/737,190       7124034        US
                                         AND AN APPARATUS, A STORAGE MEDIUM
                                         AND A TRANSMISSION MEDIUM THEREFOR
                                        METHOD FOR PROVIDING A TRUSTED PATH
10/187,340       7134017        US
                                             BETWEEN A CLIENT AND A SYSTEM
                                             TIME SLOT SORTING METHOD FOR A
09/817,457       7136371        US
                                                    WIRELESS NETWORK
                                          SINGLE BEAMFORMING STRUCTURE FOR
10/150,827       7142578        US
                                              MULTIPLE MODULATION SCHEMES
                                         METHOD AND APPARATUS FOR EXTERNAL
09/634,731       7151562        US            CALIBRATION OF A CAMERA VIA A
                                                GRAPHICAL USER INTERFACE
                                        METHOD AND APPARATUS FOR MANAGING
10/136,959       7154892        US         LPM-BASED CAM LOOK-UP TABLE, AND
                                               RECORDING MEDIUM THEREFOR
                                        WIRELESS NETWORK WITH A PLURALITY OF
09/663,315       7161952        US            PERSISTENCY PROBABILITIES FOR
                                                ACCESSING A RACH CHANNEL
                                         METHOD FOR DYNAMICALLY LOCATING A
10/098,436       7184420        US      WIRELESS TCP PROXY IN A WIRED/WIRELESS
                                                  INTEGRATED NETWORK
                                            METHOD OF, AND A HETEROGENEOUS
09/580,167       7188165        US          NETWORK FOR, TRANSMITTING DATA
                                                         PACKETS
                                                BATTERY ECONOMIZING IN A
09/653,782       7190979        US
                                                 COMMUNICATIONS SYSTEM
                                         METHOD OF EXECUTING AN INTERPRETER
10/365,780       7194734        US
                                                        PROGRAM
                                        ANTENNA DIVERSITY SYSTEM AND METHOD
10/523,389       7206555        US
                                                FOR OPERATING SAID SYSTEM
                                                METHOD AND APPARATUS FOR
10/551,311       7212158        US        BEAMFORMING BASED ON BROADBAND
                                                        ANTENNA
                                          POSITIONING SYSTEM, APPARATUS AND
10/540,101       7212159        US
                                                         METHOD
10/734,574       7212585        US      QUADRATURE MODULATION TRANSMITTER
                                           BIT LEVEL DIVERSITY COMBINING FOR
10/185,385       7236548        US
                                                      COFDM SYSTEM
                                                METHOD OF AND SYSTEM FOR
10/266,302       7251251        US
                                        TRANSMITTING A PLURALITY OF MESSAGES
10/557,346       7265609        US              TRANSCONDUCTOR CIRCUITS
09/372,459       7639283        US          COLOR SIGNAL MATRIX ADJUSTMENT
                                             METHOD OF, AND APPARATUS FOR,
10/550,337       7650115        US         PROTECTING FROM RADIO FREQUENCY
                                                      INTERFERENCE
Application   Patent Number   Country                   Title
 Number
                                          GREEN RECONSTRUCTION FOR IMAGE
11/447,527       7728882        US
                                                      SENSORS
                                        METHOD AND SYSTEM FOR TRANSFERRING A
11/567,772       7739392        US
                                               COMMUNICATION SESSION
                                        PEER-TO-PEER MOBILE INSTANT MESSAGING
10/935,342       7764637        US
                                                  METHOD AND DEVICE
                                         PREVENTING GREEN NON-UNIFORMITY IN
11/120,587       7847842        US
                                                    IMAGE SENSORS
                                        METHOD AND APPARATUS FOR AUCTIONING
09/560,203       8332302        US
                                                         ITEMS
                                          METHOD FOR ESTABLISHING NETWORK
                                          CONNECTIONS BETWEEN STATIONARY
13/463,540       8369298        US
                                            TERMINALS AND REMOTE DEVICES
                                               THROUGH MOBILE DEVICES
                                           METHOD AND SYSTEM FOR A HOSTED
12/353,662       8484089        US
                                        DIGITAL MUSIC LIBRARY SHARING SERVICE
                                          DIGITAL MEDIA ASSET IDENTIFICATION
12/103,591       8606856        US
                                                 SYSTEM AND METHOD
                                          DIGITAL MEDIA ASSET IDENTIFICATION
13/603,372       8626838        US
                                                   SYSTEM & METHOD
                                          PEER-TO-PEER MOBILE DATA TRANSFER
13/110,819       8649314        US
                                                  METHOD AND DEVICE
                                         SYSTEM & METHOD FOR UNIQUE DIGITAL
13/210,089       8706636        US      ASSET IDENTIFICATION AND TRANSACTION
                                                     MANAGEMENT
                                          METHOD FOR ESTABLISHING NETWORK
                                           CONNECTIONS BETWEEN STATIONARY
13/759,950       8774149        US
                                            TERMINALS AND REMOTE DEVICES
                                               THROUGH MOBILE DEVICES
                                         APPLICATION PROGRAMMING INTERFACE
12/398,102       8972880        US       FOR TRANSFERRING CONTENT FROM THE
                                                    WEB TO DEVICES
                                           DATA DELIVERY THROUGH PORTABLE
09/878,684       6664891        US
                                                       DEVICES
09/876,514       6993049        US              COMMUNICATION SYSTEM
                                          METHOD FOR ESTABLISHING NETWORK
                                           CONNECTIONS BETWEEN STATIONARY
12/896,686       8194632        US
                                            TERMINALS AND REMOTE DEVICES
                                               THROUGH MOBILE DEVICES
                                           MOBILE CONFERENCING METHOD AND
13/193,579       8406116        US
                                                        SYSTEM
                                          NETWORK WITH LOGIC CHANNELS AND
10/151,087       7167487        US
                                                 TRANSPORT CHANNELS
                                          RADIO COMMUNICATION SYSTEM WITH
09/455,124       6868079        US          REQUEST RE-TRANSMISSION UNTIL
                                                    ACKNOWLEDGED
Application   Patent Number   Country                   Title
 Number
                                               ANTI-THEFT PROTECTION FOR A
09/739,507       6836654        US
                                                 RADIOTELEPHONY DEVICE
08/742,688       5960366        US          WRIST-WATCH WIRELESS TELEPHONE
09/876,515       7587207        US          DATA DELIVERY THROUGH BEACONS
                                          METHOD AND SYSTEM FOR ELECTRONIC
09/597,198       7136999        US
                                                 DEVICE AUTHENTICATION
10/323,228       6985758        US             MOBILE DEVICE POWER SAVING
                                           ERGONOMIC SYSTEM FOR CONTROL OF
09/739,474       6901272        US       DEVICES THROUGH PORTABLE WIRELESS
                                                        TERMINALS
                                           MOBILE CONFERENCING METHOD AND
13/079,767       8018877        US
                                                         SYSTEM
09/920,041       7020106        US            RADIO COMMUNICATION SYSTEM
                                         SYSTEM AND METHOD FOR CONCURRENT
07/965,956       5483468        US       RECORDING AND DISPLAYING OF SYSTEM
                                                   PERFORMANCE DATA
                                           CDMA BASE STATION MODULATOR FOR
08/348,071       5619526        US              DIGITAL CELLULAR MOBILE
                                                COMMUNICATION SYSTEMS
                                            METHOD OF MAKING A GAAS POWER
08/665,868       5639677        US      SEMICONDUCTOR DEVICE OPERATING AT A
                                                      LOW VOLTAGE
                                          SPEECH SIGNAL TRANSMITTER WHEREIN
                                         CODING IS MAINTAINED DURING SPEECH
08/353,044       5657421        US
                                        PAUSES DESPITE SUBSTANTIAL SHUTDOWN
                                                   OF THE TRANSMITTER
                                        DEVICE FOR CONTROLLING MEMORY DATA
08/634,635       5659687        US      PATH IN PARALLEL PROCESSING COMPUTER
                                                         SYSTEM
                                          SYSTEM AND METHOD FOR SCHEDULING
08/438,153       5692125        US      LINKED EVENTS WITH FIXED AND DYNAMIC
                                                       CONDITIONS
                                        SYSTEM FOR COMMUNICATING BETWEEN A
08/673,882       5774673        US
                                             DYNAMIC GROUP OF APPARATUSES
                                             CELLULAR MOBILE RADIO SYSTEM
08/544,571       5835849        US
                                                  COMPRISING SUB-CELLS
                                           LINE DRIVER WITH ADAPTIVE OUTPUT
09/027,599       5936393        US
                                                       IMPEDANCE
                                        DISTRIBUTED EXECUTION PROCESS FOR AN
08/888,355       5940295        US      INTERACTIVE MULTIMEDIA PROGRAM, AND
                                           A LOCAL STATION USING THIS METHOD
                                         REMOTE CONTROL METHOD AND SYSTEM
08/742,674       5949351        US
                                                        THEREFOR
                                          FABRICATION METHOD OF AN ORGANIC
09/079,478       5970318        US
                                              ELECTROLUMINESCENT DEVICES
Application   Patent Number   Country                    Title
 Number
                                        METHOD AND APPARATUS FOR SWITCHING
08/974,199       6008743        US
                                         BETWEEN DATA COMPRESSION MODES
                                           METHOD OF DISPLAYING TEXT HAVING
08/280,271       6052108        US
                                                    IMPROVED USABILITY
                                            D.M.A. DEVICE THAT HANDLES CACHE
                                         MISSES BY MANAGING AN ADDRESS OF AN
09/007,818       6058437        US
                                             AREA OF ALLOTTED VIA A DAEMON
                                                        PROCESSOR
                                          ADAPTIVE SERIAL AND PARALLEL MIXED
08/977,826       6067333        US
                                          INTERFERENCE CANCELLATION METHOD
                                                METHOD AND SYSTEM FOR THE
                                         DETERMINATION OF A PARTICULAR DATA
09/022,910       6070169        US
                                        OBJECT UTILIZING ATTRIBUTES ASSOCIATED
                                                      WITH THE OBJECT
                                            METHOD OF CHROMA-KEYING FOR A
08/992,291       6084982        US
                                           DIGITAL VIDEO COMPRESSION SYSTEM
09/136,733       6127952        US          VIDEO DATA RECORDING APPARATUS
                                           NODE BOOTING METHOD IN HIGH-SPEED
09/139,726       6138234        US
                                                    PARALLEL COMPUTER
                                         METHOD OF VARIABLE-LENGTH ENCODING
09/603,495       6148029        US       OF IMAGES AND DEVICE FOR PERFORMING
                                                            SAID
                                        ENCAPSULATION METHOD OF A POLYMER OR
09/122,755       6150187        US
                                              ORGANIC LIGHT EMITTING DEVICE
                                           FAST SYNC-BYTE SEARCH SCHEME FOR
08/738,988       6154468        US
                                                      PACKET FRAMING
                                         VIDEO BUFFER FOR SEAMLESS SPLICING OF
08/977,989       6154496        US
                                                       MPEG STREAMS
                                        METHOD OF RESTRICTING THE DURATION OF
08/959,215       6169790        US           TELEPHONE CALLS AND TELEPHONE
                                               IMPLEMENTING SUCH A METHOD
09/135,860       6178512        US                   WIRELESS NETWORK
                                        COMPUTER INPUT DEVICE WITH BIOSENSORS
09/116,063       6190314        US
                                                FOR SENSING USER EMOTIONS
                                         APPARATUS AND METHOD FOR ENCODING
09/116,903       6195388        US
                                              MULTIPLE VIDEO PROGRAMS
                                        MEDIUM ACCESS CONTROL (MAC) PROTOCOL
08/770,024       6198728        US
                                                  FOR WIRELESS ATM
                                          COMMUNICATION ENVIRONMENT WITH
09/134,108       6198909        US
                                             PLURALITY OF RADIO SYSTEMS
                                         TELECOMMUNICATIONS SYSTEM, MOBILE
                                        TERMINAL AND METHOD OF REGISTRATION
09/047,682       6201958        US
                                                OF A TERMINAL WITH A
                                            TELECOMMUNICATIONS NETWORK
Application   Patent Number   Country                   Title
 Number
                                         METHOD FOR FABRICATING HIGH DENSITY
09/475,281       6211018        US
                                            TRENCH GATE TYPE POWER DEVICE
                                          METHOD AND SYSTEM FOR DESIGNING A
09/096,698       6215488        US         GRAPHICAL USER INTERFACE FOR AN
                                            ELECTRONIC CONSUMER PRODUCT
                                         SYSTEM FOR RETRIEVING IMAGES USING A
09/197,315       6226636        US
                                                      DATABASE
                                        MEMORY MANAGEMENT WITH COMPACTION
09/139,203       6237072        US
                                                   OF DATA BLOCKS
                                         MULTIPLE ACCESS CONTROL METHOD FOR
09/123,019       6249515        US
                                            GUARANTEEING QOS REQUIREMENT
                                          SYSTEM AND METHOD FOR IDENTIFYING
09/030,344       6263091        US      FOREGROUND AND BACKGROUND PORTIONS
                                                  OF DIGITIZED IMAGES
                                         A METHOD AND SYSTEM FOR COMBINING
09/070,322       6282318        US
                                         PATTERN MATCHING AND OPTIMIZATION
                                         SYSTEM AND METHOD FOR COMPRESSING
09/207,835       6282322        US
                                              AND DECOMPRESSING IMAGES
                                                METHOD FOR FABRICATING
09/428,403       6284605        US         SEMICONDUCTOR POWER INTEGRATED
                                                         CIRCUIT
                                          SYSTEM AND METHOD FOR FINDING THE
                                        DISTANCE FROM A MOVING QUERY POINT TO
09/236,688       6285805        US
                                           THE CLOSEST POINT ON ONE OR MORE
                                             CONVEX OR NON-CONVEX SHAPES
                                             DATA TRANSMISSION SYSTEM FOR
09/198,708       6285892        US      REDUCING TERMINAL POWER CONSUMPTION
                                                 IN A WIRELESS NETWORK
                                         SYSTEM AND METHOD FOR DETERMINING
09/030,438       6289112        US
                                        BLOCK DIRECTION IN FINGERPRINT IMAGES
                                          METHOD AND DEVICE FOR CODING A
09/253,084       6295375        US
                                               SEQUENCE OF PICTURES
                                         METHOD AND SYSTEM FOR DESIGNING A
09/710,821       6297820        US        GRAPHICAL USER INTERFACE FOR AN
                                           ELECTRONIC CONSUMER PRODUCT
                                           TRANSMISSION SYSTEM HAVING A
09/316,985       6304612        US
                                            SIMPLIFIED CHANNEL DECODER
                                        SPACE-LIMITED MARKING STRUCTURE FOR
09/170,469       6314436        US
                                            TRACING GARBAGE COLLECTORS
                                        BIOMETRIC AUTHENTICATION SYSTEM WITH
09/240,214       6317834        US
                                                  ENCRYPTED MODELS
                                          DATA TRANSFER SYSTEM, TRANSMITTER
09/039,347       6327272        US
                                                     AND RECEIVER
09/424,607       6329934        US      MODIFYING DATA WHICH HAS BEEN CODED
09/337,844       6338073        US       FINALIZATION IN INCREMENTAL GARBAGE
Application   Patent Number   Country                   Title
 Number
                                                     COLLECTORS
                                         REFERENCE COUNTING MECHANISM FOR
09/338,150       6339779        US
                                                GARBAGE COLLECTORS
                                          SYSTEM FOR SELECTING A COMPUTER
08/397,292       6341276        US
                                           SOLUTION FROM A PRE-DEFINED SET
                                        METHOD OF TIMESTAMP SYNCHRONIZATION
09/086,270       6347084        US
                                        OF A RESERVATION-BASED TDMA PROTOCOL
                                           ELECTRONIC DEVICE WITH A VARIABLE
09/259,956       6349040        US
                                                        KEYBOARD
                                         GENERATING DECISION-TREE CLASSIFIERS
09/276,876       6351561        US
                                               WITH OBLIQUE HYPERPLANES
09/335,019       6360233        US        DYNAMIC MEMORY SPACE ALLOCATION
                                          TRANSMISSION SYSTEM WITH ADAPTIVE
09/318,331       6363513        US
                                             CHANNEL ENCODER AND DECODER
                                           CHANNEL ALLOCATION METHODS IN A
09/160,003       6370117        US            COMMUNICATION NETWORK AND
                                                 CORRESPONDING SYSTEM
                                         METHOD OF ADDRESSING A PLURALITY OF
09/280,107       6370595        US      ADDRESSABLE UNITS BY A SINGLE ADDRESS
                                                          WORD
                                          CALL ADMISSION CONTROL SYSTEM FOR
09/107,526       6377549        US
                                                 WIRELESS ATM NETWORKS
                                            DUAL BAND RADIO TELEPHONE WITH
09/343,910       6381471        US          DEDICATED RECEIVE AND TRANSMIT
                                                        ANTENNAS
09/287,428       6388715        US                 TELEVISION RECEIVER
                                             MOTION ANALYSIS BASED BUFFER
09/220,292       6389072        US
                                                   REGULATION SCHEME
                                            ERROR REDUCTION IN TRANSFORMED
09/186,249       6393155        US
                                                      DIGITAL DATA
                                            STORED DATA OBJECT MARKING FOR
09/337,845       6393439        US
                                                  GARBAGE COLLECTORS
                                            GROUP CALL FOR A WIRELESS MOBILE
09/456,899       6405027        US            COMMUNICATION DEVICE USING
                                                       BLUETOOTH
                                        FLEXIBLE TWO-WAY TELECOMMUNICATION
09/070,216       6407993        US
                                                         SYSTEM
                                             AN INTERACTIVE FRAMEWORK FOR
09/328,968       6408293        US        UNDERSTANDING USER’S PERCEPTION OF
                                                    MULTIMEDIA DATA
                                         SYSTEM FOR CONTROLLING DATA OUTPUT
09/177,962       6412013        US
                                                      TO A NETWORK
09/819,285       6424323        US        ELECTRONIC DEVICE HAVING A DISPLAY
                                           APPARATUS FOR PROVIDING A VISUAL
09/475,050       6424344        US
                                                  NAVIGATION INTERFACE
Application   Patent Number   Country                    Title
 Number
                                        APPARATUS AND METHOD FOR AUTOMATIC
                                         SELECTION OF BROADBAND FREQUENCY
09/474,090       6438361        US
                                          CHANNEL USING DOUBLE FREQUENCY
                                                     CONVERSION
09/559,896       6442204        US       VIDEO ENCODING METHOD AND SYSTEM
                                           INTERFACE METHOD FOR SEARCHING
09/417,660       6445387        US
                                          VIRTUAL SPACE BASED ON BODY ICON
                                          CALL RE-ESTABLISHMENT FOR A DUAL
09/467,591       6445921        US
                                                   MODE TELEPHONE
09/548,112       6452515        US           VIDEO ENCODER AND DECODER
                                           SECURE PROXY SIGNING DEVICE AND
08/994,873       6453416        US
                                                    METHOD OF USE
                                         MANAGING PARAMETERS EFFECTING THE
09/583,942       6458080        US
                                           COMPREHENSIVE HEALTH OF A USER
                                        MACROBLOCK-BASED SEGMENTATION AND
09/404,716       6463174        US
                                          BACKGROUND MOSAICKING METHOD
                                        SYSTEM AND METHOD FOR TRANSFORMING
09/003,988       6466686        US
                                         FINGERPRINTS TO IMPROVE RECOGNITION
                                            RECONFIGURATION MANAGER FOR
09/343,607       6467088        US       CONTROLLING UPGRADES OF ELECTRONIC
                                                         DEVICES
                                        TIME OF ARRIVAL ESTIMATION POSITIONING
09/833,848       6469665        US
                                                         SYSTEMS
                                         TIMING CONTROL OF TRANSMISSION TIME
09/264,060       6470006        US
                                                           SLOT
                                             REPLACEMENT OF SUBSTRINGS IN
09/477,771       6470345        US          FILE/DIRECTORY PATHNAMES WITH
                                                     NUMERIC TOKENS
                                        METHOD OF REDUCING COMPLEXITY USING
09/203,786       6483881        US      STATISTICS OF PATH METRICS IN A TRELLIS
                                                         DECODER
                                          SYSTEM AND METHOD FOR DERIVING A
09/030,595       6487306        US        STRING-BASED REPRESENTATION OF AN
                                                   (FINGERPRINT) IMAGE
09/533,485       6487563        US           MEMORY RECLAMATION METHOD
                                           MEMORY RECLAMATION METHOD AND
09/537,821       6502110        US
                                                        APPARATUS
09/318,324       6512929        US           TELECOMMUNICATION ASSEMBLY
                                        VIEWER INTERACTIVE THREE-DIMENSIONAL
                                          WORKSPACE WITH A TWO-DIMENSIONAL
08/826,616       6515688        US
                                          WORKPLANE CONTAINING INTERACTIVE
                                                TWO-DIMENSIONAL IMAGES
                                        METHOD OF CONCURRENT MULTIPLE-MODE
09/303,316       6519005        US
                                         MOTION ESTIMATION FOR DIGITAL VIDEO
                                            METHOD OF SCHEDULING GARBAGE
09/537,822       6526421        US
                                                       COLLECTION
Application   Patent Number   Country                   Title
 Number
                                        MOTION ESTIMATION ALGORITHM SUITABLE
09/533,487       6567469        US            FOR H.261 VIDEOCONFERENCING
                                                       APPLICATIONS
09/527,198       6571260        US            MEMORY RECLAMATION METHOD
                                         MACROBLOCK-BASED OBJECT-ORIENTED
09/497,138       6584229        US         CODING METHOD OF IMAGE SEQUENCE
                                           HAVING A STATIONARY BACKGROUND
                                          METHOD OF COMMUNICATION BETWEEN
09/182,698       6584423        US         REMOTE TERMINALS AND A CENTRAL
                                                         STATION
                                        BLUE LIGHT-EMITTING POLYMER PREPARED
                                           USING A FLUORINATED TETRAPHENYL
09/826,027       6590125        US
                                                MONOMER AND AN EL DEVICE
                                           MANUFACTURED USING THE POLYMER
                                          METHOD FOR THE TRANSMISSION OF AN
                                           ASYNCHRONOUS DATA STREAM VIA A
09/209,064       6590903        US        SYNCHRONOUS DATA BUS, AND CIRCUIT
                                          ARRANGEMENT FOR CARRYING OUT THE
                                                         METHOD
                                            ADAPTIVE EMOTION AND INITIATIVE
09/394,556       6598020        US          GENERATOR FOR CONVERSATIONAL
                                                         SYSTEMS
                                         MULTIPLE LINK DATA OBJECT CONVEYING
09/425,658       6600902        US      METHOD FOR CONVEYING DATA OBJECTS TO
                                                    WIRELESS STATIONS
                                          LOCAL AREA NETWORK WITH A BRIDGE
                                            TERMINAL FOR TRANSMITTING DATA
09/422,371       6603740        US
                                        BETWEEN A PLURALITY OF SUB-NETWORKS
                                                 AND FOR LOOP DETECTION
09/786,292       6615335        US       COMPRESSED STORAGE OF INFORMATION
09/709,260       6618445        US           SCALABLE MPEG-2 VIDEO DECODER
                                        DYNAMIC ADAPTATION OF COMPLEXITY IN
09/712,678       6631163        US
                                              AN MPEG-2 SCALABLE DECODER
                                        AUTOMATIC CONFIGURATION OF A BRIDGE
                                            TERMINAL FOR TRANSMITTING DATA
09/422,736       6650648        US
                                        BETWEEN A PLURALITY OF SUB-NETWORKS
                                                IN A LOCAL AREA NETWORK
                                               PERSONALITY GENERATOR FOR
09/394,803       6658388        US
                                                CONVERSATIONAL SYSTEMS
                                            PERVASIVE DOCK AND ROUTER WITH
09/607,597       6678535        US
                                         COMMUNICATION PROTOCOL CONVERTER
                                        METHOD AND APPARATUS FOR NOTIFYING A
09/960,188       6678613        US
                                              USER OF AN APPOINTMENT
09/377,361       6707858        US                LOW IF RECEIVER
Application   Patent Number   Country                   Title
 Number
                                          METHOD AND APPARATUS FOR REDUCING
                                          IMAGE DATA STORAGE AND PROCESSING
09/282,638       6711294        US
                                               BASED ON DEVICE SUPPORTED
                                                COMPRESSION TECHNIQUES
                                          SYSTEM AND METHOD FOR MICROPHONE
09/616,229       6754373        US
                                          ACTIVATION USING VISUAL SPEECH CUES
09/694,448       6766341        US      FASTER TRANSFORMS USING SCALED TERMS
                                          SYSTEM AND METHODS FOR EMBEDDING
10/226,963       6771193        US        ADDITIONAL DATA IN COMPRESSED DATA
                                                        STREAMS
10/184,513       6774928        US           MOBILE FOR VIDEO-CONFERENCING
                                        POLYNOMIAL-TIME, SEQUENTIAL, ADAPTIVE
10/285,131       6798362        US         SYSTEM AND METHOD FOR LOSSY DATA
                                                      COMPRESSION
                                            METHOD OF REFRESHING A DYNAMIC
10/077,061       6807604        US
                                                        MEMORY
                                        MODULATION CODE SYSTEM AND METHODS
10/234,888       6809662        US       OF ENCODING AND DECODING A SIGNAL BY
                                                 MULTIPLE INTEGRATION
                                          TV RECEIVER APPARATUS AND RELATED
09/732,196       6809775        US
                                                        METHOD
                                           METHOD AND SYSTEM FOR ESTIMATING
09/996,003       6810083        US      OBJECTIVE QUALITY OF COMPRESSED VIDEO
                                                          DATA
                                        BLOCK DETECTION METHOD FOR A CHANNEL
09/730,675       6810089        US
                                                  SUBJECTED TO FADING
10/186,646       6813692        US          RECEIVER APPARATUS AND METHOD
                                          SYSTEM AND METHOD FOR DISTORTING A
09/595,935       6836554        US          BIOMETRIC FOR TRANSACTIONS WITH
                                             ENHANCED SECURITY AND PRIVACY
                                         MEDIA PROCESSING REDUCTION IN HIDDEN
10/011,880       6844878        US
                                                         AREAS
                                               METHOD AND APPARATUS FOR
09/699,609       6850948        US
                                            COMPRESSING TEXTUAL DOCUMENTS
                                             SOFTWARE RECONFIGURATION OF
09/773,422       6865387        US
                                              COMMUNICATIONS APPARATUS
                                        METHOD OF AND RECEIVER FOR FREQUENCY
09/585,827       6876691        US        ACQUISITION IN A FREQUENCY HOPPING
                                                        SYSTEM
                                         METHOD AND DEVICE FOR PREFETCHING A
10/082,872       6877068        US
                                                 REFERENCED RESOURCE
                                           SEARCH METHOD IN A HIERARCHICAL
09/995,489       6882991        US
                                                   OBJECT STRUCTURE
                                          MPEG-2 DECODER WITH AN EMBEDDED
09/822,435       6891892        US       CONTRAST ENHANCEMENT FUNCTION AND
                                                  METHODS THEREFOR
Application   Patent Number   Country                    Title
 Number
                                        METHOD OF CODING DIGITAL IMAGES BASED
10/086,741       6895118        US
                                                  ON ERROR CONCEALMENT
                                        APPARATUS AND METHOD FOR PERFORMING
10/057,670       6907074        US         MIXED MOTION ESTIMATION BASED ON
                                                   HIERARCHICAL SEARCH
                                        FAST ROBUST DATA COMPRESSION METHOD
09/823,486       6909746        US
                                                        AND SYSTEM
                                            METHOD OF EXECUTING A COMPUTER
                                              PROGRAM WITH AN INTERPRETER,
09/811,637       6910207        US
                                             COMPUTER SYSTEM AND COMPUTER
                                                    PROGRAM PRODUCT
                                          SYSTEM AND METHOD FOR CONTROLLING
09/734,782       6912579        US      AN APPARATUS HAVING A DEDICATED USER
                                                INTERFACE FROM A BROWSER
                                        CALLS IDENTIFY SCENARIO FOR CONTROL OF
09/165,683       6918123        US
                                        SOFTWARE OBJECTS VIA PROPERTY ROUTES
                                          DYNAMIC COMPLEXITY PREDICTION AND
09/837,036       6925126        US         REGULATION OF MPEG2 DECODING IN A
                                                     MEDIA PROCESSOR
                                              METHOD AND SYSTEM FOR NAME-
10/029,811       6925197        US
                                               FACE/VOICE-ROLE ASSOCIATION
                                         FLAT PANEL DISPLAY DEVICE AND METHOD
10/331,915       6926572        US      OF FORMING PASSIVATION FILM IN THE FLAT
                                                   PANEL DISPLAY DEVICE
                                          BUFFER MANAGEMENT IN VARIABLE BIT-
08/901,338       6944221        US
                                                RATE COMPRESSION SYSTEMS
                                             APPARATUS AND METHOD FOR MPEG
10/119,852       6944229        US         DECODING USING DYNAMIC FREQUENCY
                                                   AND VOLTAGE SCALING
                                            SIGNAL SEPARATION METHOD, SIGNAL
                                               PROCESSING APPARATUS, IMAGE
                                         PROCESSING APPARATUS, MEDICAL IMAGE
                                           PROCESSING APPARATUS AND STORAGE
10/024,611       6944579        US
                                                  MEDIUM FOR RESTORING
                                             MULTIDIMENSIONAL SIGNALS FROM
                                            OBSERVED DATA IN WHICH MULTIPLE
                                                    SIGNALS ARE MIXED
                                        APPARATUS AND METHOD FOR VIDEO BASED
10/456,501       6945869        US
                                                      SHOOTING GAME
                                         MICROSTRIP PATCH ANTENNA AND ARRAY
10/637,843       6946995        US
                                              ANTENNA USING SUPERTRATE
                                          UNEQUAL ERROR PROTECTION OF VIDEO
10/077,059       6952450        US             BASED ON MOTION VECTOR
                                                   CHARACTERISTICS
                                           RECONFIGURABLE COMMUNICATION
09/552,650       6954634        US
                                                       NETWORK
Application   Patent Number   Country                   Title
 Number
10/323,227       6961594        US          MOBILE DEVICE POWER SAVING
                                         ELECTRONIC EQUIPMENT COMPRISING A
09/891,430       6963756        US
                                                RETRACTABLE SCREEN
                                         METHOD FOR DYNAMIC LOANING IN RATE
09/481,771       6964048        US
                                            MONOTONIC REAL-TIME SYSTEMS
09/571,456       6965582        US      CELLULAR RADIO COMMUNICATION SYSTEM
                                        CAMERA INFORMATION CODING/DECODING
                                        METHOD FOR SYNTHESIZING STEREOSCOPIC
10/121,583       6965699        US
                                          REAL VIDEO AND A COMPUTER GRAPHIC
                                                        IMAGE
                                             INCREASING LINK CAPACITY VIA
09/822,457       6967944        US           CONCURRENT TRANSMISSIONS IN
                                              CENTRALIZED WIRELESS LANS
                                           COMMUNICATION NETWORK HAVING
09/730,655       6967968        US
                                        MINIMIZED ROUNDTRIP CONTENTION DELAY
                                        ACTIVE MATRIX ORGANIC LIGHT EMITTING
10/334,837       6970149        US
                                               DIODE DISPLAY PANEL CIRCUIT
                                           EMERGENCY CALL PATIENT LOCATING
10/041,937       6980112        US          SYSTEM FOR IMPLANTED AUTOMATIC
                                                     DEFIBRILLATORS
10/334,409       6980351        US              ELECTROPHORETIC DISPLAY
09/797,085       6980522        US       AD-HOC RADIO COMMUNICATION SYSTEM
                                        METHOD AND DEVICE FOR ENCODING VIDEO
09/806,091       6983013        US
                                                         SIGNAL
                                         SNR SCALABLE VIDEO ENCODING METHOD
09/914,240       6985526        US
                                        AND CORRESPONDING DECODING METHOD
                                          SYSTEM AND METHOD FOR PROVIDING A
                                              SINGLE-LAYER VIDEO ENCODED
10/127,528       6985635        US
                                           BITSTREAMS SUITABLE FOR REDUCED-
                                                  COMPLEXITY DECODING
                                          LSF QUANTIZER FOR WIDEBAND SPEECH
10/033,649       6988067        US
                                                          CODER
09/460,944       6988276        US         IN-HOUSE TV TO TV CHANNEL PEEKING
                                        SLOT ANTENNA HAVING SLOTS FORMED ON
10/743,459       6992637        US
                                          BOTH SIDES OF DIELECTRIC SUBSTRATE
                                        METHOD AND APPARATUS FOR DETECTING
10/109,772       6993182        US           SCENE CHANGES IN VIDEO USING A
                                            HISTOGRAM OF FRAME DIFFERENCES
10/146,399       6999515        US          ENCODING BLOCK-ORGANIZED DATA
                                          SYSTEM AND METHOD FOR CONFIRMING
10/038,987       7003497        US
                                                ELECTRONIC TRANSACTIONS
10/267,705       7006701        US      SEQUENTIAL DIGITAL IMAGE COMPRESSION
09/840,812       7010034        US                 VIDEO COMPRESSION
Application   Patent Number   Country                   Title
 Number
                                                METHOD OF TRANSCODING AND
10/082,860       7012960        US         TRANSCODING DEVICE WITH EMBEDDED
                                                            FILTERS
                                                METHOD AND APPARATUS FOR A
10/255,327       7016668        US
                                          RECONFIGURABLE MULTI-MEDIA SYSTEM
                                        METHOD, NETWORK AND CONTROL STATION
                                          FOR THE TWO-WAY ALTERNATE CONTROL
10/089,959       7016676        US
                                               OF RADIO SYSTEMS OF DIFFERENT
                                        STANDARDS IN THE SAME FREQUENCY BAND
                                             IDENTIFICATION AND EVALUATION OF
10/014,190       7020336        US            AUDIENCE EXPOSURE TO LOGOS IN A
                                                       BROADCAST EVENT
                                        COMBINED DISPLAY-CAMERA FOR AN IMAGE
09/718,246       7034866        US
                                                      PROCESSING SYSTEM
                                            METHOD AND SYSTEM FOR SEARCHING
09/962,659       7039585        US            RECORDED SPEECH AND RETRIEVING
                                                     RELEVANT SEGMENTS
                                             TRAPEZOID ULTRA WIDE BAND PATCH
11/024,568       7042401        US
                                                           ANTENNA
                                        LOAD BALANCING AND DYNAMIC CONTROL
10/043,053       7047309        US
                                        OF MULTIPLE DATA STREAMS IN A NETWORK
09/944,306       7049954        US               DATA TRANSMISSION SYSTEM
                                                 HEALTHCARE PERSONAL AREA
10/033,806       7051120        US        IDENTIFICATION NETWORK METHOD AND
                                                            SYSTEM
                                            SYSTEM AND METHOD FOR DISTORTION
                                          CHARACTERIZATION IN FINGERPRINT AND
10/653,804       7054470        US       PALM-PRINT IMAGE SEQUENCES AND USING
                                              THIS DISTORTION AS A BEHAVIORAL
                                                          BIOMETRICS
                                            METHOD AND SYSTEM FOR OPTIMIZING
10/172,416       7054497        US         IMAGE SHARPNESS DURING CODING AND
                                                     IMAGE ENHANCEMENT
09/961,995       7058083        US      NETWORK INTERFACE DRIVER AND METHOD
                                         DATA TRANSMISSION SYSTEM, EQUIPMENT
09/933,552       7058879        US        SUITABLE FOR SUCH A SYSTEM AND DATA
                                                    TRANSMISSION METHOD
                                         METHOD AND A SYSTEM FOR ALLOCATION
10/169,346       7058951        US
                                                    OF A BUDGET TO A TASK
                                         METHOD OF SEGMENTING HANDWRITTEN
10/359,710       7072513        US      TOUCHING NUMERAL STRINGS HAVING NON-
                                             VERTICAL SEGMENTATION LINE
                                        RADIO SYSTEM, APPARATUS, AND METHOD
10/513,012       7072671        US
                                           OF OPERATING THE RADIO SYSTEM
                                            WIRELESS NETWORK WITH A DATA
09/973,312       7075917        US
                                           EXCHANGE ACCORDING TO THE ARQ
Application   Patent Number   Country                     Title
 Number
                                                        METHOD

                                              APPARATUS AND METHOD FOR
                                          AUTHENTICATING A USER BY EMPLOYING
10/184,875       7079670        US
                                         FEATURE POINTS OF A FINGERPRINT IMAGE
                                                      OF THE USER
                                        METHOD AND SYSTEM FOR ESTIMATING NO-
10/155,211       7092448        US       REFERENCE OBJECTIVE QUALITY OF VIDEO
                                                         DATA
                                         METHOD AND APPARATUS FOR REMOVING
09/838,010       7092549        US
                                             DEFECTS IN AN IMAGE SEQUENCE
                                            WIRELESS COMMUNICATION SYSTEM
10/175,413       7092694        US      HAVING A GUEST TRANSMITTER AND A HOST
                                                       RECEIVER
                                          APPARATUS AND METHOD FOR SECURITY
09/942,634       7093298        US
                                        OBJECT ENHANCEMENT AND MANAGEMENT
                                        SYSTEM AND METHOD FOR NON INTRUSIVE
09/810,015       7095328        US
                                          MONITORING OF AT RISK INDIVIDUALS
                                        MICROSTRIP PATCH ANTENNA HAVING HIGH
10/749,606       7099686        US
                                                    GAIN AND WIDEBAND
                                           TRANSMISSION SYSTEM COMPRISING A
                                        STATION OF A FIRST TYPE AND A STATION OF
09/730,679       7103070        US
                                          A SECOND TYPE AND SYNCHRONIZATION
                                                          METHOD
10/153,256       7103340        US          ANTENNA DIVERSITY ARRANGEMENT
                                          BROADBAND SLOT ANTENNA AND SLOT
10/650,406       7106264        US
                                             ARRAY ANTENNA USING THE SAME
10/124,009       7107111        US                  TRICK PLAY FOR MP3
                                           METHOD AND APPARATUS FOR SECURE
10/065,802       7107445        US
                                              PROCESSING OF SENSITIVE DATA
                                        SIGNIFICANT SCENE DETECTION AND FRAME
10/298,968       7110047        US      FILTERING FOR A VISUAL INDEXING SYSTEM
                                                USING DYNAMIC THRESHOLDS
                                          APPARATUS AND METHOD FOR PEER-TO-
10/080,184       7110366        US        PEER LINK MONITORING OF A WIRELESS
                                          NETWORK WITH CENTRALIZED CONTROL
                                        METHOD AND SYSTEM FOR AUTOMATICALLY
09/822,452       7113074        US            CONTROLLING A PERSONALIZED
                                                 NETWORKED ENVIRONMENT
                                        METHOD AND APPARATUS FOR ASSIGNING IP
10/202,660       7117258        US            ADDRESS USING AGENT IN ZERO
                                                 CONFIGURATION NETWORK
                                           REDUCED COMPLEXITY INTERCARRIER
10/078,936       7120209        US
                                               INTERFERENCE CANCELLATION
Application   Patent Number   Country                    Title
 Number
                                           SYSTEM AND METHOD FOR CREATING
09/877,344       7123658        US
                                               MULTI-PRIORITY STREAMS
                                        METHOD AND APPARATUS FOR DETECTING
09/449,250       7123745        US      MOVING OBJECTS IN VIDEO CONFERENCING
                                              AND OTHER APPLICATIONS
                                             CONVERSATIONAL COMPUTING VIA
09/806,565       7137126        US
                                            CONVERSATIONAL VIRTUAL MACHINE
                                         METHOD AND SYSTEM FOR OBTAINING THE
10/059,441       7139017        US      BEST PICTURE QUALITY IN A SCARCE-POWER
                                                           DEVICE
                                           METHOD AND APPARATUS FOR EDITING
10/124,061       7149159        US
                                                      DATA STREAMS
                                               METHOD AND APPARATUS FOR
10/024,779       7151767        US         SYNCHRONIZING FREQUENCY HOPPING
                                                      TRANSCEIVERS
                                          METHOD OF RECEIVING A SIGNAL AND A
10/082,858       7151916        US
                                                         RECEIVER
                                           OVERLAPPING NETWORK ALLOCATION
                                         VECTOR (ONAV) FOR AVOIDING COLLISION
10/029,825       7164671        US
                                        IN THE IEEE 802.11 WLAN OPERATING UNDER
                                                            HCF
09/773,418       7167454        US            RADIO COMMUNICATION SYSTEM
                                        VOLTAGE-CONTROLLED OSCILLATOR USING
10/957,749       7170355        US
                                               CURRENT FEEDBACK NETWORK
                                          FAMILY HISTOGRAM BASED TECHNIQUES
10/028,378       7170566        US         FOR DETECTION OF COMMERCIALS AND
                                                  OTHER VIDEO CONTENT
                                            NETWORK WITH ADAPTATION OF THE
10/257,204       7171169        US
                                                  MODULATION METHOD
                                        METHOD AND SYSTEM FOR TRANSFERRING A
09/929,118       7171206        US
                                                COMMUNICATION SESSION
10/480,660       7174135        US      WIDEBAND SIGNAL TRANSMISSION SYSTEM
                                        DEMODULATING DEVICE AND METHOD FOR
10/147,974       7177345        US
                                                 W-CDMA BASE STATION
                                        METHOD OF MANUFACTURING FIELD EFFECT
11/180,726       7183149        US
                                                      TRANSISTOR
                                        TV-RECEIVER, IMAGE DISPLAY APPARATUS,
10/477,871       7190408        US      TV-SYSTEM AND METHOD FOR DISPLAYING
                                                       AN IMAGE
10/135,337       7193989        US       RADIO COMMUNICATION ARRANGEMENTS
10/135,353       7193991        US       RADIO COMMUNICATION ARRANGEMENTS
                                        APPARATUS FOR SEARCHING MULTIPATH IN
10/211,416       7194018        US        SPREAD SPECTRUM COMMUNICATIONS
                                             SYSTEM AND METHOD THEREOF
10/621,461       7197598        US      APPARATUS AND METHOD FOR FILE-LEVEL
Application   Patent Number   Country                    Title
 Number
                                                        STRIPING
                                          METHOD FOR SUPPORTING NON-LINEAR,
09/923,868       7206285        US       HIGHLY SCALABLE INCREASE-DECREASE
                                             CONGESTION CONTROL SCHEME
                                           APPARATUS FOR TRANSMITTING AND
                                         RECEIVING SIGNAL USING ORTHOGONAL
10/330,800       7215635        US         CODES AND NON-BINARY VALUES IN
                                            CDMA/OFDM SYSTEM AND METHOD
                                                        THEREOF
                                          VIDEO SIGNAL ENCODING AND BUFFER
09/855,115       7215706        US
                                                     MANAGEMENT
09/819,279       7227579        US            LIGHT MODULATION REMOVER
                                        DIRECTIONAL DUAL FREQUENCY ANTENNA
10/523,619       7230579        US
                                                     ARRANGEMENT
                                         A METHOD AND APPARATUS FOR SPACE-
10/182,158       7242719        US      SAVING-VARIABLE LENGTH ENCODING AND
                                                       DECODING
                                          ALIGNING 802.11E HCF AND 802.11H TPC
10/119,577       7245592        US
                                                      OPERATIONS
                                         METHOD AND SYSTEM FOR ESTABLISHING
10/547,585       7283832        US
                                        WIRELESS PEER-TO-PEER COMMUNICATIONS
                                         METHOD AND SYSTEM FOR MAINTAINING
                                        UPLINK SYNCHRONIZATION WITH PEER-TO-
10/547,586       7286841        US
                                           PEER COMMUNICATION IN WIRELESS
                                                COMMUNICATION SYSTEM
                                         METHOD AND SYSTEM FOR PEER-TO-PEER
10/551,312       7308266        US         COMMUNICATION MANAGEMENT IN
                                         WIRELESS COMMUNICATION NETWORKS
10/264,904       7308466        US          MEMORY RECLAMATION METHOD
                                        METHOD FOR ALLOCATING IP ADDRESSES
                                          FOR PEER-TO-PEER WIRELESS INSTANT
11/182,927       7502335        US
                                             MESSAGING AND OTHER DATA
                                                  COMMUNICATIONS
                                              MOBILE INSTANT MESSAGING
11/091,242       7672255        US
                                          CONFERENCING METHOD AND SYSTEM
                                           GENERATION OF ENCRYPTED VIDEO
10/544,773       7681227        US
                                                    INFORMATION
                                        SYSTEM AND METHOD FOR GENERATING A
10/562,538       7738778        US       MULTIMEDIA SUMMARY OF MULTIMEDIA
                                                       STREAMS
                                         PEER-TO-PEER MOBILE DATA TRANSFER
11/042,620       7773550        US
                                                 METHOD AND DEVICE
                                          METHOD FOR ESTABLISHING NETWORK
                                          CONNECTIONS BETWEEN STATIONARY
11/288,505       7817606        US
                                           TERMINALS AND REMOTE DEVICES
                                               THROUGH MOBILE DEVICES
Application   Patent Number   Country                   Title
 Number
                                         SYSTEM AND METHOD FOR DETERMINING
11/776,420       7853500        US
                                                  RIGHT OF ACCESS
                                              MOBILE INSTANT MESSAGING
12/691,594       7940704        US
                                          CONFERENCING METHOD AND SYSTEM
                                        PEER-TO-PEER MOBILE INSTANT MESSAGING
10/817,994       7961663        US
                                                  METHOD AND DEVICE
                                           PEER-TO-PEER MOBILE DATA TRANSFER
12/832,576       7969925        US
                                                   METHOD AND DEVICE
                                          SYSTEM & METHOD FOR UNIQUE DIGITAL
10/016,325       8001052        US       ASSET IDENTIFICATION AND TRANSACTION
                                                      MANAGEMENT
                                           SYSTEM & METHOD FOR DETERMINING
12/966,673       8117113        US
                                                     RIGHT OF ACCESS
                                        DIGITAL MEDIA ASSET CONVERSION SYSTEM
12/103,604       8200581        US
                                                       AND METHOD
                                               LOCAL AREA ADVERTISEMENT
2012100461     2012100461       AU
                                                      MANAGEMENT
                                           RENEWABLE RESOURCE DISTRIBUTION
2012100463     2012100463       AU
                                                  MANAGEMENT SYSTEM
                                        REMOTE RECOGNITION OF AN ASSOCIATION
2011101297     2011101297       AU
                                               BETWEEN REMOTE DEVICES
                                         REGISTRATION AND AUTHENTICATION OF
2013101034     2013101034       AU         COMPUTING DEVICES USING A DIGITAL
                                                     SKELETON KEY
                                          HARDWARE IDENTIFICATION THROUGH
2011101296     2011101296       AU
                                                        COOKIES
                                         UNIQUE DEVICE IDENTIFICATION AMONG
2013100369     2013100369       AU       LARGE POPULATIONS OF HOMOGENEOUS
                                                        DEVICES
                                          DEVICE AUTHENTICATION USING INTER-
2013100802     2013100802       AU
                                              PERSON MESSAGE METADATA
                                         MIGRATION OF USAGE SESSIONS BETWEEN
2013100259     2013100259       AU
                                                        DEVICES
                                            PERSONAL CONTROL OF PERSONAL
2012100459     2012100459       AU
                                                     INFORMATION
                                          ANONYMOUS WHISTLE BLOWER SYSTEM
2012100470     2012100470       AU           WITH REPUTATION REPORTING OF
                                             ANONYMOUS WHISTLE BLOWERS
                                        COMPUTER BASED COMPARISON OF HUMAN
2012100464     2012100464       AU
                                                      INDIVIDUALS
                                          PEDESTRIAN TRAFFIC MONITORING AND
2013100243     2013100243       AU
                                                        ANALYSIS
                                         PREDICTIVE DELIVERY OF INFORMATION
2013100804     2013100804       AU
                                               BASED ON DEVICE HISTORY
                                        HEALTH ASSESSMENT BY REMOTE PHYSICAL
2012100465     2012100465       AU
                                                     EXAMINATION
  Application       Patent Number   Country                   Title
   Number
  2012100458         2012100458       AU            LOCAL AREA SOCIAL NETWORKING
                                               METHOD AND SYSTEM FOR IMPLEMENTING
  2012100460         2012100460       AU            ZONE-RESTRICTED BEHAVIOR OF A
                                                          COMPUTING DEVICE
                                                NEAR-FIELD AUTHENTICATION THROUGH
  2012100462         2012100462       AU        COMMUNICATION OF ENCLOSED CONTENT
                                                            SOUND WAVES
  2013100883         2013100883       AU            DETECTION OF DEVICE TAMPERING
  2013100355         2013100355       AU          DEVICE-SPECIFIC CONTENT DELIVERY
  10165951.4           2273371        DE      FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                   INSTALLING PROTECTED SOFTWARE
60 2008 039 553.7      2203815        DE             PRODUCT USING UNPROTECTED
                                                            INSTALLATION
                                               SYSTEMS AND METHODS FOR DETERMINING
                                                 AUTHORIZATION TO OPERATE LICENSED
60 2010 023 538.6      2273411        DE
                                                 SOFTWARE BASED ON A CLIENT DEVICE
                                                             FINGERPRINT
                                              SYSTEM AND METHOD FOR SECURED MOBILE
   10168528.7          2282474        DE
                                                           COMMUNICATION
                                                SYSTEM AND METHOD FOR SECURING AN
60 2010 031 589.4      2267966        DE
                                                     ELECTRONIC COMMUNICATION
                                                SYSTEMS AND METHODS FOR PROVIDING
 EP 10166779.8         2270703        EP      CONDITIONAL AUTHORIZATION TO OPERATE
                                                          LICENSED SOFTWARE
                                              SYSTEM AND METHOD FOR REDUNDANCY IN
 EP 10165956.3         2264975        EP
                                                     A COMMUNICATION NETWORK
 EP 10165951.4       EP 2273371       EP      FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                SECURING EXECUTABLE CODE INTEGRITY
 EP 10165196.6                        EP
                                                      USING AUTO-DERIVATIVE KEY
                                               FEATURE-SPECIFIC KEYS FOR EXECUTABLE
 EP 10165197.4         2264640        EP
                                                                 CODE
                                                  INSTALLING PROTECTED SOFTWARE
   8831302.8           2203815        EP             PRODUCT USING UNPROTECTED
                                                             INSTALLATION
                                               SYSTEMS AND METHODS FOR DETERMINING
                                                 AUTHORIZATION TO OPERATE LICENSED
   10165175            2273411        EP
                                                 SOFTWARE BASED ON A CLIENT DEVICE
                                                              FINGERPRINT
                                              SYSTEM AND METHOD FOR SECURED MOBILE
 EP 10168528.7         2282474        EP
                                                            COMMUNICATION
                                                   SYSTEM AND METHOD FOR DEVICE
 EP 10188068.0         2282474        EP            AUTHENTICATION WITH BUILT-IN
                                                              TOLERANCE
                                                SYSTEM AND METHOD FOR SECURING AN
 EP 10165171.9         2267966        EP
                                                     ELECTRONIC COMMUNICATION
 Application    Patent Number   Country                    Title
  Number
                                           SYSTEMS AND METHODS FOR AUDITING
 10166788.9      EP2270704        EP
                                           SOFTWARE USAGE USING A COVERT KEY
                                          USE OF A FINGERPRINT WITH AN ON-LINE OR
EP 10165179.2      2273438        EP
                                                    NETWORKED AUCTION
 10165951.4        2273371        GB      FAILOVER PROCEDURE FOR SERVER SYSTEM
                                              INSTALLING PROTECTED SOFTWARE
EP08831302.8     EP2203815        GB            PRODUCT USING UNPROTECTED
                                                       INSTALLATION
                                           SYSTEMS AND METHODS FOR DETERMINING
                                            AUTHORIZATION TO OPERATE LICENSED
  10165175         2273411        GB
                                             SOFTWARE BASED ON A CLIENT DEVICE
                                                        FINGERPRINT
                                          SYSTEM AND METHOD FOR SECURED MOBILE
 10168528.7        2282474        GB
                                                      COMMUNICATION
                                           SYSTEM AND METHOD FOR SECURING AN
 10165171.9        2267966        GB
                                               ELECTRONIC COMMUNICATION
                                           SYSTEMS AND METHODS FOR PROVIDING
 12/819,046                       US      CONDITIONAL AUTHORIZATION TO OPERATE
                                                   LICENSED SOFTWARE
                                          REMOTE UPDATE OF COMPUTERS BASED ON
 12/818,906        8239852        US
                                              PHYSICAL DEVICE RECOGNITION
                                          AUTOMATIC TELLER MACHINE INVENTORY
 14/867,976        9558636        US
                                               AND DISTRIBUTION SYSTEM
                                           AUTOMATIC TELLER MACHINE INVENTORY
 15/417,748                       US
                                                  AND DISTRIBUTION SYSTEM
                                            VERIFICATION THAT AN AUTHENTICATED
 14/825,120                       US         USER IS IN PHYSICAL POSSESSION OF A
                                                         CLIENT DEVICE
                                              DEVICE AND METHOD FOR SECURED
 12/468,288        8812701        US
                                                       COMMUNICATION
                                              SYSTEM AND METHOD FOR CONTENT
 12/813,362        8452960        US
                                                           DELIVERY
                                               SYSTEM AND METHOD FOR TRAFFIC
 12/813,378        8736462        US
                                                   INFORMATION DELIVERY
                                             SYSTEM AND METHOD FOR LOCATING
 12/813,391        8903653        US
                                                       NETWORK NODES
 12/813,420        9141489        US      FAILOVER PROCEDURE FOR SERVER SYSTEM
                                             RENEWABLE RESOURCE DISTRIBUTION
 13/707,454                       US
                                                    MANAGEMENT SYSTEM
                                           SECURING EXECUTABLE CODE INTEGRITY
 12/792,184                       US
                                                USING AUTO-DERIVATIVE KEY
                                          FEATURE-SPECIFIC KEYS FOR EXECUTABLE
 12/792,206                       US
                                                          CODE
 12/903,980        8769296        US          SOFTWARE SIGNATURE TRACKING
Application   Patent Number   Country                    Title
 Number
                                            INSTALLING PROTECTED SOFTWARE
12/235,243       8160962        US            PRODUCT USING UNPROTECTED
                                                  INSTALLATION IMAGE
                                          POST-PRODUCTION PREPARATION OF AN
                                         UNPROTECTED INSTALLATION IMAGE FOR
13/269,415       8671060        US
                                        DOWNLOADING AS A PROTECTED SOFTWARE
                                                        PRODUCT
14/524,939                      US       ELECTRONIC MAIL SENDER VERIFICATION
                                        SYSTEM AND METHOD FOR SECURED MOBILE
12/828,473       8213907        US
                                                    COMMUNICATION
                                        REMOTE RECOGNITION OF AN ASSOCIATION
13/586,111       8693473        US
                                               BETWEEN REMOTE DEVICES
13/692,843                      US         DATA REPOSITORY AUTHENTICATION
                                         REGISTRATION AND AUTHENTICATION OF
13/832,982       9286466        US        COMPUTING DEVICES USING A DIGITAL
                                                    SKELETON KEY
                                         DEVICE AUTHENTICATION USING DEVICE
13/914,584       9143496        US
                                              ENVIRONMENT INFORMATION
                                         REMOTE RECOGNITION OF AN ASSOCIATION
14/176,906                      US
                                                 BETWEEN REMOTE DEVICES
14/794,121                      US           SECURE TWO-STAGE TRANSACTIONS
                                          REGISTRATION AND AUTHENTICATION OF
15/048,466                      US          COMPUTING DEVICES USING A DIGITAL
                                                      SKELETON KEY
                                              SYSTEM AND METHOD FOR DEVICE
12/903,948       8316421        US             AUTHENTICATION WITH BUILT-IN
                                                        TOLERANCE
                                             METHOD AND APPARATUS FOR USING
                                           PERFORMANCE AND STRESS TESTING ON
11/531,235       7934250        US
                                              COMPUTING DEVICES FOR DEVICE
                                                     AUTHENTICATION
                                             METHOD AND APPARATUS FOR USING
11/531,257       7987362        US      IMPERFECTIONS IN COMPUTING DEVICES FOR
                                                  DEVICE AUTHENTICATION
13/235,281                      US       PSYCHOGRAPHIC DEVICE FINGERPRINTING
                                            HARDWARE IDENTIFICATION THROUGH
13/621,809       9571492        US
                                                         COOKIES
                                          DEVICE AUTHENTICATION USING DISPLAY
13/911,574       8695068        US
                                                   DEVICE IRREGULARITY
                                          DEVICE AUTHENTICATION USING INTER-
14/196,083       9578502        US
                                              PERSON MESSAGE METADATA
                                         DEVICE AUTHENTICATION USING DISPLAY
14/179,292       9444802        US
                                                 DEVICE IRREGULARITY
                                          HARDWARE IDENTIFICATION THROUGH
15/416,920                      US
                                                       COOKIES
Application   Patent Number   Country                   Title
 Number
                                         MIGRATION OF USAGE SESSIONS BETWEEN
14/050,213                      US
                                                           DEVICES
                                          DEVICE-SPECIFIC RESTRICTIVE CONTENT
14/176,928                      US
                                                          DELIVERY
14/196,065                      US      SHARED STATE AMONG MULTIPLE DEVICES
                                            SYSTEM OF DEPENDENT KEYS ACROSS
11/532,080       8284929        US      MULTIPLE PIECES OF RELATED SCRAMBLED
                                                       INFORMATION
                                           WEB CONTENT ACCESS USING A CLIENT
12/703,470       8838976        US
                                                     DEVICE IDENTIFIER
                                         SYSTEM AND METHOD FOR TRACKING AND
12/903,959       9082128        US
                                                  SCORING USER ACTIVITIES
                                              PERSONAL CONTROL OF PERSONAL
13/586,057       9338152        US
                                                       INFORMATION
13/692,857       8881273        US           DEVICE REPUTATION MANAGEMENT
                                          ANONYMOUS WHISTLE BLOWER SYSTEM
13/742,972                      US             WITH REPUTATION REPORTING OF
                                               ANONYMOUS WHISTLE BLOWER
                                        COMPUTER-BASED COMPARISON OF HUMAN
13/743,162       8521874        US
                                                        INDIVIDUALS
13/944,622                      US        EMPLOYEE PERFORMANCE EVALUATION
                                            INCLUDING USAGE DATA TO IMPROVE
13/944,618                      US
                                          COMPUTER-BASED TESTING OF APTITUDE
                                        COMPUTER-BASED COMPARISON OF HUMAN
13/916,945       8892642        US
                                                        INDIVIDUALS
14/510,965       9311485        US           DEVICE REPUTATION MANAGEMENT
                                           PEDESTRIAN TRAFFIC MONITORING AND
                                               ANALYSIS USING LOCATION AND
14/049,841       9571981        US
                                         AUTHENTICATION OF MOBILE COMPUTING
                                                           DEVICES
                                          PREDICTIVE DELIVERY OF INFORMATION
14/188,063       9414199        US
                                                 BASED ON DEVICE HISTORY
                                           PEDESTRIAN TRAFFIC MONITORING AND
15/415,726                      US
                                                          ANALYSIS
                                        HEALTH ASSESSMENT BY REMOTE PHYSICAL
13/743,198       9449151        US
                                                       EXAMINATION
                                        HEALTH ASSESSMENT BY REMOTE PHYSICAL
15/268,845                      US
                                                       EXAMINATION
                                            METHOD AND APPARATUS FOR USING
                                          IMPERFECTIONS AND IRREGULARITIES IN
11/470,246       7804079        US
                                            OPTICAL MEDIA FOR IDENTIFICATION
                                                          PURPOSES
13/657,859                      US           LOCAL AREA SOCIAL NETWORKING
                                              MOBILE DEVICE MONITORING AND
14/983,281                      US
                                                          ANALYSIS
Application   Patent Number   Country                    Title
 Number
                                          SYSTEM AND METHOD FOR MONITORING
12/818,981                      US
                                            EFFICACY OF ONLINE ADVERTISING
                                          SYSTEM AND METHOD FOR ADJUSTABLE
12/272,570       8566960        US
                                             LICENSING OF DIGITAL PRODUCTS
12/784,380       9633183        US           MODULAR SOFTWARE PROTECTION
                                            SYSTEMS AND METHODS FOR GAME
12/784,262       8423473        US
                                                       ACTIVATION
                                             SYSTEM AND METHOD FOR MEDIA
12/784,447                      US
                                                      DISTRIBUTION
                                           SYSTEM AND METHOD FOR AUDITING
12/140,917       7908662        US
                                                    SOFTWARE USAGE
15/483,392                      US           MODULAR SOFTWARE PROTECTION
                                          SYSTEM AND METHOD FOR SECURING AN
12/792,249       8495359        US
                                              ELECTRONIC COMMUNICATION
                                            CUSTOMER NOTIFICATION PROGRAM
                                         ALERTING CUSTOMER-SPECIFIED NETWORK
13/707,886       8949954        US
                                           ADDRESS OF UNAUTHORIZED ACCESS
                                            ATTEMPTS TO CUSTOMER ACCOUNT
                                         METHOD AND SYSTEM FOR IMPLEMENTING
13/734,175                      US           ZONE-RESTRICTED BEHAVIOR OF A
                                                   COMPUTING DEVICE
                                          NEAR FIELD AUTHENTICATION THROUGH
13/734,178       9564952        US       COMMUNICATION OF ENCLOSED CONTENT
                                                     SOUND WAVES
14/074,153       8881280        US         DEVICE-SPECIFIC CONTENT DELIVERY
14/530,529       9294491        US         DEVICE-SPECIFIC CONTENT DELIVERY
                                          NEAR FIELD AUTHENTICATION THROUGH
15/424,298                      US       COMMUNICATION OF ENCLOSED CONTENT
                                                     SOUND WAVES
12/390,273       8374968        US      LICENSE AUDITING FOR DISTRIBUTED
                                        APPLICATIONS
12/819,012                      US      SYSTEM AND METHOD FOR PIRACY
                                        REDUCTION IN SOFTWARE ACTIVATION
12/818,934       9129097        US      SYSTEMS AND METHODS FOR AUDITING
                                        SOFTWARE USAGE USING A COVERT KEY
13/239,260                      US      LICENSE AUDITING OF SOFTWARE USAGE BY
                                        ASSOCIATING SOFTWARE ACTIVATIONS
                                        WITH DEVICE IDENTIFIERS
12/792,442                      US      SYSTEM AND METHOD FOR PREVENTING
                                        MULTIPLE ONLINE PURCHASES
12/792,375       9075958        US      USE OF FINGERPRINT WITH AN ON-LINE OR
                                        NETWORKED AUCTION
13/961,774                      US      SYSTEM AND METHOD FOR PREVENTING
                                        MULTIPLE ONLINE PURCHASES
    Exhibit C
        to
Turner Declaration
    Exhibit D
        to
Turner Declaration
                                                                                      EXECUTION



  AMENDED AND RESTATED NOTE PURCHASE AND SECURITY AGREEMENT

        This Amended and Restated Note Purchase and Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this “Agreement”)
is entered into as of November 16, 2018 (the “Effective Date”) by and between Uniloc 2017 LLC,
a Delaware limited liability company (“Company”), and CF Uniloc Holdings LLC, a Delaware
limited liability company, as the purchaser (“Purchaser”) and as the collateral agent (in such
capacity, “Collateral Agent”). The parties hereto are sometimes referred to herein as a “Party” or,
collectively, as the “Parties”.

                                           RECITALS

        WHEREAS, the Parties are party to that certain Note Purchase and Security Agreement,
dated as of May 3, 2018 (the “Original Note Purchase Agreement”), pursuant to which Purchaser
purchased (the “Note Purchase”) from Company promissory notes in the form attached as Exhibit
A (each as amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Notes”) in an aggregate principal amount of $54,241,109 (the “Note Purchase
Amount”); and

      WHEREAS, the Parties have agreed to amend and restate the Original Note Purchase
Agreement in its entirety as set forth herein.

       NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

                                          AGREEMENT

       1.      DEFINITIONS.

                1.1    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following respective meanings:

                “Affiliate” means with respect to any Person, a Person that owns or controls directly
or indirectly the Person, any Person that controls or is controlled by or is under common control
with the Person, and each of that Person’s senior executive officers, directors, partners and, for
any Person that is a limited liability company, that Person’s managers and members; provided,
however, that (i) none of Parties or their parent companies or Affiliates shall be deemed to be an
Affiliate of any Party or its parent company or Affiliates and (ii) none of Parties or their parent
companies or Affiliates shall be deemed to be an Affiliate of Company or any of its Affiliates.

              “Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New York.

                “Change of Control” means at any time, any Person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of more than 50% on a fully diluted basis of the voting and/or economic
interest in the equity interests of Company or shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of managers (or similar governing body)
of Company.

                  “Contingent Obligation” means for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any Indebtedness, lease, dividend, letter of credit or other
obligation of another such as an obligation directly or indirectly guaranteed, endorsed, co-made,
discounted or sold with recourse by that Person, or for which that Person is directly or indirectly
liable, (b) any obligations for undrawn letters of credit for the account of that Person and (c) all
obligations from any interest rate, currency or commodity swap agreement, interest rate cap or
collar agreement, or other agreement or arrangement designated to protect a Person against
fluctuation in interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. The amount of a
Contingent Obligation is the stated or determined amount of the primary obligation for which the
Contingent Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith but the amount may not exceed the maximum
of the obligations under any guarantee or other support arrangement.

                “Equity Interests” means all shares, interests, participation or other equivalents,
however designated, of or in a corporation or limited liability company, whether or not voting,
including but not limited to common stock, member interests, warrants, preferred stock,
convertible debentures, and all agreements, instruments and documents convertible, in whole or in
part, into any one or more or all of the foregoing.

               “Etchegoyen” means Craig S. Etchegoyen, an individual.

             “GAAP” means generally accepted accounting principles in the United States, as
amended from time to time.

               “Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local or similar government, governmental, regulatory or
administrative authority, branch, agency or commission or any court, tribunal, or arbitral or judicial
body (including any grand jury).

              “Heads of Agreement” means that certain Heads of Agreement, by and between
Purchaser Parent and Etchegoyen, dated as of May 3, 2018.

                “Indebtedness” means, without duplication, (a) indebtedness for borrowed money
or the deferred price of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds, debentures or similar
instruments, (c) capital lease obligations, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all Indebtedness referred to above
secured by (or for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets (including accounts and
contract rights) owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness, (f) all obligations of such Person issued or assumed as the

                                                  2
deferred purchase price of property or services (excluding trade accounts and accrued expenses
payable in the ordinary course of business) and (g) Contingent Obligations with respect to
Indebtedness described in clauses (a) through (f) of this definition.

             “License Agreements” means, collectively, (a) that certain License Agreement, by
and between Company and Uniloc Luxembourg, S.A., dated as of May 3, 2018; and (b) that certain
License Agreement, by and between Company and Uniloc Licensing EU S.à. r.l., dated as of May
3, 2018.

                “Lien” means any mortgage, deed of trust, or pledge, security interest,
hypothecation, assignment, assigned deposit, arrangement, encumbrance, encroachment, lien
(statutory or otherwise), claim, option, reservation or defect of any kind, or preference, or priority,
or other security agreement or preferential arrangement of any kind of or nature whatsoever
(including, without limitation, any conditional sale or other title retention agreement, any financing
statement under the UCC, or under the comparable law of any other jurisdiction).

                “Net Insurance/Condemnation Proceeds” means an amount equal to (a) the cash
proceeds (including cash equivalents) received (as and when received) (i) under any casualty
insurance policy in respect of a covered loss thereunder of any asset or property or (ii) as a result
of the taking of any asset or property by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such asset or property to a purchaser with
such power under threat of such a taking, net of (b) (i) selling costs and out-of-pocket expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and similar taxes and
income taxes paid or payable (as determined by Company)) in connection with such event, (ii)
amounts provided as a reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such event; provided,
that to the extent and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Insurance/Condemnation Proceeds, (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness (other than the Notes) which is
secured by the asset or property subject to such event and which is required to be repaid or
otherwise comes due or would be in default under the terms thereof as a result of such event (other
than any such Indebtedness assumed by the purchaser of such asset or property) and (iv) the
reasonable out-of-pocket costs of putting any affected asset or property in a safe and secure
position.

                “Net Proceeds” means an amount equal to (a) with respect to any disposition or sale
of any asset or property, the cash proceeds (including cash equivalents) received (as and when
received) net of (i) selling costs and out-of-pocket expenses (including reasonable broker’s fees or
commissions, legal fees, transfer and similar taxes and income taxes paid or payable (as
determined by Company)) in connection with such disposition or sale, (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any indemnification obligations
or purchase price adjustment associated with such disposition or sale; provided, that to the extent
and at the time any such amounts are released from such reserve, such amounts shall constitute
Net Proceeds, (iii) the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness (other than the Notes) which is secured by the asset or property sold in such
disposition or sale and which is required to be repaid or otherwise comes due or would be in default
under the terms thereof as a result of such disposition or sale (other than any such Indebtedness

                                                  3
assumed by the purchaser of such asset or property) and (iv) cash escrows (until released from
escrow to Company or any of its subsidiaries) from the sale price for such disposition or sale and
(b) with respect to any issuance or incurrence of Indebtedness or Equity Interests, the cash proceeds
(including cash equivalents) received (as and when received), net of all taxes and customary fees,
commissions, costs, underwriting discounts and other fees and expenses incurred in connection
therewith.

               “Note Documents” means this Agreement, any Notes, any Intellectual Property
Security Agreements and any other agreements or documents executed and delivered in connection
with the foregoing.

             “Operating Agreement” means that certain Second Amended and Restated
Operating Agreement of Company, by and among Company, Purchaser, Etchegoyen and Uniloc
Management LLC, dated as of the date hereof.

               “Permitted Indebtedness” means (a) Company’s Indebtedness to Purchaser under
this Agreement, (b) any Liens securing such Indebtedness and (c) any extensions, refinancings,
modifications, amendments and restatements of such Indebtedness.

                “Person” means any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, firm, joint stock company, estate, entity or government
agency.

            “Purchase Agreement” means that certain Asset Purchase Agreement, by and
between Company and Uniloc Luxembourg S.A., dated as of March 28, 2018.

               “Purchaser” has the meaning set forth in the preamble hereto.

               “Purchaser Parent” means Fortress Credit Corp., a Delaware corporation.

                “Secured Obligations” means all money, debts, obligations and liabilities which
now are or have been or at any time hereafter may be or become due, owing or incurred by
Company to Purchaser, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, and which, in all instances, arise under, out of, or in
connection with this Agreement, any Note, any other Note Document, whether on account of
principal, interest (including, without limitation, interest accruing on the Note and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to Company, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement obligations, fees, indemnities,
costs, expenses, or otherwise.

            “Services Agreement” means that certain Services Agreement, by and between
Company and Uniloc Licensing USA LLC, dated as of the date hereof.

             “Solvent” means, with respect to Company, that (a) the fair salable value of
Company’s assets on a consolidated basis (including goodwill minus disposition costs) exceeds


                                                  4
the fair value of their liabilities on a consolidated basis, (b) Company does not have unreasonably
small capital and (c) Company is able to pay its debts (including trade debts) as they mature.

              “Transaction Documents” means the Operating Agreement, the Purchase
Agreement, the Note Documents, the License Agreements, the Services Agreement and the Heads
of Agreement.

               “UCC” means the Uniform Commercial Code of the State of New York as in effect
on the date hereof and as amended from time to time hereafter.

               “Uniloc Management LLC” means Uniloc Management LLC, a Delaware limited
liability company.

               1.2    Table of Definitions. The following terms have the meanings set forth in
the Sections referenced below:

Definitions                                                                                                                         Sections

After-Acquired Intellectual Property .......................................................................... Section 4.9(d)
Agreement .......................................................................................................................... Preamble
Collateral ..........................................................................................................................Section 4.1
Collateral Agent ................................................................................................................. Preamble
Company ............................................................................................................................ Preamble
Default Rate .....................................................................................................................Section 3.2
Effective Date .................................................................................................................... Preamble
Event of Default ..................................................................................................................Section 8
Intellectual Property Collateral ........................................................................................Section 4.9
Intellectual Property Security Agreement ................................................................... Section 4.9(c)
Investor Parties............................................................................................................ Section 7.4(b)
Maturity Date ...................................................................................................................Section 3.1
Note Purchase ...................................................................................................................... Recitals
Note Purchase Amount ........................................................................................................ Recitals
Notes .................................................................................................................................... Recitals
Outstanding Balance ........................................................................................................Section 3.2
Parties................................................................................................................................. Preamble
Party ................................................................................................................................... Preamble
Permitted Liens ........................................................................................................... Section 7.1(a)
Purchaser ............................................................................................................................ Preamble
Securities Act ...................................................................................................................Section 6.3




                                                                        5
        2.       NOTE PURCHASE. (a) Prior to the date hereof, Company has issued, and
Purchaser has purchased, Notes in an aggregate amount equal to the Note Purchase Amount, and
(b) on any date after the Effective Date, upon the mutual written consent of the Parties, Purchaser
shall purchase from Company, and Company shall issue to Purchaser, additional Notes in an
amount to be agreed upon by the Parties, in each case, upon the terms and subject to the conditions
set forth in this Agreement.

       3.      TERM; INTEREST; REPAYMENT; PREPAYMENT.

               3.1     Term. The Notes and all accrued and unpaid interest thereon and any and
all other sums payable to Purchaser hereunder shall be repaid in the ordinary course in accordance
with the terms hereof and shall, notwithstanding the foregoing, be due and payable in full on the
date of any acceleration of the Notes in accordance with Section 8 (the “Maturity Date”).

                3.2     Interest; Repayment. Interest on the unpaid principal balance of the Notes
(such balance as increased as provided below, the “Outstanding Balance”) will accrue from the
date of issuance at the rate of twenty percent (20.0%) per annum, calculated on the basis of a 360
day year and actual days elapsed; provided, that upon the occurrence and during the continuance
of any Event of Default hereunder, including any failure to repay the Outstanding Balance in full,
plus all accrued and unpaid interest thereon, on the Maturity Date, the Outstanding Balance will
accrue at a rate of twenty-two percent (22.0%) per annum (the “Default Rate”). Accrued interest
shall be added to the Outstanding Balance on a monthly basis on the last day of each month,
commencing on the date of issuance, and no such accrued interest shall be due and payable prior
to the Maturity Date. Company will repay the Outstanding Balance plus all accrued and unpaid
interest thereon on the Maturity Date.

                3.3   Prepayment. The Outstanding Balance and all accrued and unpaid interest
thereon and any and all other sums payable to Purchaser hereunder may be prepaid, in whole or in
part, without premium or penalty, by Company at any time upon providing Purchaser with at least
five (5) Business Days’ written notice of its intention to prepay, together with the proposed date
and amount of such prepayment and evidence satisfactory to Purchaser, in its reasonable
discretion, of Company’s source of committed funding for such prepayment. The prepayment price
will be equal to the Outstanding Balance plus any accrued and unpaid interest (or the applicable
portion of the Outstanding Balance plus any accrued and unpaid interest).

                3.4     Mandatory Prepayment upon First-Tier Distribution. In the event and on
each occasion that, after the Effective Date, Company shall be in a position to make any cash
distributions to the holder of the Class B Units (as such term is defined in the Operating
Agreement) pursuant to the First-Tier Distribution (as such term is defined in the Operating
Agreement), Company shall apply, on behalf of the holder of the Class B Units, all of such cash
distribution(s) to prepay the Outstanding Balance in accordance with Section 7.2 of the Operating
Agreement.

              3.5      Mandatory Prepayment upon Issuance of Equity Interests. In the event and
on each occasion that, after the Effective Date, Company shall receive Net Proceeds in respect of
any issuance by Company of any Equity Interests (other than to Etchegoyen, Uniloc Management
LLC or Purchaser (or any Affiliate thereof)), Company shall, no later than five (5) Business Days

                                                6
following the receipt of such Net Proceeds, apply an amount equal to 100% of such Net Proceeds
to prepay the Outstanding Balance, unless Purchaser shall, in its sole discretion, elect to decline
such Net Proceeds in which case they may be retained by Company.

               3.6      Mandatory Prepayment upon Issuance of Indebtedness. In the event and on
each occasion that, after the Effective Date, Company shall receive Net Proceeds in respect of any
issuance or incurrence of any Indebtedness for borrowed money of Company (other than any
Permitted Indebtedness), Company shall, immediately upon the receipt of such Net Proceeds,
apply an amount equal to 100% of such Net Proceeds to prepay the Outstanding Balance, unless
Purchaser shall, in its sole discretion, elect to decline such Net Proceeds, in which case such Net
Proceeds may be retained by Company.

                3.7     Mandatory Prepayment upon Casualty Events. In the event and on each
occasion that, after the Effective Date, Company shall receive Net Proceeds in respect of any Net
Insurance/Condemnation Proceeds, Company shall, no later than ten (10) Business Days following
the receipt of such Net Proceeds, apply an amount equal to 100% of such Net Proceeds, in excess
of such threshold, to prepay the Outstanding Balance, unless Purchaser shall, in its sole discretion,
elect to decline such Net Proceeds, in which case such Net Proceeds may be retained by Company.

              3.8    Mandatory Prepayment upon Change of Control. In the event that a Change
of Control occurs, Company shall immediately repay the Outstanding Balance in full.

                3.9    Mandatory Prepayment for Indemnity Claims. In the event and on each
occasion that, after the Effective Date, Company shall receive Net Proceeds in respect of any
claims for indemnification pursuant to the Purchase Agreement, Company shall, no later than ten
(10) Business Days following receipt of such Net Proceeds, apply an amount equal to 100% of
such Net Proceeds to prepay the Outstanding Balance, unless Purchaser shall, in its sole discretion,
elect to decline such Net Proceeds, in which case such Net Proceeds may be retained by Company.

       4.      COLLATERAL.

               4.1     Security Interest. This Agreement constitutes a “security agreement” within
the meaning of the UCC. In order to secure payment and performance of the Secured Obligations,
Company hereby grants, collaterally assigns, and pledges to Collateral Agent, for the benefit of
Purchaser, a security interest in and Lien on all of Company’s right, title, estate, claim and interest
in and to any or all of the items listed on Exhibit B to this Agreement (collectively, the
“Collateral”).

                4.2    Care of Collateral. Collateral Agent shall have the right, but not the
obligation, to pay any taxes or levies on or with respect to the Collateral, which payment shall be
made for the account of Company and shall constitute part of the Secured Obligations.

               4.3   Financing Statements. At the request of Collateral Agent, Company will
promptly cooperate with Collateral Agent in filing such financing statements, continuation
statements, assignments, certificates and other documents with respect to the Collateral, pursuant
to the UCC and otherwise, as Collateral Agent may request in order to enable Collateral Agent to
perfect and from time to time to renew the security interest granted, all in form satisfactory to


                                                  7
Collateral Agent, and Company will pay the costs of filing the same in all public offices within the
United States where Collateral Agent deems necessary or desirable.

                4.4    Impairment of Collateral. No impairment of, injury to, or loss or destruction
of any of the Collateral shall relieve Company of any of the Secured Obligations, except as may
be specifically provided otherwise herein.

              4.5    Return of Collateral. Upon payment in full of the Notes and any other
amounts due hereunder, Collateral Agent shall release its security interest in, and return to
Company, all Collateral hereunder.

                4.6    Further Assurances. Company agrees that at any time and from time to time,
at its expense, Company will promptly execute and deliver all further instruments and documents,
and take all further action that Collateral Agent may request, in order to perfect and protect the
security interests granted or purported to be granted hereby and to enable Collateral Agent or
Purchaser to exercise and enforce its rights and remedies hereunder with respect to any Collateral
within the United States, which instruments and documents shall include, without limitation, any
and all necessary or appropriate filings with the U.S. Patent and Trademark Office.

               4.7     Collateral Agent Appointed Attorney-in-Fact. Subject to Section 4.8,
Company hereby irrevocably appoints Collateral Agent as Company’s attorney-in-fact, with full
authority in the place and stead of Company and in its name or otherwise, from time to time in
Collateral Agent’s discretion and without notice to Company, to take any action and to execute
any instrument which Collateral Agent may deem reasonably necessary or advisable to accomplish
the purposes of this Agreement, including without limitation, to receive, endorse and collect all
instruments made payable to Company representing any interest payment, principal payment or
other payment in respect of the Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Agreement. Collateral Agent may not exercise the
power of attorney granted to it this Section 4.7, except as expressly permitted in Section 4.8.

                 4.8     Collateral Agent May Perform. Upon the occurrence and during the
continuance of an Event of Default and only after Collateral Agent provides written notice to
Company of such Event of Default, Collateral Agent may exercise the power of attorney granted
to it in Section 4.7 to (but shall not be obligated and shall have no liability to any Person for failure
to) itself perform, or cause performance of, this Agreement, and the expenses of Collateral Agent
incurred in connection therewith shall be payable by Company.

                4.9    Intellectual Property. As to Collateral in the form of intellectual property
(“Intellectual Property Collateral”):

                       (a)      Subject to Section 4.9(e), with respect to each item of the Intellectual
        Property Collateral, Company agrees to take, at its expense, all necessary steps, including,
        without limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office and
        any other Governmental Authority within the United States, to (i) maintain the validity and
        enforceability of such Intellectual Property Collateral and maintain such Intellectual
        Property Collateral in full force and effect and (ii) pursue the registration and maintenance
        of each trademark or copyright registration or application, now or hereafter included in

                                                   8
       such Intellectual Property Collateral. Subject to Section 4.9(e), Company shall not, without
       the written consent of Collateral Agent, discontinue use of or otherwise abandon or fail to
       pursue the registration or maintenance of any Intellectual Property Collateral.

                      (b)     [Reserved]

                      (c)     Company has executed and delivered an agreement, in substantially
       the form set forth in Exhibit C hereto (an “Intellectual Property Security Agreement”), for
       recording the security interest granted hereunder to Collateral Agent, for the benefit of
       Purchaser, in such Intellectual Property Collateral with the U.S. Patent and Trademark
       Office, the U.S. Copyright Office and any other Governmental Authorities within the
       United States necessary to perfect the security interest hereunder in such Intellectual
       Property Collateral.

                       (d)      Company agrees that should it obtain an ownership interest in any
       items that would constitute Intellectual Property Collateral that is not on the date hereof a
       part of the Intellectual Property Collateral (“After-Acquired Intellectual Property”), (i) the
       provisions of this Agreement shall automatically apply thereto and (ii) any such After-
       Acquired Intellectual Property and, in the case of trademarks, the goodwill symbolized
       thereby, shall automatically become part of the Intellectual Property Collateral subject to
       the terms and conditions of this Agreement with respect thereto. Company shall give
       prompt written notice to Collateral Agent identifying the After-Acquired Intellectual
       Property, and Company shall execute and deliver to Collateral Agent an Intellectual
       Property Security Agreement covering such After-Acquired Intellectual Property, which
       Intellectual Property Security Agreement shall be recorded with the U.S. Patent and
       Trademark Office, the U.S. Copyright Office and any other Governmental Authorities
       within the United States necessary to perfect the security interest hereunder in such After-
       Acquired Intellectual Property.

                        (e)    Subject to Sections 4.7-4.8 and 8, but notwithstanding anything else
       to the contrary herein, Company has and retains all rights in all Patents owned, controlled,
       or exclusively licensed by Company, and has sole authority and discretion regarding the
       exercise of all rights under such Patents, including the prosecution, maintenance, use, right
       to exclude, disposition, licensing, and enforcement (including the settlement of any
       litigation) of such Patents, and nothing in this Agreement is intended to or shall be
       construed as limiting or providing Collateral Agent or any other Person with the right to
       control or limit Company’s exercise of its rights under such patents and patent applications.

       5.     REPRESENTATIONS AND WARRANTIES OF COMPANY. Company
hereby represents and warrants to Purchaser as follows:

                5.1     Organization, Good Standing and Qualification. Company is a limited
liability company duly organized, validly existing and in good standing under, and by virtue of,
the laws of the State of Delaware and has all requisite power and authority to own its properties
and assets and to carry on its business as now conducted and as presently proposed to be conducted.
Company is qualified to do business in each jurisdiction where failure to be so qualified would
have a material adverse effect on its financial condition, business or operations.

                                                 9
                5.2     Subsidiaries. Company does not presently own or control, directly or
indirectly, any interest in any other corporation, limited liability company, partnership, trust, joint
venture, association or other entity.

                5.3     Due Authorization; Consents. All action on the part of Company and its
officers, directors and equity-holders necessary for (a) the authorization, execution and delivery
of, and the performance of all obligations of Company under this Agreement and (b) the
authorization, issuance, execution and delivery of the Notes by Company has been taken. This
Agreement and each of the Notes constitute a valid and binding obligation of Company
enforceable in accordance with their terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting creditors’ rights
generally and to general equitable principles. All consents, approvals and authorizations of, and
registrations, qualifications and filings with, any Governmental Authority or any third party
required in connection with the execution, delivery and performance of this Agreement and the
Notes and the consummation of the transactions contemplated hereby and thereby have been
obtained. Company is not in default under any agreement to which it is a party or under which it
is bound.

              5.4     Solvency. Company is Solvent after giving effect to the transactions
contemplated by this Agreement.

                5.5     Compliance with Laws. Company has not violated any laws, ordinances or
rules, the violation of which could reasonably be expected to cause a material adverse effect on its
financial condition, business or operations. Company has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue its business as currently conducted.

                5.6    Collateral. Company has good title to, has rights in and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder, free and clear of any
and all liens except Permitted Liens.

                5.7     Other Security Interests. Company has not heretofore assigned or granted a
security interest in any of the Collateral, has not otherwise suffered or permitted to exist any Lien
on the Collateral, and will not hereafter assign or grant a security interest in or suffer or permit any
Lien on all or any portion of the Collateral other than in favor of Collateral Agent, for the benefit
of Purchaser.

       6.      REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser
represents and warrants to Company as follows:

                 6.1     Investigation; Economic Risk. Purchaser acknowledges that (a) it has had
an opportunity to discuss the business, affairs and current prospects of Company with its officers,
(b) it has had access to information about Company that it has requested and (c) that it is able to
fend for itself in the transactions contemplated by this Agreement and has the ability to bear the
economic risks of its investment pursuant to this Agreement.




                                                  10
               6.2    Purchase for Own Account. Each Note issued to Purchaser has been or will
be acquired by Purchaser for its own account, not as a nominee or agent, and not with a view to or
in connection with the sale or distribution of any part thereof.

               6.3    Exempt from Registration; Restricted Securities. Purchaser understands that
the sale of the Notes will not be registered under the Securities Act of 1933, as amended (the
“Securities Act”), on the grounds that the sale provided for in this Agreement is exempt from
registration under the Securities Act, and that the reliance of Company on such exemption is
predicated in part on Purchaser’s representations set forth in this Agreement. Purchaser
understands that the Notes are restricted securities within the meaning of Rule 144 under the
Securities Act, and must be held indefinitely unless they are subsequently registered or an
exemption from such registration is available.

             6.4     Accredited Investor. Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities and Exchange Commission.

       7.      COVENANTS. The following covenants shall apply so long as any Notes remain
outstanding:

                7.1    Negative Covenants. Subject to Section 4.9(e), Company shall not, without
the prior written consent of Purchaser, take any of the following actions:

                        (a)     create, incur, assume or suffer to exist any Lien on or with respect
       to any of its assets constituting Collateral, whether now owned or hereafter acquired, except
       Liens created hereunder in favor of Collateral Agent, for the benefit of Purchaser
       (collectively, “Permitted Liens”);

                     (b)     create, incur, assume or suffer to exist any debt for borrowed money,
       except the Notes issued hereunder;

                      (c)      merge into or consolidate with any Person or permit any Person to
       merge into it, or enter into transaction which would constitute a liquidation, Change of
       Control or sale of all or substantially all of the assets of Company;

                       (d)     sell, lease, transfer or otherwise dispose of all or substantially all of
       its assets or, without the written consent of Collateral Agent, any of its assets constituting
       Collateral;

                       (e)  enter into any transactions with Affiliates, except for (x) transactions
       entered into on arm’s-length terms and (y) the transactions contemplated by the
       Transaction Documents and any amendments to the Transaction Documents agreed to by
       the parties thereto;

                       (f)     amend its certificate of formation or its Operating Agreement; or

                       (g)     change its name, type of organization, jurisdiction of organization,
       organizational identification number or location from those as of the Effective Date without
       first giving at least ten (10) days’ prior written notice to Collateral Agent and taking all

                                                  11
       action required by Collateral Agent for the purpose of perfecting or protecting the security
       interest granted by this Agreement.

               7.2    Affirmative Covenant. Subject to the provisions set forth in the Operating
Agreement, Company shall use its best efforts to pursue any bona fide claim (including any claim
for indemnification) under the Purchase Agreement in accordance with its terms. Company shall,
in accordance with Section 3.9, apply any Net Proceeds obtained in connection with such claims
towards the repayment of the Outstanding Balance.

               7.3    Use of Proceeds. Company shall use the proceeds of the Note Purchase to
fund working capital requirements of Company and for other general corporate purposes. No
proceeds will be used to repay any existing indebtedness for borrowed money without the prior
written consent of Purchaser.

              7.4     Certain Acknowledgements.

                       (a)     The relationship between Purchaser, on the one hand, and Company,
       on the other hand, is solely that of creditor and debtor. No party hereto has any fiduciary
       relationship or duty to any other party hereto arising out of or in connection with, and there
       is no agency, tenancy or joint venture relationship between the parties hereto by virtue of,
       any Note Document or any transaction contemplated therein.

                       (b)    The Parties hereby expressly acknowledge that certain affiliates of
       Collateral Agent and Purchaser (collectively, “Investor Parties”) are indirect equity owners
       of Company. Notwithstanding any common ownership and/or control between Investor
       Parties, on the one hand, and Company, on the other hand, (i) the parties hereto
       acknowledge and agree that: (x) Collateral Agent and Purchaser, on the one hand, and
       Company, on the other hand, are separate and distinct legal entities and (y) Collateral Agent
       and Purchaser may exercise all the rights, privileges and benefits of the holder of the Notes
       and enforce all remedies and other provisions under the Note Documents without regard to
       the fact that any of Investor Parties is an indirect equity owner of Company; (ii) to the
       maximum extent permitted by applicable law, (x) Company hereby waives and releases
       any and all defenses, affirmative defenses, set-offs, claims, counterclaims or causes of
       action of any kind of nature that Company or any member or beneficial interest owner of
       Company may have against Collateral Agent and/or Purchaser relating to the Notes or to
       the Note Documents, or the enforcement by Collateral Agent and/or Purchaser of its rights
       and remedies thereunder, arising by reason of the fact that any of Investor Parties is an
       indirect equity owner of Company and (y) Company waives any and all defenses,
       affirmative defenses, set-offs, claims, counterclaims or causes of action of any kind of
       nature that Company may have against Investor Parties arising by reason of the fact that
       Collateral Agent and/or Purchaser is acting in its capacity as the administrative agent and
       as lender under the Notes; and (iii) Company covenants and agrees never to institute or
       cause to be instituted or continue prosecution of any suit or cause of action or proceeding
       of any kind or nature whatsoever against Collateral Agent and/or Purchaser in
       contravention of the foregoing.



                                                12
                     (c)      The parties hereto acknowledge and agree that the
       acknowledgments, covenants, waivers and agreements contained in this Section 7.4
       constitute a material inducement for Collateral Agent and/or Purchaser in consenting to
       provide the Notes to Company and that but for the covenants set forth in this Section 7.4,
       Collateral Agent and Purchaser would not enter into the Note Documents.

      8.      DEFAULT. For purposes of this Agreement, the term “Event of Default” shall
mean any of the following:

                     (a)    Company shall fail to pay any principal of any Note, any interest or
       any other amounts payable hereunder when the same shall become due and payable;

                     (b)     any representation or warranty made by Company under or in
       connection with this Agreement shall prove to have been incorrect in any material respect
       when made;

                     (c)    Company shall fail to perform or observe any term, covenant or
       agreement contained in this Agreement, any Note, any Intellectual Property Security
       Agreement or any other Note Document; or

                     (d)      the filing of a petition in bankruptcy or under any similar insolvency
       law by Company, the making of an assignment for the benefit of creditors, or if any
       involuntary petition in bankruptcy or under any similar insolvency law is filed against
       Company and such petition is not dismissed within sixty (60) days after the filing thereof.

       After the occurrence and during the continuance of an Event of Default, interest shall
accrue on the Outstanding Balance at the Default Rate and Collateral Agent may, at its option,
accelerate repayment of the Outstanding Balance, in which case the Outstanding Balance and all
accrued and unpaid interest thereon and all other amounts due hereunder and under the other Note
Documents shall be due and payable immediately. Upon the occurrence and during the
continuance of any Event of Default, Collateral Agent, on behalf of Purchaser, will have full
recourse against the Collateral to the extent provided hereunder or under any other Note Document
and may pursue any legal or equitable remedy available to it, including any remedies available
under the UCC.

       9.       CONDITIONS PRECEDENT. This Agreement shall become effective and
binding upon the Parties only on the Effective Date if the following conditions precedent have
been satisfied:

                     (a)     Purchaser shall have received a counterpart of this Agreement
       signed on behalf of Company;

                       (b)    Purchaser shall have received proper financing statements in form
       appropriate for filing under the UCC of all jurisdictions that Collateral Agent may deem
       reasonably necessary in order to perfect and protect the first priority liens and security
       interests created hereunder covering the Collateral described herein;



                                                13
                     (c)    Purchaser shall have received certified copies of the resolutions of
       the board of managers of Company approving this Agreement, the transactions
       contemplated hereby and each Note Document to which it is or is to be a party;

                      (d)    Company shall have paid all fees and expenses of Purchaser,
       including the reasonable and documented fees and expenses of counsel to Purchaser; and

                      (e)     Purchaser shall have received such other documents as any
       Purchaser shall have reasonably requested in connection with this Agreement and the other
       Note Documents.

       10.     MISCELLANEOUS.

               10.1 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be governed in all respects by and construed in accordance with the laws of the State of Delaware
without regard to provisions regarding choice of laws. Each of the Parties hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive jurisdiction of the Court of
Chancery of the State of Delaware in any action or proceeding arising out of or relating to this
Agreement or any of the other Note Documents to which it is a party, or for recognition or
enforcement of any judgment; provided, that, if jurisdiction is not then available in the Court of
Chancery of the State of Delaware, then any such legal action or proceeding may be brought in
any federal court located in the State of Delaware or any other Delaware state court. Each of the
Parties hereby irrevocably and unconditionally agrees that all claims in respect of any such action
or proceeding may be heard and determined in any of the aforesaid courts for itself and with respect
to its property. Each of the Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise) arising out of or relating
to any of the Note Documents or the actions of Collateral Agent or Purchaser in the negotiation,
administration, performance or enforcement thereof.

               10.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the successors and assigns of
the Parties. Without the prior written consent of Purchaser, Company may not assign any of its
rights or obligations under this Agreement, any Note, any Intellectual Property Security
Agreement or any other Note Document, and any such purported assignment shall be void.
Purchaser, so long as no Event of Default has occurred and is continuing, with the consent of
Company (not to be unreasonably withheld), may assign or grant a participation in its Note or its
rights and obligations hereunder or under any Note; provided, that no such consent shall be
required in connection with any assignment to an Affiliate of Purchaser.

              10.3 Entire Agreement. This Agreement, the Notes, the Intellectual Property
Security Agreements, the other Note Documents and the Exhibits and Schedules hereto and thereto
(all of which are hereby expressly incorporated herein by this reference) constitute the entire
understanding and agreement between the Parties with regard to the subjects hereof and thereof.
For the avoidance of doubt, this Agreement supersedes and replaces the Original Note Purchase
Agreement in its entirety.




                                                 14
                10.4 Notices. All notices, requests, waivers and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by e-mail, upon written confirmation of receipt by e mail or otherwise, (b) on the
first Business Day following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the Party to receive such
notice:

               (i)     if to Company, to:

                       c/o Uniloc Luxembourg S.A.
                       Legacy Town Center I
                       7160 Dallas Parkway, Suite 380
                       Plano, Texas 75024
                       Attention: Craig Etchegoyen
                       E-mail: cetchegoyen@unilocusa.com

                       with a copy (which shall not constitute notice) to:

                       Gray Plant Mooty
                       500 IDS Center
                       80 South Eighth Street
                       Minneapolis, Minnesota 55402
                       Attention: Jeffrey C. Anderson, Esq.
                       E-mail: jc.anderson@gpmlaw.com

               (ii)    if to Purchaser or Collateral Agent, to:

                       c/o Fortress Investment Group LLC
                       1345 Avenue of the Americas, 46th Floor
                       New York, New York 10105
                       Attention: General Counsel—Credit Funds
                       E-mail: gc.credit@fortress.com

                       with a copy (which shall not constitute notice) to:

                       Fortress Investment Group LLC
                       One Market Plaza
                       Spear Tower, 42nd Floor
                       San Francisco, California 94105
                       Attention: Eran Zur
                       E-mail: ezur@fortress.com

                       with a copy (which shall not constitute notice) to:



                                                 15
                       Moore & Van Allen PLLC
                       Suite 4700
                       100 North Tryon Street
                       Charlotte, North Carolina 28202-4003
                       Attention: Kate Cole
                       E-mail: katecole@mvalaw.com

               10.5 Amendments. Any term of this Agreement may be amended only with the
written consent of the Parties.

               10.6 Titles and Subtitles. The titles of the sections and clauses of this Agreement
are for convenience of reference only and are not to be considered in construing this Agreement.

                10.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together shall constitute one
instrument. Delivery by telecopier or e-mail of an executed counterpart of a signature page shall
be effective as delivery of an original executed counterpart.

               10.8 Severability. Should any provision of this Agreement be determined to be
illegal or unenforceable, such determination shall not affect the remaining provisions of this
Agreement.

               10.9 Expenses. Company agrees to pay on demand (a) all costs and expenses of
Collateral Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under, the Note Documents; and (b) all
costs and expenses of Collateral Agent in connection with the enforcement of the Note Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including the reasonable fees and expenses of counsel for
Collateral Agent with respect thereto).

                10.10 Agent. Purchaser hereby irrevocably appoints Collateral Agent as its agent,
and Collateral Agent hereby accepts such appointment, and Purchaser authorizes Collateral Agent
to take such actions on its behalf and to exercise such powers as are delegated to Collateral Agent
by the terms of the Note Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, Collateral Agent is hereby
expressly authorized to execute any and all documents (including releases) with respect to the
Collateral and the rights of Purchaser with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the other Note Documents. Without limiting the
generality of the foregoing, Collateral Agent shall have the sole and exclusive right and authority,
and is hereby authorized by Purchaser as provided in this Agreement and the other Note
Documents or as directed in writing by Purchaser, to take and exercise all actions in connection
with the Collateral and any other exercise of remedies hereunder or thereunder.

                10.11 Allocation of Payments. Purchaser acknowledges that the Notes are pari
passu obligations against each of the other Notes. Each payment of interest or principal on the
Notes shall be allocated among all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid balances of principal outstanding thereunder.

                                                16
                10.12 Tax Treatment. The Parties agree that the Notes shall be treated as equity
for all tax purposes. No Party shall take, or permit any of its Affiliates to take, a position contrary
to such treatment on any tax return, in any tax proceeding or before any Governmental Authority
unless otherwise required by applicable law.

                Remainder of page left intentionally blank; signature pages follow.




                                                  17
 EXHIBIT A

FORM OF NOTE

 (See attached.)




  Exhibit A-1
                                                                         EXECUTION VERSION



                              SECURED PROMISSORY NOTE

      THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED (A) IN A MANNER THAT IS NOT PERMITTED
PURSUANT TO THE NOTE PURCHASE AGREEMENT REFERENCED BELOW OR (B)
UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS COMPANY HAS RECEIVED AN
OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO
COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.

                               SECURED PROMISSORY NOTE

$54,241,109                                                                          May 3, 2018

        FOR VALUE RECEIVED, Uniloc 2017 LLC, a Delaware limited liability company
(“Company”), hereby unconditionally promises to pay to CF Uniloc Holdings LLC, a Delaware
limited liability company or its registered assigns (“Purchaser”), in dollars in lawful currency of
the United States and in immediately available funds, the principal amount of
(a) $54,241,109, or, if less, (b) the unpaid principal amount of this Note, in either case, together
with all accrued and unpaid interest thereon. The principal amount of this Secured
Promissory Note (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Note”) and all interest on such principal shall be paid in the
amounts and on the dates specified in the Note Purchase Agreement (as defined below).

        Unless otherwise defined herein, terms defined in the Note Purchase Agreement and used
herein shall have the meanings given to them in the Note Purchase Agreement.

        Purchaser is authorized to endorse on the schedules annexed hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a part hereof the
date, and amount of the Note and the date and amount of each prepayment, in whole or in part, of
the Note. Each such endorsement shall constitute prima facie evidence, absent manifest error, of
the accuracy of the information endorsed. The failure to make any such endorsement or any error
in any such endorsement shall not affect the obligations of Company in respect of the Note.

       This Note (a) is one of the notes referred to in the Note Purchase and Security
Agreement, dated as of the date hereof (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Note Purchase Agreement”), among
Company and Purchaser, as a purchaser and as collateral agent, and (b) is subject to the
provisions of the Note Purchase Agreement.

       Upon the occurrence and continuance of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Note Purchase Agreement.

        All parties now and hereafter liable with respect to this Note, whether maker, principal,
surety, guarantor, endorser or otherwise, hereby waive presentment, demand, protest and all
other notices of any kind.
    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN OR IN THE NOTE PURCHASE AGREEMENT THIS NOTE MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE WITH THE
PROVISIONS OF THE NOTE PURCHASE AGREEMENT.

     THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE.

         Remainder of page left intentionally blank; signature page follows.




                                         2
Agreed and Accepted.:

CF UNILOCCI HOLDINGS LLC


By:
Name:
Title:     CONSTANT~NE M. DAKOL.IA~
                 PRESIDENT




                         [Signature Page to Secured Note)
        IN WITNESS WHEREOF,each ofthe undersigned has caused this Note to be executed
by its duly authorized officer as of the day and year first above written.

                                        UNILOC 2017 LLC



                                              Name:    ~NS7ANTlNE M. DAKOLIAS
                                              Title:         p~~~iDENl'




                           [Signature Page to Secured Note)
              PAYMENTS OF PRINCIPAL


                    A o nt of      Un i
       A o nt of   P inci P i     P inci   Not tion
D te     Note       o P e i       B nce    M eB
 EXHIBIT B

COLLATERAL

(See attached.)




 Exhibit B-1
                                         COLLATERAL

        (a)     all United States and foreign patents, utility models and any similar or equivalent
statutory rights with respect to the protection of inventions, and all applications for any of the
foregoing (collectively, the “Patents”), including any of the foregoing identified in Schedule 1;

        (b)    all Patent licenses to the extent Company is not the granting party, including any of
the foregoing identified in Schedule 1;

        (c)    (i) the right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations of any of the property described in (a) and (b) above and (ii)
all income, royalties, damages and other payments now and hereafter due and/or payable with
respect to any of the property described in (a) and (b) above; and

       (d)     all proceeds of any and all of the foregoing.
                               SCHEDULE 1

                                 PATENTS
A ic tion    P tent N     e   Co nt                    Tit e
 N   e

12/634,324      8855083         US       INTER-ACCESS NETWOR HANDOVER

12/634,394      8750243         US              NETWOR MOBILITY
                                        SYSTEMS AND METHODS FOR IMPROVED
12/196,419      8982855         US     MOBILITY AND QUALITY OF SERVICE IN A
                                                WIRELESS NETWOR
14/479,034                      US       INTER-ACCESS NETWOR HANDOVER
14/271,195      9271210         US              NETWOR MOBILITY
                                       SYSTEM AND METHOD FOR PAUSING AND
09/589,794      6564229         US
                                          RESUMING MOVE/COPY OPERATIONS
                                             SYSTEMS AND METHODS FOR
09/507,526      7216351         US          SYNCHRONIZING MULTI-MODAL
                                                  INTERACTIONS
                                       METHOD AND APPARATUS FOR SOFTWARE
08/365,269      6110228         US
                                           MAINTENANCE AT REMOTE NODES
                                       METHOD AND SYSTEM FOR PREVENTION OF
09/594,004      7024696         US    PIRACY OF A GIVEN SOFTWARE APPLICATION
                                            VIA A COMMUNICATIONS NETWOR
                                       SOFTWARE PIRACY PREVENTION THROUGH
13/451,477      8613110         US     REMOTE ENFORCEMENT OF AN ACTIVATION
                                                      THRESHOLD
                                        ACTIVATION CODE SYSTEM AND METHOD
14/070,207      9298893         US
                                           FOR PREVENTING SOFTWARE PIRACY
                                           METHODS, SYSTEMS AND COMPUTER
                                      PROGRAM PRODUCTS FOR MANAGEMENT OF
09/211,529      6324578         US
                                      CONFIGURABLE APPLICATION PROGRAMS ON
                                                      A NETWOR
                                           METHODS, SYSTEMS AND COMPUTER
                                         PROGRAM PRODUCTS FOR CENTRALIZED
09/211,528      6510466         US
                                       MANAGEMENT OF APPLICATION PROGRAMS
                                                     ON A NETWOR
                                           METHODS, SYSTEMS AND COMPUTER
09/829,854      6728766         US        PROGRAM PRODUCTS FOR LICENSE USE
                                              MANAGEMENT ON A NETWOR
                                           METHODS, SYSTEMS AND COMPUTER
                                       PROGRAM PRODUCTS FOR DISTRIBUTION OF
09/870,608      7069293         US
                                          APPLICATION PROGRAMS TO A TARGET
                                                 STATION ON A NETWOR
                                           BUOY ICON NOTIFICATION OF OBJECT
08/586,149      6489974         US             INTERFACE ACCESSIBILITY IN
                                        MULTITAS ING COMPUTER ENVIRONMENT
A ic tion    P tent N     e   Co nt                        Tit e
 N   e
                                             SYSTEM AND METHOD FOR PREVENTING
09/792,045      6857067         US           UNAUTHORIZED ACCESS TO ELECTRONIC
                                                            DATA
                                                  METHOD AND APPARATUS TO
                                              AUTHENTICATE A USER’S SYSTEM TO
09/590,859      7197144         US
                                          PREVENT UNAUTHORIZED USE OF SOFTWARE
                                               PRODUCTS DISTRIBUTED TO USERS
11/644455       7653508         US           HUMAN ACTIVITY MONITORING DEVICE
11/698633       7690556         US          STEP COUNTER ACCOUNTING FOR INCLINE
12/694135       7881902         US           HUMAN ACTIVITY MONITORING DEVICE
13/018321       8712723         US           HUMAN ACTIVITY MONITORING DEVICE
                                             METHOD AND SYSTEM FOR WA ING UP A
12/247950       8872646         US
                                                    DEVICE DUE TO MOTION
                                             METHOD AND SYSTEM FOR WIRELESSLY
                                          AUTODIALING A TELEPHONE NUMBER FROM
09/727727       7092671         US
                                               A RECORD STORED ON A PERSONAL
                                                     INFORMATION DEVICE
                                            APPARATUS AND METHOD FOR CHARGING
10/712451       7330013         US
                                                 AND DISCHARGING A BATTERY
                                               REMOTE COMPUTER DISPLAY USING
08/430943       6580422         US             GRAPHICS PRIMITIVES SENT OVER A
                                                        WIRELESS LIN
                                             BATTERY CHARGING AND DISCHARGING
10/011140       6661203         US                SYSTEM OPTIMIZED FOR HIGH
                                                 TEMPERATURE ENVIRONMENTS
                                                   METHOD, APPARATUS AND
09/181431       6161134         US        COMMUNICATIONS SYSTEM FOR COMPANION
                                           INFORMATION AND NETWOR APPLIANCES
                                          SYSTEM AND METHOD FOR PROVIDING USER
09/451388       6446127         US            MOBILITY SERVICES ON A TELEPHONY
                                                          NETWOR
                                           SYSTEM AND METHOD USING A PALM SIZED
09/237609       6216158         US
                                          COMPUTER TO CONTROL NETWOR DEVICES
                                          PORTABLE DEVICE CONTROL CONSOLE WITH
09/558413       6622018         US
                                                   WIRELESS CONNECTION
                                                METHOD AND APPARATUS FOR
                                             MEASUREMENT-BASED CONFORMANCE
09/246606       6363053         US
                                          TESTING OF SERVICE LEVEL AGREEMENTS IN
                                                         NETWOR S
                                          SYSTEM AND METHOD FOR NETWOR BASED
10/671375       8539552         US          POLICY ENFORCEMENT OF INTELLIGENT-
                                                      CLIENT FEATURES
09/303832       6731642         US
                                            INTERNET TELEPHONY USING NETWOR
10/834418       7573873         US
                                                  ADDRESS TRANSLATION




                                      3
A ic tion    P tent N     e   Co nt                        Tit e
 N   e
                                              SYSTEM AND METHOD FOR PROVIDING
                                            SERVICE PROVIDER CONFIGURATIONS FOR
09/728833       6856616         US
                                          TELEPHONES USING A CENTRAL SERVER IN A
                                              DATA NETWOR TELEPHONY SYSTEM
                                           SYSTEM AND METHOD FOR GUARANTEEING
                                              SOFTWARE INTEGRITY VIA COMBINED
 10/259542      7240200         US
                                                  HARDWARE AND SOFTWARE
                                                      AUTHENTICATION
                                           SYSTEM AND METHOD FOR GUARANTEEING
                                              SOFTWARE INTEGRITY VIA COMBINED
 11/764748      7734921         US
                                                  HARDWARE AND SOFTWARE
                                                      AUTHENTICATION
                                           SYSTEM AND METHOD FOR GUARANTEEING
                                              SOFTWARE INTEGRITY VIA COMBINED
 12/134134      7721098         US
                                                  HARDWARE AND SOFTWARE
                                                      AUTHENTICATION
                                              HTTP CACHING PROXY TO FILTER AND
 08/927660      6886013         US            CONTROL DISPLAY OF DATA IN A WEB
                                                          BROWSER
                                                 METHOD AND APPARATUS FOR
 09/098373      6496693         US            TRANSMITTING DATA TO A PAGER IN A
                                                  COMMUNICATIONS SYSTEM
                                           SEARCHING AND CONDITIONALLY SERVING
 09/080022      6212522         US
                                             BOO MAR SETS BASED ON EYWORDS
                                             SEARCHABLE BOO MAR SETS AS AN
 09/116862      6247021         US
                                               INTERNET ADVERTISING MEDIUM
                                          SEARCHING AND SERVING BOO MAR SETS
 09/116861      6314423         US
                                           BASED ON CLIENT SPECIFIC INFORMATION
                                          INTERNET ADVERTISING VIA BOO MAR SET
 09/116860      6324566         US
                                            BASED ON CLIENT SPECIFIC INFORMATION
                                           SUBSCRIPTION AND INTERNET ADVERTISING
 09/116859      6223178         US          VIA SEARCHED AND UPDATED BOO MAR
                                                             SETS
                                          PROVIDING INTERNET TRAVEL SERVICES VIA
 09/116858      6256639         US
                                                        BOO MAR SET
                                           DISTRIBUTING MECHANISM FOR FILTERING,
 09/113678      6128655         US           FORMATTING AND REUSE OF WEB BASED
                                                           CONTENT
                                            RESOURCE GROUP QUORUM SCHEME FOR
 09/113674      6314526         US        HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                                 CLUSTER SYSTEM MANAGEMENT
                                              METHOD AND SYSTEM FOR CALLER
 09/627030      6542591         US
                                              IDENTIFICATION CALLBAC LISTS
                                            ENHANCING/LIMITING USE OF MOBILE
 10/047005      6961561         US
                                                  ELECTRONIC DEVICES



                                      4
 A ic tion       P tent N      e    Co nt                       Tit e
  N   e
  11/684047          7570015          US        CONDITIONAL BATTERY CHARGING SYSTEM
                                                     MESSAGE SENDER CONTROLLABLE
  11/664078          8160566          US
                                                           MESSAGING SYSTEM
                                                   PROCESSING GEOGRAPHICAL DATA IN A
  13/277405          8589780          US
                                                               DOCUMENT
  14/241702          9265024          US        DETERMINING LOCATION OF MOBILE DEVICE
                                                SYSTEM AND METHOD FOR DETECTING AND
  12/130471          7944353          US
                                                     BROADCASTING A CRITICAL EVENT
                                                        SYSTEM AND METHOD FOR
  09/510182          6813630          US        COMMUNICATING INFORMATION BETWEEN A
                                                           CLIENT AND A HOST
                                                 METHOD, SYSTEM AND PROGRAM PRODUCT
  10/322954          8719284          US
                                                 FOR FILTERING AN ENTRY OF DATA ITEMS
                                                   METHOD FOR IMPROVING ACCURACY IN
  11/780715          7849344          US         PROVIDING INFORMATION PERTAINING TO
                                                        BATTERY POWER CAPACITY
                                                  INTEGRATED METHOD AND SYSTEM FOR
  08/979713          6141754          US         CONTROLLING INFORMATION ACCESS AND
                                                             DISTRIBUTION
                                                  PATENT ACCESS CONTROL SYSTEM FOR A
  09/398374          6446069          US
                                                         MULTIMEDIA DATASTORE
                                                PAC ET NETWOR TELEPHONE INTERFACE
  09/052722          6711160          US
                                                          SYSTEM FOR POTS
                                                 A METHOD FOR CONTROLLING A MOBILE
   2579916           2579916          CA
                                                               PHONE
                                                SYSTEM AND METHOD FOR GUARANTEEING
  03821273.0       ZL03821273.0       CN
                                                         SOFTWARE INTEGRITY
                                                    CACHING PROXY THAT FILTERS AND
  98118480.4       ZL98118480.4       CN         CONTROLS THE DATA DISPLAYED IN THE
                                                               BROWSER
                                                   ENHANCING/LIMITING USE OF MOBILE
  02819369.5       ZL02819369.5       CN
                                                          ELECTRONIC DEVICES
200410012092.1   ZL200410012092.1     CN        MOBILE PHONE AND ITS CONTROL METHOD
                                                 METHOD AND SYSTEM FOR PROCESSING
201010526403.1   ZL201010526403.1     CN
                                                  GEOGRAPHICAL POSITION DATA IN FILE
                                                  METHOD AND DEVICE FOR DETERMINING
201110270296.5   ZL201110270296.5     CN
                                                     POSITION OF MOBILE EQUIPMENT
                                                INFORMATION CONTENT FOR TRANSMISSION
  00122515.4       ZL00122515.4       CN           BETWEEN CUSTOMER END AND HOST
                                                               MACHINE
                                                METHOD AND SYSTEM FOR FILTERING DATA
200310114332.4   ZL200310114332.4     CN
                                                                  ITEM




                                            5
  A ic tion       P tent N       e   Co nt                       Tit e
   N   e
                                                 SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9        60330976.3         DE
                                                         SOFTWARE INTEGRITY
                                                  A METHOD FOR CONTROLLING A MOBILE
  05797162.4      602005037637.2       DE
                                                                PHONE
                                                 SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9         1547305           FR
                                                         SOFTWARE INTEGRITY
                                                 SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9         1547305           GB
                                                            SOFTWARE INTEGRITY
                                                    HTTP CACHING PROXY TO FILTER AND
   9816410.6         2329310           GB           CONTROL DISPLAY OF DATA IN A WEB
                                                                 BROWSER
   9909081.3         2338577           GB           TRANSMITTING DATA TO E.G. A PAGER
                                                   A METHOD FOR CONTROLLING A MOBILE
  05797162.4         1800500           GB
                                                                  PHONE
                                                 METHOD FOR LIMITING THE USE OF MOBILE
    162437            162437           IL
                                                           ELECTRONIC EQUIPMENT
                                                         A SYSTEM AND METHOD FOR
552/DELNP/2005        259481           IN
                                                     GUARANTEEING MESSAGE INTEGRITY
                                                   A METHOD FOR CONTROLLING A MOBILE
1788/CHENP/2007       253286           IN
                                                                  PHONE
                                                 SYSTEM AND METHOD FOR GUARANTEEING
                                                    SOFTWARE INTEGRITY VIA COMBINED
  2004-539185        4793843           JP
                                                         HARDWARE AND SOFTWARE
                                                              AUTHENTICATION
                                                    HTTP CACHING PROXY TO FILTER AND
   10-238680         2994351           JP           CONTROL DISPLAY OF DATA IN A WEB
                                                                 BROWSER
                                                    ENHANCING/ LIMITING USE OF MOBILE
  2003-563257        4225914           JP
                                                            ELECTRONIC DEVICES
                                                      MESSAGE SENDER CONTROLLABLE
  2007-532881        5220413           JP
                                                             MESSAGING SYSTEM
  2014-523175        5706585           JP        DETERMINING LOCATION OF MOBILE DEVICE
                                                          SYSTEM AND METHOD FOR
  2000-225340        4267186           JP         COMMUNICATING INFORMATION CONTENT
                                                       BETWEEN A CLIENT AND A HOST
                                                  PAC ET NETWOR TELEPHONE INTERFACE
   11-064012         3202003           JP
                                                              SYSTEM FOR POTS
                                                 SYSTEM AND METHOD FOR GUARANTEEING
                                                    SOFTWARE INTEGRITY VIA COMBINED
 2005-7003128        0702499            R
                                                         HARDWARE AND SOFTWARE
                                                              AUTHENTICATION
                                                  A RESOURCE GROUP QUORUM SCHEME FOR
 1999-0022327        0326982            R        HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                                       CLUSTER SYSTEM MANAGEMENT
                                                    ENHANCING/ LIMITING USE OF MOBILE
 2004-7010406        0570140            R
                                                            ELECTRONIC DEVICES



                                             6
  A ic tion       P tent N      e   Co nt                       Tit e
   N   e
                                                SYSTEM AND METHOD FOR GUARANTEEING
                                                   SOFTWARE INTEGRITY VIA COMBINED
  200500935-2         109890          SG
                                                        HARDWARE AND SOFTWARE
                                                             AUTHENTICATION
                                                         SYSTEM AND METHOD FOR
  200004103-8         101939          SG        COMMUNICATING INFORMATION CONTENT
                                                      BETWEEN A CLIENT AND A HOST
                                                SYSTEM AND METHOD FOR GUARANTEEING
                                                   SOFTWARE INTEGRITY VIA COMBINED
    92121018         I225195          TW
                                                        HARDWARE AND SOFTWARE
                                                             AUTHENTICATION
                                                   ENHANCING/ LIMITING USE OF MOBILE
    92100604         I222307          TW
                                                           ELECTRONIC DEVICES
                                                     MESSAGE SENDER CONTROLLABLE
    94132845         I392395          TW
                                                            MESSAGING SYSTEM
                                                         SYSTEM AND METHOD FOR
    89107051        NI-154225         TW        COMMUNICATING INFORMATION CONTENT
                                                      BETWEEN A CLIENT AND A HOST
    822814         GB 2466225         GB           INTER-ACCESS NETWOR HANDOVER
  08 228 15.7       2466226           GB                   NETWOR MOBILITY
  05 192 57.0       2430581           GB                ACCESS ROUTER SELECTION
                                                  A METHOD OF CONFIRMING DATAGRAM
    518106           2430111          GB
                                                RECEPTION IN UNIDIRECTIONAL NETWOR S
                                                METHOD OF PROVIDING ACCESS TO PAC ET-
   518107.8          2429876          GB         SWITCHED SERVICES IN HETEROGENEOUS
                                                         NETWOR ENVIRONMENT
   716529.3          2452699          GB            MOBILITY AND QUALITY OF SERVICE
                                                    A METHOD OF ESTIMATING THE CELL
   421397.1          2418568          GB           LOCATION OF A MOBILE TERMINAL IN
                                                HETEROGENEOUS NETWOR ENVIRONMENT
                                                  SYSTEM AND METHOD FOR INITIATING A
  2004308435       2004308435         AU
                                                            CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
    2550994                           CA
                                                            CONFERENCE CALL
                                                   CONTENT, TRAFFIC AND ADVERTISING
    2734781          2734781          CA
                                                       ENGINE, SYSTEM AND METHOD
                                                  SYSTEM AND METHOD FOR INITIATING A
200480041712.20     101088273         CN
                                                            CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
4181/DELNP/2006                       IN
                                                            CONFERENCE CALL
                                                   CONTENT, TRAFFIC AND ADVERTISING
1189/ OLNP/2011                       IN
                                                       ENGINE, SYSTEM AND METHOD
                                                  SYSTEM AND METHOD FOR INITIATING A
  2006-547341        5101108          JP
                                                            CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
  2012-56519         5531044          JP
                                                            CONFERENCE CALL




                                            7
A ic tion    P tent N     e   Co nt                        Tit e
 N   e
                                             SYSTEM AND METHOD FOR INITIATING A
11/019,655      7804948         US
                                                        CONFERENCE CALL
                                             SYSTEM AND METHOD FOR INITIATING A
12/723,750      7853000         US
                                                        CONFERENCE CALL
                                             SYSTEM AND METHOD FOR INITIATING A
12/907,550      8571194         US
                                                        CONFERENCE CALL
                                             SYSTEM AND METHOD FOR INITIATING A
13/357,132      8594294         US
                                                        CONFERENCE CALL
                                             SYSTEM AND METHOD FOR INITIATING A
14/052,166      9172815         US
                                                        CONFERENCE CALL
                                              CONTENT, TRAFFIC AND ADVERTISING
12/545,129      8782540         US
                                                   ENGINE, SYSTEM AND METHOD
                                            SYSTEM AND METHOD FOR AGGREGATING
12/545,125      8700731         US              AND PROVIDING AUDIO AND VISUAL
                                          PRESENTATIONS VIA A COMPUTER NETWOR
                                           SYSTEM AND METHOD FOR PROVIDING AND
                                            TRAC ING THE PROVISION OF AUDIO AND
12/545,131      8407609         US
                                            VISUAL PRESENTATIONS VIA A COMPUTER
                                                            NETWOR
                                              CONTENT, TRAFFIC AND ADVERTISING
14/299,221      9412119         US
                                                   ENGINE, SYSTEM AND METHOD
                                            SYSTEM AND METHOD FOR AGGREGATING
15/454,251                      US              AND PROVIDING AUDIO AND VISUAL
                                          PRESENTATIONS VIA A COMPUTER NETWOR
                                             SYSTEM AND METHOD FOR INITIATING A
93140135        I419543        TW
                                                        CONFERENCE CALL
10/346,989      7337151         US                 AUTOMATED PRICING SYSTEM
                                              AUTOMATED PRICING AND/OR “GREEN”
12/011,270      7769595         US
                                                INDICATING METHOD AND SYSTEM
12/004,187      7783523         US                 AUTOMATED PRICING SYSTEM
                                              AUTOMATED PRICING AND/OR “GREEN”
12/802,848      8260628         US
                                                INDICATING METHOD AND SYSTEM
12/803,404      8266005         US                 AUTOMATED PRICING SYSTEM
13/587,124      8515820         US                 AUTOMATED PRICING SYSTEM
13/942,523                      US                 AUTOMATED PRICING SYSTEM
                                               EXERCISE MONITORING SYSTEM AND
09/436515       6736759         US
                                                             METHODS
                                               EXERCISE MONITORING SYSTEM AND
10/847208       7220220         US
                                                             METHODS
                                                  APPARATUS AND METHODS FOR
10/036,298      7092953         US             INTELLECTUAL PROPERTY DATABASE
                                                           NAVIGATION
                                             INTEGRATED MEDIA MANAGEMENT AND
10/035,347      7099849         US
                                                 RIGHTS DISTRIBUTION APPARATUS
                                            SYSTEM AND METHOD FOR INSTANT VOIP
10/740,030      7535890         US
                                                            MESSAGING



                                      8
A ic tion    P tent N     e   Co nt                        Tit e
 N   e
                                            SYSTEM AND METHOD FOR INSTANT VOIP
12/398,076      8199747         US
                                                         MESSAGING
                                            SYSTEM AND METHOD FOR INSTANT VOIP
12/398,063      8243723         US
                                                         MESSAGING
                                            SYSTEM AND METHOD FOR INSTANT VOIP
13/546,673      8724622         US
                                                         MESSAGING
                                            SYSTEM AND METHOD FOR INSTANT VOIP
14/224,125      8995433         US
                                                         MESSAGING
                                            SYSTEM AND METHOD FOR INSTANT VOIP
14/633,057      9621490         US
                                                         MESSAGING
                                          FIELD EMISSION DEVICE WITH LOW DRIVING
08/951,177      5939833         US
                                                           VOLTAGE
                                            APPARATUS FOR PERFORMING MODULAR
08/984,505      5954788         US
                                                       MULTIPLICATION
                                              LINE DRIVER WITH ADAPTIVE OUTPUT
09/027,598      5973490         US
                                                         IMPEDANCE
                                              VOICE CODING APPARATUS AT A CODE
08/969,729      5991288         US
                                           DIVISION MULTIPLE ACCESS BASE STATION
                                              SCALABLE TRANSMISSION METHOD OF
08/959,084      6025877         US        VISUAL OBJECTS SEGMENTED BY CONTENT-
                                                             BASE
                                             STRUCTURE OF PORTABLE MULTIMEDIA
08/987,832      6035349         US            DATA INPUT/OUTPUT PROCESSOR AND
                                                METHOD FOR DRIVING THE SAME
                                          METHOD FOR PREPARING SAFE ELECTRONIC
09/006,904      6039248         US          NOTARIZED DOCUMENTS IN ELECTRONIC
                                                          COMMERCE
                                             DUAL RECEIVE, DUAL TRANSMIT FAULT
08/990,047      6041036         US         TOLERANT NETWOR ARRANGEMENT AND
                                                  PAC ET HANDLING METHOD
09/135,576      6057736         US              GAIN CONTROLLED AMPLIFIER
                                            GAIN CONTROL CIRCUIT FOR LOW-NOISE
09/146,529      6064265         US
                                                         AMPLIFIER
09/227,107      6068588         US                COUNTERBALANCED PUMP
                                           METHOD FOR CONTROLLING HAND OFF OF
                                             MOBILE TERMINAL IN CODE DIVISION
09/063,666      6085091         US
                                                  MULTIPLE ACCESS MOBILE
                                                  COMMUNICATION SYSTEM
                                          FABRICATION METHOD OF LATERAL DOUBLE
09/135,645      6087232         US
                                                 DIFFUSED MOS TRANSISTORS
09/275,363      6104354         US                   RADIO APPARATUS
                                               VOICE-CONTROLLED MOTORIZED
09/074,617      6108592         US
                                          WHEELCHAIR WITH SENSORS AND DISPLAYS
                                               CURRENT MEMORY AND CIRCUIT
09/062,947      6111438         US          ARRANGEMENT COMPRISING CURRENT
                                                         MEMORIES


                                      9
A ic tion    P tent N     e   Co nt                        Tit e
 N   e
                                              SYSTEM AND METHOD FOR BROAD
08/968,403      6118890         US
                                           CLASSIFICATION OF BIOMETRIC PATTERNS
                                       VOICE CODING METHOD AT A CODE DIVISION
08/987,551      6128289         US
                                              MULTIPLE ACCESS BASE STATION
                                           METHOD FOR TRACING CENTRALIZED
09/141,244      6128492         US        PROCESS POSITION OF MOBILE STATION
                                                      USING RADIO LAN
                                            IMAGE SEGMENTATION AND OBJECT
09/018,984      6130964         US      TRAC ING METHOD AND CORRESPONDING
                                                          SYSTEM
09/162,791      6133765         US             SWITCHED-CURRENT MEMORY
                                         NONVOLATILE FERROELECTRIC MEMORY
09/429,752      6147896         US
                                             USING SELECTIVE REFERENCE CELL
                                          ADMINISTRATION AND UTILIZATION OF
08/989,875      6151676         US        SECRET FRESH RANDOM NUMBERS IN A
                                                NETWOR ED ENVIRONMENT
                                          DEVICE INCLUDING A PRINTED CIRCUIT
                                              BOARD WHICH IS CONTACTED BY
09/444,898      6166337         US     DEPRESSING A EY LOCATED AT A HOUSING
                                        WALL WHICH MA ES AN ANGLE WITH THE
                                                  PRINTED CIRCUIT BOARD
                                          UNIVERSAL WIRELESS COMMUNICATION
                                          SYSTEM, A TRANSMISSION PROTOCOL, A
09/031,374      6167237         US
                                        WIRELESS COMMUNICATION STATION, AND
                                                   A RADIO BASE STATION
                                         SYSTEM AND METHOD FOR BUILDING AND
09/050,679      6182220         US        EXCHANGING ENCRYPTED PASSWORDS
                                              BETWEEN A CLIENT AND SERVER
                                           SYSTEM AND METHOD FOR MATCHING
09/030,435      6185318         US      (FINGERPRINT) IMAGES USING AN ALIGNED
                                              STRING-BASED REPRESENTATION
                                            SELF CALIBRATING LINEAR POSITION
09/334,504      6190319         US
                                                          SENSOR
                                             METHOD AND ARRANGEMENT FOR
09/107,528      6195392         US     GENERATING PROGRAM CLOC REFERENCE
                                            VALUES (PCRS) IN MPEG BITSTREAMS
09/300,804      6201844         US           TRANSCODING OF A DATA STREAM
09/238,537      6215403         US            WIRELESS MONITORING SYSTEM
09/145,331      6219724         US        DIRECT MEMORY ACCESS CONTROLLER
                                        FITTING DEVICE FOR SEPARATE ELEMENTS
09/244,209      6229994         US     OF A MOBILE TELEPHONE HANDSET AND THE
                                                 HANDSET THUS OBTAINED
09/024,632      6239772         US               VIDEO MOIRE REDUCTION

                                           IMAGE DISPLAY DEVICE HAVING A DRIVE
09/050,595      6239773         US
                                               CIRCUIT FOR DIFFERENTIALLY



                                      10
A ic tion    P tent N     e   Co nt                     Tit e
 N   e
                                           CONTROLLING THE LUMINOSITY OF
                                              WINDOWS IN THE DISPLAY

                                        TELEPHONY DEVICE COMPRISING A BASE
                                       STATION AND AT LEAST A SUBSCRIBER UNIT
09/047,684      6240300         US
                                       AND METHOD FOR CONNECTING TO SUCH A
                                                 TELEPHONY DEVICE
                                        VIDEO FORMAT ADAPTIVE BEAM SIZE FOR
08/976,710      6246447         US
                                               VIDEO MOIRE REDUCTION
                                        HARDWARE-EFFICIENT DEMODULATOR FOR
09/435,039      6249251         US
                                       CDMA ADAPTIVE ANTENNA ARRAY SYSTEMS
09/102,949      6253201         US     SCALABLE SOLUTION FOR IMAGE RETRIEVAL
                                         CODE COMPACTION BY EVOLUTIONARY
09/217,408      6260031         US
                                                      ALGORITHM
                                        MIXING A GRAPHICS SIGNAL AND A VIDEO
08/977,951      6271826         US
                                                        SIGNAL
                                        INTEGRATED DYNAMIC-VISUAL PARALLEL
09/131,334      6275956         US        DEBUGGING APPARATUS AND METHOD
                                                       THEREOF
                                       METHODS AND APPARATUS FOR EMBEDDING
09/206,031      6281903         US
                                           2D IMAGE CONTENT INTO 3D MODELS
                                        PROGRESS NOTES MODEL IN A CLINICAL
09/031,198      6289316         US
                                                INFORMATION SYSTEM
09/432,896      6290640         US        UNCOUPLED ROTARY LINEAR PUMP
                                          DUAL ALDC DECOMPRESSORS INSIDE
09/549,803      6300885         US
                                                    PRINTER ASIC
                                       METHOD FOR REDUCING THE FREQUENCY OF
09/031,696      6301641         US
                                            CACHE MISSES IN A COMPUTER
                                       PROGRAMMABLE PROCESSOR CIRCUIT WITH
09/264,912      6308191         US        A RECONFIGURABLE MEMORY FOR
                                             REALIZING A DIGITAL FILTER
                                       DETERMINING AN ALIGNMENT ESTIMATION
09/030,363      6314197         US
                                         BETWEEN TWO ( FINGERPRINT) IMAGES
                                          METHOD FOR FABRICATING A HYBRID
09/393,279      6316281         US     OPTICAL INTEGRATED CIRCUIT EMPLOYING
                                               SOI OPTICAL WAVEGUIDE
09/369,540      6323824         US         DIELECTRIC RESONATOR ANTENNA
                                          INTERACTIVE REPRESENTATION AND
09/079,662      6326965         US      RETRIEVAL OF MULTI-DIMENSIONAL DATA
                                                USING VIEW ELEMENTS
                                        MELODIC ALERTS FOR COMMUNICATIONS
09/216,261      6337972         US
                                                       DEVICE
                                       CAMERA MOTION PARAMETERS ESTIMATION
09/478,474      6349114         US
                                                       METHOD



                                      11
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                              METHOD AND ARRANGEMENT FOR
09/216,266      6349154         US           CREATING A HIGH-RESOLUTION STILL
                                                         PICTURE
                                           METHOD OF SWITCHING OF CODED VIDEO
09/244,841      6351564         US
                                           SEQUENCES AND CORRESPONDING DEVICE
                                       DIVERSION AGENT USES CINEMATOGRAPHIC
08/994,827      6356288         US
                                             TECHNIQUES TO MAS LATENCY
                                        SUBJECTIVE NOISE MEASUREMENT ACTIVE
09/519,548      6359658         US
                                                      VIDEO SIGNAL
                                          MULTIMEDIA COMPUTER SYSTEM WITH
                                         STORY SEGMENTATION CAPABILITY AND
09/006,657      6363380         US           OPERATING PROGRAM THEREFOR
                                          INCLUDING FINITE AUTOMATION VIDEO
                                                         PARSER
                                           SPEECH DRIVEN LIP SYNTHESIS USING
09/384,763      6366885         US
                                        VISEME BASED HIDDEN MAR OV MODELS
                                         EYFACT-BASED TEXT RETRIEVAL SYSTEM,
09/475,743      6366908         US       EYFACT-BASED TEXT INDEX METHOD, AND
                                                   RETRIEVAL METHOD
                                           JOINING DEVICE FOR FIRMLY JOINING
09/198,928      6382867         US
                                            PLASTIC JOINING PARTS TOGETHER
                                            GENERATING REGRESSION TREES WITH
09/276,870      6385607         US
                                                 OBLIQUE HYPERPLANES
                                           METHOD OF SWITCHING OF CODED VIDEO
09/241,016      6396875         US
                                           SEQUENCES AND CORRESPONDING DEVICE
                                             LOW OFFSET AUTOMATIC FREQUENCY
09/454,389      6400932         US         TUNING CIRCUITS FOR CONTINUOUS-TIME
                                                          FILTER
                                             SEMICONDUCTOR POWER INTEGRATED
09/865,004      6404011         US
                                                          CIRCUIT
09/333,633      6405301         US               PARALLEL DATA PROCESSING
                                             QUANTIZATION METHOD FOR BIT RATE
09/773,160      6407681         US
                                                TRANSCODING APPLICATIONS
                                           FERROELECTRIC MEMORY DEVICE HAVING
09/966,112      6411542         US          FERROELECTRIC MEMORY TRANSISTORS
                                             CONNECTED TO SEPARATE WELL LINES
                                            SYSTEM AND METHOD FOR READING A
09/499,920      6431447         US
                                            BARCODE USING LASER DIODE ARRAY
09/579,313      6432135         US                  TORSION HEART VALVE
09/569,916      6436027         US             HYDRODYNAMIC BLOOD BEARING
                                           DC / DC CONVERTER INCLUDING CONTROL
                                             MEANS FOR CONTROLLING MULTIPLE
09/899,441      6437545         US
                                            OUTPUTS USING SEPARATE SWITCHING
                                                   CYCLES FOR EACH OUTPUT



                                      12
A ic tion    P tent N     e   Co nt                     Tit e
 N   e
                                        METHOD AND SYSTEM FOR PERSONALIZED
09/549,689      6439457         US
                                           MESSAGE STORAGE AND RETRIEVAL
                                         ELECTRONIC DEVICE WITH A VARIABLE
10/012,015      6469910         US
                                                      EYBOARD
                                       HISTOGRAM METHOD FOR CHARACTERIZING
09/116,769      6473095         US
                                                   VIDEO CONTENT
                                         METHOD AND SYSTEM FOR INDICATING
09/550,607      6473114         US             CHANGE OF SPEA ER IN A
                                            VIDEOCONFERENCE APPLICATION
09/757,786      6477211         US         TRANSCODING OF A DATA STREAM
                                             WIRELESS LOCAL AREA NETWOR
09/198,045      6480480         US     COMPRISING A CONTROLLER AND AT LEAST
                                        ONE CANDIDATE-CONTROLLER TERMINAL
                                            EFFICIENT CONCURRENCY CONTROL
09/409,814      6480849         US       METHOD FOR HIGH DIMENSIONAL INDEX
                                                       STRUCTURES
09/855,581      6483456         US                    GPS RECEIVER
                                          CONCURRENCY CONTROL METHOD FOR
09/497,345      6484172         US        HIGH-DIMENSIONAL INDEX STRUCTURE
                                                 USING LATCH AND LOC
                                            COMMUNICATION BUS SYSTEM AND
09/884,222      6498541         US     APPARATUS AND DEVICE FOR USE IN SUCH A
                                                          SYSTEM
                                         DRIFT-FREE TRANSCODER AND RELATED
09/615,880      6498814         US
                                                         METHOD
                                            SLOTTED MODE IN WIRELESS CDMA
09/459,255      6501744         US
                                                         SYSTEMS
                                          REGION-BASED IMAGE ARCHIVING AND
09/232,896      6502105         US
                                                   RETRIEVING SYSTEM
                                        STATIC IMAGE GENERATION METHOD AND
09/366,695      6526183         US
                                                          DEVICE
09/920,040      6528741         US          TEXT ENTRY ON PORTABLE DEVICE
                                          METHOD AND DEVICE FOR PREVENTING
09/104,900      6529600         US     PIRACY OF VIDEO MATERIAL FROM THEATER
                                                         SCREENS
                                              METHOD FOR MANAGING GROUP
09/499,915      6529882         US        MEMBERSHIP IN INTERNET MULTICAST
                                                      APPLICATIONS
                                       FREQUENCY CORRECTION AT THE RECEIVER
09/678,966      6539071         US
                                         END IN A PAC ET TRANSMISSION SYSTEM
                                          METHOD OF MANUFACTURING A SELF-
                                         ALIGNED GATE TRANSISTOR WITH P-TYPE
10/032,754      6541319         US         IMPURITIES SELECTIVELY IMPLANTED
                                          BELOW THE GATE, SOURCE AND DRAIN
                                                       ELECTRODES




                                      13
A ic tion    P tent N     e   Co nt                        Tit e
 N   e
                                         TRANSMISSION SYSTEM WITH ADAPTIVE
10/086,047      6543025         US
                                            CHANNEL ENCODER AND DECODER
                                              SELECTIVE TELEPHONE CALLER
09/411,460      6553110         US
                                                 IDENTIFICATION SERVICE
                                          SWITCHING NETWOR WITH COMPLETE
09/374,692      6577629         US      TRANSFER OF THE CONTENTS OF A HEADER
                                                     FIELD OF A CELL
                                       APPARATUS FOR MOTION ESTIMATION WITH
09/475,224      6584212         US       CONTROL PART IMPLEMENTED BY STATE
                                                   TRANSITION DIAGRAM
                                       PSEUDOMORPHIC HIGH ELECTRON MOBILITY
10/112,359      6593603         US      TRANSISTOR POWER DEVICE AND METHOD
                                             FOR MANUFACTURING THE SAME
                                        SYSTEM AND METHOD FOR GENERATING A
09/382,732      6597802         US     ROLLED SURFACE REPRESENTATION FROM A
                                                  SET OF PARTIAL IMAGES
                                            DATA-PROCESSING ARRANGEMENT
09/580,169      6598146         US      COMPRISING A PLURALITY OF PROCESSING
                                                  AND MEMORY CIRCUITS
                                       SYSTEM FOR VARYING THE DYNAMIC RANGE
09/062,941      6606641         US
                                           OF COEFFICIENTS IN A DIGITAL FILTER
                                              CURRENT CELL DRIVING CIRCUIT IN
10/032,720      6608578         US
                                               DIGITAL-TO-ANALOG CONVERTER
                                           ONU FUNCTION PROCESSING APPARATUS IN
09/498,921      6614759         US
                                                      ATM-PON SYSTEM
                                           ADSL SUBSCRIBER PROCESSING EQUIPMENT
09/448,531      6614761         US
                                                       IN ATM SWITCH
                                             AUTOMATIC PARCEL VOLUME CAPTURE
09/495,741      6614928         US          SYSTEM AND VOLUME CAPTURE METHOD
                                              USING PARCEL IMAGE RECOGNITION
10/114,507      6621440         US        DIGITAL TO ANALOGUE CONVERTER
                                         SEAMLESS SWITCHING OF MPEG VIDEO
09/708,165      6628712         US
                                                      STREAMS
                                       FERROELECTRIC MEMORY CELL ARRAY AND
10/032,987      6636435         US
                                       METHOD OF STORING DATA USING THE SAME
                                       SYSTEM AND METHOD FOR PROVIDING HIGH
09/757,613      6731285         US     PERFORMANCE IMAGE MAGNIFICATION IN A
                                                   WEB BROWSER
                                          VIRTUAL NAVIGATION SYSTEM AND
10/092,902      6741929         US
                                            METHOD USING MOVING IMAGE
10/325,929      6774697         US         INPUT AND OUTPUT PORT CIRCUIT
09/425,657      6781951         US         RADIO COMMUNICATION SYSTEM
                                       ENCODER REDUNDANCY SELECTION SYSTEM
09/952,193      6910175         US
                                                    AND METHOD



                                      14
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                           COMMUNICATION SYSTEM AND A RECEIVER
09/773,413      6937645         US
                                                  FOR USE IN THE SYSTEM
                                       FASTER TRANSFORMS USING EARLY ABORTS
09/694,455      6961473         US
                                             AND PRECISION REFINEMENTS
                                       MICROELECTROMECHANICAL DEVICE USING
10/230,563      6963117         US
                                       RESISTIVE ELECTROMECHANICAL CONTACT
                                       ENCODING METHOD AND DEVICE INCLUDING
09/795,020      6963377         US            THRESHOLDING PIXEL-TO-PIXEL
                                                      DIFFERENCES
                                        METHOD AND APPARATUS FOR STREAMING
09/411,756      6966027         US
                                                      XML CONTENT
                                       METHOD AND DEVICE FOR SCALABLE VIDEO
10/221,069      6968007         US
                                                      TRANSCODING
                                            NETWOR WITH SEVERAL NETWOR
09/557,600      6973055         US     CLUSTERS FOR WIRELESS TRANSMISSION OF
                                                        PAC ETS
                                             WEARABLE DISPLAY SYSTEM WITH
09/774,925      6975991         US
                                                 INDICATORS OF SPEA ERS
                                          CIRCUIT ARRANGEMENT FOR GAINING A
10/083,334      6978026         US
                                        STEREO SUBCARRIER AND AN RDS CARRIER
                                          VIDEO DECODING SYSTEM AND METHOD
10/161,795      6980599         US         HAVING POST-PROCESSING TO REDUCE
                                               SHARPNESS PREDICTION DRIFT
                                        SYSTEM FOR THE EFFICIENT TRANSMISSION
09/908,197      6981046         US     OF PARTIAL OBJECTS IN DISTRIBUTED DATA
                                                         BASES
                                           AUTOMATICALLY SWITCHED CAMERA
10/084,724      6982748         US       SYSTEM WITH INDICATOR FOR NOTIFYING
                                       THE NEXT SUBJECT OF THE CAMERA SYSTEM
                                        METHOD AND APPARATUS FOR EXTENDING
09/928,795      6985603         US       VIDEO CONTENT ANALYSIS TO MULTIPLE
                                                       CHANNELS
10/015,965      6986466         US              DATA-PROCESSING SYSTEM
10/732,720      6989716         US              VARIABLE GAIN AMPLIFIER
                                          SYSTEM AND METHOD FOR AUTOMATED
09/616,631      6990496         US
                                        CLASSIFICATION OF TEXT BY TIME SLICING
                                          METHOD AND APPARATUS TO MEASURE
                                         VIDEO QUALITY ON ANY DISPLAY DEVICE
10/175,607      6992697         US
                                         WITH ANY IMAGE SIZE STARTING FROM A
                                                NOW DISPLAY TYPE AND SIZE
                                           METHOD AND DEVICE FOR FOCUSING A
09/741,654      6992719         US      CAMERA UTILIZING FILTERS CONTAINED IN
                                                      A PROCESSOR
                                       NETWOR FOR A RECONFIGURATION AFTER
09/857,964      6992976         US
                                            A STEP-BY-STEP REPAIR OF DEFECTS



                                      15
A ic tion    P tent N     e   Co nt                     Tit e
 N   e
                                              STRAPDOWN SYSTEM FOR THREE-
09/633,760      6993179         US
                                              DIMENSIONAL RECONSTRUCTION
                                             MOSFET DEVICE WITH NANOSCALE
10/749,749      6995452         US               CHANNEL AND METHOD OF
                                                MANUFACTURING THE SAME
                                              MOTION ESTIMATION METHOD BY
10/098,456      6996181         US         EMPLOYING A STOCHASTIC SAMPLING
                                                        TECHNIQUE
10/491,373      6996279         US        COMPRESSED STORAGE OF DATA ITEMS
                                           APPARATUS AND METHOD FOR IMAGE
                                          CONVERSION AND AUTOMATIC ERROR
10/327,881      6999127         US
                                          CORRECTION FOR DIGITAL TELEVISION
                                                         RECEIVER
                                          HOMOGRAPHY TRANSFER FROM POINT
09/992,922      7003150         US
                                                         MATCHES
                                            PREDICTIVE FAILURE ANALYSIS AND
10/643,253      7003409         US          FAILURE ISOLATION USING CURRENT
                                                         SENSING
                                        MICROSTRIP PATCH ANTENNA USING MEMS
10/865,382      7006044         US
                                                      TECHNOLOGY
                                       METHOD FOR EMBEDDING AND EXTRACTING
10/173,160      7006659         US       A SPATIAL DOMAIN BLIND WATERMAR
                                                 USING SAMPLE EXPANSION
                                        APPARATUS AND METHOD FOR COMBINING
                                       RANDOM SET OF VIDEO FEATURES IN A NON-
09/938,377      7010159         US           LINEAR SCHEME TO BEST DESCRIBE
                                       PERCEPTUAL QUALITY OF VIDEO SEQUENCES
                                        USING HEURISTIC SEARCH METHODOLOGY
                                          ELECTRONIC DEVICE WITH A VARIABLE
10/262,796      7019985         US
                                                          EYBOARD
09/961,996      7020252         US             GROUP AUDIO MESSAGE BOARD
                                       MULTICASTING APPARATUS AND METHOD IN
09/938,630      7023850         US
                                                 SHARED MEMORY SWITCH
                                        METHOD AND APPARATUS FOR SEARCHER
09/975,152      7027421         US       BEAMFORMING IN CDMA BASE STATION
                                              SYSTEM USING ARRAY ANTENNA
                                        INTERFERENCE CANCELLATION RECEIVER
10/022,731      7027491         US
                                                FOR USE IN A CDMA SYSTEM
                                           TELEPHONE APPARATUS COMPRISING
10/196,096      7027588         US
                                                    MONITORING MEANS
                                         METHOD FOR COMPUTING OPTICAL FLOW
09/993,061      7031497         US
                                             UNDER THE EPIPOLAR CONSTRAINT
                                       WIRELESS INTERCONNECTION METHOD AND
                                              ASSEMBLY FOR ESTABLISHING A
10/122,746      7035586         US
                                       BIDIRECTIONAL COMMUNICATION BETWEEN
                                               AUDIO AND/OR VIDEO DEVICES



                                      16
A ic tion    P tent N     e   Co nt                        Tit e
 N     e
10/076,352      7038721         US                GAMMA CORRECTION CIRCUIT
                                             ADAPTIVE RA E RECEIVING APPARATUS
                                                CONSTRAINED WITH AT LEAST ONE
10/025,797      7039094         US               CONSTRAINT FOR USE IN MOBILE
                                             COMMUNICATION SYSTEM AND METHOD
                                                            THEREFOR
10/201,368      7039837         US                       SIGNAL CODING
                                           4-STATE BAR CODE PRINTING AND READING
10/015,807      7048191         US          SYSTEM AND METHOD FOR CONTROLLING
                                                            THE SAME
                                              IN-BAND ADJACENT-CHANNEL DIGITAL
09/967,548      7050511         US
                                                  AUDIO BROADCASTING SYSTEM
                                         METHOD FOR PROVIDING VARIABLE BIT
09/752,667      7054365         US
                                              RATE IN STREAMING SERVICE
                                       SYSTEM FOR DRAWING PATENT MAP USING
09/995,718      7054856         US       TECHNICAL FIELD WORD AND METHOD
                                                       THEREFOR
                                          METHOD FOR ITERATIVELY DECODING
                                         BLOC TURBO CODES AND RECORDING
10/273,256      7065701         US
                                       MEDIUM FOR STORING ITERATIVE DECODING
                                           PROGRAM OF BLOC TURBO CODES
                                             OBJECT-RELATIONAL DATABASE
10/269,567      7076490         US      MANAGEMENT SYSTEM AND METHOD FOR
                                        DELETING CLASS INSTANCE FOR THE SAME
                                          OBJECTIVE METHOD AND SYSTEM FOR
10/180,406      7079704         US     ESTIMATING PERCEIVED IMAGE AND VIDEO
                                                       SHARPNESS
                                          GREEN RECONSTRUCTION FOR IMAGE
10/067,414      7081919         US
                                                        SENSORS
                                        METHOD OF DETECTING, AND A RECEIVER
10/134,212      7082156         US
                                            FOR, A SPREAD SPECTRUM SIGNAL
                                       METHOD AND APPARATUS FOR REVOCATION
09/686,830      7085929         US     LIST MANAGEMENT USING A CONTACT LIST
                                            HAVING A CONTACT COUNT FIELD
                                       SECURITY SYSTEM FOR NETWOR S AND THE
09/987,933      7093290         US
                                                  METHOD THEREOF
                                                 METHOD FOR PARALLEL TYPE
09/995,740      7099376         US          INTERFERENCE CANCELLATION IN CODE
                                             DIVISION MULTIPLE ACCESS RECEIVER
                                              SYNCHRONIZATION CODEWORD FOR
09/763,843      7103061         US           INTERFERENCE REDUCTION IN A CDMA
                                                          SYSTEM
                                           ROTATABLE MICROSTRIP PATCH ANTENNA
11/026,455      7123194         US
                                            AND ARRAY ANTENNA USING THE SAME




                                      17
A ic tion    P tent N     e   Co nt                     Tit e
 N   e
                                       METHOD FOR CHANGING A TARGET ARRAY,
                                       A METHOD FOR ANALYZING A STRUCTURE,
09/737,190      7124034         US
                                        AND AN APPARATUS, A STORAGE MEDIUM
                                        AND A TRANSMISSION MEDIUM THEREFOR
                                       METHOD FOR PROVIDING A TRUSTED PATH
10/187,340      7134017         US
                                            BETWEEN A CLIENT AND A SYSTEM
                                            TIME SLOT SORTING METHOD FOR A
09/817,457      7136371         US
                                                   WIRELESS NETWOR
                                         SINGLE BEAMFORMING STRUCTURE FOR
10/150,827      7142578         US
                                             MULTIPLE MODULATION SCHEMES
                                        METHOD AND APPARATUS FOR EXTERNAL
09/634,731      7151562         US           CALIBRATION OF A CAMERA VIA A
                                               GRAPHICAL USER INTERFACE
                                       METHOD AND APPARATUS FOR MANAGING
10/136,959      7154892         US        LPM-BASED CAM LOO -UP TABLE, AND
                                              RECORDING MEDIUM THEREFOR
                                       WIRELESS NETWOR WITH A PLURALITY OF
09/663,315      7161952         US           PERSISTENCY PROBABILITIES FOR
                                               ACCESSING A RACH CHANNEL
                                        METHOD FOR DYNAMICALLY LOCATING A
10/098,436      7184420         US     WIRELESS TCP PROXY IN A WIRED/WIRELESS
                                                 INTEGRATED NETWOR
                                           METHOD OF, AND A HETEROGENEOUS
09/580,167      7188165         US         NETWOR FOR, TRANSMITTING DATA
                                                        PAC ETS
                                               BATTERY ECONOMIZING IN A
09/653,782      7190979         US
                                                COMMUNICATIONS SYSTEM
                                        METHOD OF EXECUTING AN INTERPRETER
10/365,780      7194734         US
                                                       PROGRAM
                                       ANTENNA DIVERSITY SYSTEM AND METHOD
10/523,389      7206555         US
                                               FOR OPERATING SAID SYSTEM
                                               METHOD AND APPARATUS FOR
10/551,311      7212158         US       BEAMFORMING BASED ON BROADBAND
                                                       ANTENNA
                                         POSITIONING SYSTEM, APPARATUS AND
10/540,101      7212159         US
                                                        METHOD
10/734,574      7212585         US     QUADRATURE MODULATION TRANSMITTER
                                          BIT LEVEL DIVERSITY COMBINING FOR
10/185,385      7236548         US
                                                     COFDM SYSTEM
                                               METHOD OF AND SYSTEM FOR
10/266,302      7251251         US
                                       TRANSMITTING A PLURALITY OF MESSAGES
10/557,346      7265609         US             TRANSCONDUCTOR CIRCUITS
09/372,459      7639283         US         COLOR SIGNAL MATRIX ADJUSTMENT
                                            METHOD OF, AND APPARATUS FOR,
10/550,337      7650115         US        PROTECTING FROM RADIO FREQUENCY
                                                     INTERFERENCE



                                      18
A ic tion    P tent N     e   Co nt                        Tit e
 N   e
                                         GREEN RECONSTRUCTION FOR IMAGE
11/447,527      7728882         US
                                                     SENSORS
                                       METHOD AND SYSTEM FOR TRANSFERRING A
11/567,772      7739392         US
                                              COMMUNICATION SESSION
                                       PEER-TO-PEER MOBILE INSTANT MESSAGING
10/935,342      7764637         US
                                                 METHOD AND DEVICE
                                        PREVENTING GREEN NON-UNIFORMITY IN
11/120,587      7847842         US
                                                   IMAGE SENSORS
                                       METHOD AND APPARATUS FOR AUCTIONING
09/560,203      8332302         US
                                                        ITEMS
                                         METHOD FOR ESTABLISHING NETWOR
                                         CONNECTIONS BETWEEN STATIONARY
13/463,540      8369298         US
                                           TERMINALS AND REMOTE DEVICES
                                              THROUGH MOBILE DEVICES
                                          METHOD AND SYSTEM FOR A HOSTED
12/353,662      8484089         US
                                       DIGITAL MUSIC LIBRARY SHARING SERVICE
                                             DIGITAL MEDIA ASSET IDENTIFICATION
12/103,591      8606856         US
                                                    SYSTEM AND METHOD
                                             DIGITAL MEDIA ASSET IDENTIFICATION
13/603,372      8626838         US
                                                      SYSTEM & METHOD
                                             PEER-TO-PEER MOBILE DATA TRANSFER
13/110,819      8649314         US
                                                     METHOD AND DEVICE
                                            SYSTEM & METHOD FOR UNIQUE DIGITAL
13/210,089      8706636         US         ASSET IDENTIFICATION AND TRANSACTION
                                                        MANAGEMENT
                                             METHOD FOR ESTABLISHING NETWOR
                                              CONNECTIONS BETWEEN STATIONARY
13/759,950      8774149         US
                                               TERMINALS AND REMOTE DEVICES
                                                  THROUGH MOBILE DEVICES
                                            APPLICATION PROGRAMMING INTERFACE
12/398,102      8972880         US          FOR TRANSFERRING CONTENT FROM THE
                                                       WEB TO DEVICES
                                              DATA DELIVERY THROUGH PORTABLE
09/878,684      6664891         US
                                                          DEVICES
09/876,514      6993049         US                 COMMUNICATION SYSTEM
                                             METHOD FOR ESTABLISHING NETWOR
                                              CONNECTIONS BETWEEN STATIONARY
12/896,686      8194632         US
                                               TERMINALS AND REMOTE DEVICES
                                                  THROUGH MOBILE DEVICES
                                              MOBILE CONFERENCING METHOD AND
13/193,579      8406116         US
                                                           SYSTEM
                                             NETWOR WITH LOGIC CHANNELS AND
10/151,087      7167487         US
                                                    TRANSPORT CHANNELS
                                             RADIO COMMUNICATION SYSTEM WITH
09/455,124      6868079         US             REQUEST RE-TRANSMISSION UNTIL
                                                       AC NOWLEDGED


                                      19
A ic tion    P tent N     e   Co nt                        Tit e
 N   e
                                                  ANTI-THEFT PROTECTION FOR A
09/739,507      6836654         US
                                                    RADIOTELEPHONY DEVICE
08/742,688      5960366         US             WRIST-WATCH WIRELESS TELEPHONE
09/876,515      7587207         US             DATA DELIVERY THROUGH BEACONS
                                             METHOD AND SYSTEM FOR ELECTRONIC
09/597,198      7136999         US
                                                    DEVICE AUTHENTICATION
10/323,228      6985758         US                MOBILE DEVICE POWER SAVING
                                              ERGONOMIC SYSTEM FOR CONTROL OF
09/739,474      6901272         US          DEVICES THROUGH PORTABLE WIRELESS
                                                           TERMINALS
                                              MOBILE CONFERENCING METHOD AND
13/079,767      8018877         US
                                                            SYSTEM
09/920,041      7020106         US               RADIO COMMUNICATION SYSTEM
                                            SYSTEM AND METHOD FOR CONCURRENT
07/965,956      5483468         US          RECORDING AND DISPLAYING OF SYSTEM
                                                      PERFORMANCE DATA
                                              CDMA BASE STATION MODULATOR FOR
08/348,071      5619526         US                 DIGITAL CELLULAR MOBILE
                                                   COMMUNICATION SYSTEMS
                                               METHOD OF MA ING A GAAS POWER
08/665,868      5639677         US         SEMICONDUCTOR DEVICE OPERATING AT A
                                                         LOW VOLTAGE
                                             SPEECH SIGNAL TRANSMITTER WHEREIN
                                            CODING IS MAINTAINED DURING SPEECH
08/353,044      5657421         US
                                           PAUSES DESPITE SUBSTANTIAL SHUTDOWN
                                                      OF THE TRANSMITTER
                                           DEVICE FOR CONTROLLING MEMORY DATA
08/634,635      5659687         US         PATH IN PARALLEL PROCESSING COMPUTER
                                                            SYSTEM
                                             SYSTEM AND METHOD FOR SCHEDULING
08/438,153      5692125         US         LIN ED EVENTS WITH FIXED AND DYNAMIC
                                                          CONDITIONS
                                           SYSTEM FOR COMMUNICATING BETWEEN A
08/673,882      5774673         US
                                                DYNAMIC GROUP OF APPARATUSES
                                                CELLULAR MOBILE RADIO SYSTEM
08/544,571      5835849         US
                                                     COMPRISING SUB-CELLS
                                              LINE DRIVER WITH ADAPTIVE OUTPUT
09/027,599      5936393         US
                                                          IMPEDANCE
                                           DISTRIBUTED EXECUTION PROCESS FOR AN
08/888,355      5940295         US         INTERACTIVE MULTIMEDIA PROGRAM, AND
                                              A LOCAL STATION USING THIS METHOD
                                            REMOTE CONTROL METHOD AND SYSTEM
08/742,674      5949351         US
                                                           THEREFOR
                                             FABRICATION METHOD OF AN ORGANIC
09/079,478      5970318         US
                                                 ELECTROLUMINESCENT DEVICES




                                      20
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                           METHOD AND APPARATUS FOR SWITCHING
08/974,199      6008743         US
                                            BETWEEN DATA COMPRESSION MODES
                                          METHOD OF DISPLAYING TEXT HAVING
08/280,271      6052108         US
                                                   IMPROVED USABILITY
                                           D.M.A. DEVICE THAT HANDLES CACHE
                                        MISSES BY MANAGING AN ADDRESS OF AN
09/007,818      6058437         US
                                            AREA OF ALLOTTED VIA A DAEMON
                                                       PROCESSOR
                                         ADAPTIVE SERIAL AND PARALLEL MIXED
08/977,826      6067333         US
                                         INTERFERENCE CANCELLATION METHOD
                                               METHOD AND SYSTEM FOR THE
                                        DETERMINATION OF A PARTICULAR DATA
09/022,910      6070169         US
                                       OBJECT UTILIZING ATTRIBUTES ASSOCIATED
                                                     WITH THE OBJECT
                                           METHOD OF CHROMA- EYING FOR A
08/992,291      6084982         US
                                          DIGITAL VIDEO COMPRESSION SYSTEM
09/136,733      6127952         US         VIDEO DATA RECORDING APPARATUS
                                          NODE BOOTING METHOD IN HIGH-SPEED
09/139,726      6138234         US
                                                   PARALLEL COMPUTER
                                        METHOD OF VARIABLE-LENGTH ENCODING
09/603,495      6148029         US      OF IMAGES AND DEVICE FOR PERFORMING
                                                           SAID
                                       ENCAPSULATION METHOD OF A POLYMER OR
09/122,755      6150187         US
                                             ORGANIC LIGHT EMITTING DEVICE
                                          FAST SYNC-BYTE SEARCH SCHEME FOR
08/738,988      6154468         US
                                                     PAC ET FRAMING
                                        VIDEO BUFFER FOR SEAMLESS SPLICING OF
08/977,989      6154496         US
                                                      MPEG STREAMS
                                       METHOD OF RESTRICTING THE DURATION OF
08/959,215      6169790         US          TELEPHONE CALLS AND TELEPHONE
                                              IMPLEMENTING SUCH A METHOD
09/135,860      6178512         US                  WIRELESS NETWOR
                                       COMPUTER INPUT DEVICE WITH BIOSENSORS
09/116,063      6190314         US
                                               FOR SENSING USER EMOTIONS
                                           APPARATUS AND METHOD FOR ENCODING
09/116,903      6195388         US
                                                MULTIPLE VIDEO PROGRAMS
                                       MEDIUM ACCESS CONTROL (MAC) PROTOCOL
08/770,024      6198728         US
                                                 FOR WIRELESS ATM
                                             COMMUNICATION ENVIRONMENT WITH
09/134,108      6198909         US
                                                PLURALITY OF RADIO SYSTEMS
                                            TELECOMMUNICATIONS SYSTEM, MOBILE
                                           TERMINAL AND METHOD OF REGISTRATION
09/047,682      6201958         US
                                                   OF A TERMINAL WITH A
                                               TELECOMMUNICATIONS NETWOR



                                      21
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                        METHOD FOR FABRICATING HIGH DENSITY
09/475,281      6211018         US
                                           TRENCH GATE TYPE POWER DEVICE
                                         METHOD AND SYSTEM FOR DESIGNING A
09/096,698      6215488         US        GRAPHICAL USER INTERFACE FOR AN
                                           ELECTRONIC CONSUMER PRODUCT
                                        SYSTEM FOR RETRIEVING IMAGES USING A
09/197,315      6226636         US
                                                     DATABASE
                                       MEMORY MANAGEMENT WITH COMPACTION
09/139,203      6237072         US
                                                  OF DATA BLOC S
                                        MULTIPLE ACCESS CONTROL METHOD FOR
09/123,019      6249515         US
                                           GUARANTEEING QOS REQUIREMENT
                                         SYSTEM AND METHOD FOR IDENTIFYING
09/030,344      6263091         US     FOREGROUND AND BAC GROUND PORTIONS
                                                 OF DIGITIZED IMAGES
                                        A METHOD AND SYSTEM FOR COMBINING
09/070,322      6282318         US
                                        PATTERN MATCHING AND OPTIMIZATION
                                        SYSTEM AND METHOD FOR COMPRESSING
09/207,835      6282322         US
                                             AND DECOMPRESSING IMAGES
                                               METHOD FOR FABRICATING
09/428,403      6284605         US        SEMICONDUCTOR POWER INTEGRATED
                                                        CIRCUIT
                                         SYSTEM AND METHOD FOR FINDING THE
                                       DISTANCE FROM A MOVING QUERY POINT TO
09/236,688      6285805         US
                                          THE CLOSEST POINT ON ONE OR MORE
                                            CONVEX OR NON-CONVEX SHAPES
                                            DATA TRANSMISSION SYSTEM FOR
09/198,708      6285892         US     REDUCING TERMINAL POWER CONSUMPTION
                                                IN A WIRELESS NETWOR
                                        SYSTEM AND METHOD FOR DETERMINING
09/030,438      6289112         US
                                       BLOC DIRECTION IN FINGERPRINT IMAGES
                                            METHOD AND DEVICE FOR CODING A
09/253,084      6295375         US
                                                 SEQUENCE OF PICTURES
                                           METHOD AND SYSTEM FOR DESIGNING A
09/710,821      6297820         US          GRAPHICAL USER INTERFACE FOR AN
                                             ELECTRONIC CONSUMER PRODUCT
                                             TRANSMISSION SYSTEM HAVING A
09/316,985      6304612         US
                                              SIMPLIFIED CHANNEL DECODER
                                           SPACE-LIMITED MAR ING STRUCTURE FOR
09/170,469      6314436         US
                                               TRACING GARBAGE COLLECTORS
                                       BIOMETRIC AUTHENTICATION SYSTEM WITH
09/240,214      6317834         US
                                                 ENCRYPTED MODELS
                                         DATA TRANSFER SYSTEM, TRANSMITTER
09/039,347      6327272         US
                                                   AND RECEIVER
09/424,607      6329934         US     MODIFYING DATA WHICH HAS BEEN CODED




                                      22
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                           FINALIZATION IN INCREMENTAL GARBAGE
09/337,844      6338073         US
                                                        COLLECTORS
                                            REFERENCE COUNTING MECHANISM FOR
09/338,150      6339779         US
                                                   GARBAGE COLLECTORS
                                            SYSTEM FOR SELECTING A COMPUTER
08/397,292      6341276         US
                                             SOLUTION FROM A PRE-DEFINED SET
                                       METHOD OF TIMESTAMP SYNCHRONIZATION
09/086,270      6347084         US
                                       OF A RESERVATION-BASED TDMA PROTOCOL
                                          ELECTRONIC DEVICE WITH A VARIABLE
09/259,956      6349040         US
                                                        EYBOARD
                                        GENERATING DECISION-TREE CLASSIFIERS
09/276,876      6351561         US
                                              WITH OBLIQUE HYPERPLANES
09/335,019      6360233         US       DYNAMIC MEMORY SPACE ALLOCATION
                                         TRANSMISSION SYSTEM WITH ADAPTIVE
09/318,331      6363513         US
                                            CHANNEL ENCODER AND DECODER
                                          CHANNEL ALLOCATION METHODS IN A
09/160,003      6370117         US           COMMUNICATION NETWOR AND
                                                CORRESPONDING SYSTEM
                                        METHOD OF ADDRESSING A PLURALITY OF
09/280,107      6370595         US     ADDRESSABLE UNITS BY A SINGLE ADDRESS
                                                         WORD
                                         CALL ADMISSION CONTROL SYSTEM FOR
09/107,526      6377549         US
                                                WIRELESS ATM NETWOR S
                                           DUAL BAND RADIO TELEPHONE WITH
09/343,910      6381471         US         DEDICATED RECEIVE AND TRANSMIT
                                                       ANTENNAS
09/287,428      6388715         US                TELEVISION RECEIVER
                                            MOTION ANALYSIS BASED BUFFER
09/220,292      6389072         US
                                                  REGULATION SCHEME
                                           ERROR REDUCTION IN TRANSFORMED
09/186,249      6393155         US
                                                     DIGITAL DATA
                                           STORED DATA OBJECT MAR ING FOR
09/337,845      6393439         US
                                                 GARBAGE COLLECTORS
                                           GROUP CALL FOR A WIRELESS MOBILE
09/456,899      6405027         US           COMMUNICATION DEVICE USING
                                                      BLUETOOTH
                                       FLEXIBLE TWO-WAY TELECOMMUNICATION
09/070,216      6407993         US
                                                        SYSTEM
                                            AN INTERACTIVE FRAMEWOR FOR
09/328,968      6408293         US       UNDERSTANDING USER’S PERCEPTION OF
                                                   MULTIMEDIA DATA
                                        SYSTEM FOR CONTROLLING DATA OUTPUT
09/177,962      6412013         US
                                                     TO A NETWOR
09/819,285      6424323         US       ELECTRONIC DEVICE HAVING A DISPLAY




                                      23
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                             APPARATUS FOR PROVIDING A VISUAL
09/475,050      6424344         US
                                                   NAVIGATION INTERFACE
                                           APPARATUS AND METHOD FOR AUTOMATIC
                                            SELECTION OF BROADBAND FREQUENCY
09/474,090      6438361         US
                                             CHANNEL USING DOUBLE FREQUENCY
                                                        CONVERSION
09/559,896      6442204         US          VIDEO ENCODING METHOD AND SYSTEM
                                              INTERFACE METHOD FOR SEARCHING
09/417,660      6445387         US
                                             VIRTUAL SPACE BASED ON BODY ICON
                                             CALL RE-ESTABLISHMENT FOR A DUAL
09/467,591      6445921         US
                                                      MODE TELEPHONE
09/548,112      6452515         US              VIDEO ENCODER AND DECODER
                                              SECURE PROXY SIGNING DEVICE AND
08/994,873      6453416         US
                                                       METHOD OF USE
                                            MANAGING PARAMETERS EFFECTING THE
09/583,942      6458080         US
                                              COMPREHENSIVE HEALTH OF A USER
                                           MACROBLOC -BASED SEGMENTATION AND
09/404,716      6463174         US
                                             BAC GROUND MOSAIC ING METHOD
                                       SYSTEM AND METHOD FOR TRANSFORMING
09/003,988      6466686         US
                                        FINGERPRINTS TO IMPROVE RECOGNITION
                                           RECONFIGURATION MANAGER FOR
09/343,607      6467088         US      CONTROLLING UPGRADES OF ELECTRONIC
                                                        DEVICES
                                       TIME OF ARRIVAL ESTIMATION POSITIONING
09/833,848      6469665         US
                                                        SYSTEMS
                                        TIMING CONTROL OF TRANSMISSION TIME
09/264,060      6470006         US
                                                          SLOT
                                            REPLACEMENT OF SUBSTRINGS IN
09/477,771      6470345         US         FILE/DIRECTORY PATHNAMES WITH
                                                    NUMERIC TO ENS
                                       METHOD OF REDUCING COMPLEXITY USING
09/203,786      6483881         US     STATISTICS OF PATH METRICS IN A TRELLIS
                                                        DECODER
                                         SYSTEM AND METHOD FOR DERIVING A
09/030,595      6487306         US       STRING-BASED REPRESENTATION OF AN
                                                  (FINGERPRINT) IMAGE
09/533,485      6487563         US          MEMORY RECLAMATION METHOD
                                          MEMORY RECLAMATION METHOD AND
09/537,821      6502110         US
                                                       APPARATUS
09/318,324      6512929         US          TELECOMMUNICATION ASSEMBLY
                                       VIEWER INTERACTIVE THREE-DIMENSIONAL
                                         WOR SPACE WITH A TWO-DIMENSIONAL
08/826,616      6515688         US
                                         WOR PLANE CONTAINING INTERACTIVE
                                               TWO-DIMENSIONAL IMAGES
                                       METHOD OF CONCURRENT MULTIPLE-MODE
09/303,316      6519005         US
                                        MOTION ESTIMATION FOR DIGITAL VIDEO


                                      24
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                            METHOD OF SCHEDULING GARBAGE
09/537,822      6526421         US
                                                       COLLECTION
                                       MOTION ESTIMATION ALGORITHM SUITABLE
09/533,487      6567469         US           FOR H.261 VIDEOCONFERENCING
                                                      APPLICATIONS
09/527,198      6571260         US           MEMORY RECLAMATION METHOD
                                        MACROBLOC -BASED OBJECT-ORIENTED
09/497,138      6584229         US        CODING METHOD OF IMAGE SEQUENCE
                                          HAVING A STATIONARY BAC GROUND
                                         METHOD OF COMMUNICATION BETWEEN
09/182,698      6584423         US        REMOTE TERMINALS AND A CENTRAL
                                                        STATION
                                       BLUE LIGHT-EMITTING POLYMER PREPARED
                                          USING A FLUORINATED TETRAPHENYL
09/826,027      6590125         US
                                               MONOMER AND AN EL DEVICE
                                          MANUFACTURED USING THE POLYMER
                                         METHOD FOR THE TRANSMISSION OF AN
                                          ASYNCHRONOUS DATA STREAM VIA A
09/209,064      6590903         US       SYNCHRONOUS DATA BUS, AND CIRCUIT
                                         ARRANGEMENT FOR CARRYING OUT THE
                                                        METHOD
                                           ADAPTIVE EMOTION AND INITIATIVE
09/394,556      6598020         US         GENERATOR FOR CONVERSATIONAL
                                                        SYSTEMS
                                        MULTIPLE LIN DATA OBJECT CONVEYING
09/425,658      6600902         US     METHOD FOR CONVEYING DATA OBJECTS TO
                                                   WIRELESS STATIONS
                                         LOCAL AREA NETWOR WITH A BRIDGE
                                           TERMINAL FOR TRANSMITTING DATA
09/422,371      6603740         US
                                       BETWEEN A PLURALITY OF SUB-NETWOR S
                                                AND FOR LOOP DETECTION
09/786,292      6615335         US      COMPRESSED STORAGE OF INFORMATION
09/709,260      6618445         US          SCALABLE MPEG-2 VIDEO DECODER
                                       DYNAMIC ADAPTATION OF COMPLEXITY IN
09/712,678      6631163         US
                                             AN MPEG-2 SCALABLE DECODER
                                       AUTOMATIC CONFIGURATION OF A BRIDGE
                                           TERMINAL FOR TRANSMITTING DATA
09/422,736      6650648         US
                                       BETWEEN A PLURALITY OF SUB-NETWOR S
                                               IN A LOCAL AREA NETWOR
                                              PERSONALITY GENERATOR FOR
09/394,803      6658388         US
                                               CONVERSATIONAL SYSTEMS
                                           PERVASIVE DOC AND ROUTER WITH
09/607,597      6678535         US
                                        COMMUNICATION PROTOCOL CONVERTER
                                       METHOD AND APPARATUS FOR NOTIFYING A
09/960,188      6678613         US
                                             USER OF AN APPOINTMENT
09/377,361      6707858         US               LOW IF RECEIVER



                                      25
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                         METHOD AND APPARATUS FOR REDUCING
                                         IMAGE DATA STORAGE AND PROCESSING
09/282,638      6711294         US
                                              BASED ON DEVICE SUPPORTED
                                               COMPRESSION TECHNIQUES
                                         SYSTEM AND METHOD FOR MICROPHONE
09/616,229      6754373         US
                                         ACTIVATION USING VISUAL SPEECH CUES
09/694,448      6766341         US     FASTER TRANSFORMS USING SCALED TERMS
                                         SYSTEM AND METHODS FOR EMBEDDING
10/226,963      6771193         US       ADDITIONAL DATA IN COMPRESSED DATA
                                                       STREAMS
10/184,513      6774928         US          MOBILE FOR VIDEO-CONFERENCING
                                       POLYNOMIAL-TIME, SEQUENTIAL, ADAPTIVE
10/285,131      6798362         US        SYSTEM AND METHOD FOR LOSSY DATA
                                                     COMPRESSION
                                           METHOD OF REFRESHING A DYNAMIC
10/077,061      6807604         US
                                                       MEMORY
                                       MODULATION CODE SYSTEM AND METHODS
10/234,888      6809662         US      OF ENCODING AND DECODING A SIGNAL BY
                                                MULTIPLE INTEGRATION
                                         TV RECEIVER APPARATUS AND RELATED
09/732,196      6809775         US
                                                       METHOD
                                          METHOD AND SYSTEM FOR ESTIMATING
09/996,003      6810083         US     OBJECTIVE QUALITY OF COMPRESSED VIDEO
                                                         DATA
                                       BLOC DETECTION METHOD FOR A CHANNEL
09/730,675      6810089         US
                                                 SUBJECTED TO FADING
10/186,646      6813692         US         RECEIVER APPARATUS AND METHOD
                                         SYSTEM AND METHOD FOR DISTORTING A
09/595,935      6836554         US         BIOMETRIC FOR TRANSACTIONS WITH
                                            ENHANCED SECURITY AND PRIVACY
                                        MEDIA PROCESSING REDUCTION IN HIDDEN
10/011,880      6844878         US
                                                        AREAS
                                              METHOD AND APPARATUS FOR
09/699,609      6850948         US
                                           COMPRESSING TEXTUAL DOCUMENTS
                                            SOFTWARE RECONFIGURATION OF
09/773,422      6865387         US
                                             COMMUNICATIONS APPARATUS
                                       METHOD OF AND RECEIVER FOR FREQUENCY
09/585,827      6876691         US       ACQUISITION IN A FREQUENCY HOPPING
                                                       SYSTEM
                                        METHOD AND DEVICE FOR PREFETCHING A
10/082,872      6877068         US
                                                REFERENCED RESOURCE
                                          SEARCH METHOD IN A HIERARCHICAL
09/995,489      6882991         US
                                                  OBJECT STRUCTURE
                                         MPEG-2 DECODER WITH AN EMBEDDED
09/822,435      6891892         US      CONTRAST ENHANCEMENT FUNCTION AND
                                                 METHODS THEREFOR


                                      26
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                       METHOD OF CODING DIGITAL IMAGES BASED
10/086,741      6895118         US
                                                 ON ERROR CONCEALMENT
                                       APPARATUS AND METHOD FOR PERFORMING
10/057,670      6907074         US        MIXED MOTION ESTIMATION BASED ON
                                                  HIERARCHICAL SEARCH
                                       FAST ROBUST DATA COMPRESSION METHOD
09/823,486      6909746         US
                                                       AND SYSTEM
                                           METHOD OF EXECUTING A COMPUTER
                                             PROGRAM WITH AN INTERPRETER,
09/811,637      6910207         US
                                            COMPUTER SYSTEM AND COMPUTER
                                                   PROGRAM PRODUCT
                                         SYSTEM AND METHOD FOR CONTROLLING
09/734,782      6912579         US     AN APPARATUS HAVING A DEDICATED USER
                                               INTERFACE FROM A BROWSER
                                       CALLS IDENTIFY SCENARIO FOR CONTROL OF
09/165,683      6918123         US
                                       SOFTWARE OBJECTS VIA PROPERTY ROUTES
                                         DYNAMIC COMPLEXITY PREDICTION AND
09/837,036      6925126         US        REGULATION OF MPEG2 DECODING IN A
                                                    MEDIA PROCESSOR
                                             METHOD AND SYSTEM FOR NAME-
10/029,811      6925197         US
                                              FACE/VOICE-ROLE ASSOCIATION
                                        FLAT PANEL DISPLAY DEVICE AND METHOD
10/331,915      6926572         US     OF FORMING PASSIVATION FILM IN THE FLAT
                                                  PANEL DISPLAY DEVICE
                                         BUFFER MANAGEMENT IN VARIABLE BIT-
08/901,338      6944221         US
                                               RATE COMPRESSION SYSTEMS
                                            APPARATUS AND METHOD FOR MPEG
10/119,852      6944229         US        DECODING USING DYNAMIC FREQUENCY
                                                  AND VOLTAGE SCALING
                                           SIGNAL SEPARATION METHOD, SIGNAL
                                              PROCESSING APPARATUS, IMAGE
                                        PROCESSING APPARATUS, MEDICAL IMAGE
                                          PROCESSING APPARATUS AND STORAGE
10/024,611      6944579         US
                                                 MEDIUM FOR RESTORING
                                            MULTIDIMENSIONAL SIGNALS FROM
                                           OBSERVED DATA IN WHICH MULTIPLE
                                                   SIGNALS ARE MIXED
                                       APPARATUS AND METHOD FOR VIDEO BASED
10/456,501      6945869         US
                                                     SHOOTING GAME
                                           MICROSTRIP PATCH ANTENNA AND ARRAY
10/637,843      6946995         US
                                                ANTENNA USING SUPERTRATE
                                            UNEQUAL ERROR PROTECTION OF VIDEO
10/077,059      6952450         US               BASED ON MOTION VECTOR
                                                     CHARACTERISTICS
                                             RECONFIGURABLE COMMUNICATION
09/552,650      6954634         US
                                                         NETWOR



                                      27
A ic tion    P tent N     e   Co nt                      Tit e
 N     e
10/323,227      6961594         US            MOBILE DEVICE POWER SAVING
                                           ELECTRONIC EQUIPMENT COMPRISING A
09/891,430      6963756         US
                                                  RETRACTABLE SCREEN
                                        METHOD FOR DYNAMIC LOANING IN RATE
09/481,771      6964048         US
                                           MONOTONIC REAL-TIME SYSTEMS
09/571,456      6965582         US     CELLULAR RADIO COMMUNICATION SYSTEM
                                       CAMERA INFORMATION CODING/DECODING
                                       METHOD FOR SYNTHESIZING STEREOSCOPIC
10/121,583      6965699         US
                                         REAL VIDEO AND A COMPUTER GRAPHIC
                                                       IMAGE
                                            INCREASING LIN CAPACITY VIA
09/822,457      6967944         US          CONCURRENT TRANSMISSIONS IN
                                             CENTRALIZED WIRELESS LANS
                                          COMMUNICATION NETWOR HAVING
09/730,655      6967968         US
                                       MINIMIZED ROUNDTRIP CONTENTION DELAY
                                       ACTIVE MATRIX ORGANIC LIGHT EMITTING
10/334,837      6970149         US
                                              DIODE DISPLAY PANEL CIRCUIT
                                          EMERGENCY CALL PATIENT LOCATING
10/041,937      6980112         US         SYSTEM FOR IMPLANTED AUTOMATIC
                                                    DEFIBRILLATORS
10/334,409      6980351         US             ELECTROPHORETIC DISPLAY
09/797,085      6980522         US      AD-HOC RADIO COMMUNICATION SYSTEM
                                       METHOD AND DEVICE FOR ENCODING VIDEO
09/806,091      6983013         US
                                                        SIGNAL
                                        SNR SCALABLE VIDEO ENCODING METHOD
09/914,240      6985526         US
                                       AND CORRESPONDING DECODING METHOD
                                         SYSTEM AND METHOD FOR PROVIDING A
                                             SINGLE-LAYER VIDEO ENCODED
10/127,528      6985635         US
                                          BITSTREAMS SUITABLE FOR REDUCED-
                                                 COMPLEXITY DECODING
                                         LSF QUANTIZER FOR WIDEBAND SPEECH
10/033,649      6988067         US
                                                         CODER
09/460,944      6988276         US        IN-HOUSE TV TO TV CHANNEL PEE ING
                                       SLOT ANTENNA HAVING SLOTS FORMED ON
10/743,459      6992637         US
                                         BOTH SIDES OF DIELECTRIC SUBSTRATE
                                       METHOD AND APPARATUS FOR DETECTING
10/109,772      6993182         US          SCENE CHANGES IN VIDEO USING A
                                           HISTOGRAM OF FRAME DIFFERENCES
10/146,399      6999515         US         ENCODING BLOC -ORGANIZED DATA
                                         SYSTEM AND METHOD FOR CONFIRMING
10/038,987      7003497         US
                                               ELECTRONIC TRANSACTIONS
10/267,705      7006701         US     SEQUENTIAL DIGITAL IMAGE COMPRESSION
09/840,812      7010034         US                VIDEO COMPRESSION




                                      28
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                               METHOD OF TRANSCODING AND
10/082,860      7012960         US        TRANSCODING DEVICE WITH EMBEDDED
                                                           FILTERS
                                               METHOD AND APPARATUS FOR A
10/255,327      7016668         US
                                         RECONFIGURABLE MULTI-MEDIA SYSTEM
                                       METHOD, NETWOR AND CONTROL STATION
                                         FOR THE TWO-WAY ALTERNATE CONTROL
10/089,959      7016676         US
                                              OF RADIO SYSTEMS OF DIFFERENT
                                       STANDARDS IN THE SAME FREQUENCY BAND
                                            IDENTIFICATION AND EVALUATION OF
10/014,190      7020336         US           AUDIENCE EXPOSURE TO LOGOS IN A
                                                      BROADCAST EVENT
                                       COMBINED DISPLAY-CAMERA FOR AN IMAGE
09/718,246      7034866         US
                                                     PROCESSING SYSTEM
                                           METHOD AND SYSTEM FOR SEARCHING
09/962,659      7039585         US           RECORDED SPEECH AND RETRIEVING
                                                    RELEVANT SEGMENTS
                                            TRAPEZOID ULTRA WIDE BAND PATCH
11/024,568      7042401         US
                                                          ANTENNA
                                       LOAD BALANCING AND DYNAMIC CONTROL
10/043,053      7047309         US
                                       OF MULTIPLE DATA STREAMS IN A NETWOR
09/944,306      7049954         US              DATA TRANSMISSION SYSTEM
                                                HEALTHCARE PERSONAL AREA
10/033,806      7051120         US       IDENTIFICATION NETWOR METHOD AND
                                                           SYSTEM
                                           SYSTEM AND METHOD FOR DISTORTION
                                         CHARACTERIZATION IN FINGERPRINT AND
10/653,804      7054470         US      PALM-PRINT IMAGE SEQUENCES AND USING
                                             THIS DISTORTION AS A BEHAVIORAL
                                                         BIOMETRICS
                                           METHOD AND SYSTEM FOR OPTIMIZING
10/172,416      7054497         US        IMAGE SHARPNESS DURING CODING AND
                                                    IMAGE ENHANCEMENT
09/961,995      7058083         US     NETWOR INTERFACE DRIVER AND METHOD
                                        DATA TRANSMISSION SYSTEM, EQUIPMENT
09/933,552      7058879         US       SUITABLE FOR SUCH A SYSTEM AND DATA
                                                   TRANSMISSION METHOD
                                        METHOD AND A SYSTEM FOR ALLOCATION
10/169,346      7058951         US
                                                   OF A BUDGET TO A TAS
                                        METHOD OF SEGMENTING HANDWRITTEN
10/359,710      7072513         US     TOUCHING NUMERAL STRINGS HAVING NON-
                                            VERTICAL SEGMENTATION LINE
                                           RADIO SYSTEM, APPARATUS, AND METHOD
10/513,012      7072671         US
                                              OF OPERATING THE RADIO SYSTEM




                                      29
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                            WIRELESS NETWOR WITH A DATA
09/973,312      7075917         US         EXCHANGE ACCORDING TO THE ARQ
                                                       METHOD
                                             APPARATUS AND METHOD FOR
                                         AUTHENTICATING A USER BY EMPLOYING
10/184,875      7079670         US
                                        FEATURE POINTS OF A FINGERPRINT IMAGE
                                                     OF THE USER
                                       METHOD AND SYSTEM FOR ESTIMATING NO-
10/155,211      7092448         US      REFERENCE OBJECTIVE QUALITY OF VIDEO
                                                        DATA
                                        METHOD AND APPARATUS FOR REMOVING
09/838,010      7092549         US
                                            DEFECTS IN AN IMAGE SEQUENCE
                                           WIRELESS COMMUNICATION SYSTEM
10/175,413      7092694         US     HAVING A GUEST TRANSMITTER AND A HOST
                                                      RECEIVER
                                         APPARATUS AND METHOD FOR SECURITY
09/942,634      7093298         US
                                       OBJECT ENHANCEMENT AND MANAGEMENT
                                           SYSTEM AND METHOD FOR NON INTRUSIVE
09/810,015      7095328         US
                                             MONITORING OF AT RIS INDIVIDUALS
                                       MICROSTRIP PATCH ANTENNA HAVING HIGH
10/749,606      7099686         US
                                                   GAIN AND WIDEBAND
                                          TRANSMISSION SYSTEM COMPRISING A
                                       STATION OF A FIRST TYPE AND A STATION OF
09/730,679      7103070         US
                                         A SECOND TYPE AND SYNCHRONIZATION
                                                         METHOD
10/153,256      7103340         US         ANTENNA DIVERSITY ARRANGEMENT
                                         BROADBAND SLOT ANTENNA AND SLOT
10/650,406      7106264         US
                                            ARRAY ANTENNA USING THE SAME
10/124,009      7107111         US                 TRIC PLAY FOR MP3
                                          METHOD AND APPARATUS FOR SECURE
10/065,802      7107445         US
                                             PROCESSING OF SENSITIVE DATA
                                       SIGNIFICANT SCENE DETECTION AND FRAME
10/298,968      7110047         US     FILTERING FOR A VISUAL INDEXING SYSTEM
                                               USING DYNAMIC THRESHOLDS
                                         APPARATUS AND METHOD FOR PEER-TO-
10/080,184      7110366         US       PEER LIN MONITORING OF A WIRELESS
                                         NETWOR WITH CENTRALIZED CONTROL
                                       METHOD AND SYSTEM FOR AUTOMATICALLY
09/822,452      7113074         US           CONTROLLING A PERSONALIZED
                                                NETWOR ED ENVIRONMENT
                                       METHOD AND APPARATUS FOR ASSIGNING IP
10/202,660      7117258         US           ADDRESS USING AGENT IN ZERO
                                                CONFIGURATION NETWOR
                                          REDUCED COMPLEXITY INTERCARRIER
10/078,936      7120209         US
                                              INTERFERENCE CANCELLATION



                                      30
A ic tion    P tent N     e   Co nt                        Tit e
 N   e
                                             SYSTEM AND METHOD FOR CREATING
09/877,344      7123658         US
                                                 MULTI-PRIORITY STREAMS
                                           METHOD AND APPARATUS FOR DETECTING
09/449,250      7123745         US         MOVING OBJECTS IN VIDEO CONFERENCING
                                                 AND OTHER APPLICATIONS
                                            CONVERSATIONAL COMPUTING VIA
09/806,565      7137126         US
                                           CONVERSATIONAL VIRTUAL MACHINE
                                        METHOD AND SYSTEM FOR OBTAINING THE
10/059,441      7139017         US     BEST PICTURE QUALITY IN A SCARCE-POWER
                                                          DEVICE
                                          METHOD AND APPARATUS FOR EDITING
10/124,061      7149159         US
                                                     DATA STREAMS
                                              METHOD AND APPARATUS FOR
10/024,779      7151767         US        SYNCHRONIZING FREQUENCY HOPPING
                                                     TRANSCEIVERS
                                         METHOD OF RECEIVING A SIGNAL AND A
10/082,858      7151916         US
                                                        RECEIVER
                                          OVERLAPPING NETWOR ALLOCATION
                                        VECTOR (ONAV) FOR AVOIDING COLLISION
10/029,825      7164671         US
                                       IN THE IEEE 802.11 WLAN OPERATING UNDER
                                                           HCF
09/773,418      7167454         US           RADIO COMMUNICATION SYSTEM
                                       VOLTAGE-CONTROLLED OSCILLATOR USING
10/957,749      7170355         US
                                              CURRENT FEEDBAC NETWOR
                                         FAMILY HISTOGRAM BASED TECHNIQUES
10/028,378      7170566         US        FOR DETECTION OF COMMERCIALS AND
                                                 OTHER VIDEO CONTENT
                                           NETWOR WITH ADAPTATION OF THE
10/257,204      7171169         US
                                                 MODULATION METHOD
                                       METHOD AND SYSTEM FOR TRANSFERRING A
09/929,118      7171206         US
                                               COMMUNICATION SESSION
10/480,660      7174135         US     WIDEBAND SIGNAL TRANSMISSION SYSTEM
                                       DEMODULATING DEVICE AND METHOD FOR
10/147,974      7177345         US
                                                W-CDMA BASE STATION
                                       METHOD OF MANUFACTURING FIELD EFFECT
11/180,726      7183149         US
                                                     TRANSISTOR
                                       TV-RECEIVER, IMAGE DISPLAY APPARATUS,
10/477,871      7190408         US     TV-SYSTEM AND METHOD FOR DISPLAYING
                                                      AN IMAGE
10/135,337      7193989         US      RADIO COMMUNICATION ARRANGEMENTS
10/135,353      7193991         US      RADIO COMMUNICATION ARRANGEMENTS
                                           APPARATUS FOR SEARCHING MULTIPATH IN
10/211,416      7194018         US           SPREAD SPECTRUM COMMUNICATIONS
                                                SYSTEM AND METHOD THEREOF




                                      31
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                       APPARATUS AND METHOD FOR FILE-LEVEL
10/621,461      7197598         US
                                                       STRIPING
                                         METHOD FOR SUPPORTING NON-LINEAR,
09/923,868      7206285         US      HIGHLY SCALABLE INCREASE-DECREASE
                                            CONGESTION CONTROL SCHEME
                                          APPARATUS FOR TRANSMITTING AND
                                        RECEIVING SIGNAL USING ORTHOGONAL
10/330,800      7215635         US        CODES AND NON-BINARY VALUES IN
                                           CDMA/OFDM SYSTEM AND METHOD
                                                       THEREOF
                                         VIDEO SIGNAL ENCODING AND BUFFER
09/855,115      7215706         US
                                                    MANAGEMENT
09/819,279      7227579         US           LIGHT MODULATION REMOVER
                                       DIRECTIONAL DUAL FREQUENCY ANTENNA
10/523,619      7230579         US
                                                    ARRANGEMENT
                                        A METHOD AND APPARATUS FOR SPACE-
10/182,158      7242719         US     SAVING-VARIABLE LENGTH ENCODING AND
                                                      DECODING
                                         ALIGNING 802.11E HCF AND 802.11H TPC
10/119,577      7245592         US
                                                     OPERATIONS
                                        METHOD AND SYSTEM FOR ESTABLISHING
10/547,585      7283832         US
                                       WIRELESS PEER-TO-PEER COMMUNICATIONS
                                        METHOD AND SYSTEM FOR MAINTAINING
                                       UPLIN SYNCHRONIZATION WITH PEER-TO-
10/547,586      7286841         US
                                          PEER COMMUNICATION IN WIRELESS
                                               COMMUNICATION SYSTEM
                                        METHOD AND SYSTEM FOR PEER-TO-PEER
10/551,312      7308266         US        COMMUNICATION MANAGEMENT IN
                                        WIRELESS COMMUNICATION NETWOR S
10/264,904      7308466         US             MEMORY RECLAMATION METHOD
                                           METHOD FOR ALLOCATING IP ADDRESSES
                                             FOR PEER-TO-PEER WIRELESS INSTANT
11/182,927      7502335         US
                                                MESSAGING AND OTHER DATA
                                                     COMMUNICATIONS
                                                 MOBILE INSTANT MESSAGING
11/091,242      7672255         US
                                             CONFERENCING METHOD AND SYSTEM
                                              GENERATION OF ENCRYPTED VIDEO
10/544,773      7681227         US
                                                       INFORMATION
                                           SYSTEM AND METHOD FOR GENERATING A
10/562,538      7738778         US          MULTIMEDIA SUMMARY OF MULTIMEDIA
                                                          STREAMS
                                            PEER-TO-PEER MOBILE DATA TRANSFER
11/042,620      7773550         US
                                                    METHOD AND DEVICE

                                            METHOD FOR ESTABLISHING NETWOR
11/288,505      7817606         US
                                            CONNECTIONS BETWEEN STATIONARY



                                      32
A ic tion    P tent N     e   Co nt                        Tit e
 N   e
                                              TERMINALS AND REMOTE DEVICES
                                                 THROUGH MOBILE DEVICES

                                           SYSTEM AND METHOD FOR DETERMINING
11/776,420      7853500         US
                                                    RIGHT OF ACCESS
                                                MOBILE INSTANT MESSAGING
12/691,594      7940704         US
                                            CONFERENCING METHOD AND SYSTEM
                                       PEER-TO-PEER MOBILE INSTANT MESSAGING
10/817,994      7961663         US
                                                 METHOD AND DEVICE
                                          PEER-TO-PEER MOBILE DATA TRANSFER
12/832,576      7969925         US
                                                  METHOD AND DEVICE
                                         SYSTEM & METHOD FOR UNIQUE DIGITAL
10/016,325      8001052         US      ASSET IDENTIFICATION AND TRANSACTION
                                                     MANAGEMENT
                                          SYSTEM & METHOD FOR DETERMINING
12/966,673      8117113         US
                                                    RIGHT OF ACCESS
                                       DIGITAL MEDIA ASSET CONVERSION SYSTEM
12/103,604      8200581         US
                                                      AND METHOD
                                              LOCAL AREA ADVERTISEMENT
2012100461    2012100461        AU
                                                     MANAGEMENT
                                          RENEWABLE RESOURCE DISTRIBUTION
2012100463    2012100463        AU
                                                 MANAGEMENT SYSTEM
                                           REMOTE RECOGNITION OF AN ASSOCIATION
2011101297    2011101297        AU
                                                  BETWEEN REMOTE DEVICES
                                            REGISTRATION AND AUTHENTICATION OF
2013101034    2013101034        AU            COMPUTING DEVICES USING A DIGITAL
                                                        S ELETON EY
                                             HARDWARE IDENTIFICATION THROUGH
2011101296    2011101296        AU
                                                           COO IES
                                            UNIQUE DEVICE IDENTIFICATION AMONG
2013100369    2013100369        AU          LARGE POPULATIONS OF HOMOGENEOUS
                                                           DEVICES
                                             DEVICE AUTHENTICATION USING INTER-
2013100802    2013100802        AU
                                                 PERSON MESSAGE METADATA
                                           MIGRATION OF USAGE SESSIONS BETWEEN
2013100259    2013100259        AU
                                                           DEVICES
                                               PERSONAL CONTROL OF PERSONAL
2012100459    2012100459        AU
                                                        INFORMATION
                                            ANONYMOUS WHISTLE BLOWER SYSTEM
2012100470    2012100470        AU              WITH REPUTATION REPORTING OF
                                                ANONYMOUS WHISTLE BLOWERS
                                           COMPUTER BASED COMPARISON OF HUMAN
2012100464    2012100464        AU
                                                         INDIVIDUALS
                                             PEDESTRIAN TRAFFIC MONITORING AND
2013100243    2013100243        AU
                                                           ANALYSIS



                                      33
  A ic tion         P tent N     e   Co nt                    Tit e
   N   e
                                                 PREDICTIVE DELIVERY OF INFORMATION
  2013100804         2013100804        AU
                                                       BASED ON DEVICE HISTORY
                                              HEALTH ASSESSMENT BY REMOTE PHYSICAL
  2012100465         2012100465        AU
                                                            EXAMINATION
  2012100458         2012100458        AU           LOCAL AREA SOCIAL NETWOR ING
                                               METHOD AND SYSTEM FOR IMPLEMENTING
  2012100460         2012100460        AU           ZONE-RESTRICTED BEHAVIOR OF A
                                                          COMPUTING DEVICE
                                                NEAR-FIELD AUTHENTICATION THROUGH
  2012100462         2012100462        AU       COMMUNICATION OF ENCLOSED CONTENT
                                                            SOUND WAVES
  2013100883         2013100883       AU            DETECTION OF DEVICE TAMPERING
  2013100355         2013100355       AU          DEVICE-SPECIFIC CONTENT DELIVERY
  10165951.4           2273371        DE      FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                   INSTALLING PROTECTED SOFTWARE
60 2008 039 553.7      2203815         DE            PRODUCT USING UNPROTECTED
                                                            INSTALLATION
                                               SYSTEMS AND METHODS FOR DETERMINING
                                                 AUTHORIZATION TO OPERATE LICENSED
60 2010 023 538.6      2273411         DE
                                                 SOFTWARE BASED ON A CLIENT DEVICE
                                                             FINGERPRINT
                                              SYSTEM AND METHOD FOR SECURED MOBILE
   10168528.7          2282474         DE
                                                           COMMUNICATION
                                                SYSTEM AND METHOD FOR SECURING AN
60 2010 031 589.4      2267966         DE
                                                    ELECTRONIC COMMUNICATION
                                                SYSTEMS AND METHODS FOR PROVIDING
 EP 10166779.8         2270703         EP     CONDITIONAL AUTHORIZATION TO OPERATE
                                                         LICENSED SOFTWARE
                                              SYSTEM AND METHOD FOR REDUNDANCY IN
 EP 10165956.3         2264975         EP
                                                     A COMMUNICATION NETWOR
 EP 10165951.4       EP 2273371        EP     FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                SECURING EXECUTABLE CODE INTEGRITY
 EP 10165196.6                         EP
                                                     USING AUTO-DERIVATIVE EY
                                               FEATURE-SPECIFIC EYS FOR EXECUTABLE
 EP 10165197.4         2264640         EP
                                                                CODE
                                                  INSTALLING PROTECTED SOFTWARE
   8831302.8           2203815         EP           PRODUCT USING UNPROTECTED
                                                            INSTALLATION
                                               SYSTEMS AND METHODS FOR DETERMINING
                                                 AUTHORIZATION TO OPERATE LICENSED
   10165175            2273411         EP
                                                 SOFTWARE BASED ON A CLIENT DEVICE
                                                             FINGERPRINT
                                              SYSTEM AND METHOD FOR SECURED MOBILE
 EP 10168528.7         2282474         EP
                                                           COMMUNICATION




                                             34
 A ic tion      P tent N      e   Co nt                       Tit e
  N   e
                                                 SYSTEM AND METHOD FOR DEVICE
EP 10188068.0      2282474          EP            AUTHENTICATION WITH BUILT-IN
                                                          TOLERANCE
                                               SYSTEM AND METHOD FOR SECURING AN
EP 10165171.9      2267966          EP
                                                   ELECTRONIC COMMUNICATION
                                               SYSTEMS AND METHODS FOR AUDITING
 10166788.9       EP2270704         EP
                                               SOFTWARE USAGE USING A COVERT EY
                                           USE OF A FINGERPRINT WITH AN ON-LINE OR
EP 10165179.2      2273438          EP
                                                     NETWOR ED AUCTION
 10165951.4        2273371          GB     FAILOVER PROCEDURE FOR SERVER SYSTEM
                                               INSTALLING PROTECTED SOFTWARE
EP08831302.8      EP2203815         GB           PRODUCT USING UNPROTECTED
                                                        INSTALLATION
                                            SYSTEMS AND METHODS FOR DETERMINING
                                             AUTHORIZATION TO OPERATE LICENSED
  10165175         2273411          GB
                                              SOFTWARE BASED ON A CLIENT DEVICE
                                                         FINGERPRINT
                                           SYSTEM AND METHOD FOR SECURED MOBILE
 10168528.7        2282474          GB
                                                       COMMUNICATION
                                            SYSTEM AND METHOD FOR SECURING AN
 10165171.9        2267966          GB
                                                ELECTRONIC COMMUNICATION
                                            SYSTEMS AND METHODS FOR PROVIDING
 12/819,046                         US     CONDITIONAL AUTHORIZATION TO OPERATE
                                                    LICENSED SOFTWARE
                                           REMOTE UPDATE OF COMPUTERS BASED ON
 12/818,906        8239852          US
                                               PHYSICAL DEVICE RECOGNITION
                                               AUTOMATIC TELLER MACHINE INVENTORY
 14/867,976        9558636          US
                                                    AND DISTRIBUTION SYSTEM
                                            AUTOMATIC TELLER MACHINE INVENTORY
 15/417,748                         US
                                                   AND DISTRIBUTION SYSTEM
                                             VERIFICATION THAT AN AUTHENTICATED
 14/825,120                         US        USER IS IN PHYSICAL POSSESSION OF A
                                                          CLIENT DEVICE
                                               DEVICE AND METHOD FOR SECURED
 12/468,288        8812701          US
                                                        COMMUNICATION
                                               SYSTEM AND METHOD FOR CONTENT
 12/813,362        8452960          US
                                                            DELIVERY
                                                SYSTEM AND METHOD FOR TRAFFIC
 12/813,378        8736462          US
                                                    INFORMATION DELIVERY
                                              SYSTEM AND METHOD FOR LOCATING
 12/813,391        8903653          US
                                                        NETWOR NODES
 12/813,420        9141489          US     FAILOVER PROCEDURE FOR SERVER SYSTEM
                                              RENEWABLE RESOURCE DISTRIBUTION
 13/707,454                         US
                                                     MANAGEMENT SYSTEM



                                          35
A ic tion    P tent N     e   Co nt                        Tit e
 N   e
                                         SECURING EXECUTABLE CODE INTEGRITY
12/792,184                      US
                                               USING AUTO-DERIVATIVE EY
                                        FEATURE-SPECIFIC EYS FOR EXECUTABLE
12/792,206                      US
                                                          CODE
12/903,980      8769296         US           SOFTWARE SIGNATURE TRAC ING
                                            INSTALLING PROTECTED SOFTWARE
12/235,243      8160962         US            PRODUCT USING UNPROTECTED
                                                   INSTALLATION IMAGE
                                          POST-PRODUCTION PREPARATION OF AN
                                        UNPROTECTED INSTALLATION IMAGE FOR
13/269,415      8671060         US
                                       DOWNLOADING AS A PROTECTED SOFTWARE
                                                        PRODUCT
14/524,939                      US       ELECTRONIC MAIL SENDER VERIFICATION
                                       SYSTEM AND METHOD FOR SECURED MOBILE
12/828,473      8213907         US
                                                     COMMUNICATION
                                           REMOTE RECOGNITION OF AN ASSOCIATION
13/586,111      8693473         US
                                                  BETWEEN REMOTE DEVICES
13/692,843                      US            DATA REPOSITORY AUTHENTICATION
                                            REGISTRATION AND AUTHENTICATION OF
13/832,982      9286466         US           COMPUTING DEVICES USING A DIGITAL
                                                       S ELETON EY
                                            DEVICE AUTHENTICATION USING DEVICE
13/914,584      9143496         US
                                                 ENVIRONMENT INFORMATION
                                        REMOTE RECOGNITION OF AN ASSOCIATION
14/176,906                      US
                                                BETWEEN REMOTE DEVICES
14/794,121                      US          SECURE TWO-STAGE TRANSACTIONS
                                         REGISTRATION AND AUTHENTICATION OF
15/048,466                      US         COMPUTING DEVICES USING A DIGITAL
                                                     S ELETON EY
                                             SYSTEM AND METHOD FOR DEVICE
12/903,948      8316421         US            AUTHENTICATION WITH BUILT-IN
                                                       TOLERANCE
                                            METHOD AND APPARATUS FOR USING
                                          PERFORMANCE AND STRESS TESTING ON
11/531,235      7934250         US
                                             COMPUTING DEVICES FOR DEVICE
                                                    AUTHENTICATION
                                            METHOD AND APPARATUS FOR USING
11/531,257      7987362         US     IMPERFECTIONS IN COMPUTING DEVICES FOR
                                                 DEVICE AUTHENTICATION
13/235,281                      US      PSYCHOGRAPHIC DEVICE FINGERPRINTING
                                           HARDWARE IDENTIFICATION THROUGH
13/621,809      9571492         US
                                                        COO IES
                                         DEVICE AUTHENTICATION USING DISPLAY
13/911,574      8695068         US
                                                  DEVICE IRREGULARITY




                                      36
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                           DEVICE AUTHENTICATION USING INTER-
14/196,083      9578502         US
                                               PERSON MESSAGE METADATA
                                        DEVICE AUTHENTICATION USING DISPLAY
14/179,292      9444802         US
                                                 DEVICE IRREGULARITY
                                          HARDWARE IDENTIFICATION THROUGH
15/416,920                      US
                                                        COO IES
                                        MIGRATION OF USAGE SESSIONS BETWEEN
14/050,213                      US
                                                         DEVICES
                                         DEVICE-SPECIFIC RESTRICTIVE CONTENT
14/176,928                      US
                                                        DELIVERY
14/196,065                      US     SHARED STATE AMONG MULTIPLE DEVICES
                                          SYSTEM OF DEPENDENT EYS ACROSS
11/532,080      8284929         US     MULTIPLE PIECES OF RELATED SCRAMBLED
                                                     INFORMATION
                                          WEB CONTENT ACCESS USING A CLIENT
12/703,470      8838976         US
                                                   DEVICE IDENTIFIER
                                        SYSTEM AND METHOD FOR TRAC ING AND
12/903,959      9082128         US
                                                SCORING USER ACTIVITIES
                                            PERSONAL CONTROL OF PERSONAL
13/586,057      9338152         US
                                                     INFORMATION
13/692,857      8881273         US         DEVICE REPUTATION MANAGEMENT
                                         ANONYMOUS WHISTLE BLOWER SYSTEM
13/742,972                      US           WITH REPUTATION REPORTING OF
                                             ANONYMOUS WHISTLE BLOWER
                                       COMPUTER-BASED COMPARISON OF HUMAN
13/743,162      8521874         US
                                                      INDIVIDUALS
13/944,622                      US       EMPLOYEE PERFORMANCE EVALUATION
                                          INCLUDING USAGE DATA TO IMPROVE
13/944,618                      US
                                         COMPUTER-BASED TESTING OF APTITUDE
                                       COMPUTER-BASED COMPARISON OF HUMAN
13/916,945      8892642         US
                                                      INDIVIDUALS
14/510,965      9311485         US         DEVICE REPUTATION MANAGEMENT
                                         PEDESTRIAN TRAFFIC MONITORING AND
                                             ANALYSIS USING LOCATION AND
14/049,841      9571981         US
                                        AUTHENTICATION OF MOBILE COMPUTING
                                                         DEVICES
                                         PREDICTIVE DELIVERY OF INFORMATION
14/188,063      9414199         US
                                               BASED ON DEVICE HISTORY
                                         PEDESTRIAN TRAFFIC MONITORING AND
15/415,726                      US
                                                        ANALYSIS
                                       HEALTH ASSESSMENT BY REMOTE PHYSICAL
13/743,198      9449151         US
                                                     EXAMINATION
                                       HEALTH ASSESSMENT BY REMOTE PHYSICAL
15/268,845                      US
                                                     EXAMINATION




                                      37
A ic tion    P tent N     e   Co nt                       Tit e
 N   e
                                             METHOD AND APPARATUS FOR USING
                                           IMPERFECTIONS AND IRREGULARITIES IN
11/470,246      7804079         US
                                             OPTICAL MEDIA FOR IDENTIFICATION
                                                         PURPOSES
13/657,859                      US            LOCAL AREA SOCIAL NETWOR ING
                                              MOBILE DEVICE MONITORING AND
14/983,281                      US
                                                         ANALYSIS
                                           SYSTEM AND METHOD FOR MONITORING
12/818,981                      US
                                              EFFICACY OF ONLINE ADVERTISING
                                         SYSTEM AND METHOD FOR ADJUSTABLE
12/272,570      8566960         US
                                            LICENSING OF DIGITAL PRODUCTS
12/784,380      9633183         US          MODULAR SOFTWARE PROTECTION
                                           SYSTEMS AND METHODS FOR GAME
12/784,262      8423473         US
                                                      ACTIVATION
                                            SYSTEM AND METHOD FOR MEDIA
12/784,447                      US
                                                     DISTRIBUTION
                                          SYSTEM AND METHOD FOR AUDITING
12/140,917      7908662         US
                                                   SOFTWARE USAGE
15/483,392                      US          MODULAR SOFTWARE PROTECTION
                                         SYSTEM AND METHOD FOR SECURING AN
12/792,249      8495359         US
                                             ELECTRONIC COMMUNICATION
                                           CUSTOMER NOTIFICATION PROGRAM
                                        ALERTING CUSTOMER-SPECIFIED NETWOR
13/707,886      8949954         US
                                          ADDRESS OF UNAUTHORIZED ACCESS
                                           ATTEMPTS TO CUSTOMER ACCOUNT
                                        METHOD AND SYSTEM FOR IMPLEMENTING
13/734,175                      US          ZONE-RESTRICTED BEHAVIOR OF A
                                                  COMPUTING DEVICE
                                         NEAR FIELD AUTHENTICATION THROUGH
13/734,178      9564952         US      COMMUNICATION OF ENCLOSED CONTENT
                                                    SOUND WAVES
14/074,153      8881280         US        DEVICE-SPECIFIC CONTENT DELIVERY
14/530,529      9294491         US        DEVICE-SPECIFIC CONTENT DELIVERY
                                         NEAR FIELD AUTHENTICATION THROUGH
15/424,298                      US      COMMUNICATION OF ENCLOSED CONTENT
                                                    SOUND WAVES
12/390,273      8374968         US     LICENSE AUDITING FOR DISTRIBUTED
                                       APPLICATIONS
12/819,012                      US     SYSTEM AND METHOD FOR PIRACY
                                       REDUCTION IN SOFTWARE ACTIVATION
12/818,934      9129097         US     SYSTEMS AND METHODS FOR AUDITING
                                       SOFTWARE USAGE USING A COVERT EY
13/239,260                      US     LICENSE AUDITING OF SOFTWARE USAGE BY
                                       ASSOCIATING SOFTWARE ACTIVATIONS
                                       WITH DEVICE IDENTIFIERS



                                      38
A ic tion    P tent N     e   Co nt                     Tit e
 N     e
12/792,442                      US     SYSTEM AND METHOD FOR PREVENTING
                                       MULTIPLE ONLINE PURCHASES
12/792,375      9075958         US     USE OF FINGERPRINT WITH AN ON-LINE OR
                                       NETWOR ED AUCTION
13/961,774                      US     SYSTEM AND METHOD FOR PREVENTING
                                       MULTIPLE ONLINE PURCHASES




                                      39
                   EXHIBIT C

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

                   (See attached.)




                    Exhibit C-1
                                                                         EXECUTION VERSION



                INTELLECTUAL PROPERTY SECURITY AGREEMENT

       This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of May 3,
2018 (as amended, restated, amended and restated, supplemented or otherwise modified or
replaced from time to time, this “IP Security Agreement”), is made by Uniloc 2017 LLC, a
Delaware limited liability company (“Grantor”), in favor of CF Uniloc Holdings LLC, a
Delaware limited liability company (“Collateral Agent”)

        WHEREAS, Grantor and Collateral Agent are party to that certain Note Purchase and
Security Agreement, dated as of the date hereof (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”), pursuant to which Grantor granted a security interest to Collateral Agent in the IP
Collateral (as hereinafter defined) and is required to execute and deliver this IP Security
Agreement.

       NOW, THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, Grantor hereby
agrees with Collateral Agent as follows:

       SECTION 1. Define Te           s

       Unless otherwise defined herein, terms defined in the Note Purchase Agreement and used
herein have the meaning given to them in the Note Purchase Agreement.

       SECTION 2. G nt of Sec             it Inte est in IP Co   te

        Grantor hereby grants to Collateral Agent, for the benefit of Purchaser, a security interest
in all of Grantor’s right, title and interest in and to the following (the “IP Collateral”), as
collateral security for the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of Grantor’s obligations under the Note
Purchase Agreement:

        (a)     all United States and foreign patents, utility models and any similar or equivalent
statutory rights with respect to the protection of inventions, and all applications for any of the
foregoing (collectively, the “Patents”), including any of the foregoing identified in Schedule A;

        (b)    all Patent licenses to the extent Grantor is not the granting party, including any of
the foregoing identified in Schedule A;

         (c)   (i) the right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations of any of the property described in (a) and (b) above, and
(ii) all income, royalties, damages and other payments now and hereafter due and/or payable
with respect to any of the property described in (a) and (b) above; and

       (d)     all proceeds of any and all of the foregoing.
       SECTION 3. Reco          tion

      Grantor authorizes and requests that the Commissioner of Patents and Trademarks and
any other applicable United States or foreign government officer record this IP Security
Agreement.

       SECTION 4. E ec tion in Co nte             ts

        This IP Security Agreement may be executed in any number of counterparts (including
by telecopy or other electronic transmission), each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the same agreement.

       SECTION 5. Go e nin L

     THIS IP SECURITY AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS IP SECURITY AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE.

       SECTION 6. Conf ict P o ision

        This IP Security Agreement has been entered into in conjunction with the provisions of
the Note Purchase Agreement. The rights and remedies of each party hereto with respect to the
security interest granted herein are without prejudice to, and are in addition to those set forth in
the Note Purchase Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this IP Security Agreement are in conflict with the
Note Purchase Agreement, the provisions of the Note Purchase Agreement, as applicable, shall
govern.

               Remainder of page left intentionally blank; signature pages follow.
        IN WITNESS WHEREOF,each ofthe undersigned has caused this IP Security Agreement
to be duly executed and delivered as of the date first above written.

                                         GRANTOR:

                                         UNILOC 2017 LLC



                                                Name:
                                                           ~pN5TAN71NC M. DAKOLIA5
                                                Title:           PRESIDENT




              [Signature Page to Intellectual Property Security Agreement)
                            )LLATERAL AGENT:

                          CF UNILOC HO~LIbINGS LLC


                          By:
                          Name:
                          Title:
                                                 PRE51~~t~1~1




[Signature Page to Intellectual Property Security Agreement)
                                SCHEDULE A

                        PATENTS AND PATENT LICENSES


A ic tion    P tent N     e   Co nt                    Tit e
 N   e

12/634,324      8855083         US       INTER-ACCESS NETWOR HANDOVER

12/634,394      8750243         US              NETWOR MOBILITY
                                        SYSTEMS AND METHODS FOR IMPROVED
12/196,419      8982855         US     MOBILITY AND QUALITY OF SERVICE IN A
                                                WIRELESS NETWOR
14/479,034                      US       INTER-ACCESS NETWOR HANDOVER
14/271,195      9271210         US              NETWOR MOBILITY
                                       SYSTEM AND METHOD FOR PAUSING AND
09/589,794      6564229         US
                                          RESUMING MOVE/COPY OPERATIONS
                                             SYSTEMS AND METHODS FOR
09/507,526      7216351         US          SYNCHRONIZING MULTI-MODAL
                                                  INTERACTIONS
                                       METHOD AND APPARATUS FOR SOFTWARE
08/365,269      6110228         US
                                           MAINTENANCE AT REMOTE NODES
                                       METHOD AND SYSTEM FOR PREVENTION OF
09/594,004      7024696         US    PIRACY OF A GIVEN SOFTWARE APPLICATION
                                           VIA A COMMUNICATIONS NETWOR
                                       SOFTWARE PIRACY PREVENTION THROUGH
13/451,477      8613110         US     REMOTE ENFORCEMENT OF AN ACTIVATION
                                                     THRESHOLD
                                        ACTIVATION CODE SYSTEM AND METHOD
14/070,207      9298893         US
                                          FOR PREVENTING SOFTWARE PIRACY
                                          METHODS, SYSTEMS AND COMPUTER
                                      PROGRAM PRODUCTS FOR MANAGEMENT OF
09/211,529      6324578         US
                                      CONFIGURABLE APPLICATION PROGRAMS ON
                                                     A NETWOR
                                          METHODS, SYSTEMS AND COMPUTER
                                        PROGRAM PRODUCTS FOR CENTRALIZED
09/211,528      6510466         US
                                       MANAGEMENT OF APPLICATION PROGRAMS
                                                    ON A NETWOR
                                          METHODS, SYSTEMS AND COMPUTER
09/829,854      6728766         US       PROGRAM PRODUCTS FOR LICENSE USE
                                             MANAGEMENT ON A NETWOR
                                          METHODS, SYSTEMS AND COMPUTER
                                       PROGRAM PRODUCTS FOR DISTRIBUTION OF
09/870,608      7069293         US
                                         APPLICATION PROGRAMS TO A TARGET
                                                STATION ON A NETWOR
                                          BUOY ICON NOTIFICATION OF OBJECT
08/586,149      6489974         US
                                              INTERFACE ACCESSIBILITY IN
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                       MULTITAS ING COMPUTER ENVIRONMENT
                                         SYSTEM AND METHOD FOR PREVENTING
09/792,045      6857067         US       UNAUTHORIZED ACCESS TO ELECTRONIC
                                                        DATA
                                              METHOD AND APPARATUS TO
                                          AUTHENTICATE A USER’S SYSTEM TO
09/590,859      7197144         US
                                      PREVENT UNAUTHORIZED USE OF SOFTWARE
                                           PRODUCTS DISTRIBUTED TO USERS
11/644455       7653508         US       HUMAN ACTIVITY MONITORING DEVICE
11/698633       7690556         US      STEP COUNTER ACCOUNTING FOR INCLINE
12/694135       7881902         US       HUMAN ACTIVITY MONITORING DEVICE
13/018321       8712723         US       HUMAN ACTIVITY MONITORING DEVICE
                                         METHOD AND SYSTEM FOR WA ING UP A
12/247950       8872646         US
                                                DEVICE DUE TO MOTION
                                         METHOD AND SYSTEM FOR WIRELESSLY
                                      AUTODIALING A TELEPHONE NUMBER FROM
09/727727       7092671         US
                                           A RECORD STORED ON A PERSONAL
                                                 INFORMATION DEVICE
                                        APPARATUS AND METHOD FOR CHARGING
10/712451       7330013         US
                                             AND DISCHARGING A BATTERY
                                           REMOTE COMPUTER DISPLAY USING
08/430943       6580422         US         GRAPHICS PRIMITIVES SENT OVER A
                                                    WIRELESS LIN
                                         BATTERY CHARGING AND DISCHARGING
10/011140       6661203         US            SYSTEM OPTIMIZED FOR HIGH
                                             TEMPERATURE ENVIRONMENTS
                                               METHOD, APPARATUS AND
09/181431       6161134         US    COMMUNICATIONS SYSTEM FOR COMPANION
                                       INFORMATION AND NETWOR APPLIANCES
                                      SYSTEM AND METHOD FOR PROVIDING USER
09/451388       6446127         US        MOBILITY SERVICES ON A TELEPHONY
                                                      NETWOR
                                       SYSTEM AND METHOD USING A PALM SIZED
09/237609       6216158         US
                                      COMPUTER TO CONTROL NETWOR DEVICES
                                      PORTABLE DEVICE CONTROL CONSOLE WITH
09/558413       6622018         US
                                               WIRELESS CONNECTION
                                            METHOD AND APPARATUS FOR
                                         MEASUREMENT-BASED CONFORMANCE
09/246606       6363053         US
                                      TESTING OF SERVICE LEVEL AGREEMENTS IN
                                                     NETWOR S
                                      SYSTEM AND METHOD FOR NETWOR BASED
10/671375       8539552         US      POLICY ENFORCEMENT OF INTELLIGENT-
                                                  CLIENT FEATURES
09/303832       6731642         US
                                        INTERNET TELEPHONY USING NETWOR
10/834418       7573873         US
                                              ADDRESS TRANSLATION
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                          SYSTEM AND METHOD FOR PROVIDING
                                        SERVICE PROVIDER CONFIGURATIONS FOR
09/728833       6856616         US
                                      TELEPHONES USING A CENTRAL SERVER IN A
                                          DATA NETWOR TELEPHONY SYSTEM
                                       SYSTEM AND METHOD FOR GUARANTEEING
                                          SOFTWARE INTEGRITY VIA COMBINED
 10/259542      7240200         US
                                              HARDWARE AND SOFTWARE
                                                  AUTHENTICATION
                                       SYSTEM AND METHOD FOR GUARANTEEING
                                          SOFTWARE INTEGRITY VIA COMBINED
 11/764748      7734921         US
                                              HARDWARE AND SOFTWARE
                                                  AUTHENTICATION
                                       SYSTEM AND METHOD FOR GUARANTEEING
                                          SOFTWARE INTEGRITY VIA COMBINED
 12/134134      7721098         US
                                              HARDWARE AND SOFTWARE
                                                  AUTHENTICATION
                                          HTTP CACHING PROXY TO FILTER AND
 08/927660      6886013         US        CONTROL DISPLAY OF DATA IN A WEB
                                                      BROWSER
                                             METHOD AND APPARATUS FOR
 09/098373      6496693         US        TRANSMITTING DATA TO A PAGER IN A
                                              COMMUNICATIONS SYSTEM
                                       SEARCHING AND CONDITIONALLY SERVING
 09/080022      6212522         US
                                         BOO MAR SETS BASED ON EYWORDS
                                         SEARCHABLE BOO MAR SETS AS AN
 09/116862      6247021         US
                                           INTERNET ADVERTISING MEDIUM
                                      SEARCHING AND SERVING BOO MAR SETS
 09/116861      6314423         US
                                       BASED ON CLIENT SPECIFIC INFORMATION
                                      INTERNET ADVERTISING VIA BOO MAR SET
 09/116860      6324566         US
                                        BASED ON CLIENT SPECIFIC INFORMATION
                                       SUBSCRIPTION AND INTERNET ADVERTISING
 09/116859      6223178         US      VIA SEARCHED AND UPDATED BOO MAR
                                                         SETS
                                      PROVIDING INTERNET TRAVEL SERVICES VIA
 09/116858      6256639         US
                                                    BOO MAR SET
                                       DISTRIBUTING MECHANISM FOR FILTERING,
 09/113678      6128655         US       FORMATTING AND REUSE OF WEB BASED
                                                       CONTENT
                                        RESOURCE GROUP QUORUM SCHEME FOR
 09/113674      6314526         US    HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                             CLUSTER SYSTEM MANAGEMENT
                                          METHOD AND SYSTEM FOR CALLER
 09/627030      6542591         US
                                          IDENTIFICATION CALLBAC LISTS
                                        ENHANCING/LIMITING USE OF MOBILE
 10/047005      6961561         US
                                              ELECTRONIC DEVICES
 A ic tion       P tent N      e    Co nt                   Tit e
  N   e
  11/684047          7570015          US    CONDITIONAL BATTERY CHARGING SYSTEM
                                                 MESSAGE SENDER CONTROLLABLE
  11/664078          8160566          US
                                                       MESSAGING SYSTEM
                                               PROCESSING GEOGRAPHICAL DATA IN A
  13/277405          8589780          US
                                                           DOCUMENT
  14/241702          9265024          US    DETERMINING LOCATION OF MOBILE DEVICE
                                            SYSTEM AND METHOD FOR DETECTING AND
  12/130471          7944353          US
                                                 BROADCASTING A CRITICAL EVENT
                                                    SYSTEM AND METHOD FOR
  09/510182          6813630          US    COMMUNICATING INFORMATION BETWEEN A
                                                       CLIENT AND A HOST
                                             METHOD, SYSTEM AND PROGRAM PRODUCT
  10/322954          8719284          US
                                             FOR FILTERING AN ENTRY OF DATA ITEMS
                                               METHOD FOR IMPROVING ACCURACY IN
  11/780715          7849344          US     PROVIDING INFORMATION PERTAINING TO
                                                    BATTERY POWER CAPACITY
                                              INTEGRATED METHOD AND SYSTEM FOR
  08/979713          6141754          US     CONTROLLING INFORMATION ACCESS AND
                                                         DISTRIBUTION
                                              PATENT ACCESS CONTROL SYSTEM FOR A
  09/398374          6446069          US
                                                     MULTIMEDIA DATASTORE
                                            PAC ET NETWOR TELEPHONE INTERFACE
  09/052722          6711160          US
                                                      SYSTEM FOR POTS
                                             A METHOD FOR CONTROLLING A MOBILE
   2579916           2579916          CA
                                                           PHONE
                                            SYSTEM AND METHOD FOR GUARANTEEING
  03821273.0       ZL03821273.0       CN
                                                     SOFTWARE INTEGRITY
                                                CACHING PROXY THAT FILTERS AND
  98118480.4       ZL98118480.4       CN     CONTROLS THE DATA DISPLAYED IN THE
                                                           BROWSER
                                               ENHANCING/LIMITING USE OF MOBILE
  02819369.5       ZL02819369.5       CN
                                                      ELECTRONIC DEVICES
200410012092.1   ZL200410012092.1     CN    MOBILE PHONE AND ITS CONTROL METHOD
                                             METHOD AND SYSTEM FOR PROCESSING
201010526403.1   ZL201010526403.1     CN
                                              GEOGRAPHICAL POSITION DATA IN FILE
                                              METHOD AND DEVICE FOR DETERMINING
201110270296.5   ZL201110270296.5     CN
                                                 POSITION OF MOBILE EQUIPMENT
                                            INFORMATION CONTENT FOR TRANSMISSION
  00122515.4       ZL00122515.4       CN       BETWEEN CUSTOMER END AND HOST
                                                           MACHINE
                                            METHOD AND SYSTEM FOR FILTERING DATA
200310114332.4   ZL200310114332.4     CN
                                                              ITEM
  A ic tion       P tent N       e   Co nt                   Tit e
   N   e
                                             SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9        60330976.3         DE
                                                     SOFTWARE INTEGRITY
                                              A METHOD FOR CONTROLLING A MOBILE
  05797162.4      602005037637.2       DE
                                                            PHONE
                                             SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9         1547305           FR
                                                     SOFTWARE INTEGRITY
                                             SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9         1547305           GB
                                                        SOFTWARE INTEGRITY
                                                HTTP CACHING PROXY TO FILTER AND
   9816410.6         2329310           GB       CONTROL DISPLAY OF DATA IN A WEB
                                                             BROWSER
   9909081.3         2338577           GB       TRANSMITTING DATA TO E.G. A PAGER
                                               A METHOD FOR CONTROLLING A MOBILE
  05797162.4         1800500           GB
                                                              PHONE
                                             METHOD FOR LIMITING THE USE OF MOBILE
    162437            162437           IL
                                                       ELECTRONIC EQUIPMENT
                                                     A SYSTEM AND METHOD FOR
552/DELNP/2005        259481           IN
                                                 GUARANTEEING MESSAGE INTEGRITY
                                               A METHOD FOR CONTROLLING A MOBILE
1788/CHENP/2007       253286           IN
                                                              PHONE
                                             SYSTEM AND METHOD FOR GUARANTEEING
                                                SOFTWARE INTEGRITY VIA COMBINED
  2004-539185        4793843           JP
                                                     HARDWARE AND SOFTWARE
                                                          AUTHENTICATION
                                                HTTP CACHING PROXY TO FILTER AND
   10-238680         2994351           JP       CONTROL DISPLAY OF DATA IN A WEB
                                                             BROWSER
                                                ENHANCING/ LIMITING USE OF MOBILE
  2003-563257        4225914           JP
                                                        ELECTRONIC DEVICES
                                                  MESSAGE SENDER CONTROLLABLE
  2007-532881        5220413           JP
                                                         MESSAGING SYSTEM
  2014-523175        5706585           JP    DETERMINING LOCATION OF MOBILE DEVICE
                                                      SYSTEM AND METHOD FOR
  2000-225340        4267186           JP     COMMUNICATING INFORMATION CONTENT
                                                   BETWEEN A CLIENT AND A HOST
                                              PAC ET NETWOR TELEPHONE INTERFACE
   11-064012         3202003           JP
                                                          SYSTEM FOR POTS
                                             SYSTEM AND METHOD FOR GUARANTEEING
                                                SOFTWARE INTEGRITY VIA COMBINED
 2005-7003128        0702499            R
                                                     HARDWARE AND SOFTWARE
                                                          AUTHENTICATION
                                              A RESOURCE GROUP QUORUM SCHEME FOR
 1999-0022327        0326982            R    HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                                   CLUSTER SYSTEM MANAGEMENT
                                                ENHANCING/ LIMITING USE OF MOBILE
 2004-7010406        0570140            R
                                                        ELECTRONIC DEVICES
  A ic tion       P tent N      e   Co nt                   Tit e
   N   e
                                            SYSTEM AND METHOD FOR GUARANTEEING
                                               SOFTWARE INTEGRITY VIA COMBINED
  200500935-2         109890          SG
                                                    HARDWARE AND SOFTWARE
                                                         AUTHENTICATION
                                                     SYSTEM AND METHOD FOR
  200004103-8         101939          SG    COMMUNICATING INFORMATION CONTENT
                                                  BETWEEN A CLIENT AND A HOST
                                            SYSTEM AND METHOD FOR GUARANTEEING
                                               SOFTWARE INTEGRITY VIA COMBINED
    92121018         I225195          TW
                                                    HARDWARE AND SOFTWARE
                                                         AUTHENTICATION
                                               ENHANCING/ LIMITING USE OF MOBILE
    92100604         I222307          TW
                                                       ELECTRONIC DEVICES
                                                 MESSAGE SENDER CONTROLLABLE
    94132845         I392395          TW
                                                        MESSAGING SYSTEM
                                                     SYSTEM AND METHOD FOR
    89107051        NI-154225         TW    COMMUNICATING INFORMATION CONTENT
                                                  BETWEEN A CLIENT AND A HOST
    822814         GB 2466225         GB       INTER-ACCESS NETWOR HANDOVER
  08 228 15.7       2466226           GB               NETWOR MOBILITY
  05 192 57.0       2430581           GB            ACCESS ROUTER SELECTION
                                              A METHOD OF CONFIRMING DATAGRAM
    518106           2430111          GB
                                            RECEPTION IN UNIDIRECTIONAL NETWOR S
                                            METHOD OF PROVIDING ACCESS TO PAC ET-
   518107.8          2429876          GB     SWITCHED SERVICES IN HETEROGENEOUS
                                                     NETWOR ENVIRONMENT
   716529.3          2452699          GB        MOBILITY AND QUALITY OF SERVICE
                                                A METHOD OF ESTIMATING THE CELL
   421397.1          2418568          GB       LOCATION OF A MOBILE TERMINAL IN
                                            HETEROGENEOUS NETWOR ENVIRONMENT
                                              SYSTEM AND METHOD FOR INITIATING A
  2004308435       2004308435         AU
                                                        CONFERENCE CALL
                                              SYSTEM AND METHOD FOR INITIATING A
    2550994                           CA
                                                        CONFERENCE CALL
                                               CONTENT, TRAFFIC AND ADVERTISING
    2734781          2734781          CA
                                                   ENGINE, SYSTEM AND METHOD
                                              SYSTEM AND METHOD FOR INITIATING A
200480041712.20     101088273         CN
                                                        CONFERENCE CALL
                                              SYSTEM AND METHOD FOR INITIATING A
4181/DELNP/2006                       IN
                                                        CONFERENCE CALL
                                               CONTENT, TRAFFIC AND ADVERTISING
1189/ OLNP/2011                       IN
                                                   ENGINE, SYSTEM AND METHOD
                                              SYSTEM AND METHOD FOR INITIATING A
  2006-547341        5101108          JP
                                                        CONFERENCE CALL
                                              SYSTEM AND METHOD FOR INITIATING A
  2012-56519         5531044          JP
                                                        CONFERENCE CALL
   11/019,655        7804948          US      SYSTEM AND METHOD FOR INITIATING A
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                                    CONFERENCE CALL
                                         SYSTEM AND METHOD FOR INITIATING A
12/723,750      7853000         US
                                                    CONFERENCE CALL
                                         SYSTEM AND METHOD FOR INITIATING A
12/907,550      8571194         US
                                                    CONFERENCE CALL
                                         SYSTEM AND METHOD FOR INITIATING A
13/357,132      8594294         US
                                                    CONFERENCE CALL
                                         SYSTEM AND METHOD FOR INITIATING A
14/052,166      9172815         US
                                                    CONFERENCE CALL
                                          CONTENT, TRAFFIC AND ADVERTISING
12/545,129      8782540         US
                                               ENGINE, SYSTEM AND METHOD
                                        SYSTEM AND METHOD FOR AGGREGATING
12/545,125      8700731         US          AND PROVIDING AUDIO AND VISUAL
                                      PRESENTATIONS VIA A COMPUTER NETWOR
                                       SYSTEM AND METHOD FOR PROVIDING AND
                                        TRAC ING THE PROVISION OF AUDIO AND
12/545,131      8407609         US
                                        VISUAL PRESENTATIONS VIA A COMPUTER
                                                        NETWOR
                                          CONTENT, TRAFFIC AND ADVERTISING
14/299,221      9412119         US
                                               ENGINE, SYSTEM AND METHOD
                                        SYSTEM AND METHOD FOR AGGREGATING
15/454,251                      US          AND PROVIDING AUDIO AND VISUAL
                                      PRESENTATIONS VIA A COMPUTER NETWOR
                                         SYSTEM AND METHOD FOR INITIATING A
93140135        I419543        TW
                                                    CONFERENCE CALL
10/346,989      7337151         US             AUTOMATED PRICING SYSTEM
                                          AUTOMATED PRICING AND/OR “GREEN”
12/011,270      7769595         US
                                            INDICATING METHOD AND SYSTEM
12/004,187      7783523         US             AUTOMATED PRICING SYSTEM
                                          AUTOMATED PRICING AND/OR “GREEN”
12/802,848      8260628         US
                                            INDICATING METHOD AND SYSTEM
12/803,404      8266005         US             AUTOMATED PRICING SYSTEM
13/587,124      8515820         US             AUTOMATED PRICING SYSTEM
13/942,523                      US             AUTOMATED PRICING SYSTEM
                                           EXERCISE MONITORING SYSTEM AND
09/436515       6736759         US
                                                         METHODS
                                           EXERCISE MONITORING SYSTEM AND
10/847208       7220220         US
                                                         METHODS
                                              APPARATUS AND METHODS FOR
10/036,298      7092953         US         INTELLECTUAL PROPERTY DATABASE
                                                       NAVIGATION
                                         INTEGRATED MEDIA MANAGEMENT AND
10/035,347      7099849         US
                                             RIGHTS DISTRIBUTION APPARATUS
                                        SYSTEM AND METHOD FOR INSTANT VOIP
10/740,030      7535890         US
                                                        MESSAGING
                                        SYSTEM AND METHOD FOR INSTANT VOIP
12/398,076      8199747         US
                                                        MESSAGING
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                        SYSTEM AND METHOD FOR INSTANT VOIP
12/398,063      8243723         US
                                                     MESSAGING
                                        SYSTEM AND METHOD FOR INSTANT VOIP
13/546,673      8724622         US
                                                     MESSAGING
                                        SYSTEM AND METHOD FOR INSTANT VOIP
14/224,125      8995433         US
                                                     MESSAGING
                                        SYSTEM AND METHOD FOR INSTANT VOIP
14/633,057      9621490         US
                                                     MESSAGING
                                      FIELD EMISSION DEVICE WITH LOW DRIVING
08/951,177      5939833         US
                                                       VOLTAGE
                                        APPARATUS FOR PERFORMING MODULAR
08/984,505      5954788         US
                                                   MULTIPLICATION
                                          LINE DRIVER WITH ADAPTIVE OUTPUT
09/027,598      5973490         US
                                                     IMPEDANCE
                                          VOICE CODING APPARATUS AT A CODE
08/969,729      5991288         US
                                       DIVISION MULTIPLE ACCESS BASE STATION
                                          SCALABLE TRANSMISSION METHOD OF
08/959,084      6025877         US    VISUAL OBJECTS SEGMENTED BY CONTENT-
                                                         BASE
                                         STRUCTURE OF PORTABLE MULTIMEDIA
08/987,832      6035349         US        DATA INPUT/OUTPUT PROCESSOR AND
                                            METHOD FOR DRIVING THE SAME
                                      METHOD FOR PREPARING SAFE ELECTRONIC
09/006,904      6039248         US      NOTARIZED DOCUMENTS IN ELECTRONIC
                                                      COMMERCE
                                         DUAL RECEIVE, DUAL TRANSMIT FAULT
08/990,047      6041036         US     TOLERANT NETWOR ARRANGEMENT AND
                                              PAC ET HANDLING METHOD
09/135,576      6057736         US          GAIN CONTROLLED AMPLIFIER
                                        GAIN CONTROL CIRCUIT FOR LOW-NOISE
09/146,529      6064265         US
                                                     AMPLIFIER
09/227,107      6068588         US            COUNTERBALANCED PUMP
                                       METHOD FOR CONTROLLING HAND OFF OF
                                         MOBILE TERMINAL IN CODE DIVISION
09/063,666      6085091         US
                                              MULTIPLE ACCESS MOBILE
                                              COMMUNICATION SYSTEM
                                      FABRICATION METHOD OF LATERAL DOUBLE
09/135,645      6087232         US
                                             DIFFUSED MOS TRANSISTORS
09/275,363      6104354         US               RADIO APPARATUS
                                           VOICE-CONTROLLED MOTORIZED
09/074,617      6108592         US
                                      WHEELCHAIR WITH SENSORS AND DISPLAYS
                                           CURRENT MEMORY AND CIRCUIT
09/062,947      6111438         US      ARRANGEMENT COMPRISING CURRENT
                                                     MEMORIES
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                          SYSTEM AND METHOD FOR BROAD
08/968,403      6118890         US
                                       CLASSIFICATION OF BIOMETRIC PATTERNS
                                      VOICE CODING METHOD AT A CODE DIVISION
08/987,551      6128289         US
                                             MULTIPLE ACCESS BASE STATION
                                          METHOD FOR TRACING CENTRALIZED
09/141,244      6128492         US       PROCESS POSITION OF MOBILE STATION
                                                     USING RADIO LAN
                                           IMAGE SEGMENTATION AND OBJECT
09/018,984      6130964         US     TRAC ING METHOD AND CORRESPONDING
                                                         SYSTEM
09/162,791      6133765         US            SWITCHED-CURRENT MEMORY
                                        NONVOLATILE FERROELECTRIC MEMORY
09/429,752      6147896         US
                                            USING SELECTIVE REFERENCE CELL
                                         ADMINISTRATION AND UTILIZATION OF
08/989,875      6151676         US       SECRET FRESH RANDOM NUMBERS IN A
                                               NETWOR ED ENVIRONMENT
                                         DEVICE INCLUDING A PRINTED CIRCUIT
                                             BOARD WHICH IS CONTACTED BY
09/444,898      6166337         US    DEPRESSING A EY LOCATED AT A HOUSING
                                       WALL WHICH MA ES AN ANGLE WITH THE
                                                 PRINTED CIRCUIT BOARD
                                         UNIVERSAL WIRELESS COMMUNICATION
                                         SYSTEM, A TRANSMISSION PROTOCOL, A
09/031,374      6167237         US
                                       WIRELESS COMMUNICATION STATION, AND
                                                  A RADIO BASE STATION
                                        SYSTEM AND METHOD FOR BUILDING AND
09/050,679      6182220         US       EXCHANGING ENCRYPTED PASSWORDS
                                             BETWEEN A CLIENT AND SERVER
                                          SYSTEM AND METHOD FOR MATCHING
09/030,435      6185318         US     (FINGERPRINT) IMAGES USING AN ALIGNED
                                             STRING-BASED REPRESENTATION
                                           SELF CALIBRATING LINEAR POSITION
09/334,504      6190319         US
                                                         SENSOR
                                            METHOD AND ARRANGEMENT FOR
09/107,528      6195392         US    GENERATING PROGRAM CLOC REFERENCE
                                           VALUES (PCRS) IN MPEG BITSTREAMS
09/300,804      6201844         US          TRANSCODING OF A DATA STREAM
09/238,537      6215403         US           WIRELESS MONITORING SYSTEM
09/145,331      6219724         US       DIRECT MEMORY ACCESS CONTROLLER
                                       FITTING DEVICE FOR SEPARATE ELEMENTS
09/244,209      6229994         US    OF A MOBILE TELEPHONE HANDSET AND THE
                                                HANDSET THUS OBTAINED
09/024,632      6239772         US              VIDEO MOIRE REDUCTION
                                       IMAGE DISPLAY DEVICE HAVING A DRIVE
09/050,595      6239773         US         CIRCUIT FOR DIFFERENTIALLY
                                         CONTROLLING THE LUMINOSITY OF
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                             WINDOWS IN THE DISPLAY


                                       TELEPHONY DEVICE COMPRISING A BASE
                                      STATION AND AT LEAST A SUBSCRIBER UNIT
09/047,684      6240300         US
                                      AND METHOD FOR CONNECTING TO SUCH A
                                                TELEPHONY DEVICE
                                       VIDEO FORMAT ADAPTIVE BEAM SIZE FOR
08/976,710      6246447         US
                                              VIDEO MOIRE REDUCTION
                                       HARDWARE-EFFICIENT DEMODULATOR FOR
09/435,039      6249251         US
                                      CDMA ADAPTIVE ANTENNA ARRAY SYSTEMS
09/102,949      6253201         US    SCALABLE SOLUTION FOR IMAGE RETRIEVAL
                                        CODE COMPACTION BY EVOLUTIONARY
09/217,408      6260031         US
                                                     ALGORITHM
                                       MIXING A GRAPHICS SIGNAL AND A VIDEO
08/977,951      6271826         US
                                                       SIGNAL
                                       INTEGRATED DYNAMIC-VISUAL PARALLEL
09/131,334      6275956         US       DEBUGGING APPARATUS AND METHOD
                                                      THEREOF
                                      METHODS AND APPARATUS FOR EMBEDDING
09/206,031      6281903         US
                                          2D IMAGE CONTENT INTO 3D MODELS
                                       PROGRESS NOTES MODEL IN A CLINICAL
09/031,198      6289316         US
                                               INFORMATION SYSTEM
09/432,896      6290640         US       UNCOUPLED ROTARY LINEAR PUMP
                                         DUAL ALDC DECOMPRESSORS INSIDE
09/549,803      6300885         US
                                                   PRINTER ASIC
                                      METHOD FOR REDUCING THE FREQUENCY OF
09/031,696      6301641         US
                                           CACHE MISSES IN A COMPUTER
                                      PROGRAMMABLE PROCESSOR CIRCUIT WITH
09/264,912      6308191         US       A RECONFIGURABLE MEMORY FOR
                                            REALIZING A DIGITAL FILTER
                                      DETERMINING AN ALIGNMENT ESTIMATION
09/030,363      6314197         US
                                        BETWEEN TWO ( FINGERPRINT) IMAGES
                                         METHOD FOR FABRICATING A HYBRID
09/393,279      6316281         US    OPTICAL INTEGRATED CIRCUIT EMPLOYING
                                              SOI OPTICAL WAVEGUIDE
09/369,540      6323824         US        DIELECTRIC RESONATOR ANTENNA
                                         INTERACTIVE REPRESENTATION AND
09/079,662      6326965         US     RETRIEVAL OF MULTI-DIMENSIONAL DATA
                                               USING VIEW ELEMENTS
                                       MELODIC ALERTS FOR COMMUNICATIONS
09/216,261      6337972         US
                                                      DEVICE
                                      CAMERA MOTION PARAMETERS ESTIMATION
09/478,474      6349114         US
                                                      METHOD
A ic tion    P tent N     e   Co nt                   Tit e
 N   e
                                         METHOD AND ARRANGEMENT FOR
09/216,266      6349154         US      CREATING A HIGH-RESOLUTION STILL
                                                    PICTURE
                                      METHOD OF SWITCHING OF CODED VIDEO
09/244,841      6351564         US
                                      SEQUENCES AND CORRESPONDING DEVICE
                                      DIVERSION AGENT USES CINEMATOGRAPHIC
08/994,827      6356288         US
                                            TECHNIQUES TO MAS LATENCY
                                       SUBJECTIVE NOISE MEASUREMENT ACTIVE
09/519,548      6359658         US
                                                     VIDEO SIGNAL
                                         MULTIMEDIA COMPUTER SYSTEM WITH
                                        STORY SEGMENTATION CAPABILITY AND
09/006,657      6363380         US          OPERATING PROGRAM THEREFOR
                                         INCLUDING FINITE AUTOMATION VIDEO
                                                        PARSER
                                          SPEECH DRIVEN LIP SYNTHESIS USING
09/384,763      6366885         US
                                       VISEME BASED HIDDEN MAR OV MODELS
                                        EYFACT-BASED TEXT RETRIEVAL SYSTEM,
09/475,743      6366908         US      EYFACT-BASED TEXT INDEX METHOD, AND
                                                  RETRIEVAL METHOD
                                          JOINING DEVICE FOR FIRMLY JOINING
09/198,928      6382867         US
                                           PLASTIC JOINING PARTS TOGETHER
                                        GENERATING REGRESSION TREES WITH
09/276,870      6385607         US
                                             OBLIQUE HYPERPLANES
                                      METHOD OF SWITCHING OF CODED VIDEO
09/241,016      6396875         US
                                      SEQUENCES AND CORRESPONDING DEVICE
                                        LOW OFFSET AUTOMATIC FREQUENCY
09/454,389      6400932         US    TUNING CIRCUITS FOR CONTINUOUS-TIME
                                                     FILTER
                                        SEMICONDUCTOR POWER INTEGRATED
09/865,004      6404011         US
                                                     CIRCUIT
09/333,633      6405301         US          PARALLEL DATA PROCESSING
                                        QUANTIZATION METHOD FOR BIT RATE
09/773,160      6407681         US
                                           TRANSCODING APPLICATIONS
                                      FERROELECTRIC MEMORY DEVICE HAVING
09/966,112      6411542         US     FERROELECTRIC MEMORY TRANSISTORS
                                        CONNECTED TO SEPARATE WELL LINES
                                       SYSTEM AND METHOD FOR READING A
09/499,920      6431447         US
                                       BARCODE USING LASER DIODE ARRAY
09/579,313      6432135         US             TORSION HEART VALVE
09/569,916      6436027         US        HYDRODYNAMIC BLOOD BEARING
                                      DC / DC CONVERTER INCLUDING CONTROL
                                        MEANS FOR CONTROLLING MULTIPLE
09/899,441      6437545         US
                                       OUTPUTS USING SEPARATE SWITCHING
                                              CYCLES FOR EACH OUTPUT
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                       METHOD AND SYSTEM FOR PERSONALIZED
09/549,689      6439457         US
                                          MESSAGE STORAGE AND RETRIEVAL
                                        ELECTRONIC DEVICE WITH A VARIABLE
10/012,015      6469910         US
                                                     EYBOARD
                                      HISTOGRAM METHOD FOR CHARACTERIZING
09/116,769      6473095         US
                                                  VIDEO CONTENT
                                        METHOD AND SYSTEM FOR INDICATING
09/550,607      6473114         US            CHANGE OF SPEA ER IN A
                                           VIDEOCONFERENCE APPLICATION
09/757,786      6477211         US        TRANSCODING OF A DATA STREAM
                                            WIRELESS LOCAL AREA NETWOR
09/198,045      6480480         US    COMPRISING A CONTROLLER AND AT LEAST
                                       ONE CANDIDATE-CONTROLLER TERMINAL
                                           EFFICIENT CONCURRENCY CONTROL
09/409,814      6480849         US      METHOD FOR HIGH DIMENSIONAL INDEX
                                                      STRUCTURES
09/855,581      6483456         US                   GPS RECEIVER
                                         CONCURRENCY CONTROL METHOD FOR
09/497,345      6484172         US       HIGH-DIMENSIONAL INDEX STRUCTURE
                                                USING LATCH AND LOC
                                           COMMUNICATION BUS SYSTEM AND
09/884,222      6498541         US    APPARATUS AND DEVICE FOR USE IN SUCH A
                                                         SYSTEM
                                        DRIFT-FREE TRANSCODER AND RELATED
09/615,880      6498814         US
                                                        METHOD
                                           SLOTTED MODE IN WIRELESS CDMA
09/459,255      6501744         US
                                                        SYSTEMS
                                         REGION-BASED IMAGE ARCHIVING AND
09/232,896      6502105         US
                                                  RETRIEVING SYSTEM
                                       STATIC IMAGE GENERATION METHOD AND
09/366,695      6526183         US
                                                         DEVICE
09/920,040      6528741         US         TEXT ENTRY ON PORTABLE DEVICE
                                         METHOD AND DEVICE FOR PREVENTING
09/104,900      6529600         US    PIRACY OF VIDEO MATERIAL FROM THEATER
                                                        SCREENS
                                             METHOD FOR MANAGING GROUP
09/499,915      6529882         US       MEMBERSHIP IN INTERNET MULTICAST
                                                     APPLICATIONS
                                      FREQUENCY CORRECTION AT THE RECEIVER
09/678,966      6539071         US
                                        END IN A PAC ET TRANSMISSION SYSTEM
                                         METHOD OF MANUFACTURING A SELF-
                                        ALIGNED GATE TRANSISTOR WITH P-TYPE
10/032,754      6541319         US        IMPURITIES SELECTIVELY IMPLANTED
                                         BELOW THE GATE, SOURCE AND DRAIN
                                                      ELECTRODES
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                        TRANSMISSION SYSTEM WITH ADAPTIVE
10/086,047      6543025         US
                                           CHANNEL ENCODER AND DECODER
                                             SELECTIVE TELEPHONE CALLER
09/411,460      6553110         US
                                                IDENTIFICATION SERVICE
                                         SWITCHING NETWOR WITH COMPLETE
09/374,692      6577629         US     TRANSFER OF THE CONTENTS OF A HEADER
                                                    FIELD OF A CELL
                                      APPARATUS FOR MOTION ESTIMATION WITH
09/475,224      6584212         US      CONTROL PART IMPLEMENTED BY STATE
                                                  TRANSITION DIAGRAM
                                      PSEUDOMORPHIC HIGH ELECTRON MOBILITY
10/112,359      6593603         US     TRANSISTOR POWER DEVICE AND METHOD
                                            FOR MANUFACTURING THE SAME
                                       SYSTEM AND METHOD FOR GENERATING A
09/382,732      6597802         US    ROLLED SURFACE REPRESENTATION FROM A
                                                 SET OF PARTIAL IMAGES
                                           DATA-PROCESSING ARRANGEMENT
09/580,169      6598146         US     COMPRISING A PLURALITY OF PROCESSING
                                                 AND MEMORY CIRCUITS
                                      SYSTEM FOR VARYING THE DYNAMIC RANGE
09/062,941      6606641         US
                                          OF COEFFICIENTS IN A DIGITAL FILTER
                                         CURRENT CELL DRIVING CIRCUIT IN
10/032,720      6608578         US
                                          DIGITAL-TO-ANALOG CONVERTER
                                      ONU FUNCTION PROCESSING APPARATUS IN
09/498,921      6614759         US
                                                 ATM-PON SYSTEM
                                      ADSL SUBSCRIBER PROCESSING EQUIPMENT
09/448,531      6614761         US
                                                  IN ATM SWITCH
                                        AUTOMATIC PARCEL VOLUME CAPTURE
09/495,741      6614928         US     SYSTEM AND VOLUME CAPTURE METHOD
                                         USING PARCEL IMAGE RECOGNITION
10/114,507      6621440         US       DIGITAL TO ANALOGUE CONVERTER
                                        SEAMLESS SWITCHING OF MPEG VIDEO
09/708,165      6628712         US
                                                     STREAMS
                                      FERROELECTRIC MEMORY CELL ARRAY AND
10/032,987      6636435         US
                                      METHOD OF STORING DATA USING THE SAME
                                      SYSTEM AND METHOD FOR PROVIDING HIGH
09/757,613      6731285         US    PERFORMANCE IMAGE MAGNIFICATION IN A
                                                  WEB BROWSER
                                         VIRTUAL NAVIGATION SYSTEM AND
10/092,902      6741929         US
                                           METHOD USING MOVING IMAGE
10/325,929      6774697         US        INPUT AND OUTPUT PORT CIRCUIT
09/425,657      6781951         US        RADIO COMMUNICATION SYSTEM
                                      ENCODER REDUNDANCY SELECTION SYSTEM
09/952,193      6910175         US
                                                   AND METHOD
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                      COMMUNICATION SYSTEM AND A RECEIVER
09/773,413      6937645         US
                                             FOR USE IN THE SYSTEM
                                      FASTER TRANSFORMS USING EARLY ABORTS
09/694,455      6961473         US
                                            AND PRECISION REFINEMENTS
                                      MICROELECTROMECHANICAL DEVICE USING
10/230,563      6963117         US
                                      RESISTIVE ELECTROMECHANICAL CONTACT
                                      ENCODING METHOD AND DEVICE INCLUDING
09/795,020      6963377         US           THRESHOLDING PIXEL-TO-PIXEL
                                                     DIFFERENCES
                                       METHOD AND APPARATUS FOR STREAMING
09/411,756      6966027         US
                                                     XML CONTENT
                                      METHOD AND DEVICE FOR SCALABLE VIDEO
10/221,069      6968007         US
                                                     TRANSCODING
                                           NETWOR WITH SEVERAL NETWOR
09/557,600      6973055         US    CLUSTERS FOR WIRELESS TRANSMISSION OF
                                                       PAC ETS
                                            WEARABLE DISPLAY SYSTEM WITH
09/774,925      6975991         US
                                                INDICATORS OF SPEA ERS
                                         CIRCUIT ARRANGEMENT FOR GAINING A
10/083,334      6978026         US
                                       STEREO SUBCARRIER AND AN RDS CARRIER
                                         VIDEO DECODING SYSTEM AND METHOD
10/161,795      6980599         US        HAVING POST-PROCESSING TO REDUCE
                                              SHARPNESS PREDICTION DRIFT
                                       SYSTEM FOR THE EFFICIENT TRANSMISSION
09/908,197      6981046         US    OF PARTIAL OBJECTS IN DISTRIBUTED DATA
                                                        BASES
                                          AUTOMATICALLY SWITCHED CAMERA
10/084,724      6982748         US      SYSTEM WITH INDICATOR FOR NOTIFYING
                                      THE NEXT SUBJECT OF THE CAMERA SYSTEM
                                       METHOD AND APPARATUS FOR EXTENDING
09/928,795      6985603         US      VIDEO CONTENT ANALYSIS TO MULTIPLE
                                                      CHANNELS
10/015,965      6986466         US             DATA-PROCESSING SYSTEM
10/732,720      6989716         US             VARIABLE GAIN AMPLIFIER
                                         SYSTEM AND METHOD FOR AUTOMATED
09/616,631      6990496         US
                                       CLASSIFICATION OF TEXT BY TIME SLICING
                                         METHOD AND APPARATUS TO MEASURE
                                        VIDEO QUALITY ON ANY DISPLAY DEVICE
10/175,607      6992697         US
                                        WITH ANY IMAGE SIZE STARTING FROM A
                                               NOW DISPLAY TYPE AND SIZE
                                          METHOD AND DEVICE FOR FOCUSING A
09/741,654      6992719         US     CAMERA UTILIZING FILTERS CONTAINED IN
                                                     A PROCESSOR
                                      NETWOR FOR A RECONFIGURATION AFTER
09/857,964      6992976         US
                                           A STEP-BY-STEP REPAIR OF DEFECTS
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                             STRAPDOWN SYSTEM FOR THREE-
09/633,760      6993179         US
                                             DIMENSIONAL RECONSTRUCTION
                                            MOSFET DEVICE WITH NANOSCALE
10/749,749      6995452         US              CHANNEL AND METHOD OF
                                               MANUFACTURING THE SAME
                                             MOTION ESTIMATION METHOD BY
10/098,456      6996181         US        EMPLOYING A STOCHASTIC SAMPLING
                                                       TECHNIQUE
10/491,373      6996279         US       COMPRESSED STORAGE OF DATA ITEMS
                                          APPARATUS AND METHOD FOR IMAGE
                                         CONVERSION AND AUTOMATIC ERROR
10/327,881      6999127         US
                                         CORRECTION FOR DIGITAL TELEVISION
                                                        RECEIVER
                                         HOMOGRAPHY TRANSFER FROM POINT
09/992,922      7003150         US
                                                        MATCHES
                                           PREDICTIVE FAILURE ANALYSIS AND
10/643,253      7003409         US         FAILURE ISOLATION USING CURRENT
                                                        SENSING
                                       MICROSTRIP PATCH ANTENNA USING MEMS
10/865,382      7006044         US
                                                     TECHNOLOGY
                                      METHOD FOR EMBEDDING AND EXTRACTING
10/173,160      7006659         US      A SPATIAL DOMAIN BLIND WATERMAR
                                                USING SAMPLE EXPANSION
                                       APPARATUS AND METHOD FOR COMBINING
                                      RANDOM SET OF VIDEO FEATURES IN A NON-
09/938,377      7010159         US          LINEAR SCHEME TO BEST DESCRIBE
                                      PERCEPTUAL QUALITY OF VIDEO SEQUENCES
                                       USING HEURISTIC SEARCH METHODOLOGY
                                         ELECTRONIC DEVICE WITH A VARIABLE
10/262,796      7019985         US
                                                         EYBOARD
09/961,996      7020252         US            GROUP AUDIO MESSAGE BOARD
                                      MULTICASTING APPARATUS AND METHOD IN
09/938,630      7023850         US
                                                SHARED MEMORY SWITCH
                                       METHOD AND APPARATUS FOR SEARCHER
09/975,152      7027421         US      BEAMFORMING IN CDMA BASE STATION
                                             SYSTEM USING ARRAY ANTENNA
                                       INTERFERENCE CANCELLATION RECEIVER
10/022,731      7027491         US
                                               FOR USE IN A CDMA SYSTEM
                                          TELEPHONE APPARATUS COMPRISING
10/196,096      7027588         US
                                                   MONITORING MEANS
                                        METHOD FOR COMPUTING OPTICAL FLOW
09/993,061      7031497         US
                                            UNDER THE EPIPOLAR CONSTRAINT
                                      WIRELESS INTERCONNECTION METHOD AND
                                             ASSEMBLY FOR ESTABLISHING A
10/122,746      7035586         US
                                      BIDIRECTIONAL COMMUNICATION BETWEEN
                                              AUDIO AND/OR VIDEO DEVICES
A ic tion    P tent N     e   Co nt                   Tit e
 N     e
10/076,352      7038721         US           GAMMA CORRECTION CIRCUIT
                                        ADAPTIVE RA E RECEIVING APPARATUS
                                           CONSTRAINED WITH AT LEAST ONE
10/025,797      7039094         US          CONSTRAINT FOR USE IN MOBILE
                                        COMMUNICATION SYSTEM AND METHOD
                                                       THEREFOR
10/201,368      7039837         US                  SIGNAL CODING
                                      4-STATE BAR CODE PRINTING AND READING
10/015,807      7048191         US     SYSTEM AND METHOD FOR CONTROLLING
                                                       THE SAME
                                         IN-BAND ADJACENT-CHANNEL DIGITAL
09/967,548      7050511         US
                                             AUDIO BROADCASTING SYSTEM
                                        METHOD FOR PROVIDING VARIABLE BIT
09/752,667      7054365         US
                                             RATE IN STREAMING SERVICE
                                      SYSTEM FOR DRAWING PATENT MAP USING
09/995,718      7054856         US      TECHNICAL FIELD WORD AND METHOD
                                                      THEREFOR
                                         METHOD FOR ITERATIVELY DECODING
                                        BLOC TURBO CODES AND RECORDING
10/273,256      7065701         US
                                      MEDIUM FOR STORING ITERATIVE DECODING
                                          PROGRAM OF BLOC TURBO CODES
                                            OBJECT-RELATIONAL DATABASE
10/269,567      7076490         US     MANAGEMENT SYSTEM AND METHOD FOR
                                       DELETING CLASS INSTANCE FOR THE SAME
                                         OBJECTIVE METHOD AND SYSTEM FOR
10/180,406      7079704         US    ESTIMATING PERCEIVED IMAGE AND VIDEO
                                                      SHARPNESS
                                         GREEN RECONSTRUCTION FOR IMAGE
10/067,414      7081919         US
                                                       SENSORS
                                       METHOD OF DETECTING, AND A RECEIVER
10/134,212      7082156         US
                                           FOR, A SPREAD SPECTRUM SIGNAL
                                      METHOD AND APPARATUS FOR REVOCATION
09/686,830      7085929         US    LIST MANAGEMENT USING A CONTACT LIST
                                           HAVING A CONTACT COUNT FIELD
                                      SECURITY SYSTEM FOR NETWOR S AND THE
09/987,933      7093290         US
                                                 METHOD THEREOF
                                            METHOD FOR PARALLEL TYPE
09/995,740      7099376         US     INTERFERENCE CANCELLATION IN CODE
                                        DIVISION MULTIPLE ACCESS RECEIVER
                                         SYNCHRONIZATION CODEWORD FOR
09/763,843      7103061         US      INTERFERENCE REDUCTION IN A CDMA
                                                     SYSTEM
                                      ROTATABLE MICROSTRIP PATCH ANTENNA
11/026,455      7123194         US
                                       AND ARRAY ANTENNA USING THE SAME
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                      METHOD FOR CHANGING A TARGET ARRAY,
                                      A METHOD FOR ANALYZING A STRUCTURE,
09/737,190      7124034         US
                                       AND AN APPARATUS, A STORAGE MEDIUM
                                       AND A TRANSMISSION MEDIUM THEREFOR
                                      METHOD FOR PROVIDING A TRUSTED PATH
10/187,340      7134017         US
                                           BETWEEN A CLIENT AND A SYSTEM
                                           TIME SLOT SORTING METHOD FOR A
09/817,457      7136371         US
                                                  WIRELESS NETWOR
                                        SINGLE BEAMFORMING STRUCTURE FOR
10/150,827      7142578         US
                                            MULTIPLE MODULATION SCHEMES
                                       METHOD AND APPARATUS FOR EXTERNAL
09/634,731      7151562         US          CALIBRATION OF A CAMERA VIA A
                                              GRAPHICAL USER INTERFACE
                                      METHOD AND APPARATUS FOR MANAGING
10/136,959      7154892         US       LPM-BASED CAM LOO -UP TABLE, AND
                                             RECORDING MEDIUM THEREFOR
                                      WIRELESS NETWOR WITH A PLURALITY OF
09/663,315      7161952         US          PERSISTENCY PROBABILITIES FOR
                                              ACCESSING A RACH CHANNEL
                                       METHOD FOR DYNAMICALLY LOCATING A
10/098,436      7184420         US    WIRELESS TCP PROXY IN A WIRED/WIRELESS
                                                INTEGRATED NETWOR
                                          METHOD OF, AND A HETEROGENEOUS
09/580,167      7188165         US        NETWOR FOR, TRANSMITTING DATA
                                                       PAC ETS
                                              BATTERY ECONOMIZING IN A
09/653,782      7190979         US
                                               COMMUNICATIONS SYSTEM
                                       METHOD OF EXECUTING AN INTERPRETER
10/365,780      7194734         US
                                                      PROGRAM
                                      ANTENNA DIVERSITY SYSTEM AND METHOD
10/523,389      7206555         US
                                              FOR OPERATING SAID SYSTEM
                                              METHOD AND APPARATUS FOR
10/551,311      7212158         US      BEAMFORMING BASED ON BROADBAND
                                                      ANTENNA
                                        POSITIONING SYSTEM, APPARATUS AND
10/540,101      7212159         US
                                                       METHOD
10/734,574      7212585         US    QUADRATURE MODULATION TRANSMITTER
                                         BIT LEVEL DIVERSITY COMBINING FOR
10/185,385      7236548         US
                                                    COFDM SYSTEM
                                              METHOD OF AND SYSTEM FOR
10/266,302      7251251         US
                                      TRANSMITTING A PLURALITY OF MESSAGES
10/557,346      7265609         US            TRANSCONDUCTOR CIRCUITS
09/372,459      7639283         US        COLOR SIGNAL MATRIX ADJUSTMENT
                                           METHOD OF, AND APPARATUS FOR,
10/550,337      7650115         US       PROTECTING FROM RADIO FREQUENCY
                                                    INTERFERENCE
A ic tion    P tent N     e   Co nt                   Tit e
 N   e
                                        GREEN RECONSTRUCTION FOR IMAGE
11/447,527      7728882         US
                                                    SENSORS
                                      METHOD AND SYSTEM FOR TRANSFERRING A
11/567,772      7739392         US
                                             COMMUNICATION SESSION
                                      PEER-TO-PEER MOBILE INSTANT MESSAGING
10/935,342      7764637         US
                                                METHOD AND DEVICE
                                       PREVENTING GREEN NON-UNIFORMITY IN
11/120,587      7847842         US
                                                  IMAGE SENSORS
                                      METHOD AND APPARATUS FOR AUCTIONING
09/560,203      8332302         US
                                                       ITEMS
                                        METHOD FOR ESTABLISHING NETWOR
                                        CONNECTIONS BETWEEN STATIONARY
13/463,540      8369298         US
                                          TERMINALS AND REMOTE DEVICES
                                             THROUGH MOBILE DEVICES
                                         METHOD AND SYSTEM FOR A HOSTED
12/353,662      8484089         US
                                      DIGITAL MUSIC LIBRARY SHARING SERVICE
                                        DIGITAL MEDIA ASSET IDENTIFICATION
12/103,591      8606856         US
                                               SYSTEM AND METHOD
                                        DIGITAL MEDIA ASSET IDENTIFICATION
13/603,372      8626838         US
                                                 SYSTEM & METHOD
                                        PEER-TO-PEER MOBILE DATA TRANSFER
13/110,819      8649314         US
                                                METHOD AND DEVICE
                                       SYSTEM & METHOD FOR UNIQUE DIGITAL
13/210,089      8706636         US    ASSET IDENTIFICATION AND TRANSACTION
                                                   MANAGEMENT
                                        METHOD FOR ESTABLISHING NETWOR
                                         CONNECTIONS BETWEEN STATIONARY
13/759,950      8774149         US
                                          TERMINALS AND REMOTE DEVICES
                                             THROUGH MOBILE DEVICES
                                       APPLICATION PROGRAMMING INTERFACE
12/398,102      8972880         US     FOR TRANSFERRING CONTENT FROM THE
                                                  WEB TO DEVICES
                                         DATA DELIVERY THROUGH PORTABLE
09/878,684      6664891         US
                                                     DEVICES
09/876,514      6993049         US            COMMUNICATION SYSTEM
                                        METHOD FOR ESTABLISHING NETWOR
                                         CONNECTIONS BETWEEN STATIONARY
12/896,686      8194632         US
                                          TERMINALS AND REMOTE DEVICES
                                             THROUGH MOBILE DEVICES
                                         MOBILE CONFERENCING METHOD AND
13/193,579      8406116         US
                                                      SYSTEM
                                        NETWOR WITH LOGIC CHANNELS AND
10/151,087      7167487         US
                                               TRANSPORT CHANNELS
                                        RADIO COMMUNICATION SYSTEM WITH
09/455,124      6868079         US        REQUEST RE-TRANSMISSION UNTIL
                                                  AC NOWLEDGED
A ic tion    P tent N     e   Co nt                   Tit e
 N   e
                                             ANTI-THEFT PROTECTION FOR A
09/739,507      6836654         US
                                               RADIOTELEPHONY DEVICE
08/742,688      5960366         US        WRIST-WATCH WIRELESS TELEPHONE
09/876,515      7587207         US        DATA DELIVERY THROUGH BEACONS
                                        METHOD AND SYSTEM FOR ELECTRONIC
09/597,198      7136999         US
                                               DEVICE AUTHENTICATION
10/323,228      6985758         US           MOBILE DEVICE POWER SAVING
                                         ERGONOMIC SYSTEM FOR CONTROL OF
09/739,474      6901272         US     DEVICES THROUGH PORTABLE WIRELESS
                                                      TERMINALS
                                         MOBILE CONFERENCING METHOD AND
13/079,767      8018877         US
                                                       SYSTEM
09/920,041      7020106         US          RADIO COMMUNICATION SYSTEM
                                       SYSTEM AND METHOD FOR CONCURRENT
07/965,956      5483468         US     RECORDING AND DISPLAYING OF SYSTEM
                                                 PERFORMANCE DATA
                                         CDMA BASE STATION MODULATOR FOR
08/348,071      5619526         US            DIGITAL CELLULAR MOBILE
                                              COMMUNICATION SYSTEMS
                                          METHOD OF MA ING A GAAS POWER
08/665,868      5639677         US    SEMICONDUCTOR DEVICE OPERATING AT A
                                                    LOW VOLTAGE
                                        SPEECH SIGNAL TRANSMITTER WHEREIN
                                       CODING IS MAINTAINED DURING SPEECH
08/353,044      5657421         US
                                      PAUSES DESPITE SUBSTANTIAL SHUTDOWN
                                                 OF THE TRANSMITTER
                                      DEVICE FOR CONTROLLING MEMORY DATA
08/634,635      5659687         US    PATH IN PARALLEL PROCESSING COMPUTER
                                                       SYSTEM
                                        SYSTEM AND METHOD FOR SCHEDULING
08/438,153      5692125         US    LIN ED EVENTS WITH FIXED AND DYNAMIC
                                                     CONDITIONS
                                      SYSTEM FOR COMMUNICATING BETWEEN A
08/673,882      5774673         US
                                           DYNAMIC GROUP OF APPARATUSES
                                           CELLULAR MOBILE RADIO SYSTEM
08/544,571      5835849         US
                                                COMPRISING SUB-CELLS
                                         LINE DRIVER WITH ADAPTIVE OUTPUT
09/027,599      5936393         US
                                                     IMPEDANCE
                                      DISTRIBUTED EXECUTION PROCESS FOR AN
08/888,355      5940295         US    INTERACTIVE MULTIMEDIA PROGRAM, AND
                                         A LOCAL STATION USING THIS METHOD
                                       REMOTE CONTROL METHOD AND SYSTEM
08/742,674      5949351         US
                                                      THEREFOR
                                        FABRICATION METHOD OF AN ORGANIC
09/079,478      5970318         US
                                            ELECTROLUMINESCENT DEVICES
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                      METHOD AND APPARATUS FOR SWITCHING
08/974,199      6008743         US
                                       BETWEEN DATA COMPRESSION MODES
                                         METHOD OF DISPLAYING TEXT HAVING
08/280,271      6052108         US
                                                  IMPROVED USABILITY
                                          D.M.A. DEVICE THAT HANDLES CACHE
                                       MISSES BY MANAGING AN ADDRESS OF AN
09/007,818      6058437         US
                                           AREA OF ALLOTTED VIA A DAEMON
                                                      PROCESSOR
                                        ADAPTIVE SERIAL AND PARALLEL MIXED
08/977,826      6067333         US
                                        INTERFERENCE CANCELLATION METHOD
                                              METHOD AND SYSTEM FOR THE
                                       DETERMINATION OF A PARTICULAR DATA
09/022,910      6070169         US
                                      OBJECT UTILIZING ATTRIBUTES ASSOCIATED
                                                    WITH THE OBJECT
                                          METHOD OF CHROMA- EYING FOR A
08/992,291      6084982         US
                                         DIGITAL VIDEO COMPRESSION SYSTEM
09/136,733      6127952         US        VIDEO DATA RECORDING APPARATUS
                                         NODE BOOTING METHOD IN HIGH-SPEED
09/139,726      6138234         US
                                                  PARALLEL COMPUTER
                                       METHOD OF VARIABLE-LENGTH ENCODING
09/603,495      6148029         US     OF IMAGES AND DEVICE FOR PERFORMING
                                                          SAID
                                      ENCAPSULATION METHOD OF A POLYMER OR
09/122,755      6150187         US
                                            ORGANIC LIGHT EMITTING DEVICE
                                         FAST SYNC-BYTE SEARCH SCHEME FOR
08/738,988      6154468         US
                                                    PAC ET FRAMING
                                       VIDEO BUFFER FOR SEAMLESS SPLICING OF
08/977,989      6154496         US
                                                     MPEG STREAMS
                                      METHOD OF RESTRICTING THE DURATION OF
08/959,215      6169790         US         TELEPHONE CALLS AND TELEPHONE
                                             IMPLEMENTING SUCH A METHOD
09/135,860      6178512         US                 WIRELESS NETWOR
                                      COMPUTER INPUT DEVICE WITH BIOSENSORS
09/116,063      6190314         US
                                              FOR SENSING USER EMOTIONS
                                       APPARATUS AND METHOD FOR ENCODING
09/116,903      6195388         US
                                            MULTIPLE VIDEO PROGRAMS
                                      MEDIUM ACCESS CONTROL (MAC) PROTOCOL
08/770,024      6198728         US
                                                FOR WIRELESS ATM
                                        COMMUNICATION ENVIRONMENT WITH
09/134,108      6198909         US
                                           PLURALITY OF RADIO SYSTEMS
                                       TELECOMMUNICATIONS SYSTEM, MOBILE
                                      TERMINAL AND METHOD OF REGISTRATION
09/047,682      6201958         US
                                              OF A TERMINAL WITH A
                                          TELECOMMUNICATIONS NETWOR
A ic tion    P tent N     e   Co nt                   Tit e
 N   e
                                       METHOD FOR FABRICATING HIGH DENSITY
09/475,281      6211018         US
                                          TRENCH GATE TYPE POWER DEVICE
                                        METHOD AND SYSTEM FOR DESIGNING A
09/096,698      6215488         US       GRAPHICAL USER INTERFACE FOR AN
                                          ELECTRONIC CONSUMER PRODUCT
                                       SYSTEM FOR RETRIEVING IMAGES USING A
09/197,315      6226636         US
                                                    DATABASE
                                      MEMORY MANAGEMENT WITH COMPACTION
09/139,203      6237072         US
                                                 OF DATA BLOC S
                                       MULTIPLE ACCESS CONTROL METHOD FOR
09/123,019      6249515         US
                                          GUARANTEEING QOS REQUIREMENT
                                        SYSTEM AND METHOD FOR IDENTIFYING
09/030,344      6263091         US    FOREGROUND AND BAC GROUND PORTIONS
                                                OF DIGITIZED IMAGES
                                       A METHOD AND SYSTEM FOR COMBINING
09/070,322      6282318         US
                                       PATTERN MATCHING AND OPTIMIZATION
                                       SYSTEM AND METHOD FOR COMPRESSING
09/207,835      6282322         US
                                            AND DECOMPRESSING IMAGES
                                              METHOD FOR FABRICATING
09/428,403      6284605         US       SEMICONDUCTOR POWER INTEGRATED
                                                       CIRCUIT
                                        SYSTEM AND METHOD FOR FINDING THE
                                      DISTANCE FROM A MOVING QUERY POINT TO
09/236,688      6285805         US
                                         THE CLOSEST POINT ON ONE OR MORE
                                           CONVEX OR NON-CONVEX SHAPES
                                           DATA TRANSMISSION SYSTEM FOR
09/198,708      6285892         US    REDUCING TERMINAL POWER CONSUMPTION
                                               IN A WIRELESS NETWOR
                                       SYSTEM AND METHOD FOR DETERMINING
09/030,438      6289112         US
                                      BLOC DIRECTION IN FINGERPRINT IMAGES
                                        METHOD AND DEVICE FOR CODING A
09/253,084      6295375         US
                                             SEQUENCE OF PICTURES
                                       METHOD AND SYSTEM FOR DESIGNING A
09/710,821      6297820         US      GRAPHICAL USER INTERFACE FOR AN
                                         ELECTRONIC CONSUMER PRODUCT
                                         TRANSMISSION SYSTEM HAVING A
09/316,985      6304612         US
                                          SIMPLIFIED CHANNEL DECODER
                                      SPACE-LIMITED MAR ING STRUCTURE FOR
09/170,469      6314436         US
                                          TRACING GARBAGE COLLECTORS
                                      BIOMETRIC AUTHENTICATION SYSTEM WITH
09/240,214      6317834         US
                                                ENCRYPTED MODELS
                                        DATA TRANSFER SYSTEM, TRANSMITTER
09/039,347      6327272         US
                                                   AND RECEIVER
09/424,607      6329934         US    MODIFYING DATA WHICH HAS BEEN CODED
09/337,844      6338073         US     FINALIZATION IN INCREMENTAL GARBAGE
A ic tion    P tent N     e   Co nt                   Tit e
 N   e
                                                   COLLECTORS
                                       REFERENCE COUNTING MECHANISM FOR
09/338,150      6339779         US
                                              GARBAGE COLLECTORS
                                        SYSTEM FOR SELECTING A COMPUTER
08/397,292      6341276         US
                                         SOLUTION FROM A PRE-DEFINED SET
                                      METHOD OF TIMESTAMP SYNCHRONIZATION
09/086,270      6347084         US
                                      OF A RESERVATION-BASED TDMA PROTOCOL
                                         ELECTRONIC DEVICE WITH A VARIABLE
09/259,956      6349040         US
                                                       EYBOARD
                                       GENERATING DECISION-TREE CLASSIFIERS
09/276,876      6351561         US
                                             WITH OBLIQUE HYPERPLANES
09/335,019      6360233         US      DYNAMIC MEMORY SPACE ALLOCATION
                                        TRANSMISSION SYSTEM WITH ADAPTIVE
09/318,331      6363513         US
                                           CHANNEL ENCODER AND DECODER
                                         CHANNEL ALLOCATION METHODS IN A
09/160,003      6370117         US          COMMUNICATION NETWOR AND
                                               CORRESPONDING SYSTEM
                                       METHOD OF ADDRESSING A PLURALITY OF
09/280,107      6370595         US    ADDRESSABLE UNITS BY A SINGLE ADDRESS
                                                        WORD
                                        CALL ADMISSION CONTROL SYSTEM FOR
09/107,526      6377549         US
                                               WIRELESS ATM NETWOR S
                                          DUAL BAND RADIO TELEPHONE WITH
09/343,910      6381471         US        DEDICATED RECEIVE AND TRANSMIT
                                                      ANTENNAS
09/287,428      6388715         US               TELEVISION RECEIVER
                                           MOTION ANALYSIS BASED BUFFER
09/220,292      6389072         US
                                                 REGULATION SCHEME
                                          ERROR REDUCTION IN TRANSFORMED
09/186,249      6393155         US
                                                    DIGITAL DATA
                                          STORED DATA OBJECT MAR ING FOR
09/337,845      6393439         US
                                                GARBAGE COLLECTORS
                                          GROUP CALL FOR A WIRELESS MOBILE
09/456,899      6405027         US          COMMUNICATION DEVICE USING
                                                     BLUETOOTH
                                      FLEXIBLE TWO-WAY TELECOMMUNICATION
09/070,216      6407993         US
                                                       SYSTEM
                                           AN INTERACTIVE FRAMEWOR FOR
09/328,968      6408293         US      UNDERSTANDING USER’S PERCEPTION OF
                                                  MULTIMEDIA DATA
                                       SYSTEM FOR CONTROLLING DATA OUTPUT
09/177,962      6412013         US
                                                    TO A NETWOR
09/819,285      6424323         US      ELECTRONIC DEVICE HAVING A DISPLAY
                                         APPARATUS FOR PROVIDING A VISUAL
09/475,050      6424344         US
                                                NAVIGATION INTERFACE
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                      APPARATUS AND METHOD FOR AUTOMATIC
                                       SELECTION OF BROADBAND FREQUENCY
09/474,090      6438361         US
                                        CHANNEL USING DOUBLE FREQUENCY
                                                   CONVERSION
09/559,896      6442204         US     VIDEO ENCODING METHOD AND SYSTEM
                                         INTERFACE METHOD FOR SEARCHING
09/417,660      6445387         US
                                        VIRTUAL SPACE BASED ON BODY ICON
                                        CALL RE-ESTABLISHMENT FOR A DUAL
09/467,591      6445921         US
                                                 MODE TELEPHONE
09/548,112      6452515         US         VIDEO ENCODER AND DECODER
                                         SECURE PROXY SIGNING DEVICE AND
08/994,873      6453416         US
                                                  METHOD OF USE
                                       MANAGING PARAMETERS EFFECTING THE
09/583,942      6458080         US
                                         COMPREHENSIVE HEALTH OF A USER
                                      MACROBLOC -BASED SEGMENTATION AND
09/404,716      6463174         US
                                        BAC GROUND MOSAIC ING METHOD
                                      SYSTEM AND METHOD FOR TRANSFORMING
09/003,988      6466686         US
                                       FINGERPRINTS TO IMPROVE RECOGNITION
                                          RECONFIGURATION MANAGER FOR
09/343,607      6467088         US     CONTROLLING UPGRADES OF ELECTRONIC
                                                       DEVICES
                                      TIME OF ARRIVAL ESTIMATION POSITIONING
09/833,848      6469665         US
                                                       SYSTEMS
                                       TIMING CONTROL OF TRANSMISSION TIME
09/264,060      6470006         US
                                                         SLOT
                                           REPLACEMENT OF SUBSTRINGS IN
09/477,771      6470345         US        FILE/DIRECTORY PATHNAMES WITH
                                                   NUMERIC TO ENS
                                      METHOD OF REDUCING COMPLEXITY USING
09/203,786      6483881         US    STATISTICS OF PATH METRICS IN A TRELLIS
                                                       DECODER
                                        SYSTEM AND METHOD FOR DERIVING A
09/030,595      6487306         US      STRING-BASED REPRESENTATION OF AN
                                                 (FINGERPRINT) IMAGE
09/533,485      6487563         US         MEMORY RECLAMATION METHOD
                                         MEMORY RECLAMATION METHOD AND
09/537,821      6502110         US
                                                      APPARATUS
09/318,324      6512929         US         TELECOMMUNICATION ASSEMBLY
                                      VIEWER INTERACTIVE THREE-DIMENSIONAL
                                        WOR SPACE WITH A TWO-DIMENSIONAL
08/826,616      6515688         US
                                        WOR PLANE CONTAINING INTERACTIVE
                                              TWO-DIMENSIONAL IMAGES
                                      METHOD OF CONCURRENT MULTIPLE-MODE
09/303,316      6519005         US
                                       MOTION ESTIMATION FOR DIGITAL VIDEO
                                          METHOD OF SCHEDULING GARBAGE
09/537,822      6526421         US
                                                     COLLECTION
A ic tion    P tent N     e   Co nt                   Tit e
 N   e
                                      MOTION ESTIMATION ALGORITHM SUITABLE
09/533,487      6567469         US          FOR H.261 VIDEOCONFERENCING
                                                     APPLICATIONS
09/527,198      6571260         US          MEMORY RECLAMATION METHOD
                                       MACROBLOC -BASED OBJECT-ORIENTED
09/497,138      6584229         US       CODING METHOD OF IMAGE SEQUENCE
                                         HAVING A STATIONARY BAC GROUND
                                        METHOD OF COMMUNICATION BETWEEN
09/182,698      6584423         US       REMOTE TERMINALS AND A CENTRAL
                                                       STATION
                                      BLUE LIGHT-EMITTING POLYMER PREPARED
                                         USING A FLUORINATED TETRAPHENYL
09/826,027      6590125         US
                                              MONOMER AND AN EL DEVICE
                                         MANUFACTURED USING THE POLYMER
                                        METHOD FOR THE TRANSMISSION OF AN
                                         ASYNCHRONOUS DATA STREAM VIA A
09/209,064      6590903         US      SYNCHRONOUS DATA BUS, AND CIRCUIT
                                        ARRANGEMENT FOR CARRYING OUT THE
                                                       METHOD
                                          ADAPTIVE EMOTION AND INITIATIVE
09/394,556      6598020         US        GENERATOR FOR CONVERSATIONAL
                                                       SYSTEMS
                                       MULTIPLE LIN DATA OBJECT CONVEYING
09/425,658      6600902         US    METHOD FOR CONVEYING DATA OBJECTS TO
                                                  WIRELESS STATIONS
                                        LOCAL AREA NETWOR WITH A BRIDGE
                                          TERMINAL FOR TRANSMITTING DATA
09/422,371      6603740         US
                                      BETWEEN A PLURALITY OF SUB-NETWOR S
                                               AND FOR LOOP DETECTION
09/786,292      6615335         US     COMPRESSED STORAGE OF INFORMATION
09/709,260      6618445         US         SCALABLE MPEG-2 VIDEO DECODER
                                      DYNAMIC ADAPTATION OF COMPLEXITY IN
09/712,678      6631163         US
                                            AN MPEG-2 SCALABLE DECODER
                                      AUTOMATIC CONFIGURATION OF A BRIDGE
                                          TERMINAL FOR TRANSMITTING DATA
09/422,736      6650648         US
                                      BETWEEN A PLURALITY OF SUB-NETWOR S
                                              IN A LOCAL AREA NETWOR
                                             PERSONALITY GENERATOR FOR
09/394,803      6658388         US
                                              CONVERSATIONAL SYSTEMS
                                          PERVASIVE DOC AND ROUTER WITH
09/607,597      6678535         US
                                       COMMUNICATION PROTOCOL CONVERTER
                                      METHOD AND APPARATUS FOR NOTIFYING A
09/960,188      6678613         US
                                            USER OF AN APPOINTMENT
09/377,361      6707858         US              LOW IF RECEIVER
A ic tion    P tent N     e   Co nt                   Tit e
 N   e
                                        METHOD AND APPARATUS FOR REDUCING
                                        IMAGE DATA STORAGE AND PROCESSING
09/282,638      6711294         US
                                             BASED ON DEVICE SUPPORTED
                                              COMPRESSION TECHNIQUES
                                        SYSTEM AND METHOD FOR MICROPHONE
09/616,229      6754373         US
                                        ACTIVATION USING VISUAL SPEECH CUES
09/694,448      6766341         US    FASTER TRANSFORMS USING SCALED TERMS
                                        SYSTEM AND METHODS FOR EMBEDDING
10/226,963      6771193         US      ADDITIONAL DATA IN COMPRESSED DATA
                                                      STREAMS
10/184,513      6774928         US         MOBILE FOR VIDEO-CONFERENCING
                                      POLYNOMIAL-TIME, SEQUENTIAL, ADAPTIVE
10/285,131      6798362         US       SYSTEM AND METHOD FOR LOSSY DATA
                                                    COMPRESSION
                                          METHOD OF REFRESHING A DYNAMIC
10/077,061      6807604         US
                                                      MEMORY
                                      MODULATION CODE SYSTEM AND METHODS
10/234,888      6809662         US     OF ENCODING AND DECODING A SIGNAL BY
                                               MULTIPLE INTEGRATION
                                        TV RECEIVER APPARATUS AND RELATED
09/732,196      6809775         US
                                                      METHOD
                                         METHOD AND SYSTEM FOR ESTIMATING
09/996,003      6810083         US    OBJECTIVE QUALITY OF COMPRESSED VIDEO
                                                        DATA
                                      BLOC DETECTION METHOD FOR A CHANNEL
09/730,675      6810089         US
                                                SUBJECTED TO FADING
10/186,646      6813692         US        RECEIVER APPARATUS AND METHOD
                                        SYSTEM AND METHOD FOR DISTORTING A
09/595,935      6836554         US        BIOMETRIC FOR TRANSACTIONS WITH
                                           ENHANCED SECURITY AND PRIVACY
                                       MEDIA PROCESSING REDUCTION IN HIDDEN
10/011,880      6844878         US
                                                       AREAS
                                             METHOD AND APPARATUS FOR
09/699,609      6850948         US
                                          COMPRESSING TEXTUAL DOCUMENTS
                                           SOFTWARE RECONFIGURATION OF
09/773,422      6865387         US
                                            COMMUNICATIONS APPARATUS
                                      METHOD OF AND RECEIVER FOR FREQUENCY
09/585,827      6876691         US      ACQUISITION IN A FREQUENCY HOPPING
                                                      SYSTEM
                                       METHOD AND DEVICE FOR PREFETCHING A
10/082,872      6877068         US
                                               REFERENCED RESOURCE
                                         SEARCH METHOD IN A HIERARCHICAL
09/995,489      6882991         US
                                                 OBJECT STRUCTURE
                                        MPEG-2 DECODER WITH AN EMBEDDED
09/822,435      6891892         US     CONTRAST ENHANCEMENT FUNCTION AND
                                                METHODS THEREFOR
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                      METHOD OF CODING DIGITAL IMAGES BASED
10/086,741      6895118         US
                                                ON ERROR CONCEALMENT
                                      APPARATUS AND METHOD FOR PERFORMING
10/057,670      6907074         US       MIXED MOTION ESTIMATION BASED ON
                                                 HIERARCHICAL SEARCH
                                      FAST ROBUST DATA COMPRESSION METHOD
09/823,486      6909746         US
                                                      AND SYSTEM
                                          METHOD OF EXECUTING A COMPUTER
                                            PROGRAM WITH AN INTERPRETER,
09/811,637      6910207         US
                                           COMPUTER SYSTEM AND COMPUTER
                                                  PROGRAM PRODUCT
                                        SYSTEM AND METHOD FOR CONTROLLING
09/734,782      6912579         US    AN APPARATUS HAVING A DEDICATED USER
                                              INTERFACE FROM A BROWSER
                                      CALLS IDENTIFY SCENARIO FOR CONTROL OF
09/165,683      6918123         US
                                      SOFTWARE OBJECTS VIA PROPERTY ROUTES
                                        DYNAMIC COMPLEXITY PREDICTION AND
09/837,036      6925126         US       REGULATION OF MPEG2 DECODING IN A
                                                   MEDIA PROCESSOR
                                            METHOD AND SYSTEM FOR NAME-
10/029,811      6925197         US
                                             FACE/VOICE-ROLE ASSOCIATION
                                       FLAT PANEL DISPLAY DEVICE AND METHOD
10/331,915      6926572         US    OF FORMING PASSIVATION FILM IN THE FLAT
                                                 PANEL DISPLAY DEVICE
                                        BUFFER MANAGEMENT IN VARIABLE BIT-
08/901,338      6944221         US
                                              RATE COMPRESSION SYSTEMS
                                           APPARATUS AND METHOD FOR MPEG
10/119,852      6944229         US       DECODING USING DYNAMIC FREQUENCY
                                                 AND VOLTAGE SCALING
                                          SIGNAL SEPARATION METHOD, SIGNAL
                                             PROCESSING APPARATUS, IMAGE
                                       PROCESSING APPARATUS, MEDICAL IMAGE
                                         PROCESSING APPARATUS AND STORAGE
10/024,611      6944579         US
                                                MEDIUM FOR RESTORING
                                           MULTIDIMENSIONAL SIGNALS FROM
                                          OBSERVED DATA IN WHICH MULTIPLE
                                                  SIGNALS ARE MIXED
                                      APPARATUS AND METHOD FOR VIDEO BASED
10/456,501      6945869         US
                                                    SHOOTING GAME
                                       MICROSTRIP PATCH ANTENNA AND ARRAY
10/637,843      6946995         US
                                            ANTENNA USING SUPERTRATE
                                        UNEQUAL ERROR PROTECTION OF VIDEO
10/077,059      6952450         US           BASED ON MOTION VECTOR
                                                 CHARACTERISTICS
                                         RECONFIGURABLE COMMUNICATION
09/552,650      6954634         US
                                                     NETWOR
A ic tion    P tent N     e   Co nt                   Tit e
 N     e
10/323,227      6961594         US        MOBILE DEVICE POWER SAVING
                                       ELECTRONIC EQUIPMENT COMPRISING A
09/891,430      6963756         US
                                              RETRACTABLE SCREEN
                                       METHOD FOR DYNAMIC LOANING IN RATE
09/481,771      6964048         US
                                          MONOTONIC REAL-TIME SYSTEMS
09/571,456      6965582         US    CELLULAR RADIO COMMUNICATION SYSTEM
                                      CAMERA INFORMATION CODING/DECODING
                                      METHOD FOR SYNTHESIZING STEREOSCOPIC
10/121,583      6965699         US
                                        REAL VIDEO AND A COMPUTER GRAPHIC
                                                      IMAGE
                                           INCREASING LIN CAPACITY VIA
09/822,457      6967944         US         CONCURRENT TRANSMISSIONS IN
                                            CENTRALIZED WIRELESS LANS
                                         COMMUNICATION NETWOR HAVING
09/730,655      6967968         US
                                      MINIMIZED ROUNDTRIP CONTENTION DELAY
                                      ACTIVE MATRIX ORGANIC LIGHT EMITTING
10/334,837      6970149         US
                                             DIODE DISPLAY PANEL CIRCUIT
                                         EMERGENCY CALL PATIENT LOCATING
10/041,937      6980112         US        SYSTEM FOR IMPLANTED AUTOMATIC
                                                   DEFIBRILLATORS
10/334,409      6980351         US            ELECTROPHORETIC DISPLAY
09/797,085      6980522         US     AD-HOC RADIO COMMUNICATION SYSTEM
                                      METHOD AND DEVICE FOR ENCODING VIDEO
09/806,091      6983013         US
                                                       SIGNAL
                                       SNR SCALABLE VIDEO ENCODING METHOD
09/914,240      6985526         US
                                      AND CORRESPONDING DECODING METHOD
                                        SYSTEM AND METHOD FOR PROVIDING A
                                            SINGLE-LAYER VIDEO ENCODED
10/127,528      6985635         US
                                         BITSTREAMS SUITABLE FOR REDUCED-
                                                COMPLEXITY DECODING
                                        LSF QUANTIZER FOR WIDEBAND SPEECH
10/033,649      6988067         US
                                                        CODER
09/460,944      6988276         US       IN-HOUSE TV TO TV CHANNEL PEE ING
                                      SLOT ANTENNA HAVING SLOTS FORMED ON
10/743,459      6992637         US
                                        BOTH SIDES OF DIELECTRIC SUBSTRATE
                                      METHOD AND APPARATUS FOR DETECTING
10/109,772      6993182         US         SCENE CHANGES IN VIDEO USING A
                                          HISTOGRAM OF FRAME DIFFERENCES
10/146,399      6999515         US        ENCODING BLOC -ORGANIZED DATA
                                        SYSTEM AND METHOD FOR CONFIRMING
10/038,987      7003497         US
                                              ELECTRONIC TRANSACTIONS
10/267,705      7006701         US    SEQUENTIAL DIGITAL IMAGE COMPRESSION
09/840,812      7010034         US               VIDEO COMPRESSION
A ic tion    P tent N     e   Co nt                   Tit e
 N   e
                                              METHOD OF TRANSCODING AND
10/082,860      7012960         US       TRANSCODING DEVICE WITH EMBEDDED
                                                          FILTERS
                                              METHOD AND APPARATUS FOR A
10/255,327      7016668         US
                                        RECONFIGURABLE MULTI-MEDIA SYSTEM
                                      METHOD, NETWOR AND CONTROL STATION
                                        FOR THE TWO-WAY ALTERNATE CONTROL
10/089,959      7016676         US
                                             OF RADIO SYSTEMS OF DIFFERENT
                                      STANDARDS IN THE SAME FREQUENCY BAND
                                           IDENTIFICATION AND EVALUATION OF
10/014,190      7020336         US          AUDIENCE EXPOSURE TO LOGOS IN A
                                                     BROADCAST EVENT
                                      COMBINED DISPLAY-CAMERA FOR AN IMAGE
09/718,246      7034866         US
                                                    PROCESSING SYSTEM
                                          METHOD AND SYSTEM FOR SEARCHING
09/962,659      7039585         US          RECORDED SPEECH AND RETRIEVING
                                                   RELEVANT SEGMENTS
                                           TRAPEZOID ULTRA WIDE BAND PATCH
11/024,568      7042401         US
                                                         ANTENNA
                                      LOAD BALANCING AND DYNAMIC CONTROL
10/043,053      7047309         US
                                      OF MULTIPLE DATA STREAMS IN A NETWOR
09/944,306      7049954         US             DATA TRANSMISSION SYSTEM
                                               HEALTHCARE PERSONAL AREA
10/033,806      7051120         US      IDENTIFICATION NETWOR METHOD AND
                                                          SYSTEM
                                          SYSTEM AND METHOD FOR DISTORTION
                                        CHARACTERIZATION IN FINGERPRINT AND
10/653,804      7054470         US     PALM-PRINT IMAGE SEQUENCES AND USING
                                            THIS DISTORTION AS A BEHAVIORAL
                                                        BIOMETRICS
                                          METHOD AND SYSTEM FOR OPTIMIZING
10/172,416      7054497         US       IMAGE SHARPNESS DURING CODING AND
                                                   IMAGE ENHANCEMENT
09/961,995      7058083         US    NETWOR INTERFACE DRIVER AND METHOD
                                       DATA TRANSMISSION SYSTEM, EQUIPMENT
09/933,552      7058879         US      SUITABLE FOR SUCH A SYSTEM AND DATA
                                                  TRANSMISSION METHOD
                                       METHOD AND A SYSTEM FOR ALLOCATION
10/169,346      7058951         US
                                                  OF A BUDGET TO A TAS
                                       METHOD OF SEGMENTING HANDWRITTEN
10/359,710      7072513         US    TOUCHING NUMERAL STRINGS HAVING NON-
                                           VERTICAL SEGMENTATION LINE
                                      RADIO SYSTEM, APPARATUS, AND METHOD
10/513,012      7072671         US
                                         OF OPERATING THE RADIO SYSTEM
                                          WIRELESS NETWOR WITH A DATA
09/973,312      7075917         US
                                         EXCHANGE ACCORDING TO THE ARQ
A ic tion    P tent N     e   Co nt                     Tit e
 N   e
                                                      METHOD

                                            APPARATUS AND METHOD FOR
                                        AUTHENTICATING A USER BY EMPLOYING
10/184,875      7079670         US
                                       FEATURE POINTS OF A FINGERPRINT IMAGE
                                                    OF THE USER
                                      METHOD AND SYSTEM FOR ESTIMATING NO-
10/155,211      7092448         US     REFERENCE OBJECTIVE QUALITY OF VIDEO
                                                       DATA
                                       METHOD AND APPARATUS FOR REMOVING
09/838,010      7092549         US
                                           DEFECTS IN AN IMAGE SEQUENCE
                                          WIRELESS COMMUNICATION SYSTEM
10/175,413      7092694         US    HAVING A GUEST TRANSMITTER AND A HOST
                                                     RECEIVER
                                        APPARATUS AND METHOD FOR SECURITY
09/942,634      7093298         US
                                      OBJECT ENHANCEMENT AND MANAGEMENT
                                      SYSTEM AND METHOD FOR NON INTRUSIVE
09/810,015      7095328         US
                                        MONITORING OF AT RIS INDIVIDUALS
                                      MICROSTRIP PATCH ANTENNA HAVING HIGH
10/749,606      7099686         US
                                                  GAIN AND WIDEBAND
                                         TRANSMISSION SYSTEM COMPRISING A
                                      STATION OF A FIRST TYPE AND A STATION OF
09/730,679      7103070         US
                                        A SECOND TYPE AND SYNCHRONIZATION
                                                        METHOD
10/153,256      7103340         US        ANTENNA DIVERSITY ARRANGEMENT
                                        BROADBAND SLOT ANTENNA AND SLOT
10/650,406      7106264         US
                                           ARRAY ANTENNA USING THE SAME
10/124,009      7107111         US                TRIC PLAY FOR MP3
                                         METHOD AND APPARATUS FOR SECURE
10/065,802      7107445         US
                                            PROCESSING OF SENSITIVE DATA
                                      SIGNIFICANT SCENE DETECTION AND FRAME
10/298,968      7110047         US    FILTERING FOR A VISUAL INDEXING SYSTEM
                                              USING DYNAMIC THRESHOLDS
                                        APPARATUS AND METHOD FOR PEER-TO-
10/080,184      7110366         US      PEER LIN MONITORING OF A WIRELESS
                                        NETWOR WITH CENTRALIZED CONTROL
                                      METHOD AND SYSTEM FOR AUTOMATICALLY
09/822,452      7113074         US          CONTROLLING A PERSONALIZED
                                               NETWOR ED ENVIRONMENT
                                      METHOD AND APPARATUS FOR ASSIGNING IP
10/202,660      7117258         US          ADDRESS USING AGENT IN ZERO
                                               CONFIGURATION NETWOR
                                         REDUCED COMPLEXITY INTERCARRIER
10/078,936      7120209         US
                                             INTERFERENCE CANCELLATION
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                         SYSTEM AND METHOD FOR CREATING
09/877,344      7123658         US
                                             MULTI-PRIORITY STREAMS
                                      METHOD AND APPARATUS FOR DETECTING
09/449,250      7123745         US    MOVING OBJECTS IN VIDEO CONFERENCING
                                            AND OTHER APPLICATIONS
                                           CONVERSATIONAL COMPUTING VIA
09/806,565      7137126         US
                                          CONVERSATIONAL VIRTUAL MACHINE
                                       METHOD AND SYSTEM FOR OBTAINING THE
10/059,441      7139017         US    BEST PICTURE QUALITY IN A SCARCE-POWER
                                                         DEVICE
                                         METHOD AND APPARATUS FOR EDITING
10/124,061      7149159         US
                                                    DATA STREAMS
                                             METHOD AND APPARATUS FOR
10/024,779      7151767         US       SYNCHRONIZING FREQUENCY HOPPING
                                                    TRANSCEIVERS
                                        METHOD OF RECEIVING A SIGNAL AND A
10/082,858      7151916         US
                                                       RECEIVER
                                         OVERLAPPING NETWOR ALLOCATION
                                       VECTOR (ONAV) FOR AVOIDING COLLISION
10/029,825      7164671         US
                                      IN THE IEEE 802.11 WLAN OPERATING UNDER
                                                          HCF
09/773,418      7167454         US          RADIO COMMUNICATION SYSTEM
                                      VOLTAGE-CONTROLLED OSCILLATOR USING
10/957,749      7170355         US
                                             CURRENT FEEDBAC NETWOR
                                        FAMILY HISTOGRAM BASED TECHNIQUES
10/028,378      7170566         US       FOR DETECTION OF COMMERCIALS AND
                                                OTHER VIDEO CONTENT
                                          NETWOR WITH ADAPTATION OF THE
10/257,204      7171169         US
                                                MODULATION METHOD
                                      METHOD AND SYSTEM FOR TRANSFERRING A
09/929,118      7171206         US
                                              COMMUNICATION SESSION
10/480,660      7174135         US    WIDEBAND SIGNAL TRANSMISSION SYSTEM
                                      DEMODULATING DEVICE AND METHOD FOR
10/147,974      7177345         US
                                               W-CDMA BASE STATION
                                      METHOD OF MANUFACTURING FIELD EFFECT
11/180,726      7183149         US
                                                    TRANSISTOR
                                      TV-RECEIVER, IMAGE DISPLAY APPARATUS,
10/477,871      7190408         US    TV-SYSTEM AND METHOD FOR DISPLAYING
                                                     AN IMAGE
10/135,337      7193989         US     RADIO COMMUNICATION ARRANGEMENTS
10/135,353      7193991         US     RADIO COMMUNICATION ARRANGEMENTS
                                      APPARATUS FOR SEARCHING MULTIPATH IN
10/211,416      7194018         US      SPREAD SPECTRUM COMMUNICATIONS
                                           SYSTEM AND METHOD THEREOF
10/621,461      7197598         US    APPARATUS AND METHOD FOR FILE-LEVEL
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                                      STRIPING
                                        METHOD FOR SUPPORTING NON-LINEAR,
09/923,868      7206285         US     HIGHLY SCALABLE INCREASE-DECREASE
                                           CONGESTION CONTROL SCHEME
                                         APPARATUS FOR TRANSMITTING AND
                                       RECEIVING SIGNAL USING ORTHOGONAL
10/330,800      7215635         US       CODES AND NON-BINARY VALUES IN
                                          CDMA/OFDM SYSTEM AND METHOD
                                                      THEREOF
                                        VIDEO SIGNAL ENCODING AND BUFFER
09/855,115      7215706         US
                                                   MANAGEMENT
09/819,279      7227579         US          LIGHT MODULATION REMOVER
                                      DIRECTIONAL DUAL FREQUENCY ANTENNA
10/523,619      7230579         US
                                                   ARRANGEMENT
                                       A METHOD AND APPARATUS FOR SPACE-
10/182,158      7242719         US    SAVING-VARIABLE LENGTH ENCODING AND
                                                     DECODING
                                        ALIGNING 802.11E HCF AND 802.11H TPC
10/119,577      7245592         US
                                                    OPERATIONS
                                       METHOD AND SYSTEM FOR ESTABLISHING
10/547,585      7283832         US
                                      WIRELESS PEER-TO-PEER COMMUNICATIONS
                                       METHOD AND SYSTEM FOR MAINTAINING
                                      UPLIN SYNCHRONIZATION WITH PEER-TO-
10/547,586      7286841         US
                                         PEER COMMUNICATION IN WIRELESS
                                              COMMUNICATION SYSTEM
                                       METHOD AND SYSTEM FOR PEER-TO-PEER
10/551,312      7308266         US       COMMUNICATION MANAGEMENT IN
                                       WIRELESS COMMUNICATION NETWOR S
10/264,904      7308466         US        MEMORY RECLAMATION METHOD
                                      METHOD FOR ALLOCATING IP ADDRESSES
                                        FOR PEER-TO-PEER WIRELESS INSTANT
11/182,927      7502335         US
                                           MESSAGING AND OTHER DATA
                                                COMMUNICATIONS
                                            MOBILE INSTANT MESSAGING
11/091,242      7672255         US
                                        CONFERENCING METHOD AND SYSTEM
                                         GENERATION OF ENCRYPTED VIDEO
10/544,773      7681227         US
                                                  INFORMATION
                                      SYSTEM AND METHOD FOR GENERATING A
10/562,538      7738778         US     MULTIMEDIA SUMMARY OF MULTIMEDIA
                                                     STREAMS
                                       PEER-TO-PEER MOBILE DATA TRANSFER
11/042,620      7773550         US
                                               METHOD AND DEVICE
                                        METHOD FOR ESTABLISHING NETWOR
                                        CONNECTIONS BETWEEN STATIONARY
11/288,505      7817606         US
                                         TERMINALS AND REMOTE DEVICES
                                             THROUGH MOBILE DEVICES
A ic tion    P tent N     e   Co nt                   Tit e
 N   e
                                       SYSTEM AND METHOD FOR DETERMINING
11/776,420      7853500         US
                                                RIGHT OF ACCESS
                                            MOBILE INSTANT MESSAGING
12/691,594      7940704         US
                                        CONFERENCING METHOD AND SYSTEM
                                      PEER-TO-PEER MOBILE INSTANT MESSAGING
10/817,994      7961663         US
                                                METHOD AND DEVICE
                                         PEER-TO-PEER MOBILE DATA TRANSFER
12/832,576      7969925         US
                                                 METHOD AND DEVICE
                                        SYSTEM & METHOD FOR UNIQUE DIGITAL
10/016,325      8001052         US     ASSET IDENTIFICATION AND TRANSACTION
                                                    MANAGEMENT
                                         SYSTEM & METHOD FOR DETERMINING
12/966,673      8117113         US
                                                   RIGHT OF ACCESS
                                      DIGITAL MEDIA ASSET CONVERSION SYSTEM
12/103,604      8200581         US
                                                     AND METHOD
                                             LOCAL AREA ADVERTISEMENT
2012100461    2012100461        AU
                                                    MANAGEMENT
                                         RENEWABLE RESOURCE DISTRIBUTION
2012100463    2012100463        AU
                                                MANAGEMENT SYSTEM
                                      REMOTE RECOGNITION OF AN ASSOCIATION
2011101297    2011101297        AU
                                             BETWEEN REMOTE DEVICES
                                       REGISTRATION AND AUTHENTICATION OF
2013101034    2013101034        AU       COMPUTING DEVICES USING A DIGITAL
                                                   S ELETON EY
                                        HARDWARE IDENTIFICATION THROUGH
2011101296    2011101296        AU
                                                      COO IES
                                       UNIQUE DEVICE IDENTIFICATION AMONG
2013100369    2013100369        AU     LARGE POPULATIONS OF HOMOGENEOUS
                                                      DEVICES
                                        DEVICE AUTHENTICATION USING INTER-
2013100802    2013100802        AU
                                            PERSON MESSAGE METADATA
                                       MIGRATION OF USAGE SESSIONS BETWEEN
2013100259    2013100259        AU
                                                      DEVICES
                                          PERSONAL CONTROL OF PERSONAL
2012100459    2012100459        AU
                                                   INFORMATION
                                        ANONYMOUS WHISTLE BLOWER SYSTEM
2012100470    2012100470        AU         WITH REPUTATION REPORTING OF
                                           ANONYMOUS WHISTLE BLOWERS
                                      COMPUTER BASED COMPARISON OF HUMAN
2012100464    2012100464        AU
                                                    INDIVIDUALS
                                        PEDESTRIAN TRAFFIC MONITORING AND
2013100243    2013100243        AU
                                                      ANALYSIS
                                       PREDICTIVE DELIVERY OF INFORMATION
2013100804    2013100804        AU
                                             BASED ON DEVICE HISTORY
                                      HEALTH ASSESSMENT BY REMOTE PHYSICAL
2012100465    2012100465        AU
                                                   EXAMINATION
  A ic tion         P tent N     e   Co nt                   Tit e
   N     e
  2012100458         2012100458        AU          LOCAL AREA SOCIAL NETWOR ING
                                              METHOD AND SYSTEM FOR IMPLEMENTING
  2012100460         2012100460        AU          ZONE-RESTRICTED BEHAVIOR OF A
                                                         COMPUTING DEVICE
                                               NEAR-FIELD AUTHENTICATION THROUGH
  2012100462         2012100462        AU      COMMUNICATION OF ENCLOSED CONTENT
                                                           SOUND WAVES
  2013100883         2013100883       AU           DETECTION OF DEVICE TAMPERING
  2013100355         2013100355       AU         DEVICE-SPECIFIC CONTENT DELIVERY
  10165951.4           2273371        DE     FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                  INSTALLING PROTECTED SOFTWARE
60 2008 039 553.7      2203815         DE           PRODUCT USING UNPROTECTED
                                                           INSTALLATION
                                              SYSTEMS AND METHODS FOR DETERMINING
                                                AUTHORIZATION TO OPERATE LICENSED
60 2010 023 538.6      2273411         DE
                                                SOFTWARE BASED ON A CLIENT DEVICE
                                                            FINGERPRINT
                                             SYSTEM AND METHOD FOR SECURED MOBILE
   10168528.7          2282474         DE
                                                          COMMUNICATION
                                               SYSTEM AND METHOD FOR SECURING AN
60 2010 031 589.4      2267966         DE
                                                    ELECTRONIC COMMUNICATION
                                               SYSTEMS AND METHODS FOR PROVIDING
 EP 10166779.8         2270703         EP    CONDITIONAL AUTHORIZATION TO OPERATE
                                                         LICENSED SOFTWARE
                                             SYSTEM AND METHOD FOR REDUNDANCY IN
 EP 10165956.3         2264975         EP
                                                    A COMMUNICATION NETWOR
 EP 10165951.4       EP 2273371        EP    FAILOVER PROCEDURE FOR SERVER SYSTEM
                                               SECURING EXECUTABLE CODE INTEGRITY
 EP 10165196.6                         EP
                                                     USING AUTO-DERIVATIVE EY
                                              FEATURE-SPECIFIC EYS FOR EXECUTABLE
 EP 10165197.4         2264640         EP
                                                                CODE
                                                 INSTALLING PROTECTED SOFTWARE
   8831302.8           2203815         EP           PRODUCT USING UNPROTECTED
                                                            INSTALLATION
                                              SYSTEMS AND METHODS FOR DETERMINING
                                                AUTHORIZATION TO OPERATE LICENSED
   10165175            2273411         EP
                                                SOFTWARE BASED ON A CLIENT DEVICE
                                                             FINGERPRINT
                                             SYSTEM AND METHOD FOR SECURED MOBILE
 EP 10168528.7         2282474         EP
                                                           COMMUNICATION
                                                  SYSTEM AND METHOD FOR DEVICE
 EP 10188068.0         2282474         EP          AUTHENTICATION WITH BUILT-IN
                                                             TOLERANCE
                                               SYSTEM AND METHOD FOR SECURING AN
 EP 10165171.9         2267966         EP
                                                    ELECTRONIC COMMUNICATION
 A ic tion      P tent N      e   Co nt                    Tit e
  N   e
                                           SYSTEMS AND METHODS FOR AUDITING
 10166788.9       EP2270704         EP
                                           SOFTWARE USAGE USING A COVERT EY
                                          USE OF A FINGERPRINT WITH AN ON-LINE OR
EP 10165179.2      2273438          EP
                                                    NETWOR ED AUCTION
 10165951.4        2273371          GB    FAILOVER PROCEDURE FOR SERVER SYSTEM
                                              INSTALLING PROTECTED SOFTWARE
EP08831302.8      EP2203815         GB          PRODUCT USING UNPROTECTED
                                                       INSTALLATION
                                           SYSTEMS AND METHODS FOR DETERMINING
                                            AUTHORIZATION TO OPERATE LICENSED
  10165175         2273411          GB
                                             SOFTWARE BASED ON A CLIENT DEVICE
                                                        FINGERPRINT
                                          SYSTEM AND METHOD FOR SECURED MOBILE
 10168528.7        2282474          GB
                                                      COMMUNICATION
                                           SYSTEM AND METHOD FOR SECURING AN
 10165171.9        2267966          GB
                                               ELECTRONIC COMMUNICATION
                                           SYSTEMS AND METHODS FOR PROVIDING
 12/819,046                         US    CONDITIONAL AUTHORIZATION TO OPERATE
                                                   LICENSED SOFTWARE
                                          REMOTE UPDATE OF COMPUTERS BASED ON
 12/818,906        8239852          US
                                              PHYSICAL DEVICE RECOGNITION
                                          AUTOMATIC TELLER MACHINE INVENTORY
 14/867,976        9558636          US
                                               AND DISTRIBUTION SYSTEM
                                           AUTOMATIC TELLER MACHINE INVENTORY
 15/417,748                         US
                                                  AND DISTRIBUTION SYSTEM
                                            VERIFICATION THAT AN AUTHENTICATED
 14/825,120                         US       USER IS IN PHYSICAL POSSESSION OF A
                                                         CLIENT DEVICE
                                              DEVICE AND METHOD FOR SECURED
 12/468,288        8812701          US
                                                       COMMUNICATION
                                              SYSTEM AND METHOD FOR CONTENT
 12/813,362        8452960          US
                                                           DELIVERY
                                               SYSTEM AND METHOD FOR TRAFFIC
 12/813,378        8736462          US
                                                   INFORMATION DELIVERY
                                             SYSTEM AND METHOD FOR LOCATING
 12/813,391        8903653          US
                                                       NETWOR NODES
 12/813,420        9141489          US    FAILOVER PROCEDURE FOR SERVER SYSTEM
                                             RENEWABLE RESOURCE DISTRIBUTION
 13/707,454                         US
                                                    MANAGEMENT SYSTEM
                                           SECURING EXECUTABLE CODE INTEGRITY
 12/792,184                         US
                                                USING AUTO-DERIVATIVE EY
                                          FEATURE-SPECIFIC EYS FOR EXECUTABLE
 12/792,206                         US
                                                          CODE
 12/903,980        8769296          US        SOFTWARE SIGNATURE TRAC ING
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                          INSTALLING PROTECTED SOFTWARE
12/235,243      8160962         US          PRODUCT USING UNPROTECTED
                                                INSTALLATION IMAGE
                                        POST-PRODUCTION PREPARATION OF AN
                                       UNPROTECTED INSTALLATION IMAGE FOR
13/269,415      8671060         US
                                      DOWNLOADING AS A PROTECTED SOFTWARE
                                                      PRODUCT
14/524,939                      US     ELECTRONIC MAIL SENDER VERIFICATION
                                      SYSTEM AND METHOD FOR SECURED MOBILE
12/828,473      8213907         US
                                                  COMMUNICATION
                                      REMOTE RECOGNITION OF AN ASSOCIATION
13/586,111      8693473         US
                                             BETWEEN REMOTE DEVICES
13/692,843                      US       DATA REPOSITORY AUTHENTICATION
                                       REGISTRATION AND AUTHENTICATION OF
13/832,982      9286466         US      COMPUTING DEVICES USING A DIGITAL
                                                  S ELETON EY
                                       DEVICE AUTHENTICATION USING DEVICE
13/914,584      9143496         US
                                            ENVIRONMENT INFORMATION
                                       REMOTE RECOGNITION OF AN ASSOCIATION
14/176,906                      US
                                               BETWEEN REMOTE DEVICES
14/794,121                      US         SECURE TWO-STAGE TRANSACTIONS
                                        REGISTRATION AND AUTHENTICATION OF
15/048,466                      US        COMPUTING DEVICES USING A DIGITAL
                                                    S ELETON EY
                                            SYSTEM AND METHOD FOR DEVICE
12/903,948      8316421         US           AUTHENTICATION WITH BUILT-IN
                                                      TOLERANCE
                                           METHOD AND APPARATUS FOR USING
                                         PERFORMANCE AND STRESS TESTING ON
11/531,235      7934250         US
                                            COMPUTING DEVICES FOR DEVICE
                                                   AUTHENTICATION
                                           METHOD AND APPARATUS FOR USING
11/531,257      7987362         US    IMPERFECTIONS IN COMPUTING DEVICES FOR
                                                DEVICE AUTHENTICATION
13/235,281                      US     PSYCHOGRAPHIC DEVICE FINGERPRINTING
                                          HARDWARE IDENTIFICATION THROUGH
13/621,809      9571492         US
                                                       COO IES
                                        DEVICE AUTHENTICATION USING DISPLAY
13/911,574      8695068         US
                                                 DEVICE IRREGULARITY
                                        DEVICE AUTHENTICATION USING INTER-
14/196,083      9578502         US
                                            PERSON MESSAGE METADATA
                                       DEVICE AUTHENTICATION USING DISPLAY
14/179,292      9444802         US
                                               DEVICE IRREGULARITY
                                        HARDWARE IDENTIFICATION THROUGH
15/416,920                      US
                                                     COO IES
A ic tion    P tent N     e   Co nt                   Tit e
 N   e
                                       MIGRATION OF USAGE SESSIONS BETWEEN
14/050,213                      US
                                                         DEVICES
                                        DEVICE-SPECIFIC RESTRICTIVE CONTENT
14/176,928                      US
                                                        DELIVERY
14/196,065                      US    SHARED STATE AMONG MULTIPLE DEVICES
                                          SYSTEM OF DEPENDENT EYS ACROSS
11/532,080      8284929         US    MULTIPLE PIECES OF RELATED SCRAMBLED
                                                     INFORMATION
                                         WEB CONTENT ACCESS USING A CLIENT
12/703,470      8838976         US
                                                   DEVICE IDENTIFIER
                                       SYSTEM AND METHOD FOR TRAC ING AND
12/903,959      9082128         US
                                                SCORING USER ACTIVITIES
                                            PERSONAL CONTROL OF PERSONAL
13/586,057      9338152         US
                                                     INFORMATION
13/692,857      8881273         US         DEVICE REPUTATION MANAGEMENT
                                        ANONYMOUS WHISTLE BLOWER SYSTEM
13/742,972                      US           WITH REPUTATION REPORTING OF
                                             ANONYMOUS WHISTLE BLOWER
                                      COMPUTER-BASED COMPARISON OF HUMAN
13/743,162      8521874         US
                                                      INDIVIDUALS
13/944,622                      US      EMPLOYEE PERFORMANCE EVALUATION
                                          INCLUDING USAGE DATA TO IMPROVE
13/944,618                      US
                                        COMPUTER-BASED TESTING OF APTITUDE
                                      COMPUTER-BASED COMPARISON OF HUMAN
13/916,945      8892642         US
                                                      INDIVIDUALS
14/510,965      9311485         US         DEVICE REPUTATION MANAGEMENT
                                         PEDESTRIAN TRAFFIC MONITORING AND
                                             ANALYSIS USING LOCATION AND
14/049,841      9571981         US
                                       AUTHENTICATION OF MOBILE COMPUTING
                                                         DEVICES
                                        PREDICTIVE DELIVERY OF INFORMATION
14/188,063      9414199         US
                                               BASED ON DEVICE HISTORY
                                         PEDESTRIAN TRAFFIC MONITORING AND
15/415,726                      US
                                                        ANALYSIS
                                      HEALTH ASSESSMENT BY REMOTE PHYSICAL
13/743,198      9449151         US
                                                     EXAMINATION
                                      HEALTH ASSESSMENT BY REMOTE PHYSICAL
15/268,845                      US
                                                     EXAMINATION
                                          METHOD AND APPARATUS FOR USING
                                        IMPERFECTIONS AND IRREGULARITIES IN
11/470,246      7804079         US
                                          OPTICAL MEDIA FOR IDENTIFICATION
                                                        PURPOSES
13/657,859                      US         LOCAL AREA SOCIAL NETWOR ING
                                            MOBILE DEVICE MONITORING AND
14/983,281                      US
                                                        ANALYSIS
A ic tion    P tent N     e   Co nt                    Tit e
 N   e
                                        SYSTEM AND METHOD FOR MONITORING
12/818,981                      US
                                          EFFICACY OF ONLINE ADVERTISING
                                        SYSTEM AND METHOD FOR ADJUSTABLE
12/272,570      8566960         US
                                           LICENSING OF DIGITAL PRODUCTS
12/784,380      9633183         US         MODULAR SOFTWARE PROTECTION
                                          SYSTEMS AND METHODS FOR GAME
12/784,262      8423473         US
                                                     ACTIVATION
                                           SYSTEM AND METHOD FOR MEDIA
12/784,447                      US
                                                    DISTRIBUTION
                                         SYSTEM AND METHOD FOR AUDITING
12/140,917      7908662         US
                                                  SOFTWARE USAGE
15/483,392                      US         MODULAR SOFTWARE PROTECTION
                                        SYSTEM AND METHOD FOR SECURING AN
12/792,249      8495359         US
                                            ELECTRONIC COMMUNICATION
                                          CUSTOMER NOTIFICATION PROGRAM
                                       ALERTING CUSTOMER-SPECIFIED NETWOR
13/707,886      8949954         US
                                         ADDRESS OF UNAUTHORIZED ACCESS
                                          ATTEMPTS TO CUSTOMER ACCOUNT
                                       METHOD AND SYSTEM FOR IMPLEMENTING
13/734,175                      US         ZONE-RESTRICTED BEHAVIOR OF A
                                                 COMPUTING DEVICE
                                        NEAR FIELD AUTHENTICATION THROUGH
13/734,178      9564952         US     COMMUNICATION OF ENCLOSED CONTENT
                                                   SOUND WAVES
14/074,153      8881280         US       DEVICE-SPECIFIC CONTENT DELIVERY
14/530,529      9294491         US       DEVICE-SPECIFIC CONTENT DELIVERY
                                        NEAR FIELD AUTHENTICATION THROUGH
15/424,298                      US     COMMUNICATION OF ENCLOSED CONTENT
                                                   SOUND WAVES
12/390,273      8374968         US    LICENSE AUDITING FOR DISTRIBUTED
                                      APPLICATIONS
12/819,012                      US    SYSTEM AND METHOD FOR PIRACY
                                      REDUCTION IN SOFTWARE ACTIVATION
12/818,934      9129097         US    SYSTEMS AND METHODS FOR AUDITING
                                      SOFTWARE USAGE USING A COVERT EY
13/239,260                      US    LICENSE AUDITING OF SOFTWARE USAGE BY
                                      ASSOCIATING SOFTWARE ACTIVATIONS
                                      WITH DEVICE IDENTIFIERS
12/792,442                      US    SYSTEM AND METHOD FOR PREVENTING
                                      MULTIPLE ONLINE PURCHASES
12/792,375      9075958         US    USE OF FINGERPRINT WITH AN ON-LINE OR
                                      NETWOR ED AUCTION
13/961,774                      US    SYSTEM AND METHOD FOR PREVENTING
                                      MULTIPLE ONLINE PURCHASES
                             DECLARATION OF TRAVIS RICHINS
        1.      My name is Travis Richins. I am over the age of 21 and am competent to make this

 declaration. The facts stated herein are within my personal knowledge and are true and correct. I

 am licensed to practice law in the State of Texas. I am an attorney with the Etheridge Law Group

 and counsel for Uniloc 2017 in this matter.

        2.      Attached hereto as Exhibit A are true and correct copies of publicly available

 assignments recorded with the USPTO.

        3.      Attached hereto as Exhibit B is a true and correct copy of an excerpt from a hearing

 transcript on Uniloc’s motion to compel.
        4.      Attached hereto as Exhibit C is a true and correct copy of excerpts from the

 September 6, 2019 deposition of Keith McCallion.

        5.      Attached as Exhibit D are true and correct copies of “tickets” produced by Google.

        6.      Attached as Exhibits E and F are a true and correct copies of “Certificate[s] of

 Destruction” produced by Google.

        7.      Attached as Exhibit G is a true and correct copy of a Master Wireless Wholesale

 Agreement between Sprint Spectrum L.P. and Google North America Inc. produced by Google.

        8.      Attached as Exhibit H is a “Shax” ticket produced by Google.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and executed on November 8, 2019.

                                                /s/ Travis Richins
                                                 Travis Richins




                                            Page 1
                                        504778751       02/14/2018

Richins Decl., Ex. A          PATENT ASSIGNMENT COVER SHEET


Electronic Version v1.1                                                       ERAS ID: PAT4825480
Stylesheet Version vt .2

SUBMISSION TYPE:                         NEW ASSIGNMENT
NATURE OF CONVEYANCE:                    ASSIGNMENT

 CONVEYING PARTY DATA
                                                                          Execution Date
  PENDRAGON WIRELESS LLC                                                 01/31/2018


  RECEIVING PARTY DATA
  Name:                    UNILOC LUXEMBOURG S.A.
  Street Address:          14, RUE EDWARD STEICHEN
  City:                    LUXEMBOURG
  State/Country:           LUXEMBOURG
  Postal Code:             L-2540


  PROPERTY NUMBERS Total:
          Property Type                        Number
  Patent Number:                    5657421
  Patent Number:                    5774673
  Patent Number:                    5835849
  Patent Number:                    5936393
  Patent Number:                    5940295
  Patent Number:                    5960366
  Patent Number:                    5973490
  Patent Number:                    6084982
  Patent Number:                    6104354
  Patent Number:                    6111438
  Patent Number:                    6130964
  Patent Number:                    6133765
  Patent Number:                    6148029
  Patent Number:                    6154468
  Patent Number:                    6154496
  Patent Number:                    6166337
  Patent Number:                    6167237
  Patent Number:                    6169790
  Patent Number:                    6178512
  Patent Number:                    6195392

                                                                         PATENT
      504778751                                                 REEL: 045338 FRAME: 0601
       Property Type             Number
Patent Number:         6198728
Patent Number:         6198909
Patent Number:         6201844
Patent Number:         6201958
Patent Number:         6215488
Patent Number:         6226636
Patent Number:         6229994
Patent Number:         6237072
Patent Number:         6239772
Patent Number:         6239773
Patent Number:         6240300
Patent Number:         6246447
Patent Number:         6253201
Patent Number:         6260031
Patent Number:         6271826
Patent Number:         6282322
Patent Number:         6285892
Patent Number:         6295375
Patent Number:         6297820
Patent Number:         6301641
Patent Number:         6304612
Patent Number:         6308191
Patent Number:         6314436
Patent Number:         6323824
Patent Number:         6327272
Patent Number:         6329934
Patent Number:         6337972
Patent Number:         6338073
Patent Number:         6339779
Patent Number:         6347084
Patent Number:         6349040
Patent Number:         6349114
Patent Number:         6349154
Patent Number:         6351564
Patent Number:         6356288
Patent Number:         6359658
Patent Number:         6360233
Patent Number:         6363380



                                          REEL: 045338 FRAME: 0602
       Property Type             Number
Patent Number:         6363513
Patent Number:         6370117
Patent Number:         6370595
Patent Number:         6377549
Patent Number:         6381471
Patent Number:         6382867
Patent Number:         6388715
Patent Number:         6389072
Patent Number:         6393439
Patent Number:         6396875
Patent Number:         6405027
Patent Number:         6405301
Patent Number:         6407681
Patent Number:         6407993
Patent Number:         6412013
Patent Number:         6424323
Patent Number:         6437545
Patent Number:         6439457
Patent Number:         6442204
Patent Number:         6445921
Patent Number:         6452515
Patent Number:         6467088
Patent Number:         6469665
Patent Number:         6469910
Patent Number:         6473095
Patent Number:         6473114
Patent Number:         6477211
Patent Number:         6480480
Patent Number:         6483456
Patent Number:         6498541
Patent Number:         6498814
Patent Number:         6501744
Patent Number:         6502105
Patent Number:         6512929
Patent Number:         6519005
Patent Number:         6526183
Patent Number:         6526421
Patent Number:         6528741



                                          REEL: 045338 FRAME: 0603
       Property Type             Number
Patent Number:         6529600
Patent Number:         6539071
Patent Number:         6543025
Patent Number:         6553110
Patent Number:         6567469
Patent Number:         6577629
Patent Number:         6584423
Patent Number:         6590903
Patent Number:         6598146
Patent Number:         6600902
Patent Number:         6606641
Patent Number:         6618445
Patent Number:         6621440
Patent Number:         6628712
Patent Number:         6664891
Patent Number:         6700878
Patent Number:         6707858
Patent Number:         6774928
Patent Number:         6781951
Patent Number:         6807604
Patent Number:         6809662
Patent Number:         6809775
Patent Number:         6810083
Patent Number:         6810089
Patent Number:         6813692
Patent Number:         6836654
Patent Number:         6844878
Patent Number:         6850785
Patent Number:         6850948
Patent Number:         6865387
Patent Number:         6868079
Patent Number:         6876691
Patent Number:         6877068
Patent Number:         6891892
Patent Number:         6895118
Patent Number:         6898658
Patent Number:         6901272
Patent Number:         6909746



                                          REEL: 045338 FRAME: 0604
       Property Type             Number
Patent Number:         6910175
Patent Number:         6910207
Patent Number:         6912579
Patent Number:         6918123
Patent Number:         6925126
Patent Number:         6925197
Patent Number:         6937645
Patent Number:         6944221
Patent Number:         6952450
Patent Number:         6954634
Patent Number:         6961594
Patent Number:         6963377
Patent Number:         6963756
Patent Number:         6964048
Patent Number:         6965582
Patent Number:         6966027
Patent Number:         6967944
Patent Number:         6967968
Patent Number:         6968007
Patent Number:         6973055
Patent Number:         6978026
Patent Number:         6980522
Patent Number:         6980599
Patent Number:         6981046
Patent Number:         6982748
Patent Number:         6983013
Patent Number:         6985526
Patent Number:         6985603
Patent Number:         6985635
Patent Number:         6985758
Patent Number:         6986466
Patent Number:         6988276
Patent Number:         6990496
Patent Number:         6992697
Patent Number:         6992719
Patent Number:         6992976
Patent Number:         6993049
Patent Number:         6993179



                                          REEL: 045338 FRAME: 0605
       Property Type             Number
Patent Number:         6993182
Patent Number:         6996279
Patent Number:         6999515
Patent Number:         7003150
Patent Number:         7006701
Patent Number:         7010034
Patent Number:         7010159
Patent Number:         7012960
Patent Number:         7016668
Patent Number:         7016676
Patent Number:         7019985
Patent Number:         7020106
Patent Number:         7020252
Patent Number:         7020336
Patent Number:         7027588
Patent Number:         7031497
Patent Number:         7034866
Patent Number:         7035586
Patent Number:         7038721
Patent Number:         7039837
Patent Number:         7049954
Patent Number:         7054497
Patent Number:         7058083
Patent Number:         7058879
Patent Number:         7058951
Patent Number:         7072671
Patent Number:         7075917
Patent Number:         7079704
Patent Number:         7081919
Patent Number:         7082156
Patent Number:         7085929
Patent Number:         7092448
Patent Number:         7092549
Patent Number:         7092694
Patent Number:         7103061
Patent Number:         7103070
Patent Number:         7103340
Patent Number:         7107111



                                          REEL: 045338 FRAME: 0606
       Property Type             Number
Patent Number:         7110047
Patent Number:         7110366
Patent Number:         7113074
Patent Number:         7123745
Patent Number:         7136371
Patent Number:         7136999
Patent Number:         7139017
Patent Number:         7142578
Patent Number:         7151562
Patent Number:         7151767
Patent Number:         7151916
Patent Number:         7161952
Patent Number:         7164671
Patent Number:         7167454
Patent Number:         7167487
Patent Number:         7170566
Patent Number:         7171169
Patent Number:         7171206
Patent Number:         7174135
Patent Number:         7188165
Patent Number:         7190408
Patent Number:         7190979
Patent Number:         7193989
Patent Number:         7193991
Patent Number:         7194734
Patent Number:         7206285
Patent Number:         7206555
Patent Number:         7212158
Patent Number:         7212159
Patent Number:         7215706
Patent Number:         7230579
Patent Number:         7236548
Patent Number:         7242719
Patent Number:         7245592
Patent Number:         7251251
Patent Number:         7265609
Patent Number:         7283832
Patent Number:         7502335



                                          REEL: 045338 FRAME: 0607
          Property Type                         Number
 Patent Number:                  7587207
 Patent Number:                  7639283
 Patent Number:                  7650115
 Patent Number:                  7672255
 Patent Number:                  7681227
 Patent Number:                  7728882
 Patent Number:                  7738778
 Patent Number:                  7739392
 Patent Number:                  7764637
 Patent Number:                  7773550
 Patent Number:                  7817606
 Patent Number:                  7847842
 Patent Number:                  7940704
 Patent Number:                  7961663
 Patent Number:                  7969925
 Patent Number:                  8018877
 Patent Number:                  8194632
 Patent Number:                  8369298
 Patent Number:                  8406116
 Patent Number:                  8484089
 Patent Number:                  8649314
 Patent Number:                  8774149
 Patent Number:                  8972880


 CORRESPONDENCE DATA
 Fax Number:
 Correspondence will be sent to the e-mail address first; if that is unsuccessful, it will be sent
 using a fax number, if provided; if that is unsuccessful, it will be sent via US Mail.
 Phone:                          9729059580
 Email:                          kris.pangan@unilocusa.com
 Correspondent Name:             UNILOC USA, INC.
 Address Line 1:                 7160 N DALLAS PARKWAY
 Address Line 2:                 SUITE 380
 Address Line 4:                 PLANO, TEXAS 75024

NAME OF SUBMITTER:                     KRIS PANGAN
SIGNATURE:                             /Kris Pangan/
DATE SIGNED:                           02/14/2018
Total Attachments: 6
source=Pendragon Wireless LLC Assignment - Executed#page1 .tif


                                                                               PATENT
                                                                      REEL: 045338 FRAME: 0608
source=Pendragon Wireless LLC Assignment - Executed#page2.tif
source=Pendragon Wireless LLC Assignment - Executed#page3.tif
source=Pendragon Wireless LLC Assignment - Executed#page4.tif
source=Pendragon Wireless LLC Assignment - Executed#page5.tif
source=Pendragon Wireless LLC Assignment - Executed#page6.tif




                                                                         PATENT
                                                                REEL: 045338 FRAME: 0609
                                                  ASSIGiNMOT OF FATEM" RKFHTS

             For good aod valuable consideration, the receipt of which is hereby acknowledged, Peirdragoa Wirefess

     assign, transfer, and convey nnio Tjtiiloc LuxemboiErg S.A., a Loxenibolng Corporation wife principal offices it
       14, nse Edward Steicken, i,~2540 'Luxembourg, Grand Duchy ofLuxemfeourg ("Assig-nee"), or its desigiiees, all
     right, title, and interest that exist today and sniy exist in die ffenre in and to any and all of fee following
     1 C-O f 5 C tvl.!^ v JdiO !■- J-ifJ. ^v

             fa)        !h.e patents and patent applications listed in the table below (the -Patents");


 \    Patent No.   1 Countiy                  i Patent No.      1 Country              4 \ Patent No.             1    Country                        |
 I     5,657.42!    I   United   States       \ 6,253,201        |   United   States    | ii 6388,715             i;   United States                  i
 I     5,774,673   |    United   States       1 6,260,031        s   United   States   :   1 6,389,072           1     United States
 i    5,835,849    |    United   States       | 6,271,826       |    United   States   i   i 6593,439            1     United States               f
 I    5,936,393     ■   United   States       rrnnn             I    United   States   !   i 6396,875            i     United States              i
 i    5,940,295    i    United   States       | p85;892         }    United   States   |   fMOpS?                1     United States               i
 j     5,960,366   |    United   States       j 6,295375        |    United   States   i   |    6,405,301        \     United States               1
 :    5,973,490    i    United   States       | 6,297,820       \ United States            |i   6,407,681        i     Uinted States              1
 j    6,084,982    1    United   States       t 6,301,641       | United States        |   |    6,407,993 ■      t     United States              I
 i    6,104,354    i    United   States       |    6,304,612    \ United States        J   i    6,412,013        1     United States              i
 i    6,111,438    I    United   States       |    6,308,191    I United States        f   1    6,424,323        i     United States              1
 i    6,130,964    |    United   States       I    6,314,436    | United States        \   |    6,437,545        \     United States              i
!     6 123 765                               s    f) 723 8^4                              1    g .i'U) J. s V   t       It vvy'9- vv11< tVr'
1 6,148,029         i   United   States       | 6,327,272       \ United      States   \ {"6^42204               | United States                 \
1 6,154,468         j   United   States       | 6,329,934       \ United      States   | | 6,445,921             1 United States                 :
|     6,154,496    j    United   States       \ 6,337,972       \ United      States   t [ 6,452,515             1 United          States        i
|     6,166,337    I    United   States       I 6,338,073       1 United      States   f | 6,467,088             I United          States         :
|     6,167,237    ;    United   States       |   6,339,779     t United      States   i 1 6,469,665             i United          States        t
\     6,169,790    I    United   States       i   6,347,084     t United      States   | | 6,469,910             [ United          States        i
1     6,178,512    |    United   States       i   6,349,040     I Unned       States   \ 1 6,473,095             1 United          States        i
|     6,195,392    I    United   States       [   6,349,114     1 United      States   | i 6,473,114             I United          States        f
\     6,198,728    ;    United   States       I   6,349,154     ; United      States   i | 6,477,211             i Uinted          States        |
\     6,198,909    I    United   States       I   6,3 51,564    tUnited       States   t ; 6,480,480             i United          States        f
I     6,201,844    ;    Unsted   States       |   6,356,288     |' United States       j 1 6,483,456             \ United States                 |
|     6,201,958    j    United   States   ;   i   6,359,658     i United States        \ 1 6,498,541             1 United States                 f
1     6,215,488    ;    Unsted   States       1   6,360,233     | United      States   | ! 6,498,814             \     United     States         J
1     6,226,636    j    United   States       i   6363,380      t United      States   \ s 6,501,744             1     United     States         }
i!    6,229,994    |    United   States       |   6,363,513     \ United      States   \ | 6302,105              |     United     States        j
i     6,237,072    !    United   States       f 6,370,117       [United       States   | 1 6.512.929             1     United     States         \
i     g 279 772    i    United   States   i   [ 6,370,595       i United      States   | 1 6,519,005             |     United     States         \
j 6,239,773        i    United   States       1 6,377,549       i United      States   \ i 6,526,183             1     United     Sttstes        \
1 6,240,300        i    United   States   :   [ 6,381,471       \ Unsted      States   \ \ 6,526,421             |     United     States         \
\ 6,246,447'       i    United   States   ]   i 6,382,867       f United      States   \ | 6,528,741             |     United     States         \




                                                                                                         PATENT
                                                                                                REEL: 045338 FRAME: 0610
l   Passni No,   ;    C-oim^y           j   ; Patent No,        i Cnnn-ry                 i Patent No.         : Counirv'             4
i                j    'Uuoed Stpies     j   | 6,944,221         \ United States           i 7,027,588           i   United States     1
i   6,53O.0?t    i    1 OOisd Siases.   i   1 6,952,450         i; United States          | 7,031,497           i   United States     4
|   6.543,025    I    Uliiled Slates    |   |    6,954,634      I    United States        I     7,034,866       j   United Stetes
j   6,553, HO    1     United -States   |   j    6,961,594      i    United States        |     7,035,586       |   United States
j   6,S6?,469    :    United States     1   j    6,963,377      i    United States        i     7,038,72!       i   United States     j:
:   6.53'?,629   ;
                      IJsdted States    j   ?    i5>\h>3u75tt   i    United States        i     7,039,837       j   United States
;   6,5-5^,423   i    United States     j   i:   6,964,048      1    United States        i     7,049,954       i   United States
; 6..590.903     ;    United States     j   1    6,965,582      i    United States        i     7,054,497       |   United'Slates
I 6,598,146      \    .Untied States    j   i    6,966,027      |    United States        |     7,058,083       i   United States     i
1 6,600,902      ;    United States     1   |    6,967,944      j    United States        |     7,058,879      'j   United States
i 6.606>64!      s    United States     i | 6,967,968           i    United States        i     73)5-8,951      i   United Slates
I   6,618,445    |    -United States    i    6,968,007          \ United States           i     7,072,671       i   United States
                                                                                          i     *j     <>] 7
|   6,621.440    |    United States     i j. 6,973,053          i United States                                 i   Urn ted States
i   6,628.712    |     Untied States    ] | 6,978,026           \    Untied States        i 7,079.?04           i   United States
|   6,664,89!    |    United States     j ! 6,980,522           !    United States        | 7,081,919           j   United States
1   6.700,878    |    United States     j i 6,980,599           \    United States        !     7,082,156       i   United States     ;
S   6,707,858    |    Utnted States     j    6,981,046          i    United States        [     7,085,929       j   United States
|   6,774,928    j    United States     i [ 6,982,748           \    United States        !     7,092,44 8      :   United States
I   6,781.95!    J    United States     i i 6.983.0; 3          1    Uni ted States       |     7,092,549       i   United States     5
\   6,807,604    j    United States     j i      6,985,526      !    United States        i;    7,092,694       i   United States
I   6,809,662    j    United States     i \      6,985,605      !    United States        1 7,103,061           i   United States
i   6.809.775    |    United States     1 i      6,985,635      |    United States        i 7,103,070          |    United States
|   6ii. 0,083   \    United States     i |      6,985,758      |    United States        i 7,103,340          1    United States     $
                                          |      6,986,466      |    United States        | 7,107,1 li         1    United States     j
|   6,8103389    ;    United States
j   6,813,692    |    United States     i j      6,988,276      j    United States        j 7,1 i0.047         i    United States
|   6,836,654    1 Uuited Stains           |     6,990,496       !   United States        | 7,110,366          i    Uttited States
!   6,844,878    | United States        i |      6,992,697      I    United States      ! i 7,113.074          ;    United States     i
|   6,850,785    1 United States        s |      6,992,719      i United States         i 1 7,123.745          :    United States
|   6,850,948      United States        1 i      6.992,976      i Unsted States         | 1 7.136.3?!          \    United States     i
i   6,865,387    j United States        \ i      6,993,049      i United States         | ! 7.136.999          |    United States     §
i   6,868,079    \ United States        j |      6,993.179      ;
                                                                   United States          | 7.139,017          1    United States     \
:   6,876,691    | United States        j i      6,993,182         United Siates          ; 7,142,578          1    United States     ■;
    6,877,068    ! iMied States         | 1      6,996,279      : United States            j 7,1 si,562        1    United States
                 j United States        j :      6,999,515      i United States            j 7,!51,76.7        I    United States     ?
s 6,891,892
1 6,895,1! 8     | linited States       | j      7,003,150      i United States            | 7,151,956         i    United States     j
s 6,898,658      •j   ilnited States    \    j   7,006,701      j United States            j    7.161,952      j    United States
|   6,901,272     |   United States     |    \   7,010,034      i United States            j    7,164,671      i    United States
|   6.909,746     !   Urnted States     |    !   7,010,159      j United State*            !    7,167,454      I    United States     j
j   6,910,175     |   United States     j    j   7,012,960      i United States           .]    7,167,487      j    United States     J
|   6,9! 0.207    1   Unsted States     ]    1   7,016,668       i United States           i    7,170,566      i    United States     1
|   6,912.579     |   United States     j    !   7,016,676      ] United States            i    ?J 71,169      !    United States     ;
1   6,918,123        1 United States    j {      7,019,985       j   United    States      |    7,171,206      i    United States     \
I   6.925.126        | United States    j [      7,020, i 06     I   United    States      1    7,174,135      |    United States     i
|   6,92 M 9?        | United States:   j j      7,020,252       |   Ufsited   States      i    7,188,165      !    1 inited Stale?
!   6,937.645        i United States    \ |      7,020,336       1   United    States       j   7,190,408      •    Unsted States     >




                                                                                                         PATENT
                                                                                                REEL: 045338 FRAME: 0611
               N
      j. nn;                   \ '\                      k\ ;\a     : e sJa.Oi v                                ia . ' \a
                          " m\v            a> s          S.! ! v s>   1 ibtsSVsY s"                              s-t" 2s' 1i "
       " i^ t ^ Va        V-'S1A\\..0 wt;xvpv..x-"        e ■" p >    I aas\ St a" as                           tol Yov" r
                        i \..:ivi.vp7                     vSrJsstp e b -.a                                      <\vn\C4 '               s ■v.vciiiiafiv
             :. - ;     ; t.-ilisCw                  :    iVMa ^      t -a.a                                    ,sS> 2 -.p -*           : \.^r5X!aftV
                          I to >V S; \o s                rrs s.o %s .•■si •■                                    p'COssxv: ^     :
                                                                                                                                         ^ >0' 5 V)"<.
  •: 7 7 ;         ^V                                    > •"Oj'sS                   > >-. >sJ>;))ss            o O-d tops: t '0
  :
                                                                                                                                         <ttM»vUN
      ? / lsx \ -Sjc      i.! ^!v,i X\ao                 ' > >. '. .^ a.. . \        : ^ h a?s^                 rd.CS-s- t
                         $ so "ad ^ioPs                a> s                            CYtO                     ...x^aps 4        i      GermaBY
                        ® !s\ad bP\a          i .SJ-P:                           :     Chum                     WC.42\S S                5 >0) ■?!>.>»%
        " ;^a           I a ^d •- as.        ]? ftods!                                 t hov                   r>07 sSS's'-t a         " <c;.^8uv
                        1 >tX\t 'vXXVs        • ? stftsf s g                     ;    e btns                   op tttbjtjit! ex     .' ucnMasv
                   : L-WtisXS SpiS?i>. : : 119p3tj.o                             ■    t.lhttts                 ot V<d|C4            ; i-iemiativ
       ".a-P- a k       > i       N. 5v^     } N)t47>e                           s    t.'fesoa                 tvjft.?. l44p-1         >     \ Tv
                        I rtk-J ^fakx           ."36' s                               e l-v\-                  fspe w p 19}s           in
                        TtOiad ^anx          .ddt                                     e'-ata                   aS437>3P" ;>        : Vs«mB5BY'
                       1 nsaxa Sibks,       :d2 id"*                               ■''Chins                    J tt g x t R 5       ;   iapa.o
                       1 5" xv b ...x..     ^ s^^-s...                            5 i-liS-tlft                 jdddtcx'           ?     Japas.
       , 5P" 20-
                       r " KX! s .ra--      Ip-K-Pjt                              i chtoa                         42 184}I        i     Japan
      "'axsa 2S0       1 xikxl States                 ;sS                             ('• :a.a
                                                                                                       . s s* A..
                                                                                                                  4:573Y          ■     iapa?!
      '>50 I ^ s      5 OkOM-ttX            \''2d V                               : Ctim&-                        ..tec                 o-ajvsr
                      i naed States         t:s5b->                                   t asxa                   lop8v''                  ^ipan
                      Trattx! States        L:.SS5;"                             i Chtsta
                                                                                                               f
                                                                                                                -il04b2                 h I'ju
                  • L'Blted Stated i : 1 P'i                                     : Citota                     :'»a ; '4ft            Up !."
       Vk\T ^         t xted ^k'tes                                             ; y ltttra                    4803^4?             : Japan
  i 7 73« a«7         : iutiY States       ]2P4saa                              ? Chtna                       s4'3qi'1            i Jaoaa
                     5
        . na nj"          . ti.\; x        n: tk                                5 'China                      714 ^ s-s           s J&pmi
       2''"t^5P      Gndcd Sute"           t ^bS'Y                              i uhma.                       ht-OpxStiTS         i korea
 ; 7.dn,60&          Tatted States         .4CYS;S}                               Cs -sa                      Hi U'^OC              K<.'re s
     '\kS?xci? : b/ftiied States : : ^>21°                                       i Cmm                         .0 06^3201         ■ K orea
     " a4ii,kM       I tatei Mtttaa        IQIKOY                                  < htna                       P-iiVlibC         s K.;>rca
      k^kPPa         raped Sta'as          1618:20                                 t hr.a                     PS 14/34               rva;cd kniaPoa^
     -t a va ^2^     i'nted States         "o?i 6>                              ? Clona                       13v >61 w             ? r;ii.d k •n5^:n-\
     kOk>P'         I'ntkxi 'states       6dd:4(n3 6                               ttcaaia")                  ;i« vi:               I nitiYi Kif.g<?o!Ti
     ' i 'P 6' J    t ;. t-V Sta'vs       MV^tsOSC 4                               i Cttxars                   3 '4504              rmaxs kingdom
                    I e tsd S'.f.vS'                         "                     7-ar.t-av.                 .-tvO":               i!r 'ed
: !5,40<>, i I a    rt.aeP Six ex                  s
                                          {>011 6 11.IS} 2                      :i uennany                    ptalst-e              t :au\l ksagd^n?
    '- 4M OS-'      1 Vted States         Oi! i'<3'd 0                             Cera tatx                  i- 25 Y               i nned Kmuct^m
                    5 5aed v"ii

           (b)        ^ ""l iA\ st 0{ t v» . si <;:/''■ ■ . s-. .; ■: . vets tv » 6 tpp iicauons (i) to
dsriX'Ely or 5:;x5ijt. t ^     \ n < v >. U tO sNt s^ t 1 s n >' OK* '"atent s directly or in
prsors.ty;

        KJ       vs   v.   v'v ;OL \ 17 wute Ss ss " V SiOtis sV'tX' .sa1 Je""   ao'V'-t                                          :a psrt, s-aiUTtE.iina
               N
prvpfixuaon ap sob cs teauests ts"? s-sottiftia a e sftavittort s djs "So tx re 4   x^x                                           > at.'a rekicd to any
v>t tlx      . as5 ai a<n aaia .n V ' s"ao^'xp e sts rs-e ps^.




                                                                                                                        PATENT
                                                                                                               REEL: 045338 FRAME: 0612
                                                  ASSIGiNMOT OF FATEM" RKFHTS

             For good aod valuable consideration, the receipt of which is hereby acknowledged, Peirdragoa Wirefess

     assign, transfer, and convey nnio Tjtiiloc LuxemboiErg S.A., a Loxenibolng Corporation wife principal offices it
       14, nse Edward Steicken, i,~2540 'Luxembourg, Grand Duchy ofLuxemfeourg ("Assig-nee"), or its desigiiees, all
     right, title, and interest that exist today and sniy exist in die ffenre in and to any and all of fee following
     1 C-O f 5 C tvl.!^ v JdiO !■- J-ifJ. ^v

             fa)        !h.e patents and patent applications listed in the table below (the -Patents");


 \    Patent No.   1 Countiy                  i Patent No.      1 Country              4 \ Patent No.             1    Country                        |
 I     5,657.42!    I   United   States       \ 6,253,201        |   United   States    | ii 6388,715             i;   United States                  i
 I     5,774,673   |    United   States       1 6,260,031        s   United   States   :   1 6,389,072           1     United States
 i    5,835,849    |    United   States       | 6,271,826       |    United   States   i   i 6593,439            1     United States               f
 I    5,936,393     ■   United   States       rrnnn             I    United   States   !   i 6396,875            i     United States              i
 i    5,940,295    i    United   States       | p85;892         }    United   States   |   fMOpS?                1     United States               i
 j     5,960,366   |    United   States       j 6,295375        |    United   States   i   |    6,405,301        \     United States               1
 :    5,973,490    i    United   States       | 6,297,820       \ United States            |i   6,407,681        i     Uinted States              1
 j    6,084,982    1    United   States       t 6,301,641       | United States        |   |    6,407,993 ■      t     United States              I
 i    6,104,354    i    United   States       |    6,304,612    \ United States        J   i    6,412,013        1     United States              i
 i    6,111,438    I    United   States       |    6,308,191    I United States        f   1    6,424,323        i     United States              1
 i    6,130,964    |    United   States       I    6,314,436    | United States        \   |    6,437,545        \     United States              i
!     6 123 765                               s    f) 723 8^4                              1    g .i'U) J. s V   t       It vvy'9- vv11< tVr'
1 6,148,029         i   United   States       | 6,327,272       \ United      States   \ {"6^42204               | United States                 \
1 6,154,468         j   United   States       | 6,329,934       \ United      States   | | 6,445,921             1 United States                 :
|     6,154,496    j    United   States       \ 6,337,972       \ United      States   t [ 6,452,515             1 United          States        i
|     6,166,337    I    United   States       I 6,338,073       1 United      States   f | 6,467,088             I United          States         :
|     6,167,237    ;    United   States       |   6,339,779     t United      States   i 1 6,469,665             i United          States        t
\     6,169,790    I    United   States       i   6,347,084     t United      States   | | 6,469,910             [ United          States        i
1     6,178,512    |    United   States       i   6,349,040     I Unned       States   \ 1 6,473,095             1 United          States        i
|     6,195,392    I    United   States       [   6,349,114     1 United      States   | i 6,473,114             I United          States        f
\     6,198,728    ;    United   States       I   6,349,154     ; United      States   i | 6,477,211             i Uinted          States        |
\     6,198,909    I    United   States       I   6,3 51,564    tUnited       States   t ; 6,480,480             i United          States        f
I     6,201,844    ;    Unsted   States       |   6,356,288     |' United States       j 1 6,483,456             \ United States                 |
|     6,201,958    j    United   States   ;   i   6,359,658     i United States        \ 1 6,498,541             1 United States                 f
1     6,215,488    ;    Unsted   States       1   6,360,233     | United      States   | ! 6,498,814             \     United     States         J
1     6,226,636    j    United   States       i   6363,380      t United      States   \ s 6,501,744             1     United     States         }
i!    6,229,994    |    United   States       |   6,363,513     \ United      States   \ | 6302,105              |     United     States        j
i     6,237,072    !    United   States       f 6,370,117       [United       States   | 1 6.512.929             1     United     States         \
i     g 279 772    i    United   States   i   [ 6,370,595       i United      States   | 1 6,519,005             |     United     States         \
j 6,239,773        i    United   States       1 6,377,549       i United      States   \ i 6,526,183             1     United     Sttstes        \
1 6,240,300        i    United   States   :   [ 6,381,471       \ Unsted      States   \ \ 6,526,421             |     United     States         \
\ 6,246,447'       i    United   States   ]   i 6,382,867       f United      States   \ | 6,528,741             |     United     States         \




                                                                                                         PATENT
                                                                                                REEL: 045338 FRAME: 0613
l   Passni No,   ;    C-oim^y           j   ; Patent No,        i Cnnn-ry                 i Patent No.         : Counirv'             4
i                j    'Uuoed Stpies     j   | 6,944,221         \ United States           i 7,027,588           i   United States     1
i   6,53O.0?t    i    1 OOisd Siases.   i   1 6,952,450         i; United States          | 7,031,497           i   United States     4
|   6.543,025    I    Uliiled Slates    |   |    6,954,634      I    United States        I     7,034,866       j   United Stetes
j   6,553, HO    1     United -States   |   j    6,961,594      i    United States        |     7,035,586       |   United States
j   6,S6?,469    :    United States     1   j    6,963,377      i    United States        i     7,038,72!       i   United States     j:
:   6.53'?,629   ;
                      IJsdted States    j   ?    i5>\h>3u75tt   i    United States        i     7,039,837       j   United States
;   6,5-5^,423   i    United States     j   i:   6,964,048      1    United States        i     7,049,954       i   United States
; 6..590.903     ;    United States     j   1    6,965,582      i    United States        i     7,054,497       |   United'Slates
I 6,598,146      \    .Untied States    j   i    6,966,027      |    United States        |     7,058,083       i   United States     i
1 6,600,902      ;    United States     1   |    6,967,944      j    United States        |     7,058,879      'j   United States
i 6.606>64!      s    United States     i | 6,967,968           i    United States        i     73)5-8,951      i   United Slates
I   6,618,445    |    -United States    i    6,968,007          \ United States           i     7,072,671       i   United States
                                                                                          i     *j     <>] 7
|   6,621.440    |    United States     i j. 6,973,053          i United States                                 i   Urn ted States
i   6,628.712    |     Untied States    ] | 6,978,026           \    Untied States        i 7,079.?04           i   United States
|   6,664,89!    |    United States     j ! 6,980,522           !    United States        | 7,081,919           j   United States
1   6.700,878    |    United States     j i 6,980,599           \    United States        !     7,082,156       i   United States     ;
S   6,707,858    |    Utnted States     j    6,981,046          i    United States        [     7,085,929       j   United States
|   6,774,928    j    United States     i [ 6,982,748           \    United States        !     7,092,44 8      :   United States
I   6,781.95!    J    United States     i i 6.983.0; 3          1    Uni ted States       |     7,092,549       i   United States     5
\   6,807,604    j    United States     j i      6,985,526      !    United States        i;    7,092,694       i   United States
I   6,809,662    j    United States     i \      6,985,605      !    United States        1 7,103,061           i   United States
i   6.809.775    |    United States     1 i      6,985,635      |    United States        i 7,103,070          |    United States
|   6ii. 0,083   \    United States     i |      6,985,758      |    United States        i 7,103,340          1    United States     $
                                          |      6,986,466      |    United States        | 7,107,1 li         1    United States     j
|   6,8103389    ;    United States
j   6,813,692    |    United States     i j      6,988,276      j    United States        j 7,1 i0.047         i    United States
|   6,836,654    1 Uuited Stains           |     6,990,496       !   United States        | 7,110,366          i    Uttited States
!   6,844,878    | United States        i |      6,992,697      I    United States      ! i 7,113.074          ;    United States     i
|   6,850,785    1 United States        s |      6,992,719      i United States         i 1 7,123.745          :    United States
|   6,850,948      United States        1 i      6.992,976      i Unsted States         | 1 7.136.3?!          \    United States     i
i   6,865,387    j United States        \ i      6,993,049      i United States         | ! 7.136.999          |    United States     §
i   6,868,079    \ United States        j |      6,993.179      ;
                                                                   United States          | 7.139,017          1    United States     \
:   6,876,691    | United States        j i      6,993,182         United Siates          ; 7,142,578          1    United States     ■;
    6,877,068    ! iMied States         | 1      6,996,279      : United States            j 7,1 si,562        1    United States
                 j United States        j :      6,999,515      i United States            j 7,!51,76.7        I    United States     ?
s 6,891,892
1 6,895,1! 8     | linited States       | j      7,003,150      i United States            | 7,151,956         i    United States     j
s 6,898,658      •j   ilnited States    \    j   7,006,701      j United States            j    7.161,952      j    United States
|   6,901,272     |   United States     |    \   7,010,034      i United States            j    7,164,671      i    United States
|   6.909,746     !   Urnted States     |    !   7,010,159      j United State*            !    7,167,454      I    United States     j
j   6,910,175     |   United States     j    j   7,012,960      i United States           .]    7,167,487      j    United States     J
|   6,9! 0.207    1   Unsted States     ]    1   7,016,668       i United States           i    7,170,566      i    United States     1
|   6,912.579     |   United States     j    !   7,016,676      ] United States            i    ?J 71,169      !    United States     ;
1   6,918,123        1 United States    j {      7,019,985       j   United    States      |    7,171,206      i    United States     \
I   6.925.126        | United States    j [      7,020, i 06     I   United    States      1    7,174,135      |    United States     i
|   6,92 M 9?        | United States:   j j      7,020,252       |   Ufsited   States      i    7,188,165      !    1 inited Stale?
!   6,937.645        i United States    \ |      7,020,336       1   United    States       j   7,190,408      •    Unsted States     >




                                                                                                         PATENT
                                                                                                REEL: 045338 FRAME: 0614
                    N
         j. nn;                      \ '\                            k\ ;\a        : a ua.to v                                    C" . ' Sa
                                " m\v            a> s                S. '"S ! v s>   1 itltsSVsY s"                               s-t" 2s' 1i "
          " i^ t ^ Va           V-'S1A\\..0 wt;xvpv..x-"             y e ■■ p >      I aas\ St .e as                              x olCov" r
                              i \..:ivi.vp7                           rrJaso.s e b -.a                                            '\VN\"va s                    s ■v.vciiiiafiv
               :.             ; t.-ilisCw                      :      tVSta ^        t -a.a                                       a s ■ 2 2C_ I                 : \.^r5X!aftV
                                I to >V S; \o s                      rrs s.o %s .•■si •■                                          p'COssxv: ^    :
                                                                                                                                                                 ^ >0' 5 V)"<.
    •: 7 7 ;            ^V                                            > •"Oj'sS                   > >-. >sJ>;))ss                 o O-b 403^ t '0
    :
                                                                                                                                                                 <ttM»vUN
         ? / lsx \ -Sjc         i.! ^!v,i X\ao                        ' > >. '. .^ a.. . \        : ^ h a?s^                      ivCb'-s" t
                                   $ so "ad ^ioPs                 a> s                              CYtO                          ...YbtY 4        i             GermaBY
                                  ® !s\ad                i .SJ-p:                             :     Chum                          wC.42\S S                      5 >0) ■?!>.>»%
          " ;^a                   I a ^d •- as.         ]? aodS!                                    t hov                         ■ ' O 4 ' >.S ro ) si        " <c;.^8uv
                                  I >tX\t 'vXXVs         • ? s5<ts> s g                       ;    e btns                         op prijtjO! e.t           .' ucnMasv
                              : L-WtisXS SpiS?i>. : : 119p3f>t!                               ■    t.lhttts                       Ot V<d|C4                 ; i-iemiativ
         kx-'" a k                > 1       N. 5v^      } VM4e4                               s    t.'fesoa                      t.tshsl 1440' ?               >     \ Tv
                                 I rtk-J ^fakx             ."36' s                                 e l-v\-                       fspe w p t p}s                in
                                 TtOias! ^anx           .ddt                                       e'-ata                        aS437>3P" ;>              : Vs«mB5BY'
                                 1 nsaxa Sibks,        :3212"^                                  ■''Chins                         a tt g 14 R 5              ;   iapa.o
                                 1 5" xv b ...x..      ^ s^^-s...                              5 i-lutlsi                        J'JdPtYo                 ?     Japas.
         , 5P" 20-
                                 r " KX! s .ra--       Ip-K-Pjt                                i chtoa                           42 184}I                 i     Japan
        v?4' J:SO               1 xikxl States         '^-ii :6S                                   ('• :a.a                      4:572Y                   ■     iapa?!
                                                                                                                    . s s* A..
        '\fj5is 15 s            5 OkdM-ttX             \''23 V                                 : CPttiti                         .•tY-C                         o-ajvsr
                                i naed ^iates          tdSSb-p                                     t asxa                         I0P8V"'                       ^ipan
        -^g| 22"                Trattx! States         L:.SS5;"                                                                  f
                                                                                              i Chiiia                            4lOJb2                        h I'ju
        Vk'-s                • L'Blted Stated 1 : 1 P'i 5^0                                   : Citttia                          :4»a ''bo                   Up !."
                                t xted ^k'tes         l.N23>                                 ; xlttna                            4803^4?                  : Japan
  i 7 730 4«7                   : iutiY States        ]2P4saa                                ? China                             >4'W'l                   i Jaoaa
                               4
         . na nj"                   . ti.\; x         n: tk                                  5 'China                            714 ^ s-s                s J&pmi
        2''"t^5P               Gndcd S'stfe"          t ^bS'Y                                i uhma.                             IP-OOtCtsTS              i korea
  ; 7.dn,60&                   Tatted States          ■ JcysS}                                 Cs -sa                            Hi U'^OC                   K<.'re s
    "ki7„s4J                 : b/ftiied States             :       : ^>21°        i Cmm                                           .0 Pt'v.COl             ■ K orea
    ~ 44ii,kM                   I tatei Mtttaa                       IqIKOY         < htna                                         O-OVUbC                s K.;>rca
         k^kPPa                 raped Sta'as                         1618:20        t hr.a                                       PS 14/34                    rva;cd kniaPoa^
        -t a va ^2-<            i'nted States                        "o?i 6>     ? Clona                                         13v >61 e                  ? r;ii.d k •n5^:n-\
        kOk>P'                 I'ntkxi 'states                      6!\i:4(n3 6 ttcaaia")                                        ;i« vi:                    I nitiYi Kif.g<?o!Ti
        ' i 'P 6' J            t ;. t-V Sta'vs                      stYttiOSs: 4 1 Cttxars                                        a '4504                   rmaxs kingdom
                               I e tsd S'.f.vS'                     POO.PYO " b-ara-av.                                          .-0.0":                    i!r 'ed
  : !5,40<>, i I a             rt.aeP Six ex                        {>0114 6 11.1s} 2 :i uennany                                 ptacri..                   t :au\l ksagd^n?
    '- 4M OS-'                 1 Vted States                        pi! J >3'si f> Cemiars                                       i- 25 "5t                  i nned Kmuct^m
                               5 5aed v"ii

             (b)   ^ ""l iA\ st 0{ t v» . si . s-. . ; ■: . vets tv » 6 tpp iicauons (i) to
  dsriX'Ely or nxnx t ^     \ u « v >. U tO sNt s^ t 1 s n >' OK* '"atent s directly or in
  prsors.ty;

          tv4      vs   v.   v'v ;OL \ 17 wute Ss ss " V SiOtis sV'tX' .sa1 Je"" ao"\:""t                                                                 :a psrt, s-aiUTtE.iina
                 N
  prvpfixudon ap sob cs teauests tsx s-sotiiXia a e saaviittie: s djs "so ns rep                                                                          > at.'a rekicd to any
  v>t tlx      . as4 ai a<n aaia .n !"sx ■ s"ao^'xp e sts es-e 'Kb




                                                                                                                                          PATENT
RECORDED: 02/14/2018                                                                                                             REEL: 045338 FRAME: 0615
                              SECOND DECLARATION OF DRAKE TURNER

          1.     My name is Drake Turner. I am over the age of 21 and am competent to make this

declaration. I am the chief financial officer of Uniloc 2017 LLC. The facts stated herein are

within my personal knowledge and are true and correct.

          2.     Attached hereto as Exhibit A are true and correct copies of assignments of patent

rights.

          3.     Attached hereto as Exhibit B is a true and correct copy of a Termination of

License Agreement dated November 16, 2018.

          4.     Attached hereto as Exhibit C is a true and correct copy of the Third Amendment

to Revenue Sharing and Note and Warrant Purchase Agreement with excerpts from Exhibit I to

the agreement.

          I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

          Executed: Friday, November 8, 2019




                                                ___________________
                                                Drake Turner
Second Turner Decl., Ex. A
Second Turner Decl., Ex. B
Second Turner Decl., Ex. C
                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 UNILOC 2017, LLC et al.                          §         CIVIL ACTION NOS. 2-18-cv-00491,
      Plaintiffs,                                 §        -492, -493, -494, -495, -496, -497, -498,
   v.                                             §           -499, -500, -501, -502, -503, -504
                                                  §
 GOOGLE LLC,                                      §            JURY TRIAL DEMANDED
     Defendant.                                   §

                        Declaration of Ryan Loveless in Support of Response
                             Opposing Google LLC’s Motion to Dismiss
       My name is Ryan Loveless. I am over the age of 21 and am competent to make this declaration.

The facts stated herein are within my personal knowledge and are true and correct. I am licensed to

practice law in the State of Texas. I am an attorney with the Etheridge Law Group in Southlake,

Texas. I am a resident of the Eastern District of Texas.

         1.      Attached as Exhibit A is a true and correct copy of a printout of public assignment

 records from the United States Patent and Trademark Office. Each of Pages 1-14 in Exhibit A,

 respectively, show the chain of title summaries for the patents-in-suit as indicated on the URL

 indicated on each respective footer. Pages 15-72 show the public recordation at Reel 046532 /

 Frame 0088 for 626 properties (including the patents-in-suit), listing Uniloc Luxembourg S.A. as

 the conveying party and Uniloc 2017 LLC as the receiving party.


 I declare under penalty of perjury under the laws of the United States of America that the foregoing

 is true and correct.



Executed Monday, May 20, 2019


                                               /s/ Ryan S. Loveless
                                                Ryan S. Loveless




 DECLARATION OF RYAN LOVELESS               Page 1
    Exhibit A
         to
Loveless Declaration
4/22/2019                                                           United States Patent and TrademarkOffice

              UNITED STATES
       M JIVJ PATENT AND TRADEMARK OFFICE




    3 results for "Patent number: "9141489""



                    1
      Reel/frame            Execution date         Conveyance type ®             Assignee (Owner)              Patent   Publication   Properties

      046532/0088           May 3, 2018            ASSIGNMENT OF                  UNILOC 2017 LLC              NONE     20100324983   626
                                                   ASSIGNORS
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      034747/0001           Dec 30, 2014           SECURITY INTEREST             FORTRESS CREDIT               NONE     20100325720   132
                                                   (SEE DOCUMENT                 CO LLC
                                                   FOR DETAILS).

      030136/0075           May 25, 2012           ASSIGNMENT OF                 UNILOC                        NONE     20100332400
                                                   ASSIGNORS                     LUXEMBOURG
                                                   INTEREST (SEE                 S.A.
                                                   DOCUMENT FOR
                                                   DETAILS).




https://assignment.uspto.go\/patent/indexhtml#/patent/search/resultFilter?adY3earchFilter=patNum:"9141489"&qc=1




                                                                                                                        UNILOC 9141489 00001934
                                                                      Page 1 of 72
                                                                     United States Patent and TrademarkOffice

                                UNITED STATES
                                PATENT AND TRADEMARK OFFICE




    5 results for "Patent number: "6285892""



      Reel/frame ®          Execution date          Conveyance type ®             Assignee (Owner)           Patent    Publication   Properties

      046532/0088           May 3, 2018             ASSIGNMENT OF                 UNILOC 2017 LLC            NONE      20100324983   626
                                                    ASSIGNORS
                                                    INTEREST (SEE
                                                    DOCUMENT FOR
                                                    DETAILS).

      045338/0601          Jan 31, 2018             ASSIGNMENT OF                 UNILOC                     5657421                 271
                                                    ASSIGNORS                     LUXEMBOURG
                                                    INTEREST (SEE                 S.A.
                                                    DOCUMENT FOR
                                                    DETAILS).

      028594/0224          Apr 10, 2012             ASSIGNMENT OF                 PENDRAGON                  RE35859                 381
                                                    ASSIGNORS                     WIRELESS LLC
                                                    INTEREST (SEE
                                                    DOCUMENT FOR
                                                    DETAILS).

      022501/0250           Mar 3, 2009             ASSIGNMENT OF                 IPG ELECTRONICS            6349307                 50
                                                    ASSIGNORS                     503 LIMITED
                                                    INTEREST (SEE
                                                    DOCUMENT FOR
                                                    DETAILS).

      009610/0536           Nov 20, 1998            ASSIGNMENT OF                 PHILIPS                    6285892                 1
                                                    ASSIGNORS                     ELECTRONICS
                                                    INTEREST (SEE                 NORTH AMERICA
                                                    DOCUMENT FOR                  CORPORATION
                                                    DETAILS).




https://assignment.uspto.go\/patent/index.html#/patent/search/resultFilter?ad\£;earchFilter=patNum:"6285892"&qc=1                                 1/1

                                                                                                                       UNILOC 6285892 00000552
                                                                       Page 2 of 72
                                                                     United States Patent and TrademarkOffice

                                UNITED STATES
                                PATENT AND TRADEMARK OFFICE




    5 results for "Patent number: "6329934""



      Reel/frame ®          Execution date          Conveyance type ®             Assignee (Owner)           Patent    Publication   Properties

      046532/0088           May 3, 2018             ASSIGNMENT OF                 UNILOC 2017 LLC            NONE      20100324983   626
                                                    ASSIGNORS
                                                    INTEREST (SEE
                                                    DOCUMENT FOR
                                                    DETAILS).

      045338/0601          Jan 31, 2018             ASSIGNMENT OF                 UNILOC                     5657421                 271
                                                    ASSIGNORS                     LUXEMBOURG
                                                    INTEREST (SEE                 S.A.
                                                    DOCUMENT FOR
                                                    DETAILS).

      028594/0224          Apr 10, 2012             ASSIGNMENT OF                 PENDRAGON                  RE35859                 381
                                                    ASSIGNORS                     WIRELESS LLC
                                                    INTEREST (SEE
                                                    DOCUMENT FOR
                                                    DETAILS).

      022637/0666          Apr 13, 2009             ASSIGNMENT OF                 IPG ELECTRONICS            6298090                 180
                                                    ASSIGNORS                     503 LIMITED
                                                    INTEREST (SEE
                                                    DOCUMENT FOR
                                                    DETAILS).

      010500/0333           Sep 13, 1999            ASSIGNMENT OF                 U.S.PHILIPS                6329934                 1
                                                    ASSIGNORS                     CORPORATION
                                                    INTEREST (SEE
                                                    DOCUMENT FOR
                                                    DETAILS).




https://assignment.uspto.go\/patent/index.html#/patent/search/resultFilter?ad\£;earchFilter=patNum:"6329934"&qc=1                                 1/1

                                                                                                                       UNILOC 6329934 00000498
                                                                       Page 3 of 72
4/22/2019                                                            United States Patent and TrademarkOffice

EF9a1 JJl UNITED STATES
 M JXVJ PATENT AND TRADEMARK OFFICE




    5 results for "Patent number: "6349154""



      Reel/frame ®         Execution date          Conveyance type ®             Assignee (Owner)           Patent    Publication   Properties

      046532/0088          May 3,2018              ASSIGNMENT OF                 UNILOC 2017 LLC            NONE      20100324983   626
                                                   ASSIGNORS
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      045338/0601          Jan 31,2018             ASSIGNMENT OF                 UNILOC                     5657421                 271
                                                   ASSIGNORS                     LUXEMBOURG
                                                   INTEREST (SEE                 S.A.
                                                   DOCUMENT FOR
                                                   DETAILS).

      028594/0224          Apr 10, 2012            ASSIGNMENT OF                 PENDRAGON                  RE35859                 381
                                                   ASSIGNORS                     WIRELESS LLC
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      022637/0666          Apr 13, 2009            ASSIGNMENT OF                 IPG ELECTRONICS            6298090                 180
                                                   ASSIGNORS                     503 LIMITED
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      009749/0790          Jan 11, 1999            ASSIGNMENT OF                 U.S.PHILIPS                6349154                 1
                                                   ASSIGNORS                     CORPORATION
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).




https://assignment.uspto.go\/patent/indexhtml#/patent/search/resultFilter?ad\43earchFilter=patNum:"6349154"&qc=1                                 1/1




                                                                                                                      UNILOC 6349154 00000688
                                                                      Page 4 of 72
4/22/2019                                                            United States Patent and TrademarkOffice

EF9a1 JJl UNITED STATES
 M JXVJ PATENT AND TRADEMARK OFFICE




   6 results for "Patent number: "6452515""



      Reel/frame ®         Execution date          Conveyance type ®             Assignee (Owner)           Patent    Publication   Properties

      046532/0088          May 3,2018              ASSIGNMENT OF                 UNILOC 2017 LLC            NONE      20100324983   626
                                                   ASSIGNORS
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      045338/0601          Jan 31,2018             ASSIGNMENT OF                 UNILOC                     5657421                 271
                                                   ASSIGNORS                     LUXEMBOURG
                                                   INTEREST (SEE                 S.A.
                                                   DOCUMENT FOR
                                                   DETAILS).

      028594/0224          Apr 10, 2012            ASSIGNMENT OF                 PENDRAGON                  RE35859                 381
                                                   ASSIGNORS                     WIRELESS LLC
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      022203/0791          Jan 30,2009             ASSIGNMENT OF                 IPG ELECTRONICS            7681227   20060188094   428
                                                   ASSIGNORS                     503 LIMITED
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      013037/0655          May 30, 2002            ASSIGNMENT OF                 KONINKLDKE                 6452515                 1
                                                   ASSIGNORS                     PHILIPS
                                                   INTEREST (SEE                 ELECTRONICS
                                                   DOCUMENT FOR
                                                   DETAILS).

      011120/0577          Jun 29,2000             ASSIGNMENT OF                 U.S.PHILIPS                6452515                 1
                                                   ASSIGNORS                     CORPORATION
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).




https://assignment.uspto.go\/patent/indexhtml#/patent/search/resultFilter?ad\43earchFilter=patNum:"6452515"&qc=1                                 1/1




                                                                                                                      UNILOC 6452515 00000716
                                                                      Page 5 of 72
4/22/2019                                                            United States Patent and TrademarkOffice

EF9a1 JJl UNITED STATES
 M JXVJ PATENT AND TRADEMARK OFFICE




   6 results for "Patent number: "6519005""



      Reel/frame ®         Execution date          Conveyance type ®             Assignee (Owner)           Patent    Publication   Properties

      046532/0088          May 3,2018              ASSIGNMENT OF                 UNILOC 2017 LLC            NONE      20100324983   626
                                                   ASSIGNORS
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      045338/0601          Jan 31,2018             ASSIGNMENT OF                 UNILOC                     5657421                 271
                                                   ASSIGNORS                     LUXEMBOURG
                                                   INTEREST (SEE                 S.A.
                                                   DOCUMENT FOR
                                                   DETAILS).

      028594/0224          Apr 10, 2012            ASSIGNMENT OF                 PENDRAGON                  RE35859                 381
                                                   ASSIGNORS                     WIRELESS LLC
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      022203/0791          Jan 30,2009             ASSIGNMENT OF                 IPG ELECTRONICS            7681227   20060188094   428
                                                   ASSIGNORS                     503 LIMITED
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      013595/0410          Dec 2, 2002             ASSIGNMENT OF                 KONINKLDKE                 6519005   20020176500   1
                                                   ASSIGNORS                     PHILIPS
                                                   INTEREST (SEE                 ELECTRONICS
                                                   DOCUMENT FOR                  N.V.
                                                   DETAILS).

      009943/0294          Apr 9, 1999             ASSIGNMENT OF                 PHILIPS                    6519005   20020176500   1
                                                   ASSIGNORS                     ELECTRONICS
                                                   INTEREST (SEE                 NORTH AMERICA
                                                   DOCUMENT FOR                  CORPORATION
                                                   DETAILS).




https://assignment.uspto.go\/patent/indexhtml#/patent/search/resultFilter?ad\43earchFilter=patNum:"6519005"&qc=1                                 1/1




                                                                                                                      UNILOC 6519005 00000643
                                                                      Page 6 of 72
4/22/2019                                                            United States Patent and TrademarkOffice

EF9a1 JJl UNITED STATES
 M JXVJ PATENT AND TRADEMARK OFFICE




   6 results for "Patent number: "6836654""



      Reel/frame ®         Execution date          Conveyance type ®             Assignee (Owner)           Patent    Publication   Properties

      046532/0088          May 3,2018              ASSIGNMENT OF                 UNILOC 2017 LLC            NONE      20100324983   626
                                                   ASSIGNORS
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      045338/0601          Jan 31,2018             ASSIGNMENT OF                 UNILOC                     5657421                 271
                                                   ASSIGNORS                     LUXEMBOURG
                                                   INTEREST (SEE                 S.A.
                                                   DOCUMENT FOR
                                                   DETAILS).

      028594/0224          Apr 10, 2012            ASSIGNMENT OF                 PENDRAGON                  RE35859                 381
                                                   ASSIGNORS                     WIRELESS LLC
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      022203/0791          Jan 30,2009             ASSIGNMENT OF                 IPG ELECTRONICS            7681227   20060188094   428
                                                   ASSIGNORS                     503 LIMITED
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      015993/0344          Aug 9, 2004             ASSIGNMENT OF                 KONINKLDKE                 6836654   20010016484   1
                                                   ASSIGNORS                     PHILIPS
                                                   INTEREST (SEE                 ELECTRONICS
                                                   DOCUMENT FOR                  N.V.
                                                   DETAILS).

      011704/0393          Feb 25, 2001            ASSIGNMENT OF                 U.S.PHILIPS                6836654   20010016484   1
                                                   ASSIGNORS                     CORPORATION
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).




https://assignment.uspto.go\/patent/indexhtml#/patent/search/resultFilter?ad\43earchFilter=patNum:"6836654"&qc=1                                 1/1




                                                                                                                      UNILOC 6836654 00000561
                                                                      Page 7 of 72
4/22/2019                                                            United States Patent and TrademarkOffice

EF9a1 JJl UNITED STATES
 M JXVJ PATENT AND TRADEMARK OFFICE




    5 results for "Patent number: "6952450""



      Reel/frame ®         Execution date          Conveyance type ®             Assignee (Owner)           Patent    Publication   Properties

      046532/0088          May 3,2018              ASSIGNMENT OF                 UNILOC 2017 LLC            NONE      20100324983   626
                                                   ASSIGNORS
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      045338/0601          Jan 31,2018             ASSIGNMENT OF                 UNILOC                     5657421                 271
                                                   ASSIGNORS                     LUXEMBOURG
                                                   INTEREST (SEE                 S.A.
                                                   DOCUMENT FOR
                                                   DETAILS).

      028594/0224          Apr 10, 2012            ASSIGNMENT OF                 PENDRAGON                  RE35859                 381
                                                   ASSIGNORS                     WIRELESS LLC
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      022203/0791          Jan 30,2009             ASSIGNMENT OF                 IPG ELECTRONICS            7681227   20060188094   428
                                                   ASSIGNORS                     503 LIMITED
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      012608/0808          Jan 26,2002             ASSIGNMENT OF                 KONINKLDKE                 6952450   20030156645   1
                                                   ASSIGNORS                     PHILIPS
                                                   INTEREST (SEE                 ELECTRONICS
                                                   DOCUMENT FOR                  N.V.
                                                   DETAILS).




https://assignment.uspto.go\/patent/indexhtml#/patent/search/resultFilter?ad\43earchFilter=patNum:"6952450"&qc=1                                 1/1




                                                                                                                      UNILOC 6952450 00000336
                                                                      Page 8 of 72
4/22/2019                                                            United States Patent and TrademarkOffice

EF9a1 JJl UNITED STATES
 M JXVJ PATENT AND TRADEMARK OFFICE




    5 results for "Patent number: "6980522""



      Reel/frame ®         Execution date          Conveyance type ®             Assignee (Owner)           Patent    Publication   Properties

      046532/0088          May 3,2018              ASSIGNMENT OF                 UNILOC 2017 LLC            NONE      20100324983   626
                                                   ASSIGNORS
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      045338/0601          Jan 31,2018             ASSIGNMENT OF                 UNILOC                     5657421                 271
                                                   ASSIGNORS                     LUXEMBOURG
                                                   INTEREST (SEE                 S.A.
                                                   DOCUMENT FOR
                                                   DETAILS).

      028594/0224          Apr 10, 2012            ASSIGNMENT OF                 PENDRAGON                  RE35859                 381
                                                   ASSIGNORS                     WIRELESS LLC
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      022637/0666          Apr 13, 2009            ASSIGNMENT OF                 IPG ELECTRONICS            6298090                 180
                                                   ASSIGNORS                     503 LIMITED
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      011600/0701          Mar 1,2001              ASSIGNMENT OF                 U.S.PHILIPS                6980522   20010012757   1
                                                   ASSIGNORS                     CORPORATION
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).




https://assignment.uspto.go\/patent/indexhtml#/patent/search/resultFilter?ad\43earchFilter=patNum:"6980522"&qc=1                                 1/1




                                                                                                                      UNILOC 6980522 00000462
                                                                      Page 9 of 72
4/22/2019                                                            United States Patent and TrademarkOffice

EF9a1 JJl UNITED STATES
 M JXVJ PATENT AND TRADEMARK OFFICE




    5 results for "Patent number: "7016676""



      Reel/frame ®         Execution date          Conveyance type ®             Assignee (Owner)           Patent    Publication   Properties

      046532/0088          May 3,2018              ASSIGNMENT OF                 UNILOC 2017 LLC            NONE      20100324983   626
                                                   ASSIGNORS
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      045338/0601          Jan 31,2018             ASSIGNMENT OF                 UNILOC                     5657421                 271
                                                   ASSIGNORS                     LUXEMBOURG
                                                   INTEREST (SEE                 S.A.
                                                   DOCUMENT FOR
                                                   DETAILS).

      028594/0224          Apr 10, 2012            ASSIGNMENT OF                 PENDRAGON                  RE35859                 381
                                                   ASSIGNORS                     WIRELESS LLC
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      022203/0791          Jan 30,2009             ASSIGNMENT OF                 IPG ELECTRONICS            7681227   20060188094   428
                                                   ASSIGNORS                     503 LIMITED
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      012988/0613          Feb 28, 2002            ASSIGNMENT OF                 KONINKLDKE                 7016676   20020168979   1
                                                   ASSIGNORS                     PHILIPS
                                                   INTEREST (SEE                 ELECTRONICS
                                                   DOCUMENT FOR                  N.V.
                                                   DETAILS).




https://assignment.uspto.go\/patent/indexhtml#/patent/search/resultFilter?ad\43earchFilter=patNum:"7016676"&qc=1                                 1/1




                                                                                                                      UNILOC 7016676 00000619
                                                                     Page 10 of 72
4/22/2019                                                            United States Patent and TrademarkOffice

EF9?1RV united states
 MJXVJ PATENT AND TRADEMARK OFFICE




    3 results for "Patent number: "8194632""



      Reel/frame®          Execution date          Conveyance type ®             Assignee (Owner)            Patent    Publication   Properties

      046532/0088          May 3,2018              ASSIGNMENT OF                 UNILOC 2017 LLC             NONE      20100324983   626
                                                   ASSIGNORS
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      045338/0601          Jan 31, 2018            ASSIGNMENT OF                 UNILOC                      5657421                 271
                                                   ASSIGNORS                     LUXEMBOURG
                                                   INTEREST (SEE                 S.A.
                                                   DOCUMENT FOR
                                                   DETAILS).

      028247/0668          Apr 27, 2012            ASSIGNMENT OF                 PENDRAGON                  8194632    20110021150   15
                                                   ASSIGNORS                     WIRELESS LLC
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).




https://assignment.uspto.go\/patent/indexhtml#/patent/search/resultFilter?ad\43earchFilter=patNum:"8194632"&qc=1                                  1/1




                                                                                                                       UNILOC 8194632 00003680
                                                                     Page 11 of 72
4/22/2019                                                            United States Patent and TrademarkOffice

EF9?1RV united states
 MJXVJ PATENT AND TRADEMARK OFFICE




   4 results for "Patent number: "8407609""



      Reel/frame 1          Execution date          Conveyance type ®             Assignee (Owner)            Patent   Publication   Properties

      046532/0088           May 3, 2018             ASSIGNMENT OF                 UNILOC 2017 LLC             NONE     20100324983   626
                                                    ASSIGNORS
                                                    INTEREST (SEE
                                                    DOCUMENT FOR
                                                    DETAILS).

      034747/0001           Dec 30, 2014            SECURITY INTEREST             FORTRESS CREDIT             NONE     20100325720   132
                                                    (SEE DOCUMENT                 CO LLC
                                                    FOR DETAILS).

      032854/0161           Feb 18, 2014            ASSIGNMENT OF                 UNILOC                     8782540   20100050098
                                                    ASSIGNORS                     LUXEMBOURG
                                                    INTEREST (SEE                 S.A.
                                                    DOCUMENT FOR
                                                    DETAILS).

      023406/0319           Sep 28, 2009            ASSIGNMENT OF                 LINQWARE, INC.             8407609   20100050096
                                                    ASSIGNORS
                                                    INTEREST (SEE
                                                    DOCUMENT FOR
                                                    DETAILS).




https://assignment.uspto.go\/patent/indexhtml#/patent/search/resultFilter?ad\43earchFilter=patNum:"84CI7609"&qc=1




                                                                                                                       UNILOC 8407609 00002110
                                                                      Page 12 of 72
4/23/2019                                                            U nited States Patent and Trademark Office

fYRTIfR UNITED STATES
WPy JIVJ PATENT AND TRADEMAiK OFFICE




    3 results for "Patent number: 8949954"



      Reel/frame ®         Execution date          Conveyance type ®             Assignee (Owner)            Patent    Publication   Properties

      046532/0088          May 3, 2018             ASSIGNMENT OF                 UNILOC 2017 LLC             NONE      20100324983   626
                                                   ASSIGNORS
                                                   INTEREST (SEE
                                                   DOCUMENT FOR
                                                   DETAILS).

      034747/0001          Dec 30, 2014            SECURITY INTEREST             FORTRESS CREDIT             NONE      20100325720   132
                                                   (SEE DOCUMENT                 CO LLC
                                                   FOR DETAILS).

      030144/0596          Jan 15, 2013            ASSIGNMENT OF                 UNILOC                      8949954   20130167203   1
                                                   ASSIGNORS                     LUXEMBOURG
                                                   INTEREST (SEE                 S.A.
                                                   DOCUMENT FOR
                                                   DETAILS).




https://assignment.uspto.gov/patent/indexhtml#/patent/search/resultFilter?advSearchFilter=patN um:8949954&qc=1                                    1/1

                                                                                                                       UNILOC 8949954 00001114
                                                                     Page 13 of 72
5/9/2019                                                       United States Patent and Trademark Office

                               UNITED STATES
                               PATENT AND TRADEMARK OFFICE




   6 results for "Patent number: "6473114""



      Reel/frame ®        Execution date        Conveyance type ®           Assignee (Owner)          Patent       Publication   Properties

     046532/0088          May 3,2018            ASSIGNMENT OF               UNILOC 2017 LLC           NONE         20100324983   626
                                                ASSIGNORS
                                                INTEREST (SEE
                                                DOCUMENT FOR
                                                DETAILS).

     045338/0601          Jan 31,2018           ASSIGNMENT OF               UNILOC                    5657421                    271
                                                ASSIGNORS                   LUXEMBOURG
                                                INTEREST (SEE               S.A.
                                                DOCUMENT FOR
                                                DETAILS).

     028594/0224          Apr 10,2012           ASSIGNMENT OF               PENDRAGON                 RE35859                    381
                                                ASSIGNORS                   WIRELESS LLC
                                                INTEREST (SEE
                                                DOCUMENT FOR
                                                DETAILS).

     022203/0791          Jan 30,2009           ASSIGNMENT OF               IPG ELECTRONICS           7681227      20060188094   428
                                                ASSIGNORS                   503 LIMITED
                                                INTEREST (SEE
                                                DOCUMENT FOR
                                                DETAILS).

     013245/0909          Aug 16,2002           ASSIGNMENT OF               KONINKLIJKE               6473114                    1
                                                ASSIGNORS                   PHILIPS
                                                INTEREST (SEE               ELECTRONICS
                                                DOCUMENT FOR                N.V.
                                                DETAILS).

     010755/0895          Apr 11,2000           ASSIGNMENT OF               PHILIPS                   6473114                    1
                                                ASSIGNORS                   ELECTRONICS
                                                INTEREST (SEE               NORTH AMERICA
                                                DOCUMENT FOR
                                                DETAILS).




https://assignment.uspto.gov/patent/index.html#/patent/search/resultFilter?advSearchFilter=patNum:"6473114"&qc=1                          1/1

                                                                 Page 14 of 72
                                       505000769       07/12/2018
                              PATENT ASSIGNMENT COVER SHEET


Electronic Version v1.1                                                      ERAS ID: PAT5047517
Stylesheet Version vt .2

SUBMISSION TYPE:                        NEW ASSIGNMENT
NATURE OF CONVEYANCE:                   ASSIGNMENT

 CONVEYING PARTY DATA
                                                                         Execution Date
  UNILOC LUXEMBOURG S.A.                                                05/03/2018


  RECEIVING PARTY DATA
  Name:                    UNILOC 2017 LLC
  Street Address:          1209 ORANGE STREET
  City:                    WILMINGTON
  State/Country:           DELAWARE
  Postal Code:             19801


  PROPERTY NUMBERS Total:
          Property Type                       Number
  Patent Number:                   5483468
  Patent Number:                   5619526
  Patent Number:                   5639677
  Patent Number:                   5657421
  Patent Number:                   5659687
  Patent Number:                   5692125
  Patent Number:                   5774673
  Patent Number:                   5835849
  Patent Number:                   5936393
  Patent Number:                   5939833
  Patent Number:                   5940295
  Patent Number:                   5949351
  Patent Number:                   5954788
  Patent Number:                   5960366
  Patent Number:                   5970318
  Patent Number:                   5973490
  Patent Number:                   5991288
  Patent Number:                   6008743
  Patent Number:                   6025877
  Patent Number:                   6035349

                                                                        PATENT
      505000769                                                REEL: 046532 FRAME: 0088
                                                                          UNILOC 6473114 00000265
                                              Page 15 of 72
       Property Type             Number
Patent Number:         6039248
Patent Number:         6041036
Patent Number:         6052108
Patent Number:         6057736
Patent Number:         6058437
Patent Number:         6064265
Patent Number:         6067333
Patent Number:         6068588
Patent Number:         6070169
Patent Number:         6084982
Patent Number:         6085091
Patent Number:         6087232
Patent Number:         6104354
Patent Number:         6108592
Patent Number:         6110228
Patent Number:         6111438
Patent Number:         6118890
Patent Number:         6127952
Patent Number:         6128289
Patent Number:         6128492
Patent Number:         6128655
Patent Number:         6130964
Patent Number:         6133765
Patent Number:         6138234
Patent Number:         6141754
Patent Number:         6147896
Patent Number:         6148029
Patent Number:         6150187
Patent Number:         6151676
Patent Number:         6154468
Patent Number:         6154496
Patent Number:         6161134
Patent Number:         6166337
Patent Number:         6167237
Patent Number:         6169790
Patent Number:         6178512
Patent Number:         6182220
Patent Number:         6185318



                                                 REEL: 046532 FRAME: 0089
                                                            UNILOC 6473114 00000266
                                 Page 16 of 72
       Property Type             Number
Patent Number:         6190314
Patent Number:         6190319
Patent Number:         6195388
Patent Number:         6195392
Patent Number:         6198728
Patent Number:         6198909
Patent Number:         6201844
Patent Number:         6201958
Patent Number:         6211018
Patent Number:         6212522
Patent Number:         6215403
Patent Number:         6215488
Patent Number:         6216158
Patent Number:         6219724
Patent Number:         6223178
Patent Number:         6226636
Patent Number:         6229994
Patent Number:         6237072
Patent Number:         6239772
Patent Number:         6239773
Patent Number:         6240300
Patent Number:         6246447
Patent Number:         6247021
Patent Number:         6249251
Patent Number:         6249515
Patent Number:         6253201
Patent Number:         6256639
Patent Number:         6260031
Patent Number:         6263091
Patent Number:         6271826
Patent Number:         6275956
Patent Number:         6281903
Patent Number:         6282318
Patent Number:         6282322
Patent Number:         6284605
Patent Number:         6285805
Patent Number:         6285892
Patent Number:         6289112



                                                 REEL: 046532 FRAME: 0090
                                                            UNILOC 6473114 00000267
                                 Page 17 of 72
       Property Type             Number
Patent Number:         6289316
Patent Number:         6290640
Patent Number:         6295375
Patent Number:         6297820
Patent Number:         6300885
Patent Number:         6301641
Patent Number:         6304612
Patent Number:         6308191
Patent Number:         6314197
Patent Number:         6314423
Patent Number:         6314436
Patent Number:         6314526
Patent Number:         6316281
Patent Number:         6317834
Patent Number:         6323824
Patent Number:         6324566
Patent Number:         6324578
Patent Number:         6326965
Patent Number:         6327272
Patent Number:         6329934
Patent Number:         6337972
Patent Number:         6338073
Patent Number:         6339779
Patent Number:         6341276
Patent Number:         6347084
Patent Number:         6349040
Patent Number:         6349114
Patent Number:         6349154
Patent Number:         6351561
Patent Number:         6351564
Patent Number:         6356288
Patent Number:         6359658
Patent Number:         6360233
Patent Number:         6363053
Patent Number:         6363380
Patent Number:         6363513
Patent Number:         6366885
Patent Number:         6366908



                                                 REEL: 046532 FRAME: 0091
                                                            UNILOC 6473114 00000268
                                 Page 18 of 72
       Property Type             Number
Patent Number:         6370117
Patent Number:         6370595
Patent Number:         6377549
Patent Number:         6381471
Patent Number:         6382867
Patent Number:         6385607
Patent Number:         6388715
Patent Number:         6389072
Patent Number:         6393155
Patent Number:         6393439
Patent Number:         6396875
Patent Number:         6400932
Patent Number:         6404011
Patent Number:         6405027
Patent Number:         6405301
Patent Number:         6407681
Patent Number:         6407993
Patent Number:         6408293
Patent Number:         6411542
Patent Number:         6412013
Patent Number:         6424323
Patent Number:         6424344
Patent Number:         6431447
Patent Number:         6432135
Patent Number:         6436027
Patent Number:         6437545
Patent Number:         6438361
Patent Number:         6439457
Patent Number:         6442204
Patent Number:         6445387
Patent Number:         6445921
Patent Number:         6446069
Patent Number:         6446127
Patent Number:         6452515
Patent Number:         6453416
Patent Number:         6458080
Patent Number:         6463174
Patent Number:         6466686



                                                 REEL: 046532 FRAME: 0092
                                                            UNILOC 6473114 00000269
                                 Page 19 of 72
       Property Type             Number
Patent Number:         6467088
Patent Number:         6469665
Patent Number:         6469910
Patent Number:         6470006
Patent Number:         6470345
Patent Number:         6473095
Patent Number:         6473114
Patent Number:         6477211
Patent Number:         6480480
Patent Number:         6480849
Patent Number:         6483456
Patent Number:         6483881
Patent Number:         6484172
Patent Number:         6487306
Patent Number:         6487563
Patent Number:         6489974
Patent Number:         6496693
Patent Number:         6498541
Patent Number:         6498814
Patent Number:         6501744
Patent Number:         6502105
Patent Number:         6502110
Patent Number:         6510466
Patent Number:         6512929
Patent Number:         6515688
Patent Number:         6519005
Patent Number:         6526183
Patent Number:         6526421
Patent Number:         6528741
Patent Number:         6529600
Patent Number:         6529882
Patent Number:         6539071
Patent Number:         6541319
Patent Number:         6542591
Patent Number:         6543025
Patent Number:         6553110
Patent Number:         6564229
Patent Number:         6567469



                                                 REEL: 046532 FRAME: 0093
                                                            UNILOC 6473114 00000270
                                 Page 20 of 72
       Property Type             Number
Patent Number:         6571260
Patent Number:         6577629
Patent Number:         6580422
Patent Number:         6584212
Patent Number:         6584229
Patent Number:         6584423
Patent Number:         6590125
Patent Number:         6590903
Patent Number:         6593603
Patent Number:         6597802
Patent Number:         6598020
Patent Number:         6598146
Patent Number:         6600902
Patent Number:         6603740
Patent Number:         6606641
Patent Number:         6608578
Patent Number:         6614759
Patent Number:         6614761
Patent Number:         6614928
Patent Number:         6615335
Patent Number:         6618445
Patent Number:         6621440
Patent Number:         6622018
Patent Number:         6628712
Patent Number:         6631163
Patent Number:         6636435
Patent Number:         6650648
Patent Number:         6658388
Patent Number:         6661203
Patent Number:         6664891
Patent Number:         6678535
Patent Number:         6678613
Patent Number:         6707858
Patent Number:         6711160
Patent Number:         6711294
Patent Number:         6728766
Patent Number:         6731285
Patent Number:         6731642



                                                 REEL: 046532 FRAME: 0094
                                                            UNILOC 6473114 00000271
                                 Page 21 of 72
       Property Type             Number
Patent Number:         6736759
Patent Number:         6741929
Patent Number:         6754373
Patent Number:         6766341
Patent Number:         6771193
Patent Number:         6774697
Patent Number:         6774928
Patent Number:         6781951
Patent Number:         6798362
Patent Number:         6807604
Patent Number:         6809662
Patent Number:         6809775
Patent Number:         6810083
Patent Number:         6810089
Patent Number:         6813630
Patent Number:         6813692
Patent Number:         6836554
Patent Number:         6836654
Patent Number:         6844878
Patent Number:         6850948
Patent Number:         6856616
Patent Number:         6857067
Patent Number:         6865387
Patent Number:         6868079
Patent Number:         6876691
Patent Number:         6877068
Patent Number:         6882991
Patent Number:         6886013
Patent Number:         6891892
Patent Number:         6895118
Patent Number:         6901272
Patent Number:         6907074
Patent Number:         6909746
Patent Number:         6910175
Patent Number:         6910207
Patent Number:         6912579
Patent Number:         6918123
Patent Number:         6925126



                                                 REEL: 046532 FRAME: 0095
                                                            UNILOC 6473114 00000272
                                 Page 22 of 72
       Property Type             Number
Patent Number:         6925197
Patent Number:         6926572
Patent Number:         6937645
Patent Number:         6944221
Patent Number:         6944229
Patent Number:         6944579
Patent Number:         6945869
Patent Number:         6946995
Patent Number:         6952450
Patent Number:         6954634
Patent Number:         6961473
Patent Number:         6961561
Patent Number:         6961594
Patent Number:         6963117
Patent Number:         6963377
Patent Number:         6963756
Patent Number:         6964048
Patent Number:         6965582
Patent Number:         6965699
Patent Number:         6966027
Patent Number:         6967944
Patent Number:         6967968
Patent Number:         6968007
Patent Number:         6970149
Patent Number:         6973055
Patent Number:         6975991
Patent Number:         6978026
Patent Number:         6980112
Patent Number:         6980351
Patent Number:         6980522
Patent Number:         6980599
Patent Number:         6981046
Patent Number:         6982748
Patent Number:         6983013
Patent Number:         6985526
Patent Number:         6985603
Patent Number:         6985635
Patent Number:         6985758



                                                 REEL: 046532 FRAME: 0096
                                                            UNILOC 6473114 00000273
                                 Page 23 of 72
       Property Type             Number
Patent Number:         6986466
Patent Number:         6988067
Patent Number:         6988276
Patent Number:         6989716
Patent Number:         6990496
Patent Number:         6992637
Patent Number:         6992697
Patent Number:         6992719
Patent Number:         6992976
Patent Number:         6993049
Patent Number:         6993179
Patent Number:         6993182
Patent Number:         6995452
Patent Number:         6996181
Patent Number:         6996279
Patent Number:         6999127
Patent Number:         6999515
Patent Number:         7003150
Patent Number:         7003409
Patent Number:         7003497
Patent Number:         7006044
Patent Number:         7006659
Patent Number:         7006701
Patent Number:         7010034
Patent Number:         7010159
Patent Number:         7012960
Patent Number:         7016668
Patent Number:         7016676
Patent Number:         7019985
Patent Number:         7020106
Patent Number:         7020252
Patent Number:         7020336
Patent Number:         7023850
Patent Number:         7024696
Patent Number:         7027421
Patent Number:         7027491
Patent Number:         7027588
Patent Number:         7031497



                                                 REEL: 046532 FRAME: 0097
                                                            UNILOC 6473114 00000274
                                 Page 24 of 72
       Property Type             Number
Patent Number:         7034866
Patent Number:         7035586
Patent Number:         7038721
Patent Number:         7039094
Patent Number:         7039585
Patent Number:         7039837
Patent Number:         7042401
Patent Number:         7047309
Patent Number:         7048191
Patent Number:         7049954
Patent Number:         7050511
Patent Number:         7051120
Patent Number:         7054365
Patent Number:         7054470
Patent Number:         7054497
Patent Number:         7054856
Patent Number:         7058083
Patent Number:         7058879
Patent Number:         7058951
Patent Number:         7065701
Patent Number:         7069293
Patent Number:         7072513
Patent Number:         7072671
Patent Number:         7075917
Patent Number:         7076490
Patent Number:         7079670
Patent Number:         7079704
Patent Number:         7081919
Patent Number:         7082156
Patent Number:         7085929
Patent Number:         7092448
Patent Number:         7092549
Patent Number:         7092671
Patent Number:         7092694
Patent Number:         7092953
Patent Number:         7093290
Patent Number:         7093298
Patent Number:         7095328



                                                 REEL: 046532 FRAME: 0098
                                                            UNILOC 6473114 00000275
                                 Page 25 of 72
       Property Type             Number
Patent Number:         7099376
Patent Number:         7099686
Patent Number:         7099849
Patent Number:         7103061
Patent Number:         7103070
Patent Number:         7103340
Patent Number:         7106264
Patent Number:         7107111
Patent Number:         7107445
Patent Number:         7110047
Patent Number:         7110366
Patent Number:         7113074
Patent Number:         7117258
Patent Number:         7120209
Patent Number:         7123194
Patent Number:         7123658
Patent Number:         7123745
Patent Number:         7124034
Patent Number:         7134017
Patent Number:         7136371
Patent Number:         7136999
Patent Number:         7137126
Patent Number:         7139017
Patent Number:         7142578
Patent Number:         7149159
Patent Number:         7151562
Patent Number:         7151767
Patent Number:         7151916
Patent Number:         7154892
Patent Number:         7161952
Patent Number:         7164671
Patent Number:         7167454
Patent Number:         7167487
Patent Number:         7170355
Patent Number:         7170566
Patent Number:         7171169
Patent Number:         7171206
Patent Number:         7174135



                                                 REEL: 046532 FRAME: 0099
                                                            UNILOC 6473114 00000276
                                 Page 26 of 72
       Property Type             Number
Patent Number:         7177345
Patent Number:         7183149
Patent Number:         7184420
Patent Number:         7188165
Patent Number:         7190408
Patent Number:         7190979
Patent Number:         7193989
Patent Number:         7193991
Patent Number:         7194018
Patent Number:         7194734
Patent Number:         7197144
Patent Number:         7197598
Patent Number:         7206285
Patent Number:         7206555
Patent Number:         7212158
Patent Number:         7212159
Patent Number:         7212585
Patent Number:         7215635
Patent Number:         7215706
Patent Number:         7216351
Patent Number:         7220220
Patent Number:         7227579
Patent Number:         7230579
Patent Number:         7236548
Patent Number:         7240200
Patent Number:         7242719
Patent Number:         7245592
Patent Number:         7251251
Patent Number:         7265609
Patent Number:         7283832
Patent Number:         7286841
Patent Number:         7308266
Patent Number:         7308466
Patent Number:         7330013
Patent Number:         7337151
Patent Number:         7502335
Patent Number:         7535890
Patent Number:         7570015



                                                 REEL: 046532 FRAME: 0100
                                                            UNILOC 6473114 00000277
                                 Page 27 of 72
       Property Type             Number
Patent Number:         7573873
Patent Number:         7587207
Patent Number:         7639283
Patent Number:         7650115
Patent Number:         7653508
Patent Number:         7672255
Patent Number:         7681227
Patent Number:         7690556
Patent Number:         7721098
Patent Number:         7728882
Patent Number:         7734921
Patent Number:         7738778
Patent Number:         7739392
Patent Number:         7764637
Patent Number:         7769595
Patent Number:         7773550
Patent Number:         7783523
Patent Number:         7804079
Patent Number:         7804948
Patent Number:         7817606
Patent Number:         7847842
Patent Number:         7849344
Patent Number:         7853000
Patent Number:         7853500
Patent Number:         7881902
Patent Number:         7908662
Patent Number:         7934250
Patent Number:         7940704
Patent Number:         7944353
Patent Number:         7961663
Patent Number:         7969925
Patent Number:         7987362
Patent Number:         8001052
Patent Number:         8018877
Patent Number:         8117113
Patent Number:         8160566
Patent Number:         8160962
Patent Number:         8194632



                                                 REEL: 046532 FRAME: 0101
                                                            UNILOC 6473114 00000278
                                 Page 28 of 72
       Property Type             Number
Patent Number:         8199747
Patent Number:         8200581
Patent Number:         8213907
Patent Number:         8239852
Patent Number:         8243723
Patent Number:         8260628
Patent Number:         8266005
Patent Number:         8284929
Patent Number:         8316421
Patent Number:         8332302
Patent Number:         8369298
Patent Number:         8374968
Patent Number:         8406116
Patent Number:         8407609
Patent Number:         8423473
Patent Number:         8452960
Patent Number:         8484089
Patent Number:         8495359
Patent Number:         8515820
Patent Number:         8521874
Patent Number:         8539552
Patent Number:         8566960
Patent Number:         8571194
Patent Number:         8589780
Patent Number:         8594294
Patent Number:         8606856
Patent Number:         8613110
Patent Number:         8626838
Patent Number:         8649314
Patent Number:         8671060
Patent Number:         8693473
Patent Number:         8695068
Patent Number:         8700731
Patent Number:         8706636
Patent Number:         8712723
Patent Number:         8719284
Patent Number:         8724622
Patent Number:         8736462



                                                 REEL: 046532 FRAME: 0102
                                                            UNILOC 6473114 00000279
                                 Page 29 of 72
       Property Type             Number
Patent Number:         8750243
Patent Number:         8769296
Patent Number:         8774149
Patent Number:         8782540
Patent Number:         8812701
Patent Number:         8838976
Patent Number:         8855083
Patent Number:         8881273
Patent Number:         8881280
Patent Number:         8892642
Patent Number:         8903653
Patent Number:         8949954
Patent Number:         8972880
Patent Number:         8982855
Patent Number:         8995433
Patent Number:         9075958
Patent Number:         9082128
Patent Number:         9129097
Patent Number:         9141489
Patent Number:         9143496
Patent Number:         9172815
Patent Number:         9265024
Patent Number:         9271210
Patent Number:         9286466
Patent Number:         9294491
Patent Number:         9298893
Patent Number:         9311485
Patent Number:         9338152
Patent Number:         9412119
Patent Number:         9414199
Patent Number:         9444802
Patent Number:         9449151
Patent Number:         9558636
Patent Number:         9564952
Patent Number:         9571492
Patent Number:         9571981
Patent Number:         9578502
Patent Number:         9621490



                                                 REEL: 046532 FRAME: 0103
                                                            UNILOC 6473114 00000280
                                 Page 30 of 72
       Property Type              Number
Patent Number:         9633183
Application Number:    12784447
Application Number:    12792184
Application Number:    12792206
Application Number:    12792442
Application Number:    12818981
Application Number:    12819012
Application Number:    12819046
Application Number:    13235281
Application Number:    13239260
Application Number:    13657859
Application Number:    13692843
Application Number:    13707454
Application Number:    13734175
Application Number:    13742972
Application Number:    13942523
Application Number:    13944618
Application Number:    13944622
Application Number:    13961774
Application Number:    14050213
Application Number:    14176906
Application Number:    14176928
Application Number:    14196065
Application Number:    14479034
Application Number:    14524939
Application Number:    14794121
Application Number:    14825120
Application Number:    14983281
Application Number:    15048466
Application Number:    15268845
Application Number:    15415726
Application Number:    15416920
Application Number:    15417748
Application Number:    15424298
Application Number:    15454251
Application Number:    15483392


CORRESPONDENCE DATA

                                                           PATENT
                                                  REEL: 046532 FRAME: 0104
                                                             UNILOC 6473114 00000281
                                  Page 31 of 72
 Fax Number:
 Correspondence will be sent to the e-mail address first; if that is unsuccessful, it will be sent
 using a fax number, if provided; if that is unsuccessful, it will be sent via US Mail.
 Phone:                          9729059580
 Email:                          kris.pangan@unilocusa.com
 Correspondent Name:             UNILOC USA INC. LEGACY TOWN CENTER
 Address Line 1:                 7160 DALLAS PARKWAY
 Address Line 2:                 SUITE 380
 Address Line 4:                 PLANO, TEXAS 75024

NAME OF SUBMITTER:                     SEAN D. BURDICK
SIGNATURE:                             /Sean D. Burdick/
DATE SIGNED:                           07/12/2018
Total At achments: 39
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page1 .ti
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page2.ti
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page3.ti
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page4.ti
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page5.ti
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page6.ti
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page7.ti
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page8.ti
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page9.ti
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page10.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page11.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page12.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page13.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page14.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page15.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page16.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page17.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page18.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page19.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page20.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page21.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page22.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page23.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page24.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page25.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page26.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page27.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page28.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page29.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page30.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page31.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page32.
source= 0 Master Patent Assignmen    Execut     Version as   ed)#page33.

                                                                                PATENT
                                                                       REEL: 046532 FRAME: 0105
                                                                                  UNILOC 6473114 00000282
                                                Page 32 of 72
source=10 Master Patent Assignment (Execution Version   Ied)#page34.t
source=10 Master Patent Assignment (Execution Version   Ied)#page35.t
source=10 Master Patent Assignment (Execution Version   Ied)#page36.t
source=10 Master Patent Assignment (Execution Version   Ied)#page37.t
source=10 Master Patent Assignment (Execution Version   Ied)#page38.t
source=10 Master Patent Assignment (Execution Version   Ied)#page39.t




                                                                           PATENT
                                                                  REEL: 046532 FRAME: 0106
                                                                             UNILOC 6473114 00000283
                                              Page 33 of 72
                                                                           EXECUTION VERSION


                                    PATENT ASSIGNMENT

        TIES PATENT ASSIGNMENT ("Patent Assignment"! is made as of May 3, 2018 by
Uniloc Luxembourg S.A., a societe anonyme organized under the laws of the Grand Duchy of
Luxembourg, having its registered office at 14, rue Edward Steichen, L-2540 Luxembourg,
registered with the Register of Commerce and Companies (R.C.S. Luxembourg) under number B
159161 ("Assignor"), and Uniloc 2017 LLC, a Delaware limited liability company ("Assignee").
Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them
in the Purchase Agreement (as defined below).

       WHEREAS, Assignor and Assignee are party to that certain Asset Purchase Agreement,
dated as of March 28, 2018 (the "Purchase Agreement"), pursuant to which Assignee has agreed
to purchase, and Assignor has agreed to sell, convey, assign, transfer and deliver to Assignee, all
of Assignor's right, title and interest in, to and under the Seller Intellectual Property on the terms
and conditions set forth in the Purchase Agreement; and

        WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to execute and
deliver this Patent Assignment by which the Patents set forth in Exhibit A hereto (the "Transferred
Patents") are assigned and conveyed by Assignor to Assignee at the Closing.

       NOW, THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, upon the terms and subject to the conditions set forth in the
Purchase Agreement, it is hereby agreed that:

        1.     Patent Conveyance. Assignor does hereby irrevocable and unconditionally:

                (a)     sell, transfer, convey, assign and deliver to Assignee all of Assignor's right,
title and interest in, to and under, free and clear of all Encumbrances (other than Permitted
Encumbrances) and liabilities (other than Assumed Liabilities): (i) the Transferred Patents and the
inventions disclosed therein, including any patents issuing on any applications included in the
Transferred Patents and all reissues, reexaminations, extensions, continuations, continuations in
part, continuing prosecution applications, requests for continuing examinations and divisional of
any of the Transferred Patents and all foreign patents, foreign patent applications, and foreign
counterparts relating to any of the foregoing, including, without limitation, certificates of
invention, utility models and other governmental grants or issuances and any patents and patent
applications that claim priority from any of the foregoing; (ii) all causes of action (whether known
or unknown or whether currently pending, filed, or otherwise) and other enforcement rights under,
or on account of, the Transferred Patents, including, without limitation, all causes of action and
other enforcement rights for (A) damages, (B) injunctive relief and (C) any other remedies of any
kind for past, current and future infringement; and (iii) all rights to collect royalties or other
payments under or on account of the Transferred Patents, the same to be held by Assignee for
Assignee's own use and enjoyment, and for the use and enjoyment of Assignee's successors,
assigns and other legal representatives, as fully and entirely as the same would have been held and
enjoyed by Assignor if this Assignment had not been made, including all rights therein provided
by international conventions and treaties. This assignment includes assignment to Assignee of the
right to make application in its own behalf for protection of the Transferred Patents and any patents




                                                                            PATENT
                                                                   REEL: 046532 FRAME: 0107
                                                                              UNILOC 6473114 00000284
                                           Page 34 of 72
issued on the Transferred Patents, in the United States and countries foreign to the United States,
and to claim under the Patent Cooperation Treaty, the International Convention and/or other
international arrangement for any such application the date of any earlier application to gain
priority with respect to other applications.

                 (b)      agree, without charge to Assignee, to assist Assignee in perfecting
Assignee's right, title and interest throughout the world in all Transferred Patents assigned to
Assignee hereunder, include executing applications, assignments, declarations, affidavits, and any
other papers in connection therewith reasonably necessary to perfect such right, title and interest
in Assignee. In the event Assignee is unable for any reason, after reasonable effort, to secure
Assignor's signature on any document needed to perfect the transfer of ownership of the
Transferred Patents, Assignor hereby irrevocably designates and appoints Assignee and its duly
authorized officers and agents as Assignor's agent and attorney-in-fact, which appointment is
coupled with an interest, to act for and on Assignor's behalf to execute and file such documents,
with the same legal force and effect as if executed by Assignor. Assignor agree to provide such
assistance and cooperation as Assignee may reasonably request in connection with Assignee's
prosecution of any patent applications included in the Transferred Patents (including appeals in
connection therewith), including providing documents and materials in the possession or control
of Assignor and making the named inventors in any of the patent applications reasonably available
to Assignee upon reasonable prior notice if such inventors remain employed by Assignor or any
of its Affiliates at the time of Assignor's receipt of such written notice from Assignee.

         2.     Terms of the Purchase Agreement. This Patent Assignment is being delivered
pursuant to the Purchase Agreement, and is subject to the representations, warranties, conditions,
limitations, covenants and agreements set forth in the Purchase Agreement. Assignor and Assignee
acknowledge and agree that the representations, warranties, conditions, limitations, covenants and
agreements contained in the Purchase Agreement shall not be superseded hereby, but shall remain
in full force and effect to the full extent provided therein. The rights and remedies of Assignee,
Assignor or Parent under the Purchase Agreement shall not be deemed to be enlarged, modified,
or in any way altered by the terms of this Patent Assignment. In the event of any conflict between
the terms of the Purchase Agreement and the terms of this Patent Assignment, the terms of the
Purchase Agreement shall prevail.

        3.       Governing Law. This Patent Assignment and all disputes or controversies arising
out of or relating to this Assignment or the transactions contemplated hereby shall be governed by,
and construed in accordance with, the internal laws of the State of Delaware, without regard to the
laws of any other jurisdiction that might be applied because of the conflicts of laws principles of
the State of Delaware.

        4.      Counterparts; Facsimile or .pdf Signature. This Patent Assignment may be executed
in two or more counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of the parties and
delivered to the other party. This Patent Assignment may be executed by facsimile or .pdf signature
and a facsimile or .pdf signature shall constitute an original for all purposes.

               Remainder of page left intentionally blank; signature page follows.




                                                2
                                                                          PATENT
                                                                 REEL: 046532 FRAME: 0108
                                                                            UNILOC 6473114 00000285
                                         Page 35 of 72
        IN WITNESS WHEREOF, Assignor has caused this Patent Assignment to be executed as
of the date first above written.


                                        ASSIGNOR:




                                         ; v :l   „ (\ | i ^
                                        Name: (.dsug fcnmegoyen
                                        Title: Class A Manaser


                                        By:
                                        NboH". Ivorn Falda
                                        Title: Class B Manager




                                                                     PATENT
                                                            REEL: 046532 FRAME: 0109
                                                                       UNILOC 6473114 00000286
                                     Page 36 of 72
Assignee hereby accepts assignment of the Transferred Patents.


                                             ASSIGNEE:


                                             UNILOC 2017 LI



                                                  Name:         fONSTANTINE M. DAKOLIAS
                                                  Title:              PRESIDENT




                               [Signature Page to Patent Assignment]

                                                                                PATENT
                                                                       REEL: 046532 FRAME: 0110
                                                                                  UNILOC 6473114 00000287
                                          Page 37 of 72
                                   Exhibit A

                               Transferred Patents

             Palenl NuiiiIrt    ( niinin


12/634,324      8855083                          INTER-ACCESS NETWORK HANDOVER

12/634,394      8750243                              NETWORK MOBILITY
                                            SYSTEMS AND METHODS FOR IMPROVED
12/196,419      8982855                     MOBILITY AND QUALITY OF SERVICE IN A
                                                     WIRELESS NETWORK
14/479,034                                   INTER-ACCESS NETWORK HANDOVER
14/271,195      9271210                              NETWORK MOBILITY
                                            SYSTEM AND METHOD FOR PAUSING AND
09/589,794      6564229
                                              RESUMING MOVE/COPY OPERATIONS
                                                 SYSTEMS AND METHODS FOR
09/507,526      7216351                         SYNCHRONIZING MULTI-MODAL
                                                       INTERACTIONS
                                            METHOD AND APPARATUS FOR SOFTWARE
08/365,269      6110228
                                               MAINTENANCE AT REMOTE NODES
                                            METHOD AND SYSTEM FOR PREVENTION OF
09/594,004      7024696                    PIRACY OF A GIVEN SOFTWARE APPLICATION
                                               VIA A COMMUNICATIONS NETWORK
                                            SOFTWARE PIRACY PREVENTION THROUGH
13/451,477      8613110                    REMOTE ENFORCEMENT OF AN ACTIVATION
                                                          THRESHOLD
                                             ACTIVATION CODE SYSTEM AND METHOD
14/070,207      9298893
                                               FOR PREVENTING SOFTWARE PIRACY
                                               METHODS, SYSTEMS AND COMPUTER
                                           PROGRAM PRODUCTS FOR MANAGEMENT OF
09/211,529      6324578
                                           CONFIGURABLE APPLICATION PROGRAMS ON
                                                          A NETWORK
                                               METHODS, SYSTEMS AND COMPUTER
                                             PROGRAM PRODUCTS FOR CENTRALIZED
09/211,528      6510466
                                           MANAGEMENT OF APPLICATION PROGRAMS
                                                        ON A NETWORK
                                               METHODS, SYSTEMS AND COMPUTER
09/829,854      6728766                       PROGRAM PRODUCTS FOR LICENSE USE
                                                  MANAGEMENT ON A NETWORK
                                               METHODS, SYSTEMS AND COMPUTER
                                           PROGRAM PRODUCTS FOR DISTRIBUTION OF
09/870,608      7069293
                                              APPLICATION PROGRAMS TO A TARGET
                                                    STATION ON A NETWORK
                                               BUOY ICON NOTIFICATION OF OBJECT
08/586,149      6489974                           INTERFACE ACCESSIBILITY IN
                                            MULTITASKING COMPUTER ENVIRONMENT
                                              SYSTEM AND METHOD FOR PREVENTING
09/792,045      6857067                      UNAUTHORIZED ACCESS TO ELECTRONIC
                                                             DATA



                                   Exhibit A-l
                                                                 PATENT
                                                        REEL: 046532 FRAME: 0111
                                                                   UNILOC 6473114 00000288
                                 Page 38 of 72
Vpplicalioii    Patent Niimher   C'minln
 Nil in he i'
                                                  METHOD AND APPARATUS TO
                                              AUTHENTICATE A USER'S SYSTEM TO
09/590,859         7197144
                                           PREVENT UNAUTHORIZED USE OF SOFTWARE
                                               PRODUCTS DISTRIBUTED TO USERS
11/644455          7653508                   HUMAN ACTIVITY MONITORING DEVICE
11/698633          7690556                  STEP COUNTER ACCOUNTING FOR INCLINE
12/694135          7881902                   HUMAN ACTIVITY MONITORING DEVICE
13/018321          8712723                   HUMAN ACTIVITY MONITORING DEVICE



                                              METHOD AND SYSTEM FOR WIRELESSLY
                                           AUTODIALING A TELEPHONE NUMBER FROM
09/727727          7092671
                                                A RECORD STORED ON A PERSONAL
                                                      INFORMATION DEVICE
                                             APPARATUS AND METHOD FOR CHARGING
10/712451          7330013
                                                  AND DISCHARGING A BATTERY
                                                REMOTE COMPUTER DISPLAY USING
08/430943          6580422                      GRAPHICS PRIMITIVES SENT OVER A
                                                         WIRELESS LINK
                                              BATTERY CHARGING AND DISCHARGING
10/011140          6661203                 SYSTEM OPTIMIZED FOR HIGH TEMPERATURE
                                                         ENVIRONMENTS
                                                    METHOD, APPARATUS AND
09/181431          6161134                 COMMUNICATIONS SYSTEM FOR COMPANION
                                            INFORMATION AND NETWORK APPLIANCES
                                           SYSTEM AND METHOD FOR PROVIDING USER
09/451388          6446127                     MOBILITY SERVICES ON A TELEPHONY
                                                           NETWORK
                                            SYSTEM AND METHOD USING A PALM SIZED
09/237609          6216158
                                           COMPUTER TO CONTROL NETWORK DEVICES
                                           PORTABLE DEVICE CONTROL CONSOLE WITH
09/558413          6622018
                                                    WIRELESS CONNECTION
                                                 METHOD AND APPARATUS FOR
                                              MEASUREMENT-BASED CONFORMANCE
09/246606          6363053
                                           TESTING OF SERVICE LEVEL AGREEMENTS IN
                                                          NETWORKS
                                           SYSTEM AND METHOD FOR NETWORK BASED
10/671375          8539552                   POLICY ENFORCEMENT OF INTELLIGENT-
                                                       CLIENT FEATURES
09/303832          6731642
                                              INTERNET TELEPHONY USING NETWORK
10/834418          7573873
                                                     ADDRESS TRANSLATION
                                               SYSTEM AND METHOD FOR PROVIDING
                                             SERVICE PROVIDER CONFIGURATIONS FOR
09/728833          6856616
                                           TELEPHONES USING A CENTRAL SERVER IN A
                                               DATA NETWORK TELEPHONY SYSTEM
                                            SYSTEM AND METHOD FOR GUARANTEEING
                                               SOFTWARE INTEGRITY VIA COMBINED
10/259542          7240200
                                                   HARDWARE AND SOFTWARE
                                                       AUTHENTICATION


                                   Exhibit A-2
                                                               PATENT
                                                      REEL: 046532 FRAME: 0112
                                                                 UNILOC 6473114 00000289
                                  Page 39 of 72
Vpplicalioii    Patent Niimher   ConnIn                       litle
 Nil in he i'
                                           SYSTEM AND METHOD FOR GUARANTEEING
                                             SOFTWARE INTEGRITY VIA COMBINED
11/764748          7734921        US
                                                 HARDWARE AND SOFTWARE
                                                     AUTHENTICATION
                                           SYSTEM AND METHOD FOR GUARANTEEING
                                             SOFTWARE INTEGRITY VIA COMBINED
12/134134          7721098        US
                                                 HARDWARE AND SOFTWARE
                                                     AUTHENTICATION
                                             HTTP CACHING PROXY TO FILTER AND
08/927660          6886013        us         CONTROL DISPLAY OF DATA IN A WEB
                                                        BROWSER
                                                METHOD AND APPARATUS FOR
09/098373          6496693        us         TRANSMITTING DATA TO A PAGER IN A
                                                 COMMUNICATIONS SYSTEM
                                           SEARCHING AND CONDITIONALLY SERVING
09/080022          6212522        us
                                            BOOKMARK SETS BASED ON KEYWORDS
                                             SEARCHABLE BOOKMARK SETS AS AN
09/116862          6247021        us
                                               INTERNET ADVERTISING MEDIUM
                                          SEARCHING AND SERVING BOOKMARK SETS
09/116861          6314423        us
                                           BASED ON CLIENT SPECIFIC INFORMATION
                                          INTERNET ADVERTISING VIA BOOKMARK SET
09/116860          6324566        us
                                            BASED ON CLIENT SPECIFIC INFORMATION
                                           SUBSCRIPTION AND INTERNET ADVERTISING
09/116859          6223178        us        VIA SEARCHED AND UPDATED BOOKMARK
                                                            SETS
                                          PROVIDING INTERNET TRAVEL SERVICES VIA
09/116858          6256639        us
                                                       BOOKMARK SET
                                          DISTRIBUTING MECHANISM FOR FILTERING,
09/113678          6128655        us       FORMATTING AND REUSE OF WEB BASED
                                                        CONTENT
                                           RESOURCE GROUP QUORUM SCHEME FOR
09/113674          6314526        us      HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                               CLUSTER SYSTEM MANAGEMENT
                                                 METHOD AND SYSTEM FOR CALLER
09/627030          6542591        us
                                                 IDENTIFICATION CALLBACK LISTS
                                             ENHANCING/LIMITING USE OF MOBILE
10/047005          6961561        us
                                                   ELECTRONIC DEVICES

11/684047          7570015        us      CONDITIONAL BATTERY CHARGING SYSTEM

                                              MESSAGE SENDER CONTROLLABLE
11/664078          8160566        us
                                                    MESSAGING SYSTEM
                                            PROCESSING GEOGRAPHICAL DATA IN A
13/277405          8589780        us
                                                        DOCUMENT
14/241702          9265024        us      DETERMINING LOCATION OF MOBILE DEVICE
                                          SYSTEM AND METHOD FOR DETECTING AND
12/130471          7944353        us
                                             BROADCASTING A CRITICAL EVENT




                                   Exhibit A-3
                                                                 PATENT
                                                        REEL: 046532 FRAME: 0113
                                                                   UNILOC 6473114 00000290
                                 Page 40 of 72
  Vpplicalioii    Patent Niimher   C'litinln                    lillc
   Niimhci'
                                               SYSTEM AND METHOD FOR COMMUNICATING
  09/510182          6813630         US          INFORMATION BETWEEN A CLIENT AND A
                                                                HOST
                                                METHOD, SYSTEM AND PROGRAM PRODUCT
  10/322954          8719284         US
                                                FOR FILTERING AN ENTRY OF DATA ITEMS
                                                  METHOD FOR IMPROVING ACCURACY IN
  11/780715          7849344         us         PROVIDING INFORMATION PERTAINING TO
                                                       BATTERY POWER CAPACITY
                                                  INTEGRATED METHOD AND SYSTEM FOR
  08/979713          6141754         us         CONTROLLING INFORMATION ACCESS AND
                                                            DISTRIBUTION
                                                 PATENT ACCESS CONTROL SYSTEM FOR A
  09/398374          6446069         us
                                                        MULTIMEDIA DATASTORE
                                               PACKET NETWORK TELEPHONE INTERFACE
  09/052722          6711160         us
                                                         SYSTEM FOR POTS
                                                A METHOD FOR CONTROLLING A MOBILE
   2579916           2579916         CA
                                                              PHONE
                                               SYSTEM AND METHOD FOR GUARANTEEING
  03821273.0      ZL03821273.0       CN
                                                       SOFTWARE INTEGRITY
                                                  CACHING PROXY THAT FILTERS AND
  98118480.4      ZL98118480.4       CN         CONTROLS THE DATA DISPLAYED IN THE
                                                             BROWSER
                                                 ENHANCING/LIMITING USE OF MOBILE
  02819369.5      ZL02819369.5       CN
                                                       ELECTRONIC DEVICES
                 ZL200410012092.
200410012092.1                       CN        MOBILE PHONE AND ITS CONTROL METHOD
                        1
                 ZL201010526403.                 METHOD AND SYSTEM FOR PROCESSING
201010526403.1                       CN
                        1                        GEOGRAPHICAL POSITION DATA IN FILE
                 ZL201110270296.                 METHOD AND DEVICE FOR DETERMINING
201110270296.5                       CN
                        5                           POSITION OF MOBILE EQUIPMENT
                                               INFORMATION CONTENT FOR TRANSMISSION
  00122515.4      ZL00122515.4       CN            BETWEEN CUSTOMER END AND HOST
                                                              MACHINE
                 ZL200310114332.               METHOD AND SYSTEM FOR FILTERING DATA
200310114332.4                       CN
                        4                                        ITEM
                                                SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9       60330976.3        DE
                                                         SOFTWARE INTEGRITY
                                                 A METHOD FOR CONTROLLING A MOBILE
  05797162.4     602005037637.2      DE
                                                                PHONE
                                                SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9         1547305          PR
                                                         SOFTWARE INTEGRITY
                                               SYSTEM AND METHOD FOR GUARANTEEING
  03798246.9         1547305         GB
                                                        SOFTWARE INTEGRITY
                                                 HTTP CACHING PROXY TO FILTER AND
  9816410.6          2329310         GB          CONTROL DISPLAY OF DATA IN A WEB
                                                             BROWSER
  9909081.3          2338577         GB          TRANSMITTING DATA TO E.G. A PAGER



                                      Exhibit A-4
                                                                   PATENT
                                                          REEL: 046532 FRAME: 0114
                                                                     UNILOC 6473114 00000291
                                    Page 41 of 72
   Vpplicalioii   Patent Niimher   C'litinln                    lillc
    Niimhci'
                                                 A METHOD FOR CONTROLLING A MOBILE
  05797162.4         1800500         GB
                                                                PHONE
                                                METHOD FOR LIMITING THE USE OF MOBILE
                     162437           IE
                                                         ELECTRONIC EQUIPMENT
                                                       A SYSTEM AND METHOD FOR
552/DELNP/2005       259481           IN
                                                   GUARANTEEING MESSAGE INTEGRITY
                                                 A METHOD FOR CONTROLLING A MOBILE
1788/CHENP/2007      253286           IN
                                                                PHONE
                                                SYSTEM AND METHOD FOR GUARANTEEING
                                                   SOFTWARE INTEGRITY VIA COMBINED
  2004-539185        4793843          JP
                                                       HARDWARE AND SOFTWARE
                                                            AUTHENTICATION
                                                  HTTP CACHING PROXY TO FILTER AND
   10-238680         2994351          JP           CONTROL DISPLAY OF DATA IN A WEB
                                                               BROWSER
                                                  ENHANCING/ LIMITING USE OF MOBILE
  2003-563257        4225914          JP
                                                          ELECTRONIC DEVICES
                                                    MESSAGE SENDER CONTROLLABLE
  2007-532881        5220413          JP
                                                           MESSAGING SYSTEM
  2014-523175        5706585          JP       DETERMINING LOCATION OF MOBILE DEVICE
                                               SYSTEM AND METHOD FOR COMMUNICATING
  2000-225340        4267186          JP       INFORMATION CONTENT BETWEEN A CLIENT
                                                              AND A HOST
                                                PACKET NETWORK TELEPHONE INTERFACE
   11-064012         3202003          JP
                                                            SYSTEM FOR POTS
                                                SYSTEM AND METHOD FOR GUARANTEEING
                                                   SOFTWARE INTEGRITY VIA COMBINED
 2005-7003128        0702499         KR
                                                       HARDWARE AND SOFTWARE
                                                            AUTHENTICATION
                                                A RESOURCE GROUP QUORUM SCHEME FOR
 1999-0022327        0326982         KR        HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                                     CLUSTER SYSTEM MANAGEMENT
                                                  ENHANCING/ LIMITING USE OF MOBILE
 2004-7010406        0570140         KR
                                                          ELECTRONIC DEVICES
                                                SYSTEM AND METHOD FOR GUARANTEEING
                                                   SOFTWARE INTEGRITY VIA COMBINED
  200500935-2        109890           SG
                                                       HARDWARE AND SOFTWARE
                                                            AUTHENTICATION
                                               SYSTEM AND METHOD FOR COMMUNICATING
  200004103-8        101939           SG       INFORMATION CONTENT BETWEEN A CLIENT
                                                              AND A HOST
                                                SYSTEM AND METHOD FOR GUARANTEEING
                                                   SOFTWARE INTEGRITY VIA COMBINED
   92121018          1225195         TW
                                                       HARDWARE AND SOFTWARE
                                                            AUTHENTICATION
                                                  ENHANCING/ LIMITING USE OF MOBILE
   92100604          1222307         TW
                                                          ELECTRONIC DEVICES
                                                    MESSAGE SENDER CONTROLLABLE
   94132845          1392395         TW
                                                           MESSAGING SYSTEM
                                               SYSTEM AND METHOD FOR COMMUNICATING
   89107051         NI-154225        TW        INFORMATION CONTENT BETWEEN A CLIENT
                                                              AND A HOST



                                      Exhibit A-5
                                                                   PATENT
                                                          REEL: 046532 FRAME: 0115
                                                                     UNILOC 6473114 00000292
                                    Page 42 of 72
   Vpplicalioii    Patent Niimher   Ciiiinln                    lillc
    Niimhci'
    822814          GB 2466225        GB          INTER-ACCESS NETWORK HANDOVER
   08 228 15.7        2466226         GB                NETWORK MOBILITY
   05 192 57.0        2430581         GB               ACCESS ROUTER SELECTION
                                                  A METHOD OF CONFIRMING DATAGRAM
     518106           2430111         GB
                                                RECEPTION IN UNIDIRECTIONAL NETWORKS
                                               METHOD OF PROVIDING ACCESS TO PACKET-
    518107.8          2429876         GB         SWITCHED SERVICES IN HETEROGENEOUS
                                                        NETWORK ENVIRONMENT
    716529.3          2452699         GB            MOBILITY AND QUALITY OF SERVICE
                                                   A METHOD OF ESTIMATING THE CELL
    421397.1          2418568         GB           LOCATION OF A MOBILE TERMINAL IN
                                               HETEROGENEOUS NETWORK ENVIRONMENT
                                                  SYSTEM AND METHOD FOR INITIATING A
  2004308435        2004308435        AU
                                                           CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
    2550994                           CA
                                                           CONFERENCE CALL
                                                   CONTENT, TRAFFIC AND ADVERTISING
    2734781           2734781         CA
                                                      ENGINE, SYSTEM AND METHOD
                                                  SYSTEM AND METHOD FOR INITIATING A
200480041712.20      101088273        CN
                                                           CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
418 l/DELNP/2006                      IN
                                                           CONFERENCE CALL
                                                   CONTENT, TRAFFIC AND ADVERTISING
1189/KOLNP/2011                       IN
                                                      ENGINE, SYSTEM AND METHOD
                                                  SYSTEM AND METHOD FOR INITIATING A
  2006-547341         5101108          JP
                                                           CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
   2012-56519         5531044          JP
                                                           CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
   11/019,655         7804948         US
                                                           CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
   12/723,750         7853000         US
                                                           CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
   12/907,550         8571194         us
                                                           CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
   13/357,132         8594294         us
                                                           CONFERENCE CALL
                                                  SYSTEM AND METHOD FOR INITIATING A
   14/052,166         9172815         us
                                                           CONFERENCE CALL
                                                   CONTENT, TRAFFIC AND ADVERTISING
   12/545,129         8782540         us
                                                      ENGINE, SYSTEM AND METHOD
                                                 SYSTEM AND METHOD FOR AGGREGATING
   12/545,125         8700731         us            AND PROVIDING AUDIO AND VISUAL
                                               PRESENTATIONS VIA A COMPUTER NETWORK
                                                SYSTEM AND METHOD FOR PROVIDING AND
                                                 TRACKING THE PROVISION OF AUDIO AND
   12/545,131         8407609         us
                                                 VISUAL PRESENTATIONS VIA A COMPUTER
                                                               NETWORK
                                                   CONTENT, TRAFFIC AND ADVERTISING
   14/299,221         9412119         us
                                                      ENGINE, SYSTEM AND METHOD




                                      Exhibit A-6
                                                                   PATENT
                                                          REEL: 046532 FRAME: 0116
                                                                     UNILOC 6473114 00000293
                                     Page 43 of 72
Vpplicalioii   Patent Niimher   C'litinln                    lillc
 Niimhci'
                                             SYSTEM AND METHOD FOR AGGREGATING
15/454,251                        US            AND PROVIDING AUDIO AND VISUAL
                                            PRESENTATIONS VIA A COMPUTER NETWORK
                                              SYSTEM AND METHOD FOR INITIATING A
93140135          1419543         TW
                                                        CONFERENCE CALL
10/346,989        7337151         US               AUTOMATED PRICING SYSTEM
                                              AUTOMATED PRICING AND/OR "GREEN"
12/011,270        7769595         US
                                                 INDICATING METHOD AND SYSTEM
12/004,187        7783523         US               AUTOMATED PRICING SYSTEM
                                              AUTOMATED PRICING AND/OR "GREEN"
12/802,848        8260628         US
                                                 INDICATING METHOD AND SYSTEM
12/803,404        8266005         US               AUTOMATED PRICING SYSTEM
13/587,124        8515820          us             AUTOMATED PRICING SYSTEM
13/942,523                        us               AUTOMATED PRICING SYSTEM
                                                EXERCISE MONITORING SYSTEM AND
09/436515         6736759         us
                                                            METHODS
                                                EXERCISE MONITORING SYSTEM AND
10/847208         7220220         us
                                                            METHODS
                                                  APPARATUS AND METHODS FOR
10/036,298        7092953         us           INTELLECTUAL PROPERTY DATABASE
                                                           NAVIGATION
                                              INTEGRATED MEDIA MANAGEMENT AND
10/035,347        7099849         us
                                                 RIGHTS DISTRIBUTION APPARATUS
                                              SYSTEM AND METHOD FOR INSTANT VOIP
10/740,030        7535890         us
                                                           MESSAGING
                                              SYSTEM AND METHOD FOR INSTANT VOIP
12/398,076        8199747         us
                                                           MESSAGING
                                              SYSTEM AND METHOD FOR INSTANT VOIP
12/398,063        8243723         us
                                                           MESSAGING
                                              SYSTEM AND METHOD FOR INSTANT VOIP
13/546,673        8724622         us
                                                           MESSAGING
                                              SYSTEM AND METHOD FOR INSTANT VOIP
14/224,125        8995433         us
                                                           MESSAGING
                                              SYSTEM AND METHOD FOR INSTANT VOIP
14/633,057        9621490         us
                                                           MESSAGING
                                            FIELD EMISSION DEVICE WITH LOW DRIVING
08/951,177        5939833         us
                                                            VOLTAGE
                                              APPARATUS FOR PERFORMING MODULAR
08/984,505        5954788         us
                                                         MULTIPLICATION
                                               LINE DRIVER WITH ADAPTIVE OUTPUT
09/027,598        5973490         us
                                                           IMPEDANCE
                                               VOICE CODING APPARATUS AT A CODE
08/969,729        5991288         us
                                             DIVISION MULTIPLE ACCESS BASE STATION
                                               SCALABLE TRANSMISSION METHOD OF
08/959,084        6025877         us        VISUAL OBJECTS SEGMENTED BY CONTENT-
                                                              BASE
                                              STRUCTURE OF PORTABLE MULTIMEDIA
08/987,832        6035349         us           DATA INPUT/OUTPUT PROCESSOR AND
                                                 METHOD FOR DRIVING THE SAME




                                   Exhibit A-7
                                                                PATENT
                                                       REEL: 046532 FRAME: 0117
                                                                  UNILOC 6473114 00000294
                                 Page 44 of 72
Vpplicalioii   Patent Niimher   C'litinln                    lillc
 Niimhci'
                                            METHOD FOR PREPARING SAFE ELECTRONIC
09/006,904        6039248         US         NOTARIZED DOCUMENTS IN ELECTRONIC
                                                         COMMERCE
                                             DUAL RECEIVE, DUAL TRANSMIT FAULT
08/990,047        6041036         US        TOLERANT NETWORK ARRANGEMENT AND
                                                 PACKET HANDLING METHOD
09/135,576        6057736          us             GAIN CONTROLLED AMPLIFIER
                                              GAIN CONTROL CIRCUIT FOR LOW-NOISE
09/146,529        6064265         us
                                                           AMPLIFIER
09/227,107        6068588          us               COUNTERBALANCED PUMP
                                             METHOD FOR CONTROLLING HAND OFF OF
                                               MOBILE TERMINAL IN CODE DIVISION
09/063,666        6085091         us
                                            MULTIPLE ACCESS MOBILE COMMUNICATION
                                                            SYSTEM
                                            FABRICATION METHOD OF LATERAL DOUBLE
09/135,645        6087232         us
                                                   DIFFUSED MOS TRANSISTORS
09/275,363        6104354         us                  RADIO APPARATUS
                                                VOICE-CONTROLLED MOTORIZED
09/074,617        6108592         us
                                            WHEELCHAIR WITH SENSORS AND DISPLAYS
                                                CURRENT MEMORY AND CIRCUIT
09/062,947        6111438         us         ARRANGEMENT COMPRISING CURRENT
                                                         MEMORIES
                                               SYSTEM AND METHOD FOR BROAD
08/968,403        6118890         us
                                            CLASSIFICATION OF BIOMETRIC PATTERNS
                                            VOICE CODING METHOD AT A CODE DIVISION
08/987,551        6128289         us
                                                 MULTIPLE ACCESS BASE STATION
                                               METHOD FOR TRACING CENTRALIZED
09/141,244        6128492         us          PROCESS POSITION OF MOBILE STATION
                                                        USING RADIO LAN
                                                IMAGE SEGMENTATION AND OBJECT
09/018,984        6130964         us         TRACKING METHOD AND CORRESPONDING
                                                            SYSTEM
09/162,791        6133765          us             SWITCHED-CURRENT MEMORY
                                             NONVOLATILE FERROELECTRIC MEMORY
09/429,752        6147896         us
                                                USING SELECTIVE REFERENCE CELL
                                              ADMINISTRATION AND UTILIZATION OF
08/989,875        6151676         us          SECRET FRESH RANDOM NUMBERS IN A
                                                   NETWORKED ENVIRONMENT
                                              DEVICE INCLUDING A PRINTED CIRCUIT
                                                 BOARD WHICH IS CONTACTED BY
09/444,898        6166337         us        DEPRESSING A KEY LOCATED AT A HOUSING
                                             WALL WHICH MAKES AN ANGLE WITH THE
                                                    PRINTED CIRCUIT BOARD
                                             UNIVERSAL WIRELESS COMMUNICATION
                                              SYSTEM, A TRANSMISSION PROTOCOL, A
09/031,374        6167237         us
                                            WIRELESS COMMUNICATION STATION, AND A
                                                      RADIO BASE STATION




                                   Exhibit A-8
                                                                PATENT
                                                       REEL: 046532 FRAME: 0118
                                                                  UNILOC 6473114 00000295
                                 Page 45 of 72
Vpplicalioii   Patent Niimher   ((HI 11 111                    litle
 Niimhci'
                                               SYSTEM AND METHOD FOR BUILDING AND
09/050,679        6182220          US           EXCHANGING ENCRYPTED PASSWORDS
                                                   BETWEEN A CLIENT AND SERVER
                                                 SYSTEM AND METHOD FOR MATCHING
09/030,435        6185318          US         (FINGERPRINT) IMAGES USING AN ALIGNED
                                                   STRING-BASED REPRESENTATION
                                                  SELF CALIBRATING LINEAR POSITION
09/334,504        6190319          us
                                                               SENSOR
                                                   METHOD AND ARRANGEMENT FOR
09/107,528        6195392          us         GENERATING PROGRAM CLOCK REFERENCE
                                                  VALUES (PCRS) IN MPEG BITSTREAMS
09/300,804        6201844          us              TRANSCODING OF A DATA STREAM
09/238,537        6215403          us               WIRELESS MONITORING SYSTEM
09/145,331        6219724          us            DIRECT MEMORY ACCESS CONTROLLER
                                               FITTING DEVICE FOR SEPARATE ELEMENTS
09/244,209        6229994          us         OF A MOBILE TELEPHONE HANDSET AND THE
                                                       HANDSET THUS OBTAINED
09/024,632        6239772          us                  VIDEO MOIRE REDUCTION
                                                IMAGE DISPLAY DEVICE HAVING A DRIVE
                                                     CIRCUIT FOR DIFFERENTIALLY
09/050,595        6239773          us
                                                   CONTROLLING THE LUMINOSITY OF
                                                       WINDOWS IN THE DISPLAY
                                                TELEPHONY DEVICE COMPRISING A BASE
                                              STATION AND AT LEAST A SUBSCRIBER UNIT
09/047,684        6240300          us
                                               AND METHOD FOR CONNECTING TO SUCH A
                                                         TELEPHONY DEVICE
                                               VIDEO FORMAT ADAPTIVE BEAM SIZE FOR
08/976,710        6246447          us
                                                      VIDEO MOIRE REDUCTION
                                              HARDWARE-EFFICIENT DEMODULATOR FOR
09/435,039        6249251          us
                                              CDMA ADAPTIVE ANTENNA ARRAY SYSTEMS
09/102,949        6253201          us         SCALABLE SOLUTION FOR IMAGE RETRIEVAL
                                                 CODE COMPACTION BY EVOLUTIONARY
09/217,408        6260031          us
                                                           ALGORITHM
                                               MIXING A GRAPHICS SIGNAL AND A VIDEO
08/977,951        6271826          us
                                                              SIGNAL
                                               INTEGRATED DYNAMIC-VISUAL PARALLEL
09/131,334        6275956          us            DEBUGGING APPARATUS AND METHOD
                                                             THEREOF
                                              METHODS AND APPARATUS FOR EMBEDDING
09/206,031        6281903          us
                                                 2D IMAGE CONTENT INTO 3D MODELS
                                                PROGRESS NOTES MODEL IN A CLINICAL
09/031,198        6289316          us
                                                       INFORMATION SYSTEM
09/432,896        6290640          us             UNCOUPLED ROTARY LINEAR PUMP
                                                 DUAL ALDC DECOMPRESSORS INSIDE
09/549,803        6300885          us
                                                           PRINTER ASIC
                                              METHOD FOR REDUCING THE FREQUENCY OF
09/031,696        6301641          us
                                                    CACHE MISSES IN A COMPUTER




                                    Exhibit A-9
                                                                  PATENT
                                                         REEL: 046532 FRAME: 0119
                                                                    UNILOC 6473114 00000296
                                 Page 46 of 72
             Patent Nilmher   C'minln

                                        PROGRAMMABLE PROCESSOR CIRCUIT WITH
09/264,912      6308191                     A RECONFIGURABLE MEMORY FOR
                                               REALIZING A DIGITAL FILTER
                                         DETERMINING AN ALIGNMENT ESTIMATION
09/030,363      6314197
                                           BETWEEN TWO (FINGERPRINT) IMAGES
                                           METHOD FOR FABRICATING A HYBRID
09/393,279      6316281                  OPTICAL INTEGRATED CIRCUIT EMPLOYING
                                                  SOI OPTICAL WAVEGUIDE
09/369,540      6323824                      DIELECTRIC RESONATOR ANTENNA
                                            INTERACTIVE REPRESENTATION AND
09/079,662      6326965                  RETRIEVAL OF MULTI-DIMENSIONAL DATA
                                                   USING VIEW ELEMENTS
                                          MELODIC ALERTS FOR COMMUNICATIONS
09/216,261      6337972
                                                          DEVICE
                                        CAMERA MOTION PARAMETERS ESTIMATION
09/478,474      6349114
                                                          METHOD
                                        METHOD AND ARRANGEMENT FOR CREATING
09/216,266      6349154
                                             A HIGH-RESOLUTION STILL PICTURE
                                         METHOD OF SWITCHING OF CODED VIDEO
09/244,841      6351564
                                         SEQUENCES AND CORRESPONDING DEVICE
                                        DIVERSION AGENT USES CINEMATOGRAPHIC
08/994,827      6356288
                                               TECHNIQUES TO MASK LATENCY
                                         SUBJECTIVE NOISE MEASUREMENT ACTIVE
09/519,548      6359658
                                                       VIDEO SIGNAL
                                           MULTIMEDIA COMPUTER SYSTEM WITH
                                          STORY SEGMENTATION CAPABILITY AND
09/006,657      6363380
                                        OPERATING PROGRAM THEREFOR INCLUDING
                                             FINITE AUTOMATION VIDEO PARSER
                                            SPEECH DRIVEN LIP SYNTHESIS USING
09/384,763      6366885
                                          VISEME BASED HIDDEN MARKOV MODELS
                                         KEYFACT-BASED TEXT RETRIEVAL SYSTEM,
09/475,743      6366908                 KEYFACT-BASED TEXT INDEX METHOD, AND
                                                    RETRIEVAL METHOD
                                           JOINING DEVICE FOR FIRMLY JOINING
09/198,928      6382867
                                            PLASTIC JOINING PARTS TOGETHER
                                          GENERATING REGRESSION TREES WITH
09/276,870      6385607
                                               OBLIQUE HYPERPLANES
                                         METHOD OF SWITCHING OF CODED VIDEO
09/241,016      6396875
                                         SEQUENCES AND CORRESPONDING DEVICE
                                           LOW OFFSET AUTOMATIC FREQUENCY
09/454,389      6400932                  TUNING CIRCUITS FOR CONTINUOUS-TIME
                                                        FILTER
                                           SEMICONDUCTOR POWER INTEGRATED
09/865,004      6404011
                                                       CIRCUIT
09/333,633      6405301                       PARALLEL DATA PROCESSING
                                          QUANTIZATION METHOD FOR BIT RATE
09/773,160      6407681
                                             TRANSCODING APPLICATIONS



                                Exhibit A-10
                                                            PATENT
                                                   REEL: 046532 FRAME: 0120
                                                              UNILOC 6473114 00000297
                               Page 47 of 72
Vpplicalion     Patent Niimlier   Cminln                    litle
 Nil in he i'
                                            FERROELECTRIC MEMORY DEVICE HAVING
09/966,112         6411542         US        FERROELECTRIC MEMORY TRANSISTORS
                                              CONNECTED TO SEPARATE WELL LINES
                                              SYSTEM AND METHOD FOR READING A
09/499,920         6431447         US
                                              BARCODE USING LASER DIODE ARRAY
09/579,313         6432135         us               TORSION HEART VALVE
09/569,916         6436027                      HYDRODYNAMIC BLOOD BEARING
                                            DC / DC CONVERTER INCLUDING CONTROL
                                               MEANS FOR CONTROLLING MULTIPLE
09/899,441         6437545
                                              OUTPUTS USING SEPARATE SWITCHING
                                                    CYCLES FOR EACH OUTPUT
                                            METHOD AND SYSTEM FOR PERSONALIZED
09/549,689         6439457
                                               MESSAGE STORAGE AND RETRIEVAL
                                             ELECTRONIC DEVICE WITH A VARIABLE
10/012,015         6469910
                                                          KEYBOARD
                                           HISTOGRAM METHOD FOR CHARACTERIZING
09/116,769         6473095
                                                        VIDEO CONTENT
                                             METHOD AND SYSTEM FOR INDICATING
09/550,607         6473114                          CHANGE OF SPEAKER IN A
                                                 VIDEOCONFERENCE APPLICATION
09/757,786         6477211                      TRANSCODING OF A DATA STREAM
                                                WIRELESS LOCAL AREA NETWORK
09/198,045         6480480                  COMPRISING A CONTROLLER AND AT LEAST
                                             ONE CANDIDATE-CONTROLLER TERMINAL
                                               EFFICIENT CONCURRENCY CONTROL
09/409,814         6480849                   METHOD FOR HIGH DIMENSIONAL INDEX
                                                          STRUCTURES
09/855,581         6483456                               GPS RECEIVER
                                              CONCURRENCY CONTROL METHOD FOR
09/497,345         6484172                    HIGH-DIMENSIONAL INDEX STRUCTURE
                                                    USING LATCH AND LOCK
                                                COMMUNICATION BUS SYSTEM AND
09/884,222         6498541                 APPARATUS AND DEVICE FOR USE IN SUCH A
                                                            SYSTEM
                                             DRIFT-FREE TRANSCODER AND RELATED
09/615,880         6498814
                                                            METHOD
09/459,255         6501744                 SLOTTED MODE IN WIRELESS CDMA SYSTEMS
                                              REGION-BASED IMAGE ARCHIVING AND
09/232,896         6502105
                                                      RETRIEVING SYSTEM
                                            STATIC IMAGE GENERATION METHOD AND
09/366,695         6526183
                                                             DEVICE
09/920,040         6528741                      TEXT ENTRY ON PORTABLE DEVICE
                                              METHOD AND DEVICE FOR PREVENTING
09/104,900         6529600                 PIRACY OF VIDEO MATERIAL FROM THEATER
                                                            SCREENS
                                                 METHOD FOR MANAGING GROUP
09/499,915         6529882                    MEMBERSHIP IN INTERNET MULTICAST
                                                         APPLICATIONS



                                   Exhibit A-l 1
                                                               PATENT
                                                      REEL: 046532 FRAME: 0121
                                                                 UNILOC 6473114 00000298
                                  Page 48 of 72
Vpplicalion     Patent Niimlier   Cminln                     litle
 Nil in he i'
                                           FREQUENCY CORRECTION AT THE RECEIVER
09/678,966         6539071         US
                                            END IN A PACKET TRANSMISSION SYSTEM
                                              METHOD OF MANUFACTURING A SELF-
                                            ALIGNED GATE TRANSISTOR WITH P-TYPE
10/032,754         6541319         US         IMPURITIES SELECTIVELY IMPLANTED
                                              BELOW THE GATE, SOURCE AND DRAIN
                                                          ELECTRODES
                                             TRANSMISSION SYSTEM WITH ADAPTIVE
10/086,047         6543025         us
                                               CHANNEL ENCODER AND DECODER
                                                 SELECTIVE TELEPHONE CALLER
09/411,460         6553110
                                                    IDENTIFICATION SERVICE
                                             SWITCHING NETWORK WITH COMPLETE
09/374,692         6577629                 TRANSFER OF THE CONTENTS OF A HEADER
                                                        FIELD OF A CELL
                                           APPARATUS FOR MOTION ESTIMATION WITH
09/475,224         6584212                  CONTROL PART IMPLEMENTED BY STATE
                                                      TRANSITION DIAGRAM
                                           PSEUDOMORPHIC HIGH ELECTRON MOBILITY
10/112,359         6593603                  TRANSISTOR POWER DEVICE AND METHOD
                                                FOR MANUFACTURING THE SAME
                                            SYSTEM AND METHOD FOR GENERATING A
09/382,732         6597802                 ROLLED SURFACE REPRESENTATION FROM A
                                                    SET OF PARTIAL IMAGES
                                               DATA-PROCESSING ARRANGEMENT
09/580,169         6598146                  COMPRISING A PLURALITY OF PROCESSING
                                                    AND MEMORY CIRCUITS
                                           SYSTEM FOR VARYING THE DYNAMIC RANGE
09/062,941         6606641
                                              OF COEFFICIENTS IN A DIGITAL FILTER
                                           CURRENT CELL DRIVING CIRCUIT IN DIGITAL-
10/032,720         6608578
                                                   TO-ANALOG CONVERTER
                                           ONU FUNCTION PROCESSING APPARATUS IN
09/498,921         6614759
                                                     ATM-PON SYSTEM
                                           ADSL SUBSCRIBER PROCESSING EQUIPMENT
09/448,531         6614761
                                                       IN ATM SWITCH
                                             AUTOMATIC PARCEL VOLUME CAPTURE
09/495,741         6614928                  SYSTEM AND VOLUME CAPTURE METHOD
                                              USING PARCEL IMAGE RECOGNITION
10/114,507         6621440                    DIGITAL TO ANALOGUE CONVERTER
                                             SEAMLESS SWITCHING OF MPEG VIDEO
09/708,165         6628712
                                                          STREAMS
                                           FERROELECTRIC MEMORY CELL ARRAY AND
10/032,987         6636435
                                           METHOD OF STORING DATA USING THE SAME
                                           SYSTEM AND METHOD FOR PROVIDING HIGH
09/757,613         6731285                 PERFORMANCE IMAGE MAGNIFICATION IN A
                                                       WEB BROWSER
                                           VIRTUAL NAVIGATION SYSTEM AND METHOD
10/092,902         6741929
                                                    USING MOVING IMAGE




                                   Exhibit A-12
                                                                PATENT
                                                       REEL: 046532 FRAME: 0122
                                                                  UNILOC 6473114 00000299
                                  Page 49 of 72
             Patent Nilmher   C'minln

                6774697                        INPUT AND OUTPUT PORT CIRCUIT
09/425,657      6781951                     RADIO COMMUNICATION SYSTEM
                                        ENCODER REDUNDANCY SELECTION SYSTEM
09/952,193      6910175
                                                     AND METHOD
                                        COMMUNICATION SYSTEM AND A RECEIVER
09/773,413      6937645
                                                FOR USE IN THE SYSTEM
                                        FASTER TRANSFORMS USING EARLY ABORTS
09/694,455      6961473
                                              AND PRECISION REFINEMENTS
                                        MICROELECTROMECHANICAL DEVICE USING
10/230,563      6963117
                                        RESISTIVE ELECTROMECHANICAL CONTACT
                                        ENCODING METHOD AND DEVICE INCLUDING
09/795,020      6963377                       THRESHOLDING PIXEL-TO-PIXEL
                                                      DIFFERENCES
                                         METHOD AND APPARATUS FOR STREAMING
09/411,756      6966027
                                                      XML CONTENT
                                        METHOD AND DEVICE FOR SCALABLE VIDEO
10/221,069      6968007
                                                      TRANSCODING
                                            NETWORK WITH SEVERAL NETWORK
09/557,600      6973055                 CLUSTERS FOR WIRELESS TRANSMISSION OF
                                                        PACKETS
                                             WEARABLE DISPLAY SYSTEM WITH
09/774,925      6975991
                                                 INDICATORS OF SPEAKERS
                                          CIRCUIT ARRANGEMENT FOR GAINING A
10/083,334      6978026
                                         STEREO SUB CARRIER AND AN RDS CARRIER
                                          VIDEO DECODING SYSTEM AND METHOD
10/161,795      6980599                    HAVING POST-PROCESSING TO REDUCE
                                               SHARPNESS PREDICTION DRIFT
                                         SYSTEM FOR THE EFFICIENT TRANSMISSION
09/908,197      6981046                 OF PARTIAL OBJECTS IN DISTRIBUTED DATA
                                                         BASES
                                          AUTOMATICALLY SWITCHED CAMERA
10/084,724      6982748                  SYSTEM WITH INDICATOR FOR NOTIFYING
                                        THE NEXT SUBJECT OF THE CAMERA SYSTEM
                                        METHOD AND APPARATUS FOR EXTENDING
09/928,795      6985603                  VIDEO CONTENT ANALYSIS TO MULTIPLE
                                                      CHANNELS
10/015,965      6986466                        DATA-PROCESSING SYSTEM
10/732,720      6989716                        VARIABLE GAIN AMPLIFIER
                                          SYSTEM AND METHOD FOR AUTOMATED
09/616,631      6990496
                                         CLASSIFICATION OF TEXT BY TIME SLICING
                                          METHOD AND APPARATUS TO MEASURE
                                         VIDEO QUALITY ON ANY DISPLAY DEVICE
10/175,607      6992697
                                          WITH ANY IMAGE SIZE STARTING FROM A
                                              KNOW DISPLAY TYPE AND SIZE
                                           METHOD AND DEVICE FOR FOCUSING A
09/741,654      6992719                 CAMERA UTILIZING FILTERS CONTAINED IN A
                                                      PROCESSOR




                                Exhibit A-13
                                                              PATENT
                                                     REEL: 046532 FRAME: 0123
                                                                UNILOC 6473114 00000300
                               Page 50 of 72
             Patent Nilmher   C'minln

                                        NETWORK FOR A RECONFIGURATION AFTER
09/857,964      6992976
                                           A STEP-BY-STEP REPAIR OF DEFECTS
                                              STRAPDOWN SYSTEM FOR THREE-
09/633,760      6993179
                                              DIMENSIONAL RECONSTRUCTION
                                        MOSFET DEVICE WITH NANOSCALE CHANNEL
10/749,749      6995452                   AND METHOD OF MANUFACTURING THE
                                                           SAME
                                              MOTION ESTIMATION METHOD BY
10/098,456      6996181                    EMPLOYING A STOCHASTIC SAMPLING
                                                        TECHNIQUE
10/491,373      6996279                   COMPRESSED STORAGE OF DATA ITEMS
                                           APPARATUS AND METHOD FOR IMAGE
                                           CONVERSION AND AUTOMATIC ERROR
10/327,881      6999127
                                           CORRECTION FOR DIGITAL TELEVISION
                                                         RECEIVER
                                           HOMOGRAPHY TRANSFER FROM POINT
09/992,922      7003150
                                                         MATCHES
                                            PREDICTIVE FAILURE ANALYSIS AND
10/643,253      7003409                     FAILURE ISOLATION USING CURRENT
                                                          SENSING
                                         MICROSTRIP PATCH ANTENNA USING MEMS
10/865,382      7006044
                                                      TECHNOLOGY
                                        METHOD FOR EMBEDDING AND EXTRACTING
10/173,160      7006659                   A SPATIAL DOMAIN BLIND WATERMARK
                                                 USING SAMPLE EXPANSION
                                         APPARATUS AND METHOD FOR COMBINING
                                        RANDOM SET OF VIDEO FEATURES IN A NON-
09/938,377      7010159                      LINEAR SCHEME TO BEST DESCRIBE
                                        PERCEPTUAL QUALITY OF VIDEO SEQUENCES
                                         USING HEURISTIC SEARCH METHODOLOGY
                                          ELECTRONIC DEVICE WITH A VARIABLE
10/262,796      7019985
                                                        KEYBOARD
09/961,996      7020252                        GROUP AUDIO MESSAGE BOARD
                                        MULTICASTING APPARATUS AND METHOD IN
09/938,630      7023850
                                                SHARED MEMORY SWITCH
                                         METHOD AND APPARATUS FOR SEARCHER
09/975,152      7027421                   BEAMFORMING IN CDMA BASE STATION
                                             SYSTEM USING ARRAY ANTENNA
                                         INTERFERENCE CANCELLATION RECEIVER
10/022,731      7027491
                                               FOR USE IN A CDMA SYSTEM
                                           TELEPHONE APPARATUS COMPRISING
10/196,096      7027588
                                                  MONITORING MEANS
                                         METHOD FOR COMPUTING OPTICAL FLOW
09/993,061      7031497
                                            UNDER THE EPIPOLAR CONSTRAINT
                                        WIRELESS INTERCONNECTION METHOD AND
                                             ASSEMBLY FOR ESTABLISHING A
10/122,746      7035586
                                        BIDIRECTIONAL COMMUNICATION BETWEEN
                                              AUDIO AND/OR VIDEO DEVICES
10/076,352      7038721                       GAMMA CORRECTION CIRCUIT




                                Exhibit A-14
                                                            PATENT
                                                   REEL: 046532 FRAME: 0124
                                                              UNILOC 6473114 00000301
                               Page 51 of 72
             Patent Nilmher   C'minln

                                          ADAPTIVE RAKE RECEIVING APPARATUS
                                             CONSTRAINED WITH AT LEAST ONE
10/025,797      7039094                       CONSTRAINT FOR USE IN MOBILE
                                          COMMUNICATION SYSTEM AND METHOD
                                                         THEREFOR
10/201,368      7039837                               SIGNAL CODING
                                        4-STATE BAR CODE PRINTING AND READING
10/015,807      7048191                  SYSTEM AND METHOD FOR CONTROLLING
                                                         THE SAME
                                           IN-BAND ADJACENT-CHANNEL DIGITAL
09/967,548      7050511
                                               AUDIO BROADCASTING SYSTEM
                                          METHOD FOR PROVIDING VARIABLE BIT
09/752,667      7054365
                                               RATE IN STREAMING SERVICE
                                         SYSTEM FOR DRAWING PATENT MAP USING
09/995,718      7054856                    TECHNICAL FIELD WORD AND METHOD
                                                        THEREFOR
                                           METHOD FOR ITERATIVELY DECODING
                                           BLOCK TURBO CODES AND RECORDING
10/273,256      7065701
                                        MEDIUM FOR STORING ITERATIVE DECODING
                                            PROGRAM OF BLOCK TURBO CODES
                                            OBJECT-RELATIONAL DATABASE
10/269,567      7076490                 MANAGEMENT SYSTEM AND METHOD FOR
                                        DELETING CLASS INSTANCE FOR THE SAME
                                          OBJECTIVE METHOD AND SYSTEM FOR
10/180,406      7079704                 ESTIMATING PERCEIVED IMAGE AND VIDEO
                                                       SHARPNESS
                                          GREEN RECONSTRUCTION FOR IMAGE
10/067,414      7081919
                                                        SENSORS
                                         METHOD OF DETECTING, AND A RECEIVER
10/134,212      7082156
                                            FOR, A SPREAD SPECTRUM SIGNAL
                                        METHOD AND APPARATUS FOR REVOCATION
09/686,830      7085929                 LIST MANAGEMENT USING A CONTACT LIST
                                             HAVING A CONTACT COUNT FIELD
                                        SECURITY SYSTEM FOR NETWORKS AND THE
09/987,933      7093290
                                                   METHOD THEREOF
                                              METHOD FOR PARALLEL TYPE
09/995,740      7099376                  INTERFERENCE CANCELLATION IN CODE
                                          DIVISION MULTIPLE ACCESS RECEIVER
                                           SYNCHRONIZATION CODEWORD FOR
09/763,843      7103061                   INTERFERENCE REDUCTION IN A CDMA
                                                       SYSTEM
                                        ROTATABLE MICROSTRIP PATCH ANTENNA
11/026,455      7123194
                                         AND ARRAY ANTENNA USING THE SAME
                                        METHOD FOR CHANGING A TARGET ARRAY,
                                        A METHOD FOR ANALYZING A STRUCTURE,
09/737,190      7124034
                                        AND AN APPARATUS, A STORAGE MEDIUM
                                        AND A TRANSMISSION MEDIUM THEREFOR




                                Exhibit A-15
                                                            PATENT
                                                   REEL: 046532 FRAME: 0125
                                                              UNILOC 6473114 00000302
                               Page 52 of 72
             Patent Nilmher   C'minln

                                        METHOD FOR PROVIDING A TRUSTED PATH
10/187,340      7134017
                                             BETWEEN A CLIENT AND A SYSTEM
                                            TIME SLOT SORTING METHOD FOR A
09/817,457      7136371
                                                    WIRELESS NETWORK
                                          SINGLE BEAMFORMING STRUCTURE FOR
10/150,827      7142578
                                             MULTIPLE MODULATION SCHEMES
                                         METHOD AND APPARATUS FOR EXTERNAL
09/634,731      7151562                      CALIBRATION OF A CAMERA VIA A
                                                GRAPHICAL USER INTERFACE
                                        METHOD AND APPARATUS FOR MANAGING
10/136,959      7154892                   LPM-BASED CAM LOOK-UP TABLE, AND
                                               RECORDING MEDIUM THEREFOR
                                        WIRELESS NETWORK WITH A PLURALITY OF
09/663,315      7161952                       PERSISTENCY PROBABILITIES FOR
                                                ACCESSING A RACH CHANNEL
                                         METHOD FOR DYNAMICALLY LOCATING A
10/098,436      7184420                 WIRELESS TCP PROXY IN A WIRED/WIRELESS
                                                  INTEGRATED NETWORK
                                           METHOD OF, AND A HETEROGENEOUS
09/580,167      7188165                    NETWORK FOR, TRANSMITTING DATA
                                                         PACKETS
                                                BATTERY ECONOMIZING IN A
09/653,782      7190979
                                                 COMMUNICATIONS SYSTEM
                                         METHOD OF EXECUTING AN INTERPRETER
10/365,780      7194734
                                                        PROGRAM
                                        ANTENNA DIVERSITY SYSTEM AND METHOD
10/523,389      7206555
                                                FOR OPERATING SAID SYSTEM
                                                METHOD AND APPARATUS FOR
10/551,311      7212158                   BEAMFORMING BASED ON BROADBAND
                                                        ANTENNA
                                          POSITIONING SYSTEM, APPARATUS AND
10/540,101      7212159
                                                         METHOD
10/734,574      7212585                 QUADRATURE MODULATION TRANSMITTER
                                           BIT LEVEL DIVERSITY COMBINING FOR
10/185,385      7236548
                                                      COFDM SYSTEM
                                                METHOD OF AND SYSTEM FOR
10/266,302      7251251
                                        TRANSMITTING A PLURALITY OF MESSAGES
10/557,346      7265609                        TRANSCONDUCTOR CIRCUITS
09/372,459      7639283                    COLOR SIGNAL MATRIX ADJUSTMENT
                                            METHOD OF, AND APPARATUS FOR,
10/550,337      7650115                   PROTECTING FROM RADIO FREQUENCY
                                                    INTERFERENCE
                                           GREEN RECONSTRUCTION FOR IMAGE
11/447,527      7728882
                                                       SENSORS
                                        METHOD AND SYSTEM FOR TRANSFERRING A
11/567,772      7739392
                                               COMMUNICATION SESSION
                                        PEER-TO-PEER MOBILE INSTANT MESSAGING
10/935,342      7764637
                                                  METHOD AND DEVICE




                                Exhibit A-16
                                                            PATENT
                                                   REEL: 046532 FRAME: 0126
                                                              UNILOC 6473114 00000303
                               Page 53 of 72
Vpplicalioii   Patent Niimher   C'litinln                    lillc
 Niimhci'
                                              PREVENTING GREEN NON-UNIFORMITY IN
11/120,587        7847842         US
                                                         IMAGE SENSORS
                                            METHOD AND APPARATUS FOR AUCTIONING
09/560,203        8332302         US
                                                              ITEMS
                                               METHOD FOR ESTABLISHING NETWORK
                                               CONNECTIONS BETWEEN STATIONARY
13/463,540        8369298         us
                                            TERMINALS AND REMOTE DEVICES THROUGH
                                                        MOBILE DEVICES
                                                METHOD AND SYSTEM FOR A HOSTED
12/353,662        8484089         us
                                             DIGITAL MUSIC LIBRARY SHARING SERVICE
                                               DIGITAL MEDIA ASSET IDENTIFICATION
12/103,591        8606856         us
                                                       SYSTEM AND METHOD
                                               DIGITAL MEDIA ASSET IDENTIFICATION
13/603,372        8626838         us
                                                        SYSTEM & METHOD
                                               PEER-TO-PEER MOBILE DATA TRANSFER
13/110,819        8649314         us
                                                       METHOD AND DEVICE
                                              SYSTEM & METHOD FOR UNIQUE DIGITAL
13/210,089        8706636         us         ASSET IDENTIFICATION AND TRANSACTION
                                                          MANAGEMENT
                                               METHOD FOR ESTABLISHING NETWORK
                                                CONNECTIONS BETWEEN STATIONARY
13/759,950        8774149         us
                                            TERMINALS AND REMOTE DEVICES THROUGH
                                                         MOBILE DEVICES
                                              APPLICATION PROGRAMMING INTERFACE
12/398,102        8972880         us          FOR TRANSFERRING CONTENT FROM THE
                                                         WEB TO DEVICES
                                                DATA DELIVERY THROUGH PORTABLE
09/878,684        6664891         us
                                                             DEVICES
09/876,514        6993049         us                 COMMUNICATION SYSTEM
                                               METHOD FOR ESTABLISHING NETWORK
                                                CONNECTIONS BETWEEN STATIONARY
12/896,686        8194632         us
                                            TERMINALS AND REMOTE DEVICES THROUGH
                                                         MOBILE DEVICES
                                                MOBILE CONFERENCING METHOD AND
13/193,579        8406116         us
                                                             SYSTEM
                                               NETWORK WITH LOGIC CHANNELS AND
10/151,087        7167487         us
                                                      TRANSPORT CHANNELS
                                              RADIO COMMUNICATION SYSTEM WITH
09/455,124        6868079         us            REQUEST RE-TRANSMISSION UNTIL
                                                       ACKNOWLEDGED
                                                 ANTI-THEFT PROTECTION FOR A
09/739,507        6836654         us
                                                   RADIOTELEPHONY DEVICE
08/742,688        5960366         us           WRIST-WATCH WIRELESS TELEPHONE
09/876,515        7587207         us           DATA DELIVERY THROUGH BEACONS
                                              METHOD AND SYSTEM FOR ELECTRONIC
09/597,198        7136999         us
                                                   DEVICE AUTHENTICATION
10/323,228        6985758          us            MOBILE DEVICE POWER SAVING




                                  Exhibit A-17
                                                                PATENT
                                                       REEL: 046532 FRAME: 0127
                                                                  UNILOC 6473114 00000304
                                 Page 54 of 72
             Patent Nilmher   C'minln

                                           ERGONOMIC SYSTEM FOR CONTROL OF
09/739,474      6901272                  DEVICES THROUGH PORTABLE WIRELESS
                                                        TERMINALS
                                           MOBILE CONFERENCING METHOD AND
13/079,767      8018877
                                                          SYSTEM
09/920,041      7020106                      RADIO COMMUNICATION SYSTEM
                                         SYSTEM AND METHOD FOR CONCURRENT
07/965,956      5483468                  RECORDING AND DISPLAYING OF SYSTEM
                                                   PERFORMANCE DATA
                                          CDMA BASE STATION MODULATOR FOR
08/348,071      5619526                         DIGITAL CELLULAR MOBILE
                                                COMMUNICATION SYSTEMS
                                            METHOD OF MAKING A GAAS POWER
08/665,868      5639677                 SEMICONDUCTOR DEVICE OPERATING AT A
                                                      LOW VOLTAGE
                                          SPEECH SIGNAL TRANSMITTER WHEREIN
                                          CODING IS MAINTAINED DURING SPEECH
08/353,044      5657421
                                        PAUSES DESPITE SUBSTANTIAL SHUTDOWN
                                                   OF THE TRANSMITTER
                                        DEVICE FOR CONTROLLING MEMORY DATA
08/634,635      5659687                 PATH IN PARALLEL PROCESSING COMPUTER
                                                          SYSTEM
                                          SYSTEM AND METHOD FOR SCHEDULING
08/438,153      5692125                 LINKED EVENTS WITH FIXED AND DYNAMIC
                                                       CONDITIONS
                                        SYSTEM FOR COMMUNICATING BETWEEN A
08/673,882      5774673
                                            DYNAMIC GROUP OF APPARATUSES
                                             CELLULAR MOBILE RADIO SYSTEM
08/544,571      5835849
                                                  COMPRISING SUB-CELLS
                                           LINE DRIVER WITH ADAPTIVE OUTPUT
09/027,599      5936393
                                                       IMPEDANCE
                                        DISTRIBUTED EXECUTION PROCESS FOR AN
08/888,355      5940295                 INTERACTIVE MULTIMEDIA PROGRAM, AND
                                          A LOCAL STATION USING THIS METHOD
                                         REMOTE CONTROL METHOD AND SYSTEM
08/742,674      5949351
                                                      THEREFOR
                                          FABRICATION METHOD OF AN ORGANIC
09/079,478      5970318
                                             ELECTROLUMINESCENT DEVICES
                                        METHOD AND APPARATUS FOR SWITCHING
08/974,199      6008743
                                         BETWEEN DATA COMPRESSION MODES
                                         METHOD OF DISPLAYING TEXT HAVING
08/280,271      6052108
                                                 IMPROVED USABILITY
                                          DM.A. DEVICE THAT HANDLES CACHE
                                        MISSES BY MANAGING AN ADDRESS OF AN
09/007,818      6058437
                                           AREA OF ALLOTTED VIA A DAEMON
                                                     PROCESSOR
                                        ADAPTIVE SERIAL AND PARALLEL MIXED
08/977,826      6067333
                                        INTERFERENCE CANCELLATION METHOD




                                Exhibit A-18
                                                           PATENT
                                                  REEL: 046532 FRAME: 0128
                                                             UNILOC 6473114 00000305
                               Page 55 of 72
Vpplicalioii    Patent Niimlier   C'minln
 Nil in he i'
                                                 METHOD AND SYSTEM FOR THE
                                             DETERMINATION OF A PARTICULAR DATA
09/022,910         6070169
                                            OBJECT UTILIZING ATTRIBUTES ASSOCIATED
                                                        WITH THE OBJECT
                                            METHOD OF CHROMA-KEYING FOR A DIGITAL
08/992,291         6084982
                                                  VIDEO COMPRESSION SYSTEM
09/136,733         6127952                     VIDEO DATA RECORDING APPARATUS
                                              NODE BOOTING METHOD IN HIGH-SPEED
09/139,726         6138234
                                                     PARALLEL COMPUTER
                                             METHOD OF VARIABLE-LENGTH ENCODING
09/603,495         6148029                   OF IMAGES AND DEVICE FOR PERFORMING
                                                             SAID
                                            ENCAPSULATION METHOD OF A POLYMER OR
09/122,755         6150187
                                                 ORGANIC LIGHT EMITTING DEVICE
                                               FAST SYNC-BYTE SEARCH SCHEME FOR
08/738,988         6154468
                                                        PACKET FRAMING
                                             VIDEO BUFFER FOR SEAMLESS SPLICING OF
08/977,989         6154496
                                                         MPEG STREAMS
                                            METHOD OF RESTRICTING THE DURATION OF
08/959,215         6169790                      TELEPHONE CALLS AND TELEPHONE
                                                  IMPLEMENTING SUCH A METHOD
09/135,860         6178512                             WIRELESS NETWORK
                                            COMPUTER INPUT DEVICE WITH BIOSENSORS
09/116,063         6190314
                                                 FOR SENSING USER EMOTIONS
                                             APPARATUS AND METHOD FOR ENCODING
09/116,903         6195388
                                                  MULTIPLE VIDEO PROGRAMS
                                            MEDIUM ACCESS CONTROL (MAC) PROTOCOL
08/770,024         6198728
                                                      FOR WIRELESS ATM
                                              COMMUNICATION ENVIRONMENT WITH
09/134,108         6198909
                                                 PLURALITY OF RADIO SYSTEMS
                                             TELECOMMUNICATIONS SYSTEM, MOBILE
                                            TERMINAL AND METHOD OF REGISTRATION
09/047,682         6201958
                                                     OF A TERMINAL WITH A
                                                TELECOMMUNICATIONS NETWORK
                                             METHOD FOR FABRICATING HIGH DENSITY
09/475,281         6211018
                                                TRENCH GATE TYPE POWER DEVICE
                                              METHOD AND SYSTEM FOR DESIGNING A
09/096,698         6215488                     GRAPHICAL USER INTERFACE FOR AN
                                                ELECTRONIC CONSUMER PRODUCT
                                             SYSTEM FOR RETRIEVING IMAGES USING A
09/197,315         6226636
                                                           DATABASE
                                            MEMORY MANAGEMENT WITH COMPACTION
09/139,203         6237072
                                                        OF DATA BLOCKS
                                             MULTIPLE ACCESS CONTROL METHOD FOR
09/123,019         6249515
                                               GUARANTEEING QOS REQUIREMENT




                                    Exhibit A-19
                                                                PATENT
                                                       REEL: 046532 FRAME: 0129
                                                                  UNILOC 6473114 00000306
                                   Page 56 of 72
Vpplicalioii   Patent Nilmher   C'minln
 Niimhci'
                                            SYSTEM AND METHOD FOR IDENTIFYING
09/030,344        6263091                 FOREGROUND AND BACKGROUND PORTIONS
                                                    OF DIGITIZED IMAGES
                                           A METHOD AND SYSTEM FOR COMBINING
09/070,322        6282318
                                           PATTERN MATCHING AND OPTIMIZATION
                                           SYSTEM AND METHOD FOR COMPRESSING
09/207,835        6282322
                                                AND DECOMPRESSING IMAGES
                                                  METHOD FOR FABRICATING
09/428,403        6284605                     SEMICONDUCTOR POWER INTEGRATED
                                                           CIRCUIT
                                             SYSTEM AND METHOD FOR FINDING THE
                                          DISTANCE FROM A MOVING QUERY POINT TO
09/236,688        6285805
                                              THE CLOSEST POINT ON ONE OR MORE
                                                CONVEX OR NON-CONVEX SHAPES
                                                DATA TRANSMISSION SYSTEM FOR
09/198,708        6285892                 REDUCING TERMINAL POWER CONSUMPTION
                                                   IN A WIRELESS NETWORK
                                            SYSTEM AND METHOD FOR DETERMINING
09/030,438        6289112
                                           BLOCK DIRECTION IN FINGERPRINT IMAGES
                                            METHOD AND DEVICE FOR CODING A
09/253,084        6295375
                                                 SEQUENCE OF PICTURES
                                           METHOD AND SYSTEM FOR DESIGNING A
09/710,821        6297820                   GRAPHICAL USER INTERFACE FOR AN
                                             ELECTRONIC CONSUMER PRODUCT
                                             TRANSMISSION SYSTEM HAVING A
09/316,985        6304612
                                              SIMPLIFIED CHANNEL DECODER
                                          SPACE-LIMITED MARKING STRUCTURE FOR
09/170,469        6314436
                                              TRACING GARBAGE COLLECTORS
                                          BIOMETRIC AUTHENTICATION SYSTEM WITH
09/240,214        6317834
                                                    ENCRYPTED MODELS
                                            DATA TRANSFER SYSTEM, TRANSMITTER
09/039,347        6327272
                                                       AND RECEIVER
09/424,607        6329934                 MODIFYING DATA WHICH HAS BEEN CODED
                                           FINALIZATION IN INCREMENTAL GARBAGE
09/337,844        6338073
                                                        COLLECTORS
                                            REFERENCE COUNTING MECHANISM FOR
09/338,150        6339779
                                                   GARBAGE COLLECTORS
                                             SYSTEM FOR SELECTING A COMPUTER
08/397,292        6341276
                                              SOLUTION FROM A PRE-DEFINED SET
                                          METHOD OF TIMESTAMP SYNCHRONIZATION
09/086,270        6347084
                                          OF A RESERVATION-BASED TDMA PROTOCOL
                                            ELECTRONIC DEVICE WITH A VARIABLE
09/259,956        6349040
                                                        KEYBOARD
                                           GENERATING DECISION-TREE CLASSIFIERS
09/276,876        6351561
                                                WITH OBLIQUE HYPERPLANES
09/335,019        6360233                  DYNAMIC MEMORY SPACE ALLOCATION




                                  Exhibit A-20
                                                              PATENT
                                                     REEL: 046532 FRAME: 0130
                                                                UNILOC 6473114 00000307
                                 Page 57 of 72
             Patent Nilmher   C'minln

                                          TRANSMISSION SYSTEM WITH ADAPTIVE
09/318,331      6363513
                                             CHANNEL ENCODER AND DECODER
                                           CHANNEL ALLOCATION METHODS IN A
09/160,003      6370117                       COMMUNICATION NETWORK AND
                                                 CORRESPONDING SYSTEM
                                         METHOD OF ADDRESSING A PLURALITY OF
09/280,107      6370595                 ADDRESSABLE UNITS BY A SINGLE ADDRESS
                                                          WORD
                                          CALL ADMISSION CONTROL SYSTEM FOR
09/107,526      6377549
                                                 WIRELESS ATM NETWORKS
                                           DUAL BAND RADIO TELEPHONE WITH
09/343,910      6381471                     DEDICATED RECEIVE AND TRANSMIT
                                                        ANTENNAS
09/287,428      6388715                            TELEVISION RECEIVER
                                             MOTION ANALYSIS BASED BUFFER
09/220,292      6389072
                                                   REGULATION SCHEME
                                           ERROR REDUCTION IN TRANSFORMED
09/186,249      6393155
                                                      DIGITAL DATA
                                            STORED DATA OBJECT MARKING FOR
09/337,845      6393439
                                                  GARBAGE COLLECTORS
                                           GROUP CALL FOR A WIRELESS MOBILE
09/456,899      6405027                       COMMUNICATION DEVICE USING
                                                       BLUETOOTH
                                        FLEXIBLE TWO-WAY TELECOMMUNICATION
09/070,216      6407993
                                                         SYSTEM
                                             AN INTERACTIVE FRAMEWORK FOR
09/328,968      6408293                  UNDERSTANDING USER'S PERCEPTION OF
                                                    MULTIMEDIA DATA
                                         SYSTEM FOR CONTROLLING DATA OUTPUT
09/177,962      6412013
                                                      TO A NETWORK
09/819,285      6424323                   ELECTRONIC DEVICE HAVING A DISPLAY
                                          APPARATUS FOR PROVIDING A VISUAL
09/475,050      6424344
                                               NAVIGATION INTERFACE
                                        APPARATUS AND METHOD FOR AUTOMATIC
                                         SELECTION OF BROADBAND FREQUENCY
09/474,090      6438361
                                          CHANNEL USING DOUBLE FREQUENCY
                                                     CONVERSION
09/559,896      6442204                  VIDEO ENCODING METHOD AND SYSTEM
                                           INTERFACE METHOD FOR SEARCHING
09/417,660      6445387
                                           VIRTUAL SPACE BASED ON BODY ICON
                                        CALL RE-ESTABLISHMENT FOR A DUAL MODE
09/467,591      6445921
                                                      TELEPHONE
09/548,112      6452515                       VIDEO ENCODER AND DECODER
                                           SECURE PROXY SIGNING DEVICE AND
08/994,873      6453416
                                                     METHOD OF USE
                                         MANAGING PARAMETERS EFFECTING THE
09/583,942      6458080
                                          COMPREHENSIVE HEALTH OF A USER
                                        MACROBLOCK-BASED SEGMENTATION AND
09/404,716      6463174
                                          BACKGROUND MOSAICKING METHOD



                                Exhibit A-21
                                                            PATENT
                                                   REEL: 046532 FRAME: 0131
                                                              UNILOC 6473114 00000308
                               Page 58 of 72
             Patent Nilmher   C'minln

                                        SYSTEM AND METHOD FOR TRANSFORMING
09/003,988      6466686
                                         FINGERPRINTS TO IMPROVE RECOGNITION
                                             RECONFIGURATION MANAGER FOR
09/343,607      6467088                  CONTROLLING UPGRADES OF ELECTRONIC
                                                         DEVICES
                                        TIME OF ARRIVAL ESTIMATION POSITIONING
09/833,848      6469665
                                                         SYSTEMS
                                         TIMING CONTROL OF TRANSMISSION TIME
09/264,060      6470006
                                                           SLOT
                                             REPLACEMENT OF SUBSTRINGS IN
09/477,771      6470345                     FILE/DIRECTORY PATHNAMES WITH
                                                     NUMERIC TOKENS
                                        METHOD OF REDUCING COMPLEXITY USING
09/203,786      6483881                  STATISTICS OF PATH METRICS IN A TRELLIS
                                                         DECODER
                                           SYSTEM AND METHOD FOR DERIVING A
09/030,595      6487306                   STRING-BASED REPRESENTATION OF AN
                                                   (FINGERPRINT) IMAGE
09/533,485      6487563                      MEMORY RECLAMATION METHOD
                                           MEMORY RECLAMATION METHOD AND
09/537,821      6502110
                                                        APPARATUS
09/318,324      6512929                      TELECOMMUNICATION ASSEMBLY
                                        VIEWER INTERACTIVE THREE-DIMENSIONAL
                                          WORKSPACE WITH A TWO-DIMENSIONAL
08/826,616      6515688
                                          WORKPLANE CONTAINING INTERACTIVE
                                                TWO-DIMENSIONAL IMAGES
                                        METHOD OF CONCURRENT MULTIPLE-MODE
09/303,316      6519005
                                         MOTION ESTIMATION FOR DIGITAL VIDEO
                                           METHOD OF SCHEDULING GARBAGE
09/537,822      6526421
                                                       COLLECTION
                                        MOTION ESTIMATION ALGORITHM SUITABLE
09/533,487      6567469                      FOR H.261 VIDEOCONFERENCING
                                                      APPLICATIONS
09/527,198      6571260                     MEMORY RECLAMATION METHOD
                                         MACROBLOCK-BASED OBJECT-ORIENTED
09/497,138      6584229                   CODING METHOD OF IMAGE SEQUENCE
                                          HAVING A STATIONARY BACKGROUND
                                         METHOD OF COMMUNICATION BETWEEN
09/182,698      6584423                   REMOTE TERMINALS AND A CENTRAL
                                                        STATION
                                        BLUE LIGHT-EMITTING POLYMER PREPARED
                                          USING A FLUORINATED TETRAPHENYL
09/826,027      6590125
                                              MONOMER AND AN EL DEVICE
                                          MANUFACTURED USING THE POLYMER
                                         METHOD FOR THE TRANSMISSION OF AN
                                          ASYNCHRONOUS DATA STREAM VIA A
09/209,064      6590903                  SYNCHRONOUS DATA BUS, AND CIRCUIT
                                         ARRANGEMENT FOR CARRYING OUT THE
                                                        METHOD




                                Exhibit A-22
                                                             PATENT
                                                    REEL: 046532 FRAME: 0132
                                                               UNILOC 6473114 00000309
                               Page 59 of 72
Vpplicalioii   Patent Nilmher   C'minln
 Niimhci'
                                             ADAPTIVE EMOTION AND INITIATIVE
09/394,556        6598020                    GENERATOR FOR CONVERSATIONAL
                                                          SYSTEMS
                                           MULTIPLE LINK DATA OBJECT CONVEYING
09/425,658        6600902                 METHOD FOR CONVEYING DATA OBJECTS TO
                                                    WIRELESS STATIONS
                                            LOCAL AREA NETWORK WITH A BRIDGE
                                             TERMINAL FOR TRANSMITTING DATA
09/422,371        6603740
                                          BETWEEN A PLURALITY OF SUB-NETWORKS
                                                 AND FOR LOOP DETECTION
09/786,292        6615335                  COMPRESSED STORAGE OF INFORMATION
09/709,260        6618445                     SCALABLE MPEG-2 VIDEO DECODER
                                          DYNAMIC ADAPTATION OF COMPLEXITY IN
09/712,678        6631163
                                              AN MPEG-2 SCALABLE DECODER
                                          AUTOMATIC CONFIGURATION OF A BRIDGE
                                             TERMINAL FOR TRANSMITTING DATA
09/422,736        6650648
                                          BETWEEN A PLURALITY OF SUB-NETWORKS
                                                IN A LOCAL AREA NETWORK
                                               PERSONALITY GENERATOR FOR
09/394,803        6658388
                                                CONVERSATIONAL SYSTEMS
                                             PERVASIVE DOCK AND ROUTER WITH
09/607,597        6678535
                                           COMMUNICATION PROTOCOL CONVERTER
                                          METHOD AND APPARATUS FOR NOTIFYING A
09/960,188        6678613
                                                USER OF AN APPOINTMENT
09/377,361        6707858                            LOW IF RECEIVER
                                           METHOD AND APPARATUS FOR REDUCING
                                            IMAGE DATA STORAGE AND PROCESSING
09/282,638        6711294
                                          BASED ON DEVICE SUPPORTED COMPRESSION
                                                        TECHNIQUES
                                            SYSTEM AND METHOD FOR MICROPHONE
09/616,229        6754373
                                           ACTIVATION USING VISUAL SPEECH CUES
09/694,448        6766341                 FASTER TRANSFORMS USING SCALED TERMS
                                            SYSTEM AND METHODS FOR EMBEDDING
10/226,963        6771193                  ADDITIONAL DATA IN COMPRESSED DATA
                                                         STREAMS
10/184,513        6774928                     MOBILE FOR VIDEO-CONFERENCING
                                          POLYNOMIAL-TIME, SEQUENTIAL, ADAPTIVE
10/285,131        6798362                   SYSTEM AND METHOD FOR LOSSY DATA
                                                       COMPRESSION
                                             METHOD OF REFRESHING A DYNAMIC
10/077,061        6807604
                                                         MEMORY
                                          MODULATION CODE SYSTEM AND METHODS
10/234            6809662                 OF ENCODING AND DECODING A SIGNAL BY
                                                   MULTIPLE INTEGRATION
                                            TV RECEIVER APPARATUS AND RELATED
09/732,196        6809775
                                                          METHOD
                                            METHOD AND SYSTEM FOR ESTIMATING
09/996,003        6810083                 OBJECTIVE QUALITY OF COMPRESSED VIDEO
                                                           DATA



                                  Exhibit A-23
                                                              PATENT
                                                     REEL: 046532 FRAME: 0133
                                                                UNILOC 6473114 00000310
                                 Page 60 of 72
             Patent Nilmher   C'minln

                                        BLOCK DETECTION METHOD FOR A CHANNEL
09/730,675      6810089
                                                 SUBJECTED TO FADING
10/186,646      6813692                   RECEIVER APPARATUS AND METHOD
                                        SYSTEM AND METHOD FOR DISTORTING A
09/595,935      6836554                   BIOMETRIC FOR TRANSACTIONS WITH
                                           ENHANCED SECURITY AND PRIVACY
                                        MEDIA PROCESSING REDUCTION IN HIDDEN
10/011,880      6844878
                                                       AREAS
                                             METHOD AND APPARATUS FOR
09/699,609      6850948
                                          COMPRESSING TEXTUAL DOCUMENTS
                                             SOFTWARE RECONFIGURATION OF
09/773,422      6865387
                                              COMMUNICATIONS APPARATUS
                                        METHOD OF AND RECEIVER FOR FREQUENCY
09/585,827      6876691                   ACQUISITION IN A FREQUENCY HOPPING
                                                        SYSTEM
                                         METHOD AND DEVICE FOR PREFETCHING A
10/082,872      6877068
                                                 REFERENCED RESOURCE
                                           SEARCH METHOD IN A HIERARCHICAL
09/995,489      6882991
                                                   OBJECT STRUCTURE
                                          MPEG-2 DECODER WITH AN EMBEDDED
09/822,435      6891892                  CONTRAST ENHANCEMENT FUNCTION AND
                                                  METHODS THEREFOR
                                        METHOD OF CODING DIGITAL IMAGES BASED
10/086,741      6895118
                                                ON ERROR CONCEALMENT
                                        APPARATUS AND METHOD FOR PERFORMING
10/057,670      6907074                   MIXED MOTION ESTIMATION BASED ON
                                                 HIERARCHICAL SEARCH
                                        FAST ROBUST DATA COMPRESSION METHOD
09/823,486      6909746
                                                      AND SYSTEM
                                           METHOD OF EXECUTING A COMPUTER
                                            PROGRAM WITH AN INTERPRETER,
09/811,637      6910207
                                           COMPUTER SYSTEM AND COMPUTER
                                                   PROGRAM PRODUCT
                                         SYSTEM AND METHOD FOR CONTROLLING
09/734,782      6912579                 AN APPARATUS HAVING A DEDICATED USER
                                              INTERFACE FROM A BROWSER
                                        CALLS IDENTIFY SCENARIO FOR CONTROL OF
09/165,683      6918123
                                        SOFTWARE OBJECTS VIA PROPERTY ROUTES
                                         DYNAMIC COMPLEXITY PREDICTION AND
09/837,036      6925126                   REGULATION OF MPEG2 DECODING IN A
                                                   MEDIA PROCESSOR
                                             METHOD AND SYSTEM FOR NAME-
10/029,811      6925197
                                             FACE/VOICE-ROLE ASSOCIATION
                                        FLAT PANEL DISPLAY DEVICE AND METHOD
10/331,915      6926572                 OF FORMING PASSIVATION FILM IN THE FLAT
                                                 PANEL DISPLAY DEVICE
                                         BUFFER MANAGEMENT IN VARIABLE BIT-
08/901,338      6944221
                                               RATE COMPRESSION SYSTEMS




                                Exhibit A-24
                                                            PATENT
                                                   REEL: 046532 FRAME: 0134
                                                              UNILOC 6473114 00000311
                               Page 61 of 72
Vpplicalioii   Patent Nilmher   C'minln
 Niimhci'
                                             APPARATUS AND METHOD FOR MPEG
10/119,852        6944229                  DECODING USING DYNAMIC FREQUENCY
                                                  AND VOLTAGE SCALING
                                            SIGNAL SEPARATION METHOD, SIGNAL
                                               PROCESSING APPARATUS, IMAGE
                                          PROCESSING APPARATUS, MEDICAL IMAGE
                                           PROCESSING APPARATUS AND STORAGE
10/024.611        6944579
                                                  MEDIUM FOR RESTORING
                                             MULTIDIMENSIONAL SIGNALS FROM
                                            OBSERVED DATA IN WHICH MULTIPLE
                                                    SIGNALS ARE MIXED
                                          APPARATUS AND METHOD FOR VIDEO BASED
10/456.501        6945869
                                                     SHOOTING GAME
                                          MICROSTRIP PATCH ANTENNA AND ARRAY
10/637,843        6946995
                                               ANTENNA USING SUPERTRATE
                                           UNEQUAL ERROR PROTECTION OF VIDEO
10/077,059        6952450                       BASED ON MOTION VECTOR
                                                    CHARACTERISTICS
                                            RECONFIGURABLE COMMUNICATION
09/552,650        6954634
                                                        NETWORK
10/323,227        6961594                     MOBILE DEVICE POWER SAVING
                                           ELECTRONIC EQUIPMENT COMPRISING A
09/891,430        6963756
                                                  RETRACTABLE SCREEN
                                           METHOD FOR DYNAMIC LOANING IN RATE
09/481,771        6964048
                                              MONOTONIC REAL-TIME SYSTEMS
09/571,456        6965582                 CELLULAR RADIO COMMUNICATION SYSTEM
                                          CAMERA INFORMATION CODING/DECODING
                                          METHOD FOR SYNTHESIZING STEREOSCOPIC
10/121,583        6965699
                                            REAL VIDEO AND A COMPUTER GRAPHIC
                                                          IMAGE
                                               INCREASING LINK CAPACITY VIA
09/822,457        6967944                      CONCURRENT TRANSMISSIONS IN
                                                CENTRALIZED WIRELESS LANS
                                             COMMUNICATION NETWORK HAVING
09/730,655        6967968
                                          MINIMIZED ROUNDTRIP CONTENTION DELAY
                                          ACTIVE MATRIX ORGANIC LIGHT EMITTING
10/334,837        6970149
                                               DIODE DISPLAY PANEL CIRCUIT
                                            EMERGENCY CALL PATIENT LOCATING
10/041,937        6980112                   SYSTEM FOR IMPLANTED AUTOMATIC
                                                     DEFIBRILLATORS
10/334,409        6980351                       ELECTROPHORETIC DISPLAY
09/797,085        6980522                  AD-HOC RADIO COMMUNICATION SYSTEM
                                          METHOD AND DEVICE FOR ENCODING VIDEO
09/806,091        6983013
                                                          SIGNAL
                                           SNR SCALABLE VIDEO ENCODING METHOD
09/914,240        6985526
                                          AND CORRESPONDING DECODING METHOD




                                  Exhibit A-25
                                                             PATENT
                                                    REEL: 046532 FRAME: 0135
                                                               UNILOC 6473114 00000312
                                 Page 62 of 72
             Patent Nilmher   C'minln

                                          SYSTEM AND METHOD FOR PROVIDING A
                                        SINGLE-LAYER VIDEO ENCODED BITSTREAMS
10/127,528      6985635
                                            SUITABLE FOR REDUCED-COMPLEXITY
                                                        DECODING
                                          LSF QUANTIZER FOR WIDEBAND SPEECH
10/033,649      6988067
                                                          CODER
09/460,944      6988276                    IN-HOUSE TV TO TV CHANNEL PEEKING
                                        SLOT ANTENNA HAVING SLOTS FORMED ON
10/743,459      6992637
                                          BOTH SIDES OF DIELECTRIC SUBSTRATE
                                        METHOD AND APPARATUS FOR DETECTING
10/109,772      6993182                     SCENE CHANGES IN VIDEO USING A
                                           HISTOGRAM OF FRAME DIFFERENCES
10/146,399      6999515                    ENCODING BLOCK-ORGANIZED DATA
                                          SYSTEM AND METHOD FOR CONFIRMING
10/038,987      7003497
                                               ELECTRONIC TRANSACTIONS
10/267,705      7006701                 SEQUENTIAL DIGITAL IMAGE COMPRESSION
09/840,812      7010034                            VIDEO COMPRESSION
                                              METHOD OF TRANSCODING AND
10/082,860      7012960                   TRANSCODING DEVICE WITH EMBEDDED
                                                         FILTERS
                                              METHOD AND APPARATUS FOR A
10/255,327      7016668
                                          RECONFIGURABLE MULTI-MEDIA SYSTEM
                                        METHOD, NETWORK AND CONTROL STATION
                                        FOR THE TWO-WAY ALTERNATE CONTROL OF
10/089,959      7016676
                                         RADIO SYSTEMS OF DIFFERENT STANDARDS
                                              IN THE SAME FREQUENCY BAND
                                           IDENTIFICATION AND EVALUATION OF
10/014,190      7020336                     AUDIENCE EXPOSURE TO LOGOS IN A
                                                    BROADCAST EVENT
                                        COMBINED DISPLAY-CAMERA FOR AN IMAGE
09/718,246      7034866
                                                   PROCESSING SYSTEM
                                           METHOD AND SYSTEM FOR SEARCHING
09/962,659      7039585                     RECORDED SPEECH AND RETRIEVING
                                                   RELEVANT SEGMENTS
                                           TRAPEZOID ULTRA WIDE BAND PATCH
11/024,568      7042401
                                                        ANTENNA
                                         LOAD BALANCING AND DYNAMIC CONTROL
10/043,053      7047309
                                        OF MULTIPLE DATA STREAMS IN A NETWORK
09/944,306      7049954                       DATA TRANSMISSION SYSTEM
                                             HEALTHCARE PERSONAL AREA
10/033,806      7051120                  IDENTIFICATION NETWORK METHOD AND
                                                        SYSTEM
                                          SYSTEM AND METHOD FOR DISTORTION
                                         CHARACTERIZATION IN FINGERPRINT AND
10/653,804      7054470                 PALM-PRINT IMAGE SEQUENCES AND USING
                                           THIS DISTORTION AS A BEHAVIORAL
                                                      BIOMETRICS




                                Exhibit A-26
                                                            PATENT
                                                   REEL: 046532 FRAME: 0136
                                                              UNILOC 6473114 00000313
                               Page 63 of 72
             Patent Nilmher   C'minln

                                           METHOD AND SYSTEM FOR OPTIMIZING
10/172,416      7054497                   IMAGE SHARPNESS DURING CODING AND
                                                  IMAGE ENHANCEMENT
09/961,995      7058083                 NETWORK INTERFACE DRIVER AND METHOD
                                         DATA TRANSMISSION SYSTEM, EQUIPMENT
09/933,552      7058879                  SUITABLE FOR SUCH A SYSTEM AND DATA
                                                 TRANSMISSION METHOD
                                         METHOD AND A SYSTEM FOR ALLOCATION
10/169,346      7058951
                                                 OF A BUDGET TO A TASK
                                         METHOD OF SEGMENTING HANDWRITTEN
10/359,710      7072513                 TOUCHING NUMERAL STRINGS HAVING NON-
                                             VERTICAL SEGMENTATION LINE
                                        RADIO SYSTEM, APPARATUS, AND METHOD
10/513,012      7072671
                                           OF OPERATING THE RADIO SYSTEM
                                             WIRELESS NETWORK WITH A DATA
09/973,312      7075917                     EXCHANGE ACCORDING TO THE ARQ
                                                        METHOD
                                              APPARATUS AND METHOD FOR
                                          AUTHENTICATING A USER BY EMPLOYING
10/184,875      7079670
                                         FEATURE POINTS OF A FINGERPRINT IMAGE
                                                      OF THE USER
                                        METHOD AND SYSTEM FOR ESTIMATING NO-
10/155,211      7092448                  REFERENCE OBJECTIVE QUALITY OF VIDEO
                                                         DATA
                                         METHOD AND APPARATUS FOR REMOVING
09/838,010      7092549
                                             DEFECTS IN AN IMAGE SEQUENCE
                                            WIRELESS COMMUNICATION SYSTEM
10/175,413      7092694                 HAVING A GUEST TRANSMITTER AND A HOST
                                                       RECEIVER
                                         APPARATUS AND METHOD FOR SECURITY
09/942,634      7093298
                                        OBJECT ENHANCEMENT AND MANAGEMENT
                                        SYSTEM AND METHOD FOR NON INTRUSIVE
09/810,015      7095328
                                          MONITORING OF AT RISK INDIVIDUALS
                                        MICROSTRIP PATCH ANTENNA HAVING HIGH
10/749,606      7099686
                                                  GAIN AND WIDEBAND
                                           TRANSMISSION SYSTEM COMPRISING A
                                        STATION OF A FIRST TYPE AND A STATION OF
09/730,679      7103070
                                          A SECOND TYPE AND SYNCHRONIZATION
                                                        METHOD
10/153,256      7103340                     ANTENNA DIVERSITY ARRANGEMENT
                                          BROADBAND SLOT ANTENNA AND SLOT
10/650,406      7106264
                                            ARRAY ANTENNA USING THE SAME
10/124,009      7107111                           TRICK PLAY FOR MP3
                                          METHOD AND APPARATUS FOR SECURE
10/065,802      7107445
                                            PROCESSING OF SENSITIVE DATA




                                Exhibit A-27
                                                             PATENT
                                                    REEL: 046532 FRAME: 0137
                                                               UNILOC 6473114 00000314
                               Page 64 of 72
             Patent Nilmher   C'minln

                                        SIGNIFICANT SCENE DETECTION AND FRAME
10/298,968      7110047                 FILTERING FOR A VISUAL INDEXING SYSTEM
                                              USING DYNAMIC THRESHOLDS
                                        APPARATUS AND METHOD FOR PEER-TO-PEER
10/080,184      7110366                 LINK MONITORING OF A WIRELESS NETWORK
                                              WITH CENTRALIZED CONTROL
                                        METHOD AND SYSTEM FOR AUTOMATICALLY
09/822,452      7113074                      CONTROLLING A PERSONALIZED
                                               NETWORKED ENVIRONMENT
                                        METHOD AND APPARATUS FOR ASSIGNING IP
10/202,660      7117258                      ADDRESS USING AGENT IN ZERO
                                               CONFIGURATION NETWORK
                                          REDUCED COMPLEXITY INTERCARRIER
10/078,936      7120209
                                             INTERFERENCE CANCELLATION
                                           SYSTEM AND METHOD FOR CREATING
09/877,344      7123658
                                               MULTI-PRIORITY STREAMS
                                        METHOD AND APPARATUS FOR DETECTING
09/449,250      7123745                 MOVING OBJECTS IN VIDEO CONFERENCING
                                              AND OTHER APPLICATIONS
                                            CONVERSATIONAL COMPUTING VIA
09/806,565      7137126
                                           CONVERSATIONAL VIRTUAL MACHINE
                                         METHOD AND SYSTEM FOR OBTAINING THE
10/059,441      7139017                 BEST PICTURE QUALITY IN A SCARCE-POWER
                                                           DEVICE
                                           METHOD AND APPARATUS FOR EDITING
10/124,061      7149159
                                                       DATA STREAMS
                                               METHOD AND APPARATUS FOR
10/024,779      7151767                    SYNCHRONIZING FREQUENCY HOPPING
                                                       TRANSCEIVERS
                                          METHOD OF RECEIVING A SIGNAL AND A
10/082,858      7151916
                                                          RECEIVER
                                           OVERLAPPING NETWORK ALLOCATION
                                        VECTOR (ONAV) FOR AVOIDING COLLISION IN
10/029,825      7164671
                                          THE IEEE 802.11 WLAN OPERATING UNDER
                                                            HCF
09/773,418      7167454                      RADIO COMMUNICATION SYSTEM
                                        VOLTAGE-CONTROLLED OSCILLATOR USING
10/957,749      7170355
                                             CURRENT FEEDBACK NETWORK
                                         FAMILY HISTOGRAM BASED TECHNIQUES
10/028,378      7170566                   FOR DETECTION OF COMMERCIALS AND
                                                 OTHER VIDEO CONTENT
                                           NETWORK WITH ADAPTATION OF THE
10/257,204      7171169
                                                 MODULATION METHOD
                                        METHOD AND SYSTEM FOR TRANSFERRING A
09/929,118      7171206
                                               COMMUNICATION SESSION
10/480,660      7174135                 WIDEBAND SIGNAL TRANSMISSION SYSTEM




                                Exhibit A-28
                                                            PATENT
                                                   REEL: 046532 FRAME: 0138
                                                              UNILOC 6473114 00000315
                               Page 65 of 72
             Patent Nilmher   C'minln

                                        DEMODULATING DEVICE AND METHOD FOR
10/147,974      7177345
                                                 W-CDMA BASE STATION
                                        METHOD OF MANUFACTURING FIELD EFFECT
11/180,726      7183149
                                                      TRANSISTOR
                                        TV-RECEIVER, IMAGE DISPLAY APPARATUS,
10/477,871      7190408                 TV-SYSTEM AND METHOD FOR DISPLAYING
                                                       AN IMAGE
10/135,337      7193989                  RADIO COMMUNICATION ARRANGEMENTS
10/135,353      7193991                  RADIO COMMUNICATION ARRANGEMENTS
                                        APPARATUS FOR SEARCHING MULTIPATH IN
10/211,416      7194018                   SPREAD SPECTRUM COMMUNICATIONS
                                             SYSTEM AND METHOD THEREOF
                                         APPARATUS AND METHOD FOR FILE-LEVEL
10/621,461      7197598
                                                         STRIPING
                                          METHOD FOR SUPPORTING NON-LINEAR,
09/923,868      7206285                   HIGHLY SCALABLE INCREASE-DECREASE
                                              CONGESTION CONTROL SCHEME
                                            APPARATUS FOR TRANSMITTING AND
                                          RECEIVING SIGNAL USING ORTHOGONAL
10/330,800      7215635
                                            CODES AND NON-BINARY VALUES IN
                                        CDMA/OFDM SYSTEM AND METHOD THEREOF
                                           VIDEO SIGNAL ENCODING AND BUFFER
09/855,115      7215706
                                                     MANAGEMENT
09/819,279      7227579                       LIGHT MODULATION REMOVER
                                         DIRECTIONAL DUAL FREQUENCY ANTENNA
10/523,619      7230579
                                                     ARRANGEMENT
                                          A METHOD AND APPARATUS FOR SPACE-
10/182,158      7242719                  SAVING-VARIABLE LENGTH ENCODING AND
                                                        DECODING
                                           ALIGNING 802.1 IE HCF AND 802.11H TPC
10/119,577      7245592
                                                       OPERATIONS
                                         METHOD AND SYSTEM FOR ESTABLISHING
10/547,585      7283832
                                        WIRELESS PEER-TO-PEER COMMUNICATIONS
                                         METHOD AND SYSTEM FOR MAINTAINING
                                        UPLINK SYNCHRONIZATION WITH PEER-TO-
10/547,586      7286841
                                           PEER COMMUNICATION IN WIRELESS
                                               COMMUNICATION SYSTEM
                                         METHOD AND SYSTEM FOR PEER-TO-PEER
10/551,312      7308266                    COMMUNICATION MANAGEMENT IN
                                         WIRELESS COMMUNICATION NETWORKS
10/264,904      7308466                     MEMORY RECLAMATION METHOD
                                         METHOD FOR ALLOCATING IP ADDRESSES
                                          FOR PEER-TO-PEER WIRELESS INSTANT
11/182,927      7502335
                                             MESSAGING AND OTHER DATA
                                                  COMMUNICATIONS
                                              MOBILE INSTANT MESSAGING
11/091,242      7672255
                                          CONFERENCING METHOD AND SYSTEM
                                           GENERATION OF ENCRYPTED VIDEO
10/544,773      7681227
                                                    INFORMATION



                                Exhibit A-29
                                                             PATENT
                                                    REEL: 046532 FRAME: 0139
                                                               UNILOC 6473114 00000316
                               Page 66 of 72
Vpplicalioii   Patent Niimher   C'liunln                    lillc
 Niimhci'
                                            SYSTEM AND METHOD FOR GENERATING A
10/562,538        7738778         US         MULTIMEDIA SUMMARY OF MULTIMEDIA
                                                           STREAMS
                                              PEER-TO-PEER MOBILE DATA TRANSFER
11/042,620        7773550         US
                                                      METHOD AND DEVICE
                                              METHOD FOR ESTABLISHING NETWORK
                                               CONNECTIONS BETWEEN STATIONARY
11/288,505        7817606         us
                                           TERMINALS AND REMOTE DEVICES THROUGH
                                                        MOBILE DEVICES
                                             SYSTEM AND METHOD FOR DETERMINING
11/776,420        7853500         us
                                                        RIGHT OF ACCESS
                                                  MOBILE INSTANT MESSAGING
12/691,594        7940704         us
                                               CONFERENCING METHOD AND SYSTEM
                                           PEER-TO-PEER MOBILE INSTANT MESSAGING
10/817,994        7961663         us
                                                     METHOD AND DEVICE
                                              PEER-TO-PEER MOBILE DATA TRANSFER
12/832,576        7969925         us
                                                      METHOD AND DEVICE
                                             SYSTEM & METHOD FOR UNIQUE DIGITAL
10/016,325        8001052         us        ASSET IDENTIFICATION AND TRANSACTION
                                                         MANAGEMENT
                                               SYSTEM & METHOD FOR DETERMINING
12/966,673        8117113         us
                                                        RIGHT OF ACCESS
                                           DIGITAL MEDIA ASSET CONVERSION SYSTEM
12/103,604        8200581         us
                                                          AND METHOD
                                                  LOCAL AREA ADVERTISEMENT
2012100461      2012100461        AU
                                                         MANAGEMENT
                                              RENEWABLE RESOURCE DISTRIBUTION
2012100463      2012100463        AU
                                                     MANAGEMENT SYSTEM
                                           REMOTE RECOGNITION OF AN ASSOCIATION
2011101297      2011101297        AU
                                                  BETWEEN REMOTE DEVICES
                                            REGISTRATION AND AUTHENTICATION OF
2013101034      2013101034        AU         COMPUTING DEVICES USING A DIGITAL
                                                        SKELETON KEY
                                             HARDWARE IDENTIFICATION THROUGH
2011101296      2011101296        AU
                                                           COOKIES
                                            UNIQUE DEVICE IDENTIFICATION AMONG
2013100369      2013100369        AU        LARGE POPULATIONS OF HOMOGENEOUS
                                                           DEVICES
                                             DEVICE AUTHENTICATION USING INTER-
2013100802      2013100802        AU
                                                 PERSON MESSAGE METADATA
                                           MIGRATION OF USAGE SESSIONS BETWEEN
2013100259      2013100259        AU
                                                           DEVICES
                                               PERSONAL CONTROL OF PERSONAL
2012100459      2012100459        AU
                                                        INFORMATION
                                            ANONYMOUS WHISTLE BLOWER SYSTEM
2012100470      2012100470        AU            WITH REPUTATION REPORTING OF
                                                ANONYMOUS WHISTLE BLOWERS
                                           COMPUTER BASED COMPARISON OF HUMAN
2012100464      2012100464        AU
                                                         INDIVIDUALS



                                  Exhibit A-30
                                                               PATENT
                                                      REEL: 046532 FRAME: 0140
                                                                 UNILOC 6473114 00000317
                                 Page 67 of 72
   Vpplicalioii     Patent Niimher   ((HI 11 111                    lillc
    Niimhci'
                                                    PEDESTRIAN TRAFFIC MONITORING AND
  2013100243         2013100243         AU
                                                                 ANALYSIS
                                                    PREDICTIVE DELIVERY OF INFORMATION
  2013100804         2013100804         AU
                                                         BASED ON DEVICE HISTORY
                                                   HEALTH ASSESSMENT BY REMOTE PHYSICAL
  2012100465         2012100465         AU
                                                               EXAMINATION
  2012100458         2012100458         AU             LOCAL AREA SOCIAL NETWORKING
                                                    METHOD AND SYSTEM FOR IMPLEMENTING
  2012100460         2012100460         AU             ZONE-RESTRICTED BEHAVIOR OF A
                                                             COMPUTING DEVICE
                                                    NEAR-FIELD AUTHENTICATION THROUGH
  2012100462         2012100462         AU          COMMUNICATION OF ENCLOSED CONTENT
                                                                SOUND WAVES
  2013100883         2013100883         AU             DETECTION OF DEVICE TAMPERING
  2013100355         2013100355         AU             DEVICE-SPECIFIC CONTENT DELIVERY
  10165951.4           2273371          DE         FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                        INSTALLING PROTECTED SOFTWARE
60 2008 039 553.7      2203815          DE                PRODUCT USING UNPROTECTED
                                                                 INSTALLATION
                                                    SYSTEMS AND METHODS FOR DETERMINING
                                                     AUTHORIZATION TO OPERATE LICENSED
60 2010 023 538.6      2273411          DE
                                                      SOFTWARE BASED ON A CLIENT DEVICE
                                                                  FINGERPRINT
                                                   SYSTEM AND METHOD FOR SECURED MOBILE
   10168528.7          2282474          DE
                                                                COMMUNICATION
                                                    SYSTEM AND METHOD FOR SECURING AN
60 2010 031 589.4      2267966          DE
                                                        ELECTRONIC COMMUNICATION
                                                    SYSTEMS AND METHODS FOR PROVIDING
 EP 10166779.8         2270703          EP         CONDITIONAL AUTHORIZATION TO OPERATE
                                                            LICENSED SOFTWARE
                                                   SYSTEM AND METHOD FOR REDUNDANCY IN
 EP 10165956.3         2264975          EP
                                                        A COMMUNICATION NETWORK
 EP 10165951.4       EP 2273371         EP         FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                     SECURING EXECUTABLE CODE INTEGRITY
 EP 10165196.6                          EP
                                                           USING AUTO-DERIVATIVE KEY
                                                    FEATURE-SPECIFIC KEYS FOR EXECUTABLE
 EP 10165197.4         2264640          EP
                                                                       CODE
                                                       INSTALLING PROTECTED SOFTWARE
   8831302.8           2203815          EP                PRODUCT USING UNPROTECTED
                                                                  INSTALLATION
                                                    SYSTEMS AND METHODS FOR DETERMINING
                                                      AUTHORIZATION TO OPERATE LICENSED
    10165175           2273411          EP
                                                      SOFTWARE BASED ON A CLIENT DEVICE
                                                                   FINGERPRINT
                                                   SYSTEM AND METHOD FOR SECURED MOBILE
 EP 10168528.7         2282474          EP
                                                                COMMUNICATION
                                                        SYSTEM AND METHOD FOR DEVICE
 EP 10188068.0         2282474          EP               AUTHENTICATION WITH BUILT-IN
                                                                    TOLERANCE


                                        Exhibit A-31
                                                                       PATENT
                                                              REEL: 046532 FRAME: 0141
                                                                         UNILOC 6473114 00000318
                                      Page 68 of 72
 xpplicadon       Patent Number   Country                    Title
  N ii m Itc i-
                                             SYSTEM AND METHOD FOR SECURING AN
EP 10165171.9       2267966         EP
                                                 ELECTRONIC COMMUNICATION
                                             SYSTEMS AND METHODS FOR AUDITING
 10166788.9        EP2270704        EP
                                             SOFTWARE USAGE USING A COVERT KEY
                                            USE OF A FINGERPRINT WITH AN ON-LINE OR
EP 10165179.2       2273438         EP
                                                      NETWORKED AUCTION
 10165951.4         2273371                 FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                INSTALLING PROTECTED SOFTWARE
EP08831302.8       EP2203815                      PRODUCT USING UNPROTECTED
                                                         INSTALLATION
                                            SYSTEMS AND METHODS FOR DETERMINING
                                              AUTHORIZATION TO OPERATE LICENSED
  10165175          2273411
                                              SOFTWARE BASED ON A CLIENT DEVICE
                                                          FINGERPRINT
                                            SYSTEM AND METHOD FOR SECURED MOBILE
 10168528.7         2282474
                                                       COMMUNICATION
                                             SYSTEM AND METHOD FOR SECURING AN
 10165171.9         2267966
                                                 ELECTRONIC COMMUNICATION
                                             SYSTEMS AND METHODS FOR PROVIDING
 12/819,046                                 CONDITIONAL AUTHORIZATION TO OPERATE
                                                     LICENSED SOFTWARE
                                            REMOTE UPDATE OF COMPUTERS BASED ON
 12/818,906         8239852
                                                PHYSICAL DEVICE RECOGNITION
                                            AUTOMATIC TELLER MACHINE INVENTORY
 14/867,976         9558636
                                                 AND DISTRIBUTION SYSTEM
                                             AUTOMATIC TELLER MACHINE INVENTORY
 15/417,748
                                                   AND DISTRIBUTION SYSTEM
                                             VERIFICATION THAT AN AUTHENTICATED
 14/825,120                                   USER IS IN PHYSICAL POSSESSION OF A
                                                          CLIENT DEVICE
                                                DEVICE AND METHOD FOR SECURED
 12/468,288         8812701
                                                        COMMUNICATION
                                               SYSTEM AND METHOD FOR CONTENT
 12/813,362         8452960
                                                            DELIVERY
                                                SYSTEM AND METHOD FOR TRAFFIC
 12/813,378         8736462
                                                    INFORMATION DELIVERY
                                               SYSTEM AND METHOD FOR LOCATING
 12/813,391         8903653
                                                        NETWORK NODES
 12/813,420         9141489                 FAILOVER PROCEDURE FOR SERVER SYSTEM
                                              RENEWABLE RESOURCE DISTRIBUTION
 13/707,454
                                                   MANAGEMENT SYSTEM
                                             SECURING EXECUTABLE CODE INTEGRITY
 12/792,184
                                                 USING AUTO-DERIVATIVE KEY
                                            FEATURE-SPECIFIC KEYS FOR EXECUTABLE
 12/792,206
                                                            CODE
 12/903,980         8769296                     SOFTWARE SIGNATURE TRACKING



                                   Exhibit A-32
                                                                PATENT
                                                       REEL: 046532 FRAME: 0142
                                                                  UNILOC 6473114 00000319
                                  Page 69 of 72
             Piitcnl \iimher   Ciumln                    1 ille

                                            INSTALLING PROTECTED SOFTWARE
12/235,243      8160962         US            PRODUCT USING UNPROTECTED
                                                  INSTALLATION IMAGE
                                          POST-PRODUCTION PREPARATION OF AN
                                         UNPROTECTED INSTALLATION IMAGE FOR
13/269,415      8671060         US
                                        DOWNLOADING AS A PROTECTED SOFTWARE
                                                        PRODUCT
14/524,939                      us       ELECTRONIC MAIL SENDER VERIFICATION
                                        SYSTEM AND METHOD FOR SECURED MOBILE
12/828,473      8213907         us
                                                   COMMUNICATION
                                        REMOTE RECOGNITION OF AN ASSOCIATION
13/586,111      8693473         us
                                              BETWEEN REMOTE DEVICES
13/692,843                      us         DATA REPOSITORY AUTHENTICATION
                                         REGISTRATION AND AUTHENTICATION OF
13/832,982      9286466         us        COMPUTING DEVICES USING A DIGITAL
                                                    SKELETON KEY
                                         DEVICE AUTHENTICATION USING DEVICE
13/914,584      9143496         us
                                              ENVIRONMENT INFORMATION
                                        REMOTE RECOGNITION OF AN ASSOCIATION
14/176,906                      us
                                              BETWEEN REMOTE DEVICES
14/794,121                      us          SECURE TWO-STAGE TRANSACTIONS
                                          REGISTRATION AND AUTHENTICATION OF
15/048,466                      us         COMPUTING DEVICES USING A DIGITAL
                                                     SKELETON KEY
                                             SYSTEM AND METHOD FOR DEVICE
12/903,948      8316421         us            AUTHENTICATION WITH BUILT-IN
                                                       TOLERANCE
                                            METHOD AND APPARATUS FOR USING
                                          PERFORMANCE AND STRESS TESTING ON
11/531,235      7934250         us
                                             COMPUTING DEVICES FOR DEVICE
                                                    AUTHENTICATION
                                            METHOD AND APPARATUS FOR USING
11/531,257      7987362         us      IMPERFECTIONS IN COMPUTING DEVICES FOR
                                                DEVICE AUTHENTICATION
13/235,281                      us       PSYCHOGRAPHIC DEVICE FINGERPRINTING
                                           HARDWARE IDENTIFICATION THROUGH
13/621,809      9571492         us
                                                        COOKIES
                                         DEVICE AUTHENTICATION USING DISPLAY
13/911,574      8695068         us
                                                  DEVICE IRREGULARITY
                                          DEVICE AUTHENTICATION USING INTER-
14/196,083      9578502         us
                                              PERSON MESSAGE METADATA
                                         DEVICE AUTHENTICATION USING DISPLAY
14/179,292      9444802         us
                                                 DEVICE IRREGULARITY
                                          HARDWARE IDENTIFICATION THROUGH
15/416,920                      us
                                                       COOKIES
                                         MIGRATION OF USAGE SESSIONS BETWEEN
14/050,213                      us
                                                       DEVICES




                                Exhibit A-33
                                                            PATENT
                                                   REEL: 046532 FRAME: 0143
                                                              UNILOC 6473114 00000320
                               Page 70 of 72
             Patent Niimher   Ciiiinln                     lillc

                                          DEVICE-SPECIFIC RESTRICTIVE CONTENT
14/176,928                      US
                                                         DELIVERY
14/196,065                      US       SHARED STATE AMONG MULTIPLE DEVICES
                                           SYSTEM OF DEPENDENT KEYS ACROSS
11/532,080      8284929         us       MULTIPLE PIECES OF RELATED SCRAMBLED
                                                      INFORMATION
                                           WEB CONTENT ACCESS USING A CLIENT
12/703,470      8838976         us
                                                    DEVICE IDENTIFIER
                                         SYSTEM AND METHOD FOR TRACKING AND
12/903,959      9082128         us
                                                SCORING USER ACTIVITIES
                                            PERSONAL CONTROL OF PERSONAL
13/586,057      9338152         us
                                                      INFORMATION
13/692,857      8881273         us          DEVICE REPUTATION MANAGEMENT
                                          ANONYMOUS WHISTLE BLOWER SYSTEM
13/742,972                      us           WITH REPUTATION REPORTING OF
                                              ANONYMOUS WHISTLE BLOWER
                                         COMPUTER-BASED COMPARISON OF HUMAN
13/743,162      8521874         us
                                                       INDIVIDUALS
13/944,622                      us        EMPLOYEE PERFORMANCE EVALUATION
                                            INCLUDING USAGE DATA TO IMPROVE
13/944,618                      us
                                          COMPUTER-BASED TESTING OF APTITUDE
                                         COMPUTER-BASED COMPARISON OF HUMAN
13/916,945      8892642         us
                                                       INDIVIDUALS
14/510,965      9311485         us           DEVICE REPUTATION MANAGEMENT
                                           PEDESTRIAN TRAFFIC MONITORING AND
                                               ANALYSIS USING LOCATION AND
14/049,841      9571981         us
                                          AUTHENTICATION OF MOBILE COMPUTING
                                                          DEVICES
                                           PREDICTIVE DELIVERY OF INFORMATION
14/188,063      9414199         us
                                                 BASED ON DEVICE HISTORY
                                           PEDESTRIAN TRAFFIC MONITORING AND
15/415,726                      us
                                                         ANALYSIS
                                         HEALTH ASSESSMENT BY REMOTE PHYSICAL
13/743,198      9449151         us
                                                      EXAMINATION
                                         HEALTH ASSESSMENT BY REMOTE PHYSICAL
15/268,845                      us
                                                      EXAMINATION
                                            METHOD AND APPARATUS FOR USING
                                          IMPERFECTIONS AND IRREGULARITIES IN
11/470,246      7804079         us
                                             OPTICAL MEDIA FOR IDENTIFICATION
                                                         PURPOSES
13/657,859                      us            LOCAL AREA SOCIAL NETWORKING
14/983,281                      us       MOBILE DEVICE MONITORING AND ANALYSIS
                                           SYSTEM AND METHOD FOR MONITORING
12/818,981                      us
                                             EFFICACY OF ONLINE ADVERTISING
                                           SYSTEM AND METHOD FOR ADJUSTABLE
12/272,570      8566960         us
                                             LICENSING OF DIGITAL PRODUCTS
12/784,380      9633183         us             MODULAR SOFTWARE PROTECTION




                                Exhibit A-34
                                                              PATENT
                                                     REEL: 046532 FRAME: 0144
                                                                UNILOC 6473114 00000321
                               Page 71 of 72
                   Piitcnl \iimher   Ciumln                     1 ille

                                                  SYSTEMS AND METHODS FOR GAME
      12/784,262      8423473         US
                                                            ACTIVATION
                                                   SYSTEM AND METHOD FOR MEDIA
      12/784,447                      US
                                                           DISTRIBUTION
                                                 SYSTEM AND METHOD FOR AUDITING
      12/140,917      7908662         us
                                                         SOFTWARE USAGE
      15/483,392                      us          MODULAR SOFTWARE PROTECTION
                                                SYSTEM AND METHOD FOR SECURING AN
      12/792,249      8495359         us
                                                     ELECTRONIC COMMUNICATION
                                                  CUSTOMER NOTIFICATION PROGRAM
                                               ALERTING CUSTOMER-SPECIFIED NETWORK
      13/707,886      8949954         us
                                                  ADDRESS OF UNAUTHORIZED ACCESS
                                                   ATTEMPTS TO CUSTOMER ACCOUNT
                                               METHOD AND SYSTEM FOR IMPLEMENTING
      13/734,175                      us           ZONE-RESTRICTED BEHAVIOR OF A
                                                          COMPUTING DEVICE
                                                NEAR FIELD AUTHENTICATION THROUGH
      13/734,178      9564952         us        COMMUNICATION OF ENCLOSED CONTENT
                                                            SOUND WAVES
      14/074,153      8881280         us          DEVICE-SPECIFIC CONTENT DELIVERY
      14/530,529      9294491         us          DEVICE-SPECIFIC CONTENT DELIVERY
                                                NEAR FIELD AUTHENTICATION THROUGH
      15/424,298                      us        COMMUNICATION OF ENCLOSED CONTENT
                                                            SOUND WAVES
      12/390,273      8374968         us      LICENSE AUDITING FOR DISTRIBUTED
                                              APPLICATIONS
      12/819,012                      us      SYSTEM AND METHOD FOR PIRACY
                                              REDUCTION IN SOFTWARE ACTIVATION
      12/818,934      9129097         us      SYSTEMS AND METHODS FOR AUDITING
                                              SOFTWARE USAGE USING A COVERT KEY
      13/239,260                      us      LICENSE AUDITING OF SOFTWARE USAGE BY
                                              ASSOCIATING SOFTWARE ACTIVATIONS
                                              WITH DEVICE IDENTIFIERS
      12/792,442                      us      SYSTEM AND METHOD FOR PREVENTING
                                              MULTIPLE ONLINE PURCHASES
      12/792,375      9075958         us      USE OF FINGERPRINT WITH AN ON-LINE OR
                                              NETWORKED AUCTION
      13/961,774                      us      SYSTEM AND METHOD FOR PREVENTING
                                              MULTIPLE ONLINE PURCHASES




                                      Exhibit A-35
                                                                         PATENT
RECORDED: 07/12/2018                                      REEL: 046532 FRAME: 0145
                                                                     UNILOC 6473114 00000322
                                     Page 72 of 72
Declaration of James Palmer
    November 9, 2018
 1    James J. Foster
      Aaron S. Jacobs (CA No. 214953)
 2    PRINCE LOBEL TYE LLP
      One International Place, Suite 3700
 3    Boston, MA 02110
      617-456-8000
 4    jfoster@princelobel.com
      ajacobs@princelobel.com
 5
      Matthew D. Vella (CA No. 314548)
 6    mvella@princelobel.com
      PRINCE LOBEL TYE LLP
 7    410 Broadway Avenue, Suite 180
      Laguna Beach, CA 92651
 8
      Attorneys for Plaintiffs
 9

10

11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                     SAN FRANCISCO DIVISION

14 UNILOC USA, INC., and                          )    Case No.: 3:18-cv-00360-WHA
   UNILOC LUXEMBOURG, S.A.,                       )    Case No.: 3:18-cv-00363-WHA
15                                                )    Case No.: 3:18-cv-00365-WHA
               Plaintiffs,                        )    Case No.: 3:18-cv-00572-WHA
16                                                )
   v.                                             )    DECLARATION OF JAMES PALMER
17                                                )
   APPLE INC.,                                    )    DATE: Thursday, December 20, 2018
18                                                )    TIME: 8:00 a.m.
               Defendant.                         )    COURTROOM: 12, 19th Floor
19                                                )    JUDGE: Hon. William Alsup
                                                  )
20

21           1.     I am a Managing Director in the Intellectual Property Finance Group (“IP Group”)

22 of the credit business at Fortress Investment Group, an affiliate of Fortress Credit Co. LLC

23 (“Fortress”). I submit this declaration under penalty of perjury in support of Uniloc’s Opposition to

24 Apple’s Motion to Dismiss.

25           2.     I understand Apple has alleged Fortress had the right, during May 26-August 2,

26 2017, to sublicense (to Apple or others) the patents involved in these actions. As explained below,
27 that was not the case.

28
      DECLARATION OF JAMES PALMER                     1                          CASE NOS. 3:18-CV-00360-WHA;
                                                                          -00363-WHA; -00365-WHA; -00572-WHA
     3074261.v1
 1          The 2014 Fortress-Uniloc transaction

 2          3.      The IP Group facilitates investments, such as loans, that are secured by the

 3 borrowers’ patents. On December 30, 2014, Fortress, on behalf of various affiliates provided a

 4 loan to, among others, Uniloc USA, Inc. and Uniloc Luxembourg S. A. (collectively, the

 5 borrowers, “Uniloc”). The documentation for the loan included, among other documents, a

 6 Revenue Sharing and Note and Warrant Purchase Agreement (“the Agreement”), Dkt. No. 135-2,

 7 as well as a Patent License Agreement (“the License”), Dkt. No. 135-3.

 8          4.      As is standard for this type of loan, the documentation gave Fortress various rights

 9 intended to secure the loan, to be enforced only if Uniloc defaulted and such default led to an

10 Event of Default under the Agreement. This included the License, which gave rights to Fortress to

11 sublicense the patents in the portfolio, but only “following an Event of Default,” as defined by the

12 Agreement. The Agreement, in turn, specified, under “Annulment of Defaults” (¶ 7.3), that an

13 Event of Default would end after Fortress (on behalf of the Majority Purchasers) either was

14 reasonably satisfied Uniloc had effected a cure, or had waived the Event of Default.

15          5.      The sole purpose of providing for contingent sublicensing authority is to secure the

16 Fortress loan in case of an Event of Default, not to allow Fortress to license patents in competition

17 with the patent owner. Although the remedies language of this Agreement is typically broad, to

18 give Fortress flexibility in protecting its investment in a default scenario, Fortress does not believe

19 it can in good faith declare an “event of default” has occurred under the Agreement and then

20 pursue foreclosure or other remedies unless such action is warranted under the terms of the

21 Agreement.

22          6.      The purpose of the loan was to finance Uniloc’s litigation of the 71 United States

23 patents then in Uniloc’s portfolio (which did not include the patents involved in these actions). See

24 Ex. A. As is standard for this type of loan, the Agreement imposed certain covenants on Uniloc

25 and required Uniloc to make certain representations and warranties. As Fortress had not previously

26 done business with Uniloc, the Agreement included a covenant as to expected Actual Monetization
27 Revenues (¶ 6.2.2). The Agreement also included a standard representation that, as of the

28 December 30, 2014 Closing, none of the 71 United States patents listed in an Appendix to the
      DECLARATION OF JAMES PALMER                       2                          CASE NOS. 3:18-CV-00360-WHA;
                                                                            -00363-WHA; -00365-WHA; -00572-WHA
 1 Agreement had been adjudged invalid, in whole or in part, or were at that time subject to any

 2 challenge to their validity (¶ 4.5).

 3          Apple’s allegations

 4          7.      I understand Apple alleges an “Event of Default,” as that term was defined in ¶ 7.1

 5 of the Agreement, existed as of May 26, 2017. I disagree, for the reasons stated below.

 6          Actual Monetization Revenues

 7          8.      Paragraph 6.2 of the Agreement required Uniloc to diligently pursue monetization

 8 of the patents in the 2014 portfolio, to provide regular updates to Fortress, and to consult with

 9 Fortress as to Uniloc’s activities if requested to do so – which Uniloc did faithfully. At all times

10 prior to August 2, 2017, Fortress was satisfied with Uniloc’s efforts in that regard.

11          9.      As a result of its satisfaction with Uniloc’s performance, Fortress invested

12 additional funds in the monetization effort by increasing the amount of the loan in May 2016, and

13 entered into discussions for another substantial investment in May 2017. The parties revised the

14 Agreement with each investment, each revision reconfiguring the relationship.

15          10.     Apple points to the monetization revenue for the four quarters ending March 31,

16 2017, as falling short of the figure in the December 2014 Agreement, labeling that difference an

17 “Event of Default.” But Uniloc had not defaulted on the loan. To the contrary, the situation had

18 changed markedly, and positively, since December 2014, rendering the earlier minimums no

19 longer of significance to Fortress, to the point Fortress made a substantial additional investment,

20 finalized by the Third Amendment to the Agreement, as of May 15, 2017 (the “May 15, 2017

21 Agreement”). Dkt. No. 135-4.

22          11.     Although Fortress did not regard Uniloc as in default, I understand Apple argues

23 ¶ 7.1.2 of the Agreement defines an Event of Default as any failure “to perform or observe any of

24 the covenants or agreements contained in Article VI [which] failure continues for 30 days after...

25 knowledge of [Uniloc] of such failure,” however unimportant it would have seemed at the time.

26 But at that time there had been no increase in financial risk and therefore this was not what
27 Fortress would have regarded as a “default,” and Fortress did not consider it or treat it as a default.

28
      DECLARATION OF JAMES PALMER                      3                          CASE NOS. 3:18-CV-00360-WHA;
                                                                           -00363-WHA; -00365-WHA; -00572-WHA
 1          12.     In the weeks following March 31, 2017, Uniloc and Fortress finalized the May 15,

 2 2017 Agreement, with Fortress completely aware of the Actual Monetization Revenues numbers.

 3 To the extent Apple argues the shortfall created an “Event of Default” before May 15, 2017, even

 4 though Fortress did not view it that way, there is no dispute Fortress’s signature to the May 15

 5 Agreement establishes Uniloc had cured that ostensible “Event of Default” to Fortress’s

 6 satisfaction. And, to the extent there had been minimum monetization revenue requirements for the

 7 period prior to May 15, 2017, Fortress viewed the May 15, 2017 Agreement as wiping the slate

 8 clean.

 9          13.     To summarize, at no time, either before or after May 15, 2017, did Fortress consider

10 Uniloc as being in default, or believe Fortress had a right to license Uniloc’s patents subject to the

11 May 15, 2017 Agreement.

12          Validity challenges

13          14.     I understand Apple also alleges, Dkt. No. 135 at 5, Uniloc made a “false”

14 representation on December 30, 2014, namely, none of the patents listed in the Appendix to the

15 Agreement had been adjudged invalid, in whole or in part, or had been subject to any challenge to

16 its validity.

17          15.     The allegation appears overblown. The list attached to the 2014 Agreement

18 included 71 United States patents. As I understand Apple’s accusation: i) the Patent Office, in an

19 Inter Partes Review of one of those 71 patents had found some claims of that patent unpatentable,

20 but others patentable; and ii) the validity of another two (of the 71) patents had been challenged in

21 a motion filed in Texas district court. Both these events had occurred shortly before the

22 Agreement. But this oversight, by whoever reviewed the draft for the closing, appears to Fortress

23 as being of no apparent materiality.

24          16.     As described above, the purpose of the loan was to fund patent litigation, in which it

25 was expected that the validity of virtually all asserted patents would be contested. That two or

26 three of the 71 patents had already been challenged would not have been considered material.
27          17.     As for Apple’s charge Uniloc had made “false” representations, Fortress has seen

28 no evidence that the oversights were intentional, or even discovered before Apple filed its Motion.
      DECLARATION OF JAMES PALMER                      4                          CASE NOS. 3:18-CV-00360-WHA;
                                                                           -00363-WHA; -00365-WHA; -00572-WHA
Declaration of James Palmer
      March 13, 2019
         Case 3:18-cv-00360-WHA Document 178-1 Filed 03/13/19 Page 1 of 2




 1 James J. Foster
   Aaron S. Jacobs (CA No. 214953)
 2 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 3 Boston, MA 02110
   617-456-8000
 4 jfoster@princelobel.com
   ajacobs@princelobel.com
 5
   Matthew D. Vella (CA No. 314548)
 6 mvella@princelobel.com
   PRINCE LOBEL TYE LLP
 7 410 Broadway Avenue, Suite 180
   Laguna Beach, CA 92651
 8
   Attorneys for Plaintiffs
 9

10                                 UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13 UNILOC USA, INC.,                               )   Case No.: 3:18-cv-00360-WHA
   UNILOC LUXEMBOURG, S.A. and                     )   Case No.: 3:18-cv-00363-WHA
14 UNILOC 2017 LLC,                                )   Case No.: 3:18-cv-00365-WHA
                                                   )   Case No.: 3:18-cv-00572-WHA
15                  Plaintiffs,                    )
                                                   )
16           v.                                    )   SUPPLEMENTAL DECLARATION OF
                                                   )   JAMES PALMER
17 APPLE INC.,                                     )
                                                   )
18                  Defendant.                     )
19

20           1.     I had previously submitted a Declaration of November 9, 2018, Dkt. No. 142-1, in
21 support of Uniloc’s Opposition to Apple’s Motion to Dismiss. I am submitting this Supplemental

22 Declaration under penalty of perjury.

23           2.     The November 9 Declaration (¶ 10-13) averred Fortress did not consider Uniloc as
24 having been in default. I stated there that if, contrary to Fortress’s view, an “Event of Default” had

25 occurred, Uniloc had “cured that ‘ostensible ‘Event of Default” to Fortress’s satisfaction.” But I

26 understand Apple is now arguing my November 9 declaration was “conspicuously silent” as to the
27 period after May 1, 2017. Dkt. No. 173, p. 8.

28
      SUPPLEMENTAL DECLARATION OF JAMES PALMER         1                          CASE NOS. 3:18-cv-00360-WHA;
                                                                          -00363-WHA; -00365-WHA; -00572-WHA
     3157071.v1
        Case 3:18-cv-00360-WHA Document 178-1 Filed 03/13/19 Page 2 of 2




 1         3.      For the same reasons as I described in my November 9 declaration, at all times

 2 between May 1, 2017 and August 2, 2017, Fortress was satisfied with Uniloc’s monetization

 3 revenues, and did not regard Uniloc as being in default. To the extent Apple argues, contrary to

 4 Fortress’s view, a shortfall in monetization revenues numbers created an “Event of Default” after

 5 May 1, 2017, Uniloc had cured that ostensible “Event of Default” to Fortress’s satisfaction.

 6

 7 Dated: March 13, 2019                                 /s/ James Palmer
                                                         James Palmer
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     SUPPLEMENTAL DECLARATION OF JAMES PALMER        2                           CASE NOS. 3:18-cv-00360-WHA;
                                                                         -00363-WHA; -00365-WHA; -00572-WHA
 1                                 UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
 3                                         OAKLAND DIVISION
 4   UNILOC 2017 LLC,                                    Case Nos.: 4:20-cv-04355-YGR
                                                         4:20-cv-05330-YGR; 4:20-cv-05333-YGR;
 5          Plaintiff,                                   4:20-cv-05334-YGR; 4:20-cv-05339-YGR;
                                                         4:20-cv-05340-YGR; 4:20-cv-05341-YGR
 6   v.                                                  4:20-cv-05342-YGR; 4:20-cv-05343-YGR
                                                         4:20-cv-05344-YGR; 4:20-cv-05345-YGR
 7   GOOGLE LLC,                                         4:20-cv-05346-YGR
 8          Defendant.                                   [PROPOSED] ORDER DENYING
                                                         GOOGLE LLC’S MOTION TO DISMISS
 9                                                       FOR LACK OF STANDING
10

11          Having considered Defendant Google LLC’s Motion to Dismiss for Lack of Standing, and
12   the briefing and exhibits related thereto, the Court finds that the Motion should be and is DENIED.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     UNILOC’S RESPONSE IN OPPOSITION TO GOOGLE’S   1     Case Nos. 4:20-cv-04355, -5330, -5333, -5334, -5339,
     MOTION TO DISMISS                                 -5340, -5341, -5342, -5343, -5344, -5345, & -5346-YRG
